UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-6618 FIRST INVESTORS EQUITY FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2016 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.foresters.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund* seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. * Effective October 3, 2016, the Cash Management Fund changed its name to the Government Cash Management Fund. Foresters Financial TM and Foresters TM are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Portfolio Manager’s Letter CASH MANAGEMENT FUND* Dear Investor: This is the annual report for the First Investors Cash Management Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 0.00% for Class A shares, 0.00% for Class B shares and 0.00% for Institutional Class shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Fund Short-term interest rates edged modestly higher over the last year after the Fed raised its target federal funds rate by 25 basis points (.25%) in December of 2015, the first time in nearly a decade. The market struggled with on and off again expectations of additional increases with nearly every new economic report. Ultimately, persistent low inflation and 1 Portfolio Manager’s Letter (continued) CASH MANAGEMENT FUND* slow economic growth despite apparently strong employment gave pause to the Fed and its tightening cycle. The Fed more recently has indicated that a near-term rise in interest rates is likely, while also suggesting that the track to higher short-term rates will be slow, as long as inflation remains subdued and growth below average. Yields on shorter-maturity money market investments are anchored by the current federal funds target rate which remains very low. Other factors suppressing shorter-term yields are substantial levels of cash in the money market, a general lack of supply and money market regulations that have forced money market mutual fund assets into more defensive and shorter-term investments. Yields on longer-maturity money market instruments reflect, among other things, market expectations related to growth, inflation and the Fed’s policy on short-term interest rates. The Fund invested conservatively during the period, maintaining a substantial portion of its assets in U.S. Treasury and government agency securities. This was a common theme for the money market mutual fund industry, as pending regulatory changes generated uncertainty and a monumental shift of assets from Prime Money Market Funds to Government Money Market Funds. Low compensation for risk, however, was the significant factor in our decision to overweight these lower-risk products. The Fund also maintained a weighted average maturity of fewer than 60 days during the period in order to comply with Securities and Exchange Commission rules designed to limit interest rate risk. Foresters Investment Management Company (“FIMCO”) expects the yield to shareholders to be at or near zero for the immediate future based on that outlook. To avoid a negative yield to its shareholders, FIMCO continues to absorb expenses for the Fund and has waived its management fee. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. *In response to amendments to the rules governing money market funds, the Board of Trustees of the First Investors Cash Management Fund approved the conversion of the Fund to a government money market fund, as defined in Rule 2a-7 under the Investment Company Act of 1940. As a result, effective October 3, 2016, the name of the Fund was changed to First Investors Government Cash Management Fund and the Fund adopted a policy to invest at least 99.5% of its total assets in cash, U.S. government securities and/or repurchase agreements that are collateralized fully by cash or U.S. government securities. The Fund intends to operate as a “government money market fund” as defined in Rule 2a-7 under the Investment Company Act of 1940. 2 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1) (on Class A and Class B shares only); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2016, and held for the entire six-month period ended September 30, 2016. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares of a Fund, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads) or account fees that are charged to certain types of accounts, such as an annual custodial fee of $15 for certain IRA accounts and certain other retirement accounts or an annual custodial fee of $30 for 403(b) custodial accounts (subject to exceptions and certain waivers as described in the Funds’ Statement of Additional Information). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 0.40% Actual $1,000.00 $1,000.00 $2.00 Hypothetical** $1,000.00 $1,023.00 $2.02 Class B Shares 0.40% Actual $1,000.00 $1,000.00 $2.00 Hypothetical** $1,000.00 $1,023.00 $2.02 Institutional Class Shares 0.40% Actual $1,000.00 $1,000.00 $2.00 Hypothetical** $1,000.00 $1,023.00 $2.02 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 4 Portfolio of Investments CASH MANAGEMENT FUND September 30, 2016 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—63.2% $ 1,700M Fannie Mae, 12/14/2016 0.34 % $1,698,812 Federal Home Loan Bank: 5,000M 10/13/2016 0.30 4,999,500 6,000M 10/14/2016 0.30 5,999,361 4,000M 10/21/2016 0.37 3,999,188 5,000M 10/27/2016 0.31 4,998,898 5,000M 10/31/2016 0.31 4,998,708 4,750M 11/18/2016 0.37 4,747,654 6,000M 11/25/2016 0.35 5,996,836 6,000M 11/28/2016 0.40 5,996,179 2,500M 11/30/2016 0.34 2,498,566 2,200M 12/15/2016 0.61 2,197,199 5,000M 12/23/2016 0.51 4,994,136 5,000M 12/28/2016 0.31 4,996,211 4,000M 1/30/2017 0.43 3,994,217 Freddie Mac: 6,917M 10/6/2016 0.30 6,916,711 6,000M 11/18/2016 0.25 5,997,968 4,000M 12/14/2016 0.28 3,997,673 Total Value of U.S. Government Agency Obligations (cost $79,027,817) 79,027,817 VARIABLE AND FLOATING RATE NOTES—28.5% Federal Farm Credit Bank: 5,000M 11/15/2016 0.57 5,000,191 1,030M 12/19/2016 0.52 1,029,831 5,500M 4/20/2017 0.59 5,500,613 Federal Home Loan Bank: 10,000M 1/27/2017 0.51 10,001,361 3,500M 9/5/2017 0.56 3,502,158 5,000M Mississippi Business Fin. Corp. (Chevron USA, Inc.), 12/1/2030 0.78 5,000,000 5,675M Valdez, AK Marine Term. Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.76 5,675,000 Total Value of Variable and Floating Rate Notes (cost $35,709,154) 35,709,154 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2016 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—6.8% U.S. Treasury Bills: $ 4,000M 10/20/2016 0.25 % $3,999,480 4,500M 11/3/2016 0.27 4,498,907 Total Value of Short-Term U.S. Government Obligations (cost $8,498,387) 8,498,387 Total Value of Investments (cost $123,235,358)** 98.5 % 123,235,358 Other Assets, Less Liabilities 1.5 1,893,965 Net Assets 100.0 % $125,129,323 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at September 30, 2016. ** Aggregate cost for federal income tax purposes is the same. 6 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 79,027,817 $ — $ 79,027,817 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 25,034,154 — 25,034,154 Municipal Bonds — 10,675,000 — 10,675,000 Short-Term U.S. Government Obligations — 8,498,387 — 8,498,387 Total Investments in Securities $ — $ 123,235,358 $ — $ 123,235,358 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 7 Portfolio Managers Letter BALANCED INCOME FUND Dear Investor: This is the annual report for the First Investors Balanced Income Fund for the fiscal year ended September 30, 2016. During the period, the Funds return on a net asset value basis was 8.55% for Class A shares, 8.97% for Advisor Class shares and 9.08% for Institutional Class shares, including dividends of 15.0 cents per share for Class A shares, 16.1 cents per share for Advisor Class shares and 17.2 cents per share for Institutional Class shares. The Funds performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed income investments and cash. The Fund typically has a target asset allocation of 55% bonds, 40% equities, and 5% cash. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the markets expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (the Fed) and the European Central Bank (ECB) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4 %, and accelerated the rate of its bond purchases from 60 to 80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into 8 negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (“REITs”), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (measured by the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. 9 Portfolio Managers’ Letter (continued) BALANCED INCOME FUND Treasuries (measured by the BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds significantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (BofA ML Global Emerging Markets Sovereign Index) outperformed with a return of 17.50%. At the end of the review period there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them 10 outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund During the period under review, the Fund’s results were driven by a generally favorable market backdrop characterized by periods of extreme low volatility, interrupted by several short-lived market drops and bouts of high volatility, like the UK Brexit vote in June, and the Chinese market sell off in January of 2016. While macro trends showed gradual, but uneven, improving economic conditions over the course of the year, potential interest rate actions from the Fed hung over the markets, keeping stock markets fixated. This also had the effect of perpetuating the “yield” trade, where fixed income and equity investors sought out income producing investments, driving up the prices of that market subsector. The rally also took on the “risk on” flavor, as investors enjoyed continued low borrowing costs to indulge in higher risk (beta), lower quality investments, narrowing the field for long-term market participants. Both absolute and relative performance was positive, reflecting the strength of the Fund’s strategy during the period under review. The Fund emphasizes high dividend yield as the key determinant, and follows a disciplined growth-at-a-reasonable price, catalyst-focused investment process seeking out exceptional long-term total return. As of period end, the Fund’s investments reflected a 3.4% dividend yield, well above the 2% yield of the S&P 500 Index. This strategy benefited the Fund’s returns during the past year. Overall stock selection was strong, with sector allocations also providing some upside. Among key sectors, Consumer Staples represented the bright spot for the Fund contributing most to return. Investments in the Utilities, Healthcare and Telecommunications sectors also contributed. Among the laggards, shares within the Energy, Consumer Discretionary, Materials and Technology sectors hurt performance. Among market capitalization segments, the Fund’s large and mid-cap stocks outperformed the market, while the small-cap segment was in line. The Fund had allocated 69% of its holdings to large-cap stocks, 16% to mid-cap stocks and 15% to small-cap stocks (ranges defined by Lipper) as of September 30, 2016. The Fund’s equity holdings returned 18.61%, outperforming the 15.43% return of its benchmark, the S&P 500 Index. Among top performing individual investments, within Consumer Staples shares of tobacco makers Philip Morris International (+23%) and Altria Group (+16%) were the top contributors. Despite consistent results, these shares benefited from the influx of yield-oriented investors seeking dividend plays. Both shares sport dividend yields near 4%. The top performing name in the portfolio was NuSkin Enterprises (+56%), on strong new product rollouts and improved earnings. Among healthcare names, strong pharmaceutical results buoyed Johnson & Johnson, which returned +27% for the year. Additionally large-cap pharmaceutical firm Merck returned +26%. Among Utilities, shares of Black Hills Corporation rallied 48% on a successful merger integration and gas provider SCANA was up 29%. Within Telecom, service provider giants AT&T and Verizon, gained 19% and 24% for the fiscal year, respectively. 11 Portfolio Managers’ Letter (continued) BALANCED INCOME FUND During the review period, the Fund had average bond and cash allocations of 51.1% and 11.2%, respectively. The higher cash allocation reflects the fact that the Fund started operation on October 1, 2015. As a percentage of the Fund’s total assets, investment grade corporate bonds were the largest bond allocation at 29.0%, followed by mortgage-backed securities at 10.6%, U.S. government securities at 10.0%, and high yield bonds at 1.5%. The Fund’s fixed income holdings returned 6.49%, outperforming the 5.23% return of its benchmark, the BofA Merrill Lynch US Corporate, Government & Mortgage Index. The Fund’s overweight in corporate bonds was a positive contributor to performance. As well, the Fund typically holds longer-maturity bonds to meet its income objective. During the review period, longer-maturity bonds outperformed the broad bond market as interest rates fell (when interest rates fall, bond prices increase). Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 12 Fund Expenses (unaudited) BALANCED INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.15% Actual $1,000.00 $1,036.97 $5.86 Hypothetical** $1,000.00 $1,019.25 $5.81 Advisor Class Shares 0.82% Actual $1,000.00 $1,039.43 $4.18 Hypothetical** $1,000.00 $1,020.90 $4.14 Institutional Class Shares 0.69% Actual $1,000.00 $1,040.05 $3.52 Hypothetical** $1,000.00 $1,021.55 $3.49 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 13 Cumulative Performance Information (unaudited) BALANCED INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Balanced Income Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Balanced Income Fund (Class A shares) beginning 10/1/15 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the US domestic market, including U.S. Treasuries, quasi-government securities, corporates, covered bonds and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect 14 fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.22% and the S.E.C. 30-Day Yield for September 2016 would have been (1.21)%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 7.81% and the S.E.C. 30-Day Yield for September 2016 would have been (0.85)%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 7.84% and the S.E.C. 30-Day Yield for September 2016 would have been (0.91)%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 10/1/15 (commencement of operations). ***The S.E.C. 30-Day Yield shown is for September 2016. 15 Portfolio of Investments BALANCED INCOME FUND September 30, 2016 Principal Amount Security Value CORPORATE BONDS—41.1% Aerospace/Defense—.7% $200M Rolls-Royce, PLC, 3.625%, 10/14/2025 (b) $211,596 Automotive—1.4% 100M Johnson Controls, Inc., 5%, 3/30/2020 109,907 300M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 318,653 428,560 Chemicals—1.1% 200M Agrium, Inc., 3.375%, 3/15/2025 206,423 100M Dow Chemical Co., 4.25%, 11/15/2020 108,670 315,093 Consumer Non-Durables—.7% 200M Newell Brands, Inc., 4.2%, 4/1/2026 218,074 Energy—.8% 200M Magellan Midstream Partners, LP, 5%, 3/1/2026 228,276 Financial Services—4.2% American International Group, Inc.: 100M 4.7%, 7/10/2035 108,618 300M 3.75%, 7/10/2025 315,228 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 111,430 100M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 108,379 200M ERAC USA Finance Co., 7%, 10/15/2037 (b) 273,619 General Electric Capital Corp.: 200M 3.1%, 1/9/2023 212,656 100M 6.75%, 3/15/2032 140,759 1,270,689 Financials—10.8% 200M Bank of America Corp., 5.875%, 2/7/2042 261,700 200M Capital One Financial Corp., 3.75%, 4/24/2024 212,683 Citigroup, Inc.: 200M 4.5%, 1/14/2022 221,149 200M 3.7%, 1/12/2026 211,500 200M Deutsche Bank AG, 3.7%, 5/30/2024 191,834 200M General Motors Financial Co., 5.25%, 3/1/2026 220,060 Goldman Sachs Group, Inc.: 200M 3.625%, 1/22/2023 211,607 100M 6.125%, 2/15/2033 126,357 16 Principal Amount Security Value Financials (continued) JPMorgan Chase & Co.: $ 100M 4.5%, 1/24/2022 $110,810 100M 6.4%, 5/15/2038 138,075 Morgan Stanley: 100M 5.5%, 7/28/2021 114,175 100M 7.25%, 4/1/2032 139,098 U.S. Bancorp: 200M 3.6%, 9/11/2024 214,570 200M 3.1%, 4/27/2026 206,853 300M Visa, Inc., 3.15%, 12/14/2025 317,270 Wells Fargo & Co.: 200M 3.9%, 5/1/2045 206,299 100M 5.606%, 1/15/2044 119,730 3,223,770 Food/Beverage/Tobacco—1.5% Anheuser-Busch InBev Finance: 100M 3.65%, 2/1/2026 107,608 200M 4.7%, 2/1/2036 230,699 100M 4.9%, 2/1/2046 119,471 457,778 Food/Drug—1.1% 300M CVS Health Corp., 3.875%, 7/20/2025 327,183 Health Care—.7% 200M Gilead Sciences, Inc., 3.65%, 3/1/2026 215,517 Information Technology—2.4% 200M Apple, Inc., 2.5%, 2/9/2025 202,668 300M Microsoft Corp., 3.7%, 8/8/2046 304,472 Oracle Corp.: 100M 2.95%, 5/15/2025 103,408 100M 2.65%, 7/15/2026 100,147 710,695 Media-Broadcasting—.8% 200M Comcast Corp., 4.25%, 1/15/2033 222,534 Media-Diversified—.7% 200M Time Warner, Inc., 3.6%, 7/15/2025 213,133 17 Portfolio of Investments (continued) BALANCED INCOME FUND September 30, 2016 Principal Amount Security Value Real Estate—4.9% $300M AvalonBay Communities, Inc., 3.5%, 11/15/2024 $ 314,695 200M Boston Properties, LP, 2.75%, 10/1/2026 197,438 200M ERP Operating, LP, 3.375%, 6/1/2025 209,141 300M Prologis, LP, 3.75%, 11/1/2025 323,367 200M Simon Property Group, LP, 3.375%, 10/1/2024 212,615 200M Welltower, Inc., 4%, 6/1/2025 212,454 1,469,710 Retail-General Merchandise—1.7% 200M Amazon.com, Inc., 4.8%, 12/5/2034 235,710 200M Home Depot, Inc., 5.875%, 12/16/2036 274,856 510,566 Telecommunications—2.2% AT&T, Inc.: 100M 3.8%, 3/15/2022 107,241 200M 5.15%, 3/15/2042 217,802 Verizon Communications, Inc.: 200M 5.15%, 9/15/2023 233,332 100M 4.125%, 8/15/2046 100,452 658,827 Transportation—1.6% 200M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 249,308 200M Cummins, Inc., 4.875%, 10/1/2043 237,585 486,893 Utilities—3.8% 200M Dominion Resources, Inc., 3.9%, 10/1/2025 215,579 200M Duke Energy Progress, Inc., 4.15%, 12/1/2044 219,440 100M Entergy Arkansas, Inc., 4.95%, 12/15/2044 106,244 200M Ohio Power Co., 5.375%, 10/1/2021 229,122 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 106,685 200M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 252,502 1,129,572 Total Value of Corporate Bonds (cost $12,026,044) 12,298,466 18 Shares Security Value COMMON STOCKS—38.5% Consumer Discretionary—4.6% 4,500 American Eagle Outfitters, Inc. $ 80,370 4,800 DSW, Inc. – Class “A” 98,304 5,800 Ford Motor Company 70,006 3,214 Johnson Controls, Inc. 149,547 2,500 L Brands, Inc. 176,925 3,400 Newell Brands, Inc. 179,044 1,800 Penske Automotive Group, Inc. 86,724 3,400 Regal Entertainment Group – Class “A” 73,950 10,400 Stein Mart, Inc. 66,040 3,000 Tupperware Brands Corporation 196,110 550 Whirlpool Corporation 89,188 1,500 Wyndham Worldwide Corporation 100,995 1,367,203 Consumer Staples—6.2% 5,200 Altria Group, Inc. 328,796 4,000 B&G Foods, Inc. 196,720 3,200 Coca-Cola Company 135,424 4,700 Koninklijke Ahold Delhaize NV (ADR) 106,455 1,600 Nu Skin Enterprises, Inc. – Class “A” 103,648 2,400 PepsiCo, Inc. 261,048 3,600 Philip Morris International, Inc. 349,992 1,300 Procter & Gamble Company 116,675 2,200 Sysco Corporation 107,822 2,200 Wal-Mart Stores, Inc. 158,664 1,865,244 Energy—1.7% 500 Chevron Corporation 51,460 1,000 ExxonMobil Corporation 87,280 1,150 Marathon Petroleum Corporation 46,679 550 Occidental Petroleum Corporation 40,106 2,700 PBF Energy, Inc. – Class “A” 61,128 500 Phillips 66 40,275 1,500 Royal Dutch Shell, PLC – Class “A” (ADR) 75,105 500 Schlumberger, Ltd. 39,320 2,100 Suncor Energy, Inc. 58,338 499,691 19 Portfolio of Investments (continued) BALANCED INCOME FUND September 30, 2016 Shares Security Value Financials—3.9% 1,250 Ameriprise Financial, Inc. $ 124,713 2,300 Berkshire Hills Bancorp, Inc. 63,733 900 Chubb, Ltd. 113,085 2,650 Discover Financial Services 149,857 2,400 JPMorgan Chase & Company 159,816 2,600 MetLife, Inc. 115,518 1,300 PNC Financial Services Group, Inc. 117,117 3,200 U.S. Bancorp 137,248 6,100 Waddell & Reed Financial, Inc. – Class “A” 110,776 2,000 Wells Fargo & Company 88,560 1,180,423 Health Care—4.7% 4,300 Abbott Laboratories 181,847 4,000 AbbVie, Inc. 252,280 4,700 GlaxoSmithKline, PLC (ADR) 202,711 2,400 Johnson & Johnson 283,512 3,100 Merck & Company, Inc. 193,471 9,000 Pfizer, Inc. 304,830 1,418,651 Industrials—4.0% 1,500 3M Company 264,345 5,200 General Electric Company 154,024 1,600 Honeywell International, Inc. 186,544 4,400 Koninklijke Philips NV (ADR) 130,196 1,100 Lockheed Martin Corporation 263,692 1,700 Textainer Group Holdings, Ltd. 12,733 8,000 Triton International, Ltd. 105,520 900 United Technologies Corporation 91,440 1,208,494 Information Technology—7.0% 2,900 Apple, Inc. 327,845 4,000 Applied Materials, Inc. 120,600 7,200 Cisco Systems, Inc. 228,384 3,600 Intel Corporation 135,900 1,000 International Business Machines Corporation 158,850 4,600 Maxim Integrated Products, Inc. 183,678 5,300 Microsoft Corporation 305,280 3,600 QUALCOMM, Inc. 246,600 20 Shares Security Value Information Technology (continued) 5,200 Symantec Corporation $130,520 6,400 Travelport Worldwide, Ltd. 96,192 2,500 Western Digital Corporation 146,175 2,080,024 Materials—.6% 700 Praxair, Inc. 84,581 1,600 RPM International, Inc. 85,952 170,533 Real Estate—1.6% 5,000 Brixmor Property Group, Inc. (REIT) 138,950 3,200 Chesapeake Lodging Trust (REIT) 73,280 11,200 FelCor Lodging Trust, Inc. (REIT) 72,016 6,500 Sunstone Hotel Investors, Inc. (REIT) 83,135 1,150 Tanger Factory Outlet Centers, Inc. (REIT) 44,804 3,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 77,770 489,955 Telecommunication Services—1.6% 6,500 AT&T, Inc. 263,965 4,100 Verizon Communications, Inc. 213,118 477,083 Utilities—2.6% 2,300 Black Hills Corporation 140,806 2,200 Duke Energy Corporation 176,088 3,100 Exelon Corporation 103,199 4,200 NiSource, Inc. 101,262 2,000 SCANA Corporation 144,740 1,700 WEC Energy Group, Inc. 101,796 767,891 Total Value of Common Stocks (cost $10,797,108) 11,525,192 21 Portfolio of Investments (continued) BALANCED INCOME FUND September 30, 2016 Principal Amount or Shares Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—8.2% Fannie Mae $ 855M 3%, 5/1/2029 – 6/1/2046 $892,118 757M 3.5%, 9/1/2045 – 10/13/2046 (a) 799,677 616M 4%, 10/1/2035 – 10/13/2046 (a) 666,588 83M 5%, 8/1/2039 92,745 Total Value of Residential Mortgage-Backed Securities (cost $2,435,385) 2,451,128 VARIABLE AND FLOATING RATE NOTES†—4.0% 1,200M Illinois St. Fin. Auth. Rev., 0.85%, 7/1/2038 (cost $1,200,000) 1,200,000 U.S. GOVERNMENT OBLIGATIONS—2.9% 875M U.S. Treasury Notes, 0.5222%, 1/31/2018 (cost $876,295) † 877,306 EXCHANGE TRADED FUNDS—2.0% 6,650 iShares iBoxx USD High Yield Corporate Bond ETF (ETF) (cost $550,093) 580,279 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.3% $1,000M Federal Home Loan Bank, 0.295%, 10/21/2016 (cost $999,836) 999,910 Total Value of Investments (cost $28,884,761) 100.0 % 29,932,281 Other Assets, Less Liabilities .0 9,161 Net Assets 100.0 % $29,941,442 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). † Interest rates on adjustable rate bonds are determined and reset periodically. The interest rates shown are the rates in effect at September 30, 2016. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust USD United States Dollar 22 Futures contracts outstanding at September 30, 2016: Value at Unrealized Number of Value at September 30, Appreciation Contracts Type Expiration Trade Date (Depreciation) 5 5 Year U.S. Dec. 2016 $ 608,438 $ 609,234 $ 796 Treasury Note 19 10 Year U.S. Dec. 2016 2,488,609 2,485,601 (3,008) Treasury Note 6 U.S. Treasury Dec. 2016 1,025,438 1,041,861 16,423 Long Bond $ 14,211 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 23 Portfolio of Investments (continued) BALANCED INCOME FUND September 30, 2016 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 12,298,466 $ — $ 12,298,466 Common Stocks 11,525,192 — — 11,525,192 Residential Mortgage-Backed Securities — 2,451,128 — 2,451,128 Variable and Floating Rate Notes — 1,200,000 — 1,200,000 U.S. Government Obligations — 877,306 — 877,306 Exchange Traded Funds 580,279 — — 580,279 Short-Term U.S. Government Agency Obligations — 999,910 — 999,910 Total Investments in Securities* $ 12,105,471 $ 17,826,810 $ — $ 29,932,281 Other Assets Futures Contracts $ 14,211 $ — $ — $ 14,211 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 24 See notes to financial statements Portfolio Manager’s Letter FLOATING RATE FUND Dear Investor: This is the annual report for the First Investors Floating Rate Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 3.69% for Class A shares, 3.92% for Advisor Class shares and 4.14% for Institutional Class shares, including dividends of 27.7 cents per share on Class A shares, 29.8 cents per share on Advisor Class shares and 31.7 cents per share on Institutional Class shares. In a welcome turn from the 2015 fiscal year, Fund investors in the current year benefited as senior loans delivered attractive positive performance, largely on stabilization of the Oil, Metals and Mining (coal and iron ore) sectors which had declined precipitously in 2015 and created an elevated level of market anxiety around lower-rated companies and defaults. In this environment in which some of the market’s lowest-rated and, in our view, lowest-quality credits outperformed, the Fund underperformed its benchmark. Late in the period, the senior loan market was also buoyed by market anticipation that the Federal Reserve (“the Fed”) may be closer to an interest rate increase. The Market U.S. loan market performance can be divided into two distinct periods over the year. The Fund and the markets delivered a modest positive return in October 2015 to start the period, but declined in November, December, January and February, largely on the back of the demise of a highly speculative U.S. mutual fund and weaker oil prices. Negative sentiment was particularly pronounced in January, as oil continued to decline on concerns about a continued supply/demand imbalance and slow Chinese growth. In mid-February, sentiment shifted dramatically—and seemingly without challenge throughout the rest of the period—as oil prices stabilized, leading to strong market performance through the rest of the period, save for a brief and shallow dip in June 2016. The rally in global risk assets gathered further impetus after the European Central Bank (“ECB”) announced an increase in the size and scope of its current Quantitative Easing program in addition to cutting rates. While not directly buying U.S. dollar high yield paper, the ECB’s continued stimulus of the European economy provided a clear headwind to Fed rate increases in the U.S. and signaled a likely “lower-for-longer” policy that spurred a global move to corporate credit. Ordinarily, we would not expect senior loans, which have a floating rate coupon that can reset up along with interest rate increases, to benefit from global resignation to low interest rates. However, investors searching for lower-volatility yield opportunities appear to have found senior loans compelling and competitive in a world awash in negative-yielding fixed income. In our view, this trend was exacerbated as the prices of other risk assets, including global high yield bonds, rose steeply after February, causing some investors to look with interest at comparatively attractive senior loan valuations. 25 Portfolio Manager’s Letter (continued) FLOATING RATE FUND June saw some brief pricing volatility around risks outside of the U.S. high yield market. Notably, markets wobbled with the passage of the Brexit vote in which the UK citizenry voted to leave the European Union. Loans benefited thereafter on the back of the market’s sense that the Fed was becoming increasingly likely to impose an interest rate increase. Further, loans have benefited over recent months from a change in money market regulations, which no longer allow money market funds to offer fixed returns. Such regulations have forced LIBOR to rise. As most senior loans compute their coupons on a LIBOR-plus basis, changes in money market regulation have created unforeseen increases in senior loan coupons. These increases have not been directly in line with the rise in LIBOR—from about 22 basis points (“bps”) per annum at the start of the period, to approximately 85 bps per annum at the end of the period—because most loans in the market were already protected by LIBOR floors starting at 75 bps or higher. However, increases have moved approximately 40% of the senior loan market to, or above, their LIBOR-plus floors. Overall, lower-rated, stressed, Basic Materials (Energy and Metals/Mining) widely outperformed from mid-February and for much of the period, but outperformance slowed toward the period’s end, as those energy companies which did not default became more fully priced and as oil prices softened yet again in the late days of summer. The Fund In this year of split returns, the Fund outperformed its Index (the J.P. Morgan BB/B Leveraged Loan Index) when the market was most challenged through mid-February 2016 and underperformed the Index in its more bullish subsequent phase. This result aligns with our core positioning throughout the year in which we generally kept the Fund less risk-exposed than the market to the Energy and Metals/Mining sectors. While our Metals and Mining exposure was generally higher than that of the market, and our Energy exposure less than that of the market, in both of those sectors we attempted to find higher-quality credits we believed could be more reliable even if the price of energy and other commodities did not prove stable at levels that would stem those sectors’ elevated default rates. Outside of these sectors, we committed significant capital to a range of less-cyclical, more defensive industries such as Healthcare, Basic Materials, Telecommunications, and Food and Beverages. Our overweight of Chemicals was perhaps an exception to this defensive positioning. In general, we also maintained a portfolio with lower-than-market rating risk throughout the year, reflecting our overarching goal to create a portfolio that is less directional over time than the market, and less susceptible to price challenges imposed by risk-off events. We allocated approximately 20% less of the Fund to B-rated credit than did the market. We believe, however, that as loan prices continued to rise through the year, it was important not to chase yield and risk to keep up with the market. We cannot predict when the market will experience volatility, but we believe it far more valuable in the longer 26 run to be positioned to provide liquidity to the market at those moments than to be fully leveraged to a rising market before such a correction occurs. In short, we have targeted building a portfolio we believe can be more resilient than the market in a re-pricing event, and in which we can take advantage of opportunities we believe are unduly discounted. Outlook On a positive note, we actually believe that a challenge to senior loan pricing is most likely to come from outside the loan market at this time, rather than from within the loan market itself. While the credit cycle appears to be maturing, the credit quality of high yield companies borrowing in the senior loan market is generally still fairly solid, with few companies subject to near-term maturities that could become unduly burdensome. Trailing 12-month market default rates are actually falling now that commodity-related defaults appear to be largely completed. Rather, we believe that challenges to the senior loan market are likely to come from any larger event that reduces market liquidity overall. Such an event—whether caused by political outcomes (Brexit, U.S. elections), or even by a single anomalous event such as a terror attack—would likely impact risk assets outside of high yield even more broadly. By contrast, central bank action to increase rates may challenge higher-rated fixed income and risk assets alike, while benefiting investors in senior loans who can benefit from increasing coupons once LIBOR moves above the LIBOR floor rates present in most loans. The questions remain—what can investors expect in terms of returns going forward and what will drive markets until year-end? We believe given the strong rally of the last few months, investors should expect more of a coupon-like return. Given paltry government yields, however, global corporates remain attractive on a relative basis. Further, loans, with their floating rate capacity, should benefit most directly should rates rise. We expect returns to be driven by technical flows, central bank talk/action and other macro factors like the U.S. election. The world is watching. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 27 Fund Expenses (unaudited) FLOATING RATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.10% Actual $1,000.00 $1,030.76 $5.58 Hypothetical** $1,000.00 $1,019.50 $5.55 Advisor Class Shares 0.90% Actual $1,000.00 $1,032.79 $4.57 Hypothetical** $1,000.00 $1,020.50 $4.55 Institutional Class Shares 0.70% Actual $1,000.00 $1,033.81 $3.56 Hypothetical** $1,000.00 $1,021.50 $3.54 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 28 Cumulative Performance Information (unaudited) FLOATING RATE FUND Comparison of change in value of $10,000 investment in the First Investors Floating Rate Fund (Class A shares) and the J.P. Morgan BB/B Leveraged Loan Index. The graph compares a $10,000 investment in the First Investors Floating Rate Fund (Class A shares) beginning 10/21/13 (commencement of operations) with a theoretical investment in the J.P. Morgan BB/B Leveraged Loan Index (the “Index”). The Index is a subset of the J.P. Morgan Leveraged Loan Index, which is designed to represent the investable universe of the U.S. dollar-denominated leveraged loan market. The Index includes U.S. dollar-denominated institutional term loans and fully funded delayed draw term loans which have high yield ratings. However, the most aggressively rated loans and non-rated loans are excluded. Loans can be rated as high as Baa1 and as low as BB3 by Moody’s and also as high as BBB+ and as low as B- by Standard & Poor’s. A loan with the highest allowable rating from each agency will only be included if the company’s overall rating is below investment grade. Loans must be issued by companies domiciled in a developed market, and defaulted loans may remain in the Index only if they remain current on loan obligation payments throughout the default 29 Cumulative Performance Information (unaudited) (continued) FLOATING RATE FUND process. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been (2.39)% and (0.71)%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 2.48%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been 3.84% and 1.78%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 2.86%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been 4.01% and 1.78%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 3.06%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from J.P. Morgan and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 10/21/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2016. 30 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2016 Principal Amount Security Value LOAN PARTICIPATIONS†—91.1% Aerospace/Defense—1.7% $539M B/E Aerospace, Inc., 3.7867%, 12/16/2021 $ 546,872 TransDigm, Inc.: 1,363M 3.8214%, 2/28/2020 1,364,987 350M 3.75%, 5/14/2022 350,620 2,262,479 Automotive—4.5% 1,026M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,031,989 1,001M FCA U.S., LLC, 3.5%, 5/24/2017 1,005,119 848M Federal-Mogul Corp., 4%, 4/15/2018 839,874 987M KAR Auction Services, Inc., 4.0625%, 3/11/2021 993,964 836M Key Safety Systems, Inc., 5.5%, 8/29/2021 846,379 625M Tectum Holdings, Inc., 5.75%, 8/24/2023 (a) 624,219 668M TI Group Automotive Systems, LLC, 4.5%, 6/30/2022 671,174 6,012,718 Building Materials—2.0% 939M Builders FirstSource, Inc., 6%, 7/29/2022 945,598 494M Headwaters, Inc., 4%, 3/24/2022 496,630 1,276M USIC Holdings, Inc., 4%, 7/10/2020 1,271,653 2,713,881 Chemicals—5.2% 873M A. Schulman, Inc., 4%, 6/1/2022 874,306 962M Emerald Performance Materials, LLC, 4.5%, 7/30/2021 964,022 496M Huntsman International, LLC, 3.75%, 10/1/2021 499,411 650M MacDermid, Inc., 4%, 6/7/2020 652,946 668M Methanol Holdings Trinidad, Inc., 4.25%, 6/30/2022 663,238 1,247M PQ Corp., 5.75%, 11/4/2022 1,253,888 987M Trinseo Materials Operating SCA, 4.25%, 11/5/2021 998,953 916M Univar USA, Inc., 4.25%, 7/1/2022 918,117 250M Versum Material, Inc., 3.25%, 9/21/2023 251,875 7,076,756 Consumer Non Durables—2.3% 900M Revlon Consumer Products, Inc., 4.25%,9/7/2023 (a) 903,151 1,236M Reynolds Group Holdings, Inc., 4.25%, 2/5/2023 (a) 1,241,024 950M Spectrum Brands, Inc., 3.5029%, 6/23/2022 954,385 3,098,560 31 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2016 Principal Amount Security Value Energy—2.0% $885M Granite Acquisition, Inc., 5%, 12/17/2021 $ 871,917 925M Jonah Energy, LLC, 7.5%, 5/12/2021 834,813 1,000M NRG Energy, Inc., 3.5%, 6/30/2023 (a) 1,003,625 2,710,355 Financial Services—2.8% 1,728M Delos Finance Sarl, 3.5877%, 3/6/2021 1,741,231 496M Ineos U.S. Finance, LLC, 3.75%, 12/15/2020 498,077 1,477M RPI Finance Trust, 3.5877%, 11/9/2020 1,487,416 3,726,724 Food/Beverage/Tobacco—2.8% 705M Aramark Corp., 3.3377%, 9/7/2019 709,105 533M B&G Foods, Inc., 3.8393%, 11/02/2022 537,292 100M Chobani, LLC, 5.25%, 9/29/2023 (b) 99,500 942M Keurig Green Mountain, Inc., 5.25%, 3/3/2023 953,573 Pinnacle Foods Finance, LLC: 731M 3.25%, 4/29/2020 734,679 744M 3.2753%, 1/13/2023 751,354 3,785,503 Food/Drug—2.0% 622M Albertson’s, LLC, 4.75%, 12/21/2022 628,422 2,075M Rite Aid Corp., 4.875%, 6/21/2021 2,081,485 2,709,907 Forest Products/Container—3.5% 978M Ardagh Holdings USA, Inc., 4%, 12/17/2019 982,566 Berry Plastics Group, Inc.: 670M 3.5%, 2/8/2020 671,534 924M 3.75%, 10/1/2022 927,497 715M BWAY Holding Co., 5.5%, 8/14/2020 720,083 708M Exopack Holdings SA, 4.5%, 5/8/2019 709,293 740M Owens Illinois, Inc., 3.5%, 9/1/2022 746,614 4,757,587 32 Principal Amount Security Value Gaming/Leisure—4.4% $881M AMC Entertainment, Inc., 4%, 12/15/2022 $ 890,058 1,265M Hilton Worldwide Finance, LLC, 3.5%, 10/26/2020 1,272,197 1,072M La Quinta Intermediate Holdings, LLC, 3.75%, 4/14/2021 1,072,444 1,472M Live Nation Entertainment, Inc., 3.59%, 8/17/2020 1,481,044 272M Pinnacle Entertainment, Inc., 3.75%, 4/28/2023 272,868 874M Seminole Hard Rock Entertainment, Inc., 3.5877%, 5/14/2020 876,939 5,865,550 Health Care—9.8% 1,016M Acadia Healthcare Co., Inc., 3.75%, 2/11/2022 1,023,801 Community Health Systems, Inc.: 226M 3.75%, 12/31/2019 221,721 766M 4%, 1/27/2021 753,546 1,141M ConvaTec, Inc., 4.25%, 6/15/2020 1,146,333 275M Cotiviti Holdings, Inc., 3.75%, 9/22/2023 (a) 276,031 568M DaVita Health Care Partners, Inc., 3.5%, 6/24/2021 571,643 1,166M Envision Healthcare Corp., 4.5%, 10/28/2022 1,172,311 445M ExamWorks Group, Inc., 4.75%, 7/27/2023 448,894 535M Grifols Worldwide Operations USA, Inc., 3.4479%, 2/27/2021 540,183 994M IMS Health, Inc., 3.5%, 3/17/2021 997,892 569M Kindred Healthcare, Inc., 4.25%, 4/9/2021 568,482 568M Mallinckrodt International Finance SA, 3.5877%, 3/19/2021 568,350 104M Medpace Holdings, Inc., 4.75%, 4/1/2021 103,938 531M MultiPlan, Inc., 5%, 6/7/2023 538,310 1,152M NBTY, Inc., 5%, 5/5/2023 1,159,313 405M Onex Carestream Health, Inc., 5%, 6/7/2019 375,917 546M Select Medical Corp., 6%, 6/1/2018 547,630 2,205M Valeant Pharmaceuticals International, Inc., 3.5%, 12/11/2019 2,212,018 13,226,313 Industrials—.3% 125M GFL Environmental, Inc., 3.75%, 9/27/2023 (a) 125,234 250M SIG Combibloc Holdings SCA, 4%, 3/11/2022 (a) 250,656 375,890 Information Technology—7.0% 331M ARRIS Enterprises, Inc., 3.5%, 4/17/2020 331,102 1,181M Avago Technologies, Inc., 3.5243%, 2/1/2023 1,195,518 1,600M Avast Software BV, 5%, 8/3/2022 (a) 1,608,000 881M Dell International, LLC, 4%, 9/7/2023 886,793 1,600M Dell Software Group, Inc., 7%, 9/27/2022 (a) 1,588,333 33 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2016 Principal Amount Security Value Information Technology (continued) $1,272M Global Payments, Inc., 4.0244%, 4/22/2023 $ 1,286,651 489M Kronos, Inc., 4.5%, 10/30/2019 491,483 756M Match Group, Inc., 5.5%, 11/16/2022 760,347 476M Microsemi Corp., 3.75%, 1/15/2023 (a) 480,805 738M Western Digital Corp., 4.5%, 4/29/2023 747,376 9,376,408 Manufacturing—6.9% 1,121M Brand Energy & Infrastructure Services, Inc., 4.75%, 11/26/2020 1,111,054 979M Filtration Group, Corp., 4.25%, 11/20/2020 982,921 681M Gardner Denver, Inc., 4.25%, 7/30/2020 661,506 HD Supply, Inc.: 995M 3.75%, 8/13/2021 997,694 248M 3.75%, 10/16/2023 (a) 247,810 975M Husky Injection Molding System, 4.25%, 6/30/2021 974,474 1,019M Mirror BidCo Corp., 4.25%, 12/28/2019 1,019,166 937M Onex Wizard Acquisition Co. I Sarl, 4.25%, 3/11/2022 939,621 1,185M Rexnord, LLC, 4%, 8/21/2020 (a) 1,187,807 1,219M U.S. Farathane, LLC, 5.75%, 12/23/2021 1,225,333 9,347,386 Media-Cable TV—4.4% 1,746M Altice U.S. Finance 1 Corp., 4.2538%, 12/14/2022 1,758,103 1,368M CCO Safari III, LLC, 3.5%, 1/24/2023 1,378,528 1,022M CSC Holdings, LLC, 5%, 10/9/2024 1,028,401 888M Gray Television, Inc., 3.9375%, 6/13/2021 893,406 300M Nexstar Broadcasting, Inc., 3%, 9/26/2023 (a) 301,875 617M Raycom TV Broadcasting, LLC, 3.75%, 8/4/2021 608,139 5,968,452 Media-Diversified—1.9% 1,154M Media General, Inc., 4%, 7/31/2020 1,155,614 607M Tribune Media Co., 3.75%, 12/27/2020 613,784 825M Virgin Media Investment Holdings, Ltd., 3.6492%, 6/30/2023 829,771 2,599,169 34 Principal Amount Security Value Metals/Mining—3.8% $1,224M FMG Resources (August 2006), 3.75%, 6/30/2019 $ 1,224,254 1,200M McJunkin Red Man Corp., 5%, 11/8/2019 (a) 1,171,496 1,189M Novelis, Inc., 4.0002%, 6/2/2022 1,195,145 886M TMS International Corp., 4.5%, 10/16/2020 812,414 673M Zekelman Industries, Inc., 6%, 6/14/2021 680,046 5,083,355 Real Estate—.4% 580M Realogy Group, LLC, 3.75%, 7/20/2022 584,868 Retail-General Merchandise—9.7% 920M 1-800 Contacts, 5.25%, 1/15/2023 927,566 268M Dollar Tree, Inc., 3.0625%, 7/6/2022 269,537 521M General Nutrition Centers, Inc., 3.25%, 3/4/2019 520,765 985M Hanesbrands, Inc., 3.25%, 4/28/2022 991,567 1,550M Harbor Freight Tools USA, 4%, 8/16/2023 1,561,302 723M Hertz Corp., 3.5%, 6/30/2023 729,855 Landry’s, Inc.: 854M 4%, 4/24/2018 856,344 1,125M 4%, 9/23/2023 1,131,680 1,004M Michaels Stores, Inc., 3.75%, 1/27/2023 (a) 1,008,233 875M Neiman Marcus Group, Inc., 4.25%, 10/25/2020 813,378 1,136M Party City Holdings, Inc., 4.4722%, 8/19/2022 1,140,042 988M PetSmart, Inc., 4.25%, 3/11/2022 990,940 1,082M Restaurant Brands, Inc., 3.75%, 12/10/2021 1,090,786 1,022M Yum! Brands, Inc., 3.2809%, 6/16/2023 1,032,662 13,064,657 Services—3.3% 353M AECOM, 3.75%, 10/15/2021 355,283 965M Brickman Group, Ltd., LLC, 4%, 12/18/2020 964,791 792M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 802,207 750M Monitronics International, Inc., 4.25%, 3/23/2018 (a) 748,647 1,550M Safway Group Holding, LLC, 5.75%, 8/21/2023 1,562,916 4,433,844 35 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2016 Principal Amount Security Value Telecommunications—3.3% $1,139M CommScope, Inc., 3.75%, 12/29/2022 $ 1,150,360 Level 3 Financing, Inc.: 285M 3.5%, 5/31/2022 287,077 1,000M 4%, 8/1/2019 1,005,625 1,347M Numericable U.S., LLC, 5%, 1/15/2024 1,359,530 650M Telenet Group Holding, 4.3566%, 6/30/2024 656,704 4,459,296 Transportation—.5% 623M XPO Logistics, Inc., 4.25% 11/01/2021 627,821 Utilities—3.1% 963M Calpine Corp., 3.5%, 5/27/2022 967,043 425M Dayton Power & Light Co., 4%, 8/24/2022 430,844 1,477M Dynegy, Inc., 4%, 4/23/2020 1,483,951 1,275M Texas Competitive Electric, 5%, 10/31/2017 (a) 1,285,757 4,167,595 Waste Management—.8% 1,032M ADS Waste Holdings, Inc., 3.75%, 10/9/2019 1,034,003 Wireless Communications—2.7% 1,084M GCI Holdings, Inc., 4%, 2/2/2022 1,080,052 1,350M Intelsat Jackson Holdings, Ltd., 3.75%, 6/30/2019 1,285,453 1,176M Telesat Canada, 3.5%, 3/28/2019 1,180,180 149M T-Mobile USA, Inc., 3.5%, 11/9/2022 150,131 3,695,816 Total Value of Loan Participations (cost $121,860,826) 122,764,893 CORPORATE BONDS—5.1% Automotive—.5% 610M American Axle & Manufacturing, Inc., 7.75%, 11/15/2019 693,875 Energy—.8% 1,000M Targa Resources Partners, LP, 4.125%, 11/15/2019 1,019,000 Financials—.4% 626M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (c) 621,305 36 Principal Amount Security Value Health Care—1.1% $ 800M Centene Corp., 5.625%, 2/15/2021 $ 850,000 150M Endo Finance, LLC, 7.75%, 1/15/2022 (c) 144,750 450M Molina Healthcare, Inc., 5.375%, 11/15/2022 466,875 1,461,625 Media-Cable TV—.4% 500M DISH DBS Corp., 7.875%, 9/1/2019 561,250 Metals/Mining—.4% 550M Steel Dynamics, Inc., 6.125%, 8/15/2019 567,215 Real Estate—.4% 500M Iron Mountain, Inc., 6%, 10/1/2020 (c) 528,750 Telecommunications—.2% 225M Wind Acquisition Finance SA, 4.75%, 7/15/2020 (c) 227,813 Utilities—.2% 305M Calpine Corp., 6%, 1/15/2022 (c) 319,678 Wireless Communications—.7% 600M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 617,250 250M T-Mobile USA, Inc., 6.125%, 1/15/2022 266,562 883,812 Total Value of Corporate Bonds (cost $6,749,947) 6,884,323 VARIABLE AND FLOATING RATE NOTES—.2% Utilities 219M AES Corp., 3.8421%, 6/1/2019 (cost $221,104) † 220,095 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.7% 5,000M Federal Home Loan Bank, 0.285%, 11/8/2016 ($4,998,496) 4,998,950 Total Value of Investments (cost $133,830,373) 100.1 % 134,868,261 Excess of Liabilities Over Other Assets (.1 ) (324,369) Net Assets 100.0 % $134,543,892 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2016. 37 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2016 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security valued at fair value (see Note 1A) (c) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Loan Participations $ — $ 122,764,893 $ — $ 122,764,893 Corporate Bonds — 6,884,323 — 6,884,323 Variable & Floating Rate Notes — 220,095 — 220,095 Short-Term U.S. Government Agency Obligations — 4,998,950 — 4,998,950 Total Investments in Securities* $ — $ 134,868,261 $ — $ 134,868,261 * The Portfolio of Investments provides information on the industry categorization of loan participations and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 38 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Fund For Income for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 9.07% for Class A shares, 7.99% for Class B shares, 9.34% for Advisor Class shares and 9.58% for Institutional Class shares, including dividends of 12.0 cents per share on Class A shares, 9.6 cents on Class B shares, 12.6 cents on Advisor Class shares and 13.2 cents on Institutional Class shares. In a welcome turn from the 2015 fiscal year, Fund investors in the current year benefited from attractive returns, as high yield came roaring back, largely on stabilization of the Oil and Metals and Mining (coal and iron ore) sectors, which had declined precipitously in 2015 and created an elevated level of high yield company bond defaults. In this environment in which some of the market’s lowest-rated and, in our view, lowest-quality, credits outperformed, the Fund underperformed its benchmark. The Market U.S. high yield market performance can be divided into two distinct periods over the year. The Fund and the markets delivered an attractive return in October 2015 to start the period, but declined sharply in November, December, January, and the first half of February, largely on the back of the demise of a highly speculative U.S. mutual fund and weaker oil prices. Negative sentiment was particularly pronounced in January, as oil continued to decline on concerns about a continued supply/demand imbalance and slow Chinese growth. In mid-February, sentiment shifted dramatically—and seemingly without challenge throughout the rest of the period—as oil prices stabilized. The rally in global risk assets, including U.S. high yield, gathered further impetus after the European Central Bank (“ECB”) announced an increase in the size and scope of its current Quantitative Easing program in addition to cutting rates. While not directly buying U.S. dollar high yield paper, the ECB’s continued stimulus of the European economy provided a clear headwind to Federal Reserve (“the Fed”) rate increases and signaled a likely “lower-for-longer” policy that spurred a global move to corporate credit. Global credit markets experienced inflows for much of the remainder of the period as investors looked initially to take advantage of attractive valuations after a challenging 2015 and then—even as bond prices appreciated—to capture yield wherever it was available, including in both lower-rated and longer-duration credit (where the duration of a bond measures its sensitivity to changes in interest rates. Generally, when interest rates increase, bond prices may decrease). 39 Portfolio Manager’s Letter (continued) FUND FOR INCOME May, June, and September, while still delivering positive U.S. high yield returns, saw some brief pricing volatility around risks outside of the U.S. high yield market. Notably, markets wobbled in May (the Brexit vote was on June 23rd) with the passage of the Brexit vote in which the UK citizenry voted to leave the European Union, and in September on the back of the market’s sense that the Fed was becoming increasingly likely to impose an interest rate increase. Overall, lower-rated, stressed, Basic Materials (Energy and Metals/Mining) outperformed from mid-February and for much of the period, but outperformance slowed toward the period’s end, as those energy companies which did not default became more fully priced and as oil prices softened yet again in the late days of summer. The Fund In this year of split returns, the Fund outperformed its Index (the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index) when the market was most challenged through mid-February 2016 and underperformed the Index in its more bullish subsequent phase. This result aligns with our core positioning throughout the year in which we generally kept the Fund less exposed than the market to the Energy and Metals and Mining sectors, and, within those sectors, attempted to find higher-quality credits we believed could be more reliable even if the price of energy and other commodities did not prove stable at levels that would stem those sectors’ elevated default rates. Outside of these sectors, we committed significant capital to less-cyclical, more defensive industries such as Healthcare, Cable TV, and Telecommunications. These sectors also delivered the Fund’s biggest contributions on an absolute basis. We also maintained a portfolio with lower-than-market duration risk throughout the year, reflecting our overarching goal to create a portfolio that is generally less directional over time than the market, and less susceptible to price challenges imposed by risk-off events, such as interest rate increases. Together, the Fund’s lower-risk Energy and Commodities exposures, and lower-duration risk, account for the Fund’s underperformance for the year. We believe, however, that as bond prices continued to rise through the year, it was important not to chase yield and risk to keep up with the market. We cannot predict when the market will experience volatility, but we believe it far more valuable in the longer run to be positioned to provide liquidity to the market at those moments, than to be fully leveraged to a rising market before such a correction occurs. In short, we have targeted building a portfolio we believe can be more resilient than the market in a re-pricing event, and in which we can take advantage of opportunities we believe are unduly discounted. 40 Outlook On a positive note, we actually believe that a challenge to high yield pricing is most likely to come from outside the high yield market at this time, rather than from within high yield itself. While the credit cycle appears to be maturing, the credit quality of high yield companies is generally still fairly solid, with few companies subject to near term maturities that could become unduly burdensome. Trailing 12-month market default rates are actually falling now that commodity-related defaults appear to be largely completed. Rather, we believe that challenges to the high yield market are likely to come from any larger event that reduces market liquidity overall. Such an event—whether caused by central bank policy, political outcomes (Brexit, U.S. elections), or even by a single anomalous event such as a terror attack—would likely impact risk assets outside of high yield even more broadly. The questions remain—what can investors expect in terms of returns going forward and what will drive markets until year-end? We believe given the strong rally of the last few months, investors should expect more of a coupon-like return. Given paltry government yields, however, global corporates remain attractive on a relative basis. We expect returns to be driven by technical flows, central bank talk/action and other macro factors like the U.S. election. The world is watching. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 41 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.21% Actual $1,000.00 $1,072.43 $ 6.27 Hypothetical** $1,000.00 $1,018.95 $ 6.11 Class B Shares 2.04% Actual $1,000.00 $1,067.17 $10.54 Hypothetical** $1,000.00 $1,014.80 $10.28 Advisor Class Shares 0.91% Actual $1,000.00 $1,073.74 $ 4.72 Hypothetical** $1,000.00 $1,020.45 $ 4.60 Institutional Class Shares 0.78% Actual $1,000.00 $1,074.73 $ 4.05 Hypothetical** $1,000.00 $1,021.10 $ 3.94 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 42 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/06 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and 43 Cumulative Performance Information (unaudited) (continued) FUND FOR INCOME distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 2.61%, 5.53% and 4.13%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 3.55%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 3.96%, 5.62% and 4.11%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 2.80%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 9.31% and 3.46%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 4.03%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 9.54% and 3.74%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 4.06%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2016. † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 4.92%. 44 Portfolio of Investments FUND FOR INCOME September 30, 2016 Principal Amount Security Value CORPORATE BONDS—86.3% Aerospace/Defense—.9% Meccanica Holdings USA, Inc.: $ 1,871M 7.375%, 7/15/2039 (a) $2,062,778 750M 6.25%, 1/15/2040 (a) 740,625 3,475M TransDigm, Inc., 6.375%, 6/15/2026 (a) 3,605,312 6,408,715 Automotive—4.5% 1,325M Allison Transmission, Inc., 5%, 10/1/2024 (a) 1,361,437 1,175M American Axle & Manufacturing, Inc., 6.625%, 10/15/2022 1,248,437 1,725M Asbury Automotive Group, Inc., 6%, 12/15/2024 1,785,375 Dana Holding Corp.: 2,000M 6%, 9/15/2023 2,090,000 700M 5.5%, 12/15/2024 717,500 Fiat Chrysler Automobiles NV: 925M 4.5%, 4/15/2020 952,750 2,350M 5.25%, 4/15/2023 2,426,375 750M Goodyear Tire & Rubber Co., 7%, 5/15/2022 796,875 Group 1 Automotive, Inc.: 2,375M 5%, 6/1/2022 2,394,285 1,425M 5.25%, 12/15/2023 (a) 1,437,469 750M Hertz Corp., 6.75%, 4/15/2019 767,430 IHO Verwaltungs GmbH: 2,050M 4.75%, 5/15/2021 (a) 2,127,900 550M 4.125%, 9/15/2021 (a) 556,529 1,075M 4.5%, 9/15/2023 (a) 1,088,438 3,650M LKQ Corp., 4.75%, 5/15/2023 3,768,625 2,700M Meritor, Inc., 6.25%, 2/15/2024 2,598,750 3,050M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 3,332,125 ZF North America Capital, Inc.: 550M 4%, 4/29/2020 (a) 583,687 1,225M 4.5%, 4/29/2022 (a) 1,303,559 31,337,546 Building Materials—.9% 1,950M Building Materials Corp., 5.375%, 11/15/2024 (a) 2,018,250 4,200M Griffon Corp., 5.25%, 3/1/2022 4,231,500 6,249,750 45 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Chemicals—2.8% Blue Cube Spinco, Inc.: $850M 9.75%, 10/15/2023 (a) $1,003,000 3,225M 10%, 10/15/2025 (a) 3,821,625 3,100M Platform Specialty Products Corp., 10.375%, 5/1/2021 (a) 3,348,000 1,675M PolyOne Corp., 5.25%, 3/15/2023 1,742,202 825M PQ Corp., 6.75%, 11/15/2022 (a) 876,563 1,350M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 1,242,000 1,350M TPC Group, Inc., 8.75%, 12/15/2020 (a) 1,053,742 2,200M Tronox Finance, LLC, 6.375%, 8/15/2020 2,040,500 2,575M Univar USA, Inc., 6.75%, 7/15/2023 (a) 2,665,125 W.R. Grace & Co.: 1,250M 5.125%, 10/1/2021 (a) 1,331,250 525M 5.625%, 10/1/2024 (a) 572,906 19,696,913 Consumer Non-Durables—1.1% 1,750M Kronos Acquisition Holdings, 9%, 8/15/2023 (a) 1,812,335 Reynolds Group Issuer, Inc.: 2,875M 5.75%, 10/15/2020 2,968,438 850M 5.125%, 7/15/2023 (a) 878,688 1,375M Standard Industries, Inc., 5.5%, 2/15/2023 (a) 1,443,750 975M Wolverine World Wide, Inc., 5%, 9/1/2026 (a) 987,188 8,090,399 Energy—10.9% AmeriGas Finance, LLC: 1,250M 7%, 5/20/2022 1,328,125 775M 5.625%, 5/20/2024 823,437 775M 5.875%, 8/20/2026 823,437 Antero Resources Corp. 950M 5.375%, 11/1/2021 965,437 925M 5.125%, 12/1/2022 936,562 1,375M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 1,350,938 425M Callon Petroleum Co., 6.125%, 10/1/2024 (a)(b) 440,937 1,600M Carrizo Oil & Gas, Inc., 6.25%, 4/15/2023 1,592,000 2,125M Cheniere Corpus Christi Holdings, 7%, 6/30/2024 (a) 2,305,625 Concho Resources Holdings. LLC: 600M 5.5%, 10/1/2022 625,500 800M 5.5%, 4/1/2023 829,000 46 Principal Amount Security Value Energy (continued) Continental Resources, Inc.: $ 2,900M 4.5%, 4/15/2023 $ 2,798,500 2,050M 3.8%, 6/1/2024 1,886,000 825M 4.9%, 6/1/2044 697,125 2,175M Crestwood Midstream Partners, LP, 6.25%, 4/1/2023 2,213,062 2,450M Exterran Partners, LP, 6%, 10/1/2022 2,284,625 325M Ferrellgas Partners, LP, 7%, 6/15/2023 287,625 1,950M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 1,857,375 Genesis Energy, LP: 525M 5.75%, 2/15/2021 527,625 1,400M 6.75%, 8/1/2022 1,449,532 1,050M 6%, 5/15/2023 1,047,375 500M 5.625%, 6/15/2024 492,500 1,375M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 1,412,812 1,575M Gulfport Energy Corp., 7.75%, 11/1/2020 1,641,938 2,675M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 2,675,000 2,600M Laredo Petroleum, Inc., 5.625%, 1/15/2022 2,535,000 Marathon Oil Corp.: 125M 2.7%, 6/1/2020 122,622 1,300M 2.8%, 11/1/2022 1,205,668 1,400M Matador Resources Co., 6.875%, 4/15/2023 1,456,000 MPLX, LP: 800M 4.5%, 7/15/2023 (a) 816,687 1,500M 4.875%, 12/1/2024 1,554,027 1,113M 4.875%, 6/1/2025 1,152,022 400M Murphy Oil Corp., 6.875%, 8/15/2024 413,977 1,675M Newfield Exploration Co., 5.375%, 1/1/2026 1,687,563 NuStar Logistics, LP: 325M 4.8%, 9/1/2020 327,438 1,375M 6.75%, 2/1/2021 1,488,438 1,750M Oasis Petroleum, Inc., 6.5%, 11/1/2021 1,680,000 575M PDC Energy, Inc., 6.125%, 9/15/2024 (a) 596,563 425M Parsley Energy, LLC, 6.25%, 6/1/2024 (a) 440,938 1,775M QEP Resources, Inc., 6.875%, 3/1/2021 1,859,313 1,451M Range Resources Corp., 5%, 8/15/2022 (a) 1,451,000 1,650M Rice Energy, Inc., 6.25%, 5/1/2022 1,711,875 Sabine Pass Liquefaction, LLC: 2,825M 6.25%, 3/15/2022 3,100,438 1,375M 5.625%, 4/15/2023 1,474,688 2,625M 5.75%, 5/15/2024 2,838,281 1,225M 5.625%, 3/1/2025 1,321,469 900M 5.875%, 6/30/2026 (a) 981,563 47 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Energy (continued) Southwestern Energy Co.: $ 775M 5.8%, 1/23/2020 $776,938 2,625M 6.7%, 1/23/2025 2,638,125 1,600M Sunoco, LP, 6.25%, 4/15/2021 (a) 1,652,000 Targa Resources Partners, LP: 225M 5%, 1/15/2018 233,438 900M 5.25%, 5/1/2023 915,750 1,650M 4.25%, 11/15/2023 1,602,563 1,150M 5.125%, 2/1/2025 (a)(b) 1,154,313 1,150M 5.375%, 2/1/2027 (a)(b) 1,160,063 Tesoro Logistics, LP: 675M 6.25%, 10/15/2022 723,938 825M 6.375%, 5/1/2024 888,938 1,550M Unit Corp., 6.625%, 5/15/2021 1,315,562 76,569,290 Financials—3.0% 1,675M Albertson Companies, LLC, 5.75%, 3/15/2025 (a) 1,675,000 Ally Financial, Inc.: 1,300M 8%, 12/31/2018 1,436,500 4,900M 8%, 3/15/2020 5,610,500 2,625M 8%, 11/1/2031 3,248,437 1,200M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 1,260,000 1,200M BCD Acquisition, Inc., 9.625%, 9/15/2023 (a) 1,260,000 3,466M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 3,440,005 1,875M CVR Partners, LP, 9.25%, 6/15/2023 (a) 1,821,094 1,000M Dana Financing Luxembourg, 6.5%, 6/1/2026 (a) 1,050,500 20,802,036 Food/Beverage/Tobacco—1.2% 1,225M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 1,340,334 Constellation Brands, Inc.: 525M 4.25%, 5/1/2023 558,469 900M 4.75%, 11/15/2024 978,750 200M 4.75%, 12/1/2025 217,000 1,875M Post Holdings, Inc., 7.75%, 3/15/2024 (a) 2,109,375 400M Smithfield Foods, Inc., 6.625%, 8/15/2022 425,000 2,587M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 2,716,350 8,345,278 48 Principal Amount Security Value Food/Drug—.5% $ 3,125M Rite Aid Corp., 6.125%, 4/1/2023 (a) $ 3,384,125 Forest Products/Containers—3.7% Ardagh Packaging Finance, PLC: 2,175M 6%, 6/30/2021 (a) 2,245,687 525M 4.625%, 5/15/2023 (a) 530,250 1,775M Ball Corp., 5.25%, 7/1/2025 1,919,219 1,850M Berry Plastics Group, 5.125%, 7/15/2023 1,887,000 1,400M CROWN Americas, LLC, 4.5%, 1/15/2023 1,459,500 1,100M Graphic Packaging International, Inc., 4.875%, 11/15/2022 1,157,750 2,675M Greif, Inc., 7.75%, 8/1/2019 3,016,062 Mercer International, Inc.: 300M 7%, 12/1/2019 311,625 1,400M 7.75%, 12/1/2022 1,489,250 Owens-Brockway Glass Container, Inc.: 450M 5%, 1/15/2022 (a) 478,967 625M 5.875%, 8/15/2023 (a) 673,047 1,875M 5.375%, 1/15/2025 (a) 1,957,031 450M 6.375%, 8/15/2025 (a) 496,406 Sealed Air Corp.: 375M 6.5%, 12/1/2020 (a) 430,781 875M 4.875%, 12/1/2022 (a) 922,031 2,025M 5.25%, 4/1/2023 (a) 2,166,750 1,550M 6.875%, 7/15/2033 (a) 1,670,125 3,425M Silgan Holdings, Inc., 5%, 4/1/2020 3,519,188 26,330,669 Gaming/Leisure—3.6% 1,625M AMC Entertainment, Inc., 5.75%, 6/15/2025 1,649,375 GLP Capital, LP,: 250M 4.375%, 4/15/2021 263,750 775M 5.375%, 4/15/2026 835,062 International Game Technology, PLC: 900M 5.625%, 2/15/2020 (a) 959,625 900M 6.25%, 2/15/2022 (a) 958,500 1,350M 6.5%, 2/15/2025 (a) 1,461,375 3,825M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 3,969,130 875M MGM Growth Properties Operating Partnership, LP, 5.25%, 8/1/2026 910,000 49 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Gaming/Leisure (continued) NCL Corp., Ltd.: $1,900M 5.25%, 11/15/2019 (a) $1,928,500 1,800M 4.625%, 11/15/2020 (a) 1,809,000 1,775M Regal Entertainment Group, 5.75%, 3/15/2022 1,837,125 3,150M Royal Caribbean Cruises, Ltd., 5.25%, 11/15/2022 3,441,375 4,125M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 4,260,094 1,000M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 940,000 25,222,911 Health Care—9.8% 1,225M AMN Healthcare, Inc., 5.125%, 10/1/2024 (a)(b) 1,240,313 Centene Corp.: 2,250M 5.625%, 2/15/2021 2,390,625 1,775M 6.125%, 2/15/2024 1,930,312 Community Health Systems, Inc.: 256M 5.125%, 8/15/2018 258,586 1,400M 7.125%, 7/15/2020 1,308,300 DaVita HealthCare Partners, Inc.: 1,875M 5.75%, 8/15/2022 1,971,094 1,775M 5.125%, 7/15/2024 1,813,828 Endo Finance, LLC: 1,350M 7.25%, 1/15/2022 (a) 1,302,750 1,575M 6%, 7/15/2023 (a) 1,441,125 375M 6%, 2/1/2025 (a) 333,281 Fresenius Medical Care U.S. Finance II, Inc.: 1,150M 5.625%, 7/31/2019 (a) 1,252,062 875M 4.125%, 10/15/2020 (a) 925,487 675M 4.75%, 10/15/2024 (a) 712,125 HCA, Inc.: 3,025M 6.5%, 2/15/2020 3,357,750 3,300M 6.25%, 2/15/2021 3,588,750 175M 7.5%, 2/15/2022 201,250 225M 5.875%, 5/1/2023 240,187 375M 5.375%, 2/1/2025 387,656 2,400M 5.875%, 2/15/2026 2,562,000 HealthSouth Corp.: 1,150M 5.125%, 3/15/2023 1,152,875 1,325M 5.75%, 11/1/2024 1,378,821 1,075M 5.75%, 9/15/2025 1,126,062 2,900M IMS Health, Inc., 6%, 11/1/2020 (a) 2,945,313 2,200M Kindred Healthcare, Inc., 8.75%, 1/15/2023 2,208,250 50 Principal Amount Security Value Health Care (continued) LifePoint Health, Inc.: $2,300M 5.5%, 12/1/2021 $ 2,403,500 725M 5.875%, 12/1/2023 754,000 1,175M 5.375%, 5/1/2024 (a) 1,177,938 Mallinckrodt Finance SB: 775M 4.875%, 4/15/2020 (a) 794,375 400M 5.75%, 8/1/2022 (a) 396,500 1,025M 5.5%, 4/15/2025 (a) 978,875 2,925M Molina Healthcare, Inc., 5.375%, 11/15/2022 3,034,688 775M MPH Acquisition Holdings, 7.125%, 6/1/2024 (a) 835,063 3,000M NBTY, Inc., 7.625%, 5/15/2021 (a) 3,074,460 700M RegionalCare Hospital Partners, 8.25%, 5/1/2023 (a) 724,500 2,275M Tenet Healthcare Corp., 6%, 10/1/2020 2,411,500 675M Universal Health Services, Inc., 7.625%, 8/15/2020 646,313 1,450M Universal Hospital Services, Inc., 5%, 6/1/2026 (a) 1,513,438 Valeant Pharmaceuticals International, Inc.: 5,200M 6.375%, 10/15/2020 (a) 4,901,000 1,100M 5.625%, 12/1/2021 (a) 987,250 4,600M 6.125%, 4/15/2025 (a) 3,973,250 4,225M WellCare Health Plans, Inc., 5.75%, 11/15/2020 4,364,953 69,000,405 Information Technology—4.1% 1,000M Anixter, Inc., 5.125%, 10/1/2021 1,047,500 2,892M Belden, Inc., 5.5%, 9/1/2022 (a) 3,029,370 900M CEB, Inc., 5.625%, 6/15/2023 (a) 888,750 2,200M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 2,356,750 2,000M Equinix, Inc., 5.875%, 1/15/2026 2,155,000 2,570M IAC/InterActiveCorp, 4.875%, 11/30/2018 2,634,250 Match Group, Inc.: 1,850M 6.75%, 12/15/2022 1,974,875 825M 6.375%, 6/1/2024 900,281 1,850M Micron Technology, Inc., 7.5%, 9/15/2023 (a) 2,059,494 1,050M Microsemi Corp., 9.125%, 4/15/2023 (a) 1,202,250 1,250M MSCI, Inc., 5.75%, 8/15/2025 (a) 1,340,625 1,375M Nuance Communications, Inc., 6%, 7/1/2024 (a) 1,436,875 51 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Information Technology (continued) NXP BV: $ 875M 4.125%, 6/1/2021 (a) $939,531 2,850M 3.875%, 9/1/2022 (a) 2,992,500 1,300M Open Text Corp., 5.625%, 1/15/2023 (a) 1,332,500 2,125M Western Digital Corp., 10.5%, 4/1/2024 (a) 2,470,313 28,760,864 Manufacturing—2.6% 2,300M Amkor Technology, Inc., 6.375%, 10/1/2022 2,383,375 1,675M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 (a) 1,721,063 700M Boise Cascade Co., 5.625%, 9/1/2024 (a) 714,000 2,775M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 2,788,875 475M Cloud Crane, LLC, 10.125%, 8/1/2024 (a) 494,000 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,566,375 200M EDP Finance BV, 5.25%, 1/14/2021 (a) 216,878 3,075M H&E Equipment Services, Inc., 7%, 9/1/2022 3,259,500 550M Rexel SA, 5.25%, 6/15/2020 (a) 573,609 1,225M Sensata Technologies U.K. Financing Co., 6.25%, 2/15/2026 (a) 1,332,188 2,050M Zekelman Industries, Inc., 9.875%, 6/15/2023 (a) 2,167,875 18,217,738 Media-Broadcasting—2.7% Belo Corp.: 725M 7.75%, 6/1/2027 786,625 150M 7.25%, 9/15/2027 159,750 2,225M LIN Television Corp., 5.875%, 11/15/2022 2,341,813 Nexstar Broadcasting, Inc.: 1,700M 6.875%, 11/15/2020 1,770,125 1,525M 6.125%, 2/15/2022 (a) 1,582,188 1,350M 5.625%, 8/1/2024 (a) 1,356,750 Sinclair Television Group, Inc.: 4,075M 5.375%, 4/1/2021 4,232,906 1,575M 5.125%, 2/15/2027 (a) 1,543,500 Sirius XM Radio, Inc.: 4,050M 5.75%, 8/1/2021 (a) 4,241,464 625M 6%, 7/15/2024 (a) 667,969 18,683,090 52 Principal Amount Security Value Media-Cable TV—7.7% Altice Financing SA: $ 2,525M 6.625%, 2/15/2023 (a) $ 2,600,750 2,300M 5.375%, 7/15/2023 (a) 2,386,250 970M 8.125%, 1/15/2024 (a) 1,008,800 275M 7.625%, 2/15/2025 (a) 277,406 1,000M 5.5%, 5/15/2026 (a) 1,030,000 1,150M 7.5%, 5/15/2026 (a) 1,200,312 1,625M Cable One, Inc., 5.75%, 6/15/2022 (a) 1,702,187 CCO Holdings, LLC: 2,950M 5.125%, 2/15/2023 3,082,750 3,675M 5.875%, 4/1/2024 (a) 3,930,045 2,325M 5.875%, 5/1/2027 (a) 2,481,937 Cequel Communications Holdings I, LLC, 4,525M 6.375%, 9/15/2020 (a) 4,677,719 1,700M 7.75%, 7/15/2025 (a) 1,844,500 Clear Channel Worldwide Holdings, Inc.: 200M 7.625%, 3/15/2020 Series “A” 193,000 4,300M 7.625%, 3/15/2020 Series “B” 4,283,875 750M 6.5%, 11/15/2022 Series “A” 759,375 3,050M CSC Holdings, LLC, 6.75%, 11/15/2021 3,233,000 DISH DBS Corp.: 4,750M 7.875%, 9/1/2019 5,331,875 950M 5%, 3/15/2023 926,250 1,750M 5.875%, 11/15/2024 1,734,687 725M 7.75%, 7/1/2026 (a) 772,125 Gray Television, Inc.: 3,025M 7.5%, 10/1/2020 3,141,659 1,700M 5.875%, 7/15/2026 (a) 1,717,000 1,050M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,107,750 Midcontinent Communications & Finance Corp.: 2,250M 6.25%, 8/1/2021 (a) 2,368,125 600M 6.875%, 8/15/2023 (a) 642,000 Numericable Group SA: 1,575M 6%, 5/15/2022 (a) 1,612,406 600M 6.25%, 5/15/2024 (a) 598,321 54,644,104 53 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Media-Diversified—1.5% $1,700M Clearwater Paper Corp., 4.5%, 2/1/2023 $ 1,710,625 1,700M Gannett Co., Inc., 5.125%, 7/15/2020 1,757,375 2,025M LSC Communication, Inc, 8.75%, 10/15/2023 (a) 2,025,000 625M Lamar Media Corp., 5.75%, 2/1/2026 675,781 2,775M Tribune Co., 5.875%, 7/15/2022 2,821,828 1,290M Trinseo SA, 6.75%, 5/1/2022 (a) 1,367,400 10,358,009 Metals/Mining—5.5% Alcoa, Inc.: 2,325M 6.15%, 8/15/2020 2,572,031 225M 5.95%, 2/1/2037 227,362 Alcoa Nederland Holding BV: 1,775M 6.75%, 9/30/2024 (a) 1,848,219 725M 7%, 9/30/2026 (a) 751,281 Aleris International, Inc.: 1,440M 7.875%, 11/1/2020 1,465,200 1,325M 9.5%, 4/1/2021 (a) 1,431,000 ArcelorMittal: 1,700M 6.125%, 6/1/2018 1,810,500 1,681M 10.85%, 6/1/2019 2,042,415 2,000M 6.25%, 8/5/2020 2,185,000 525M 6.5%, 3/1/2021 586,687 1,125M 8%, 10/15/2039 1,220,625 325M 7.75%, 3/1/2041 340,437 675M Bluescope Steel, Ltd., 6.5%, 5/15/2021 (a) 715,500 1,725M Commercial Metals Co., 4.875%, 5/15/2023 1,720,687 1,025M Constellium NV, 7.875%, 4/1/2021 (a) 1,096,750 Freeport-McMoRan, Inc.: 1,850M 2.375%, 3/15/2018 1,831,500 2,450M 3.1%, 3/15/2020 2,358,125 1,400M 5.45%, 3/15/2043 1,130,500 1,875M Glencore Funding, LLC, 3.125%, 4/29/2019 (a) 1,888,125 1,250M Joseph T. Ryerson & Son, Inc., 11%, 5/15/2022 (a) 1,378,125 325M Kaiser Aluminum Corp., 5.875%, 5/15/2024 340,437 Novelis, Inc.: 2,750M 6.25%, 8/15/2024 (a) 2,925,313 1,675M 5.875%, 9/30/2026 (a) 1,718,969 54 Principal Amount Security Value Metals/Mining (continued) Steel Dynamics, Inc.: $ 1,325M 5.125%, 10/1/2021 $ 1,382,969 675M 6.375%, 8/15/2022 713,813 1,000M 5.5%, 10/1/2024 1,050,000 2,150M Teck Resources, Ltd., 6%, 8/15/2040 1,994,125 38,725,695 Real Estate—2.6% 1,500M Care Capital Properties, LP, 5.125%, 8/15/2026 (a) 1,502,631 1,950M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 2,057,250 Geo Group, Inc.: 1,450M 5.875%, 1/15/2022 1,312,250 400M 5.125%, 4/1/2023 342,000 950M 5.875%, 10/15/2024 821,750 1,575M 6%, 4/15/2026 1,346,625 Iron Mountain, Inc.: 2,925M 6%, 8/15/2023 3,137,062 2,875M 5.75%, 8/15/2024 2,968,437 Lennar Corp.: 1,350M 4.875%, 12/15/2023 1,390,500 1,075M 4.75%, 4/1/2021 1,150,250 375M MPT Operating Partnership, LP, 6.375%, 3/1/2024 408,750 1,100M Realogy Group/Co-Issuer, 5.25%, 12/1/2021 (a) 1,162,902 500M Vereit Operating Partnership, LP, 4.875%, 6/1/2026 530,000 18,130,407 Retail-General Merchandise—1.6% KFC Holding Co.: 1,075M 5%, 6/1/2024 (a) 1,126,062 1,325M 5.25%, 6/1/2026 (a) 1,404,500 L Brands, Inc.: 1,700M 6.875%, 11/1/2035 1,861,500 3,125M 6.75%, 7/1/2036 3,376,937 850M Landry’s, Inc., 6.75%, 10/15/2024 (a)(b) 867,000 225M Limited Brands, Inc., 8.5%, 6/15/2019 263,813 875M Netflix, Inc., 5.5%, 2/15/2022 946,094 1,450M Party City Holdings, Inc., 6.125%, 8/15/2023 (a) 1,553,313 11,399,219 55 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Services—2.1% $ 1,900M ADT Corp., 3.5%, 7/15/2022 $ 1,838,250 AECOM: 1,975M 5.75%, 10/15/2022 2,084,237 2,025M 5.875%, 10/15/2024 2,171,812 825M Aramark Services, Inc., 5.125%, 1/15/2024 860,062 2,125M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 2,244,531 1,725M Monitronics International, Inc., 9.125%, 4/1/2020 1,630,125 1,700M Prime Security Services Borrower, LLC, 9.25%, 5/15/2023 (a) 1,857,250 2,300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 2,426,500 15,112,767 Telecommunications—3.2% CenturyLink, Inc.: 4,475M 5.8%, 3/15/2022 4,603,656 1,250M 6.75%, 12/1/2023 1,304,688 1,400M Citizens Communications Co., 9%, 8/15/2031 1,295,000 Frontier Communications Corp.: 525M 7.125%, 1/15/2023 492,187 3,225M 11%, 9/15/2025 3,378,187 2,623M GCI, Inc., 6.75%, 6/1/2021 2,707,592 Wind Acquisition Finance SA: 2,000M 4.75%, 7/15/2020 (a) 2,025,000 4,975M 7.375%, 4/23/2021 (a) 5,211,312 1,925M Windstream Services, LLC, 7.5%, 6/1/2022 1,857,625 22,875,247 Transportation—.8% Aircastle, Ltd.: 550M 4.625%, 12/15/2018 574,750 1,537M 6.25%, 12/1/2019 1,686,857 1,375M Fly Leasing, Ltd., 6.75%, 12/15/2020 1,421,406 1,100M Mobile Mini, Inc., 5.875%, 7/1/2024 1,149,500 625M XPO Logistics, Inc., 6.125%, 9/1/2023 (a) 642,188 5,474,701 56 Principal Amount Security Value Utilities—3.4% AES Corp.: $ 525M 8%, 6/1/2020 $620,812 2,525M 7.375%, 7/1/2021 2,910,062 1,700M 5.5%, 3/15/2024 1,777,555 1,075M 6%, 5/15/2026 1,138,156 Calpine Corp.: 1,100M 5.375%, 1/15/2023 1,101,375 600M 5.75%, 1/15/2025 594,750 Dynegy, Inc.: 700M 6.75%, 11/1/2019 721,000 2,100M 7.375%, 11/1/2022 2,084,250 1,408M FirstLight Hydro Generating, 8.812%, 10/15/2026 1,476,343 472M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 510,171 975M InterGen NV, 7%, 6/30/2023 (a) 828,750 NRG Energy, Inc.: 525M 6.25%, 7/15/2022 535,500 650M 7.25%, 5/15/2026 (a) 664,625 1,600M 6.625%, 1/15/2027 (a) 1,570,000 1,350M NRG Yield, Inc., 5%, 9/15/2026 (a) 1,326,375 2,657M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 2,869,300 3,650M Talen Energy Supply, LLC, 4.625%, 7/15/2019 (a) 3,449,250 24,178,274 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 2,155,062 Wireless Communications—5.3% Hughes Satelite Systems Corp.: 625M 5.25%, 8/1/2026 (a) 618,750 950M 6.625%, 8/1/2026 (a) 919,125 Inmarsat Finance, PLC: 775M 4.875%, 5/15/2022 (a) 740,125 1,225M 6.5%, 10/1/2024 (a) 1,231,125 1,375M Intelsat Jackson Holdings SA, 8%, 2/15/2024 (a) 1,385,311 Level 3 Financing, Inc.: 1,138M 6.125%, 1/15/2021 1,182,098 575M 5.125%, 5/1/2023 594,406 1,750M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 1,800,313 Neptune Finco Corp.: 2,925M 10.125%, 1/15/2023 (a) 3,378,375 1,250M 6.625%, 10/15/2025 (a) 1,359,375 650M 10.875%, 10/15/2025 (a) 762,125 57 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Wireless Communications (continued) $1,200M SBA Communications Corp., 4.875%, 9/1/2024 (a) $ 1,212,000 Sprint Communications, Inc.: 1,450M 9%, 11/15/2018 (a) 1,605,874 1,225M 7%, 3/1/2020 (a) 1,319,937 Sprint Nextel Corp.: 6,825M 7%, 8/15/2020 6,893,250 4,350M 6%, 11/15/2022 4,056,377 T-Mobile USA, Inc.: 4,625M 6.25%, 4/1/2021 4,870,703 625M 6.125%, 1/15/2022 666,407 2,725M 6.625%, 4/1/2023 2,936,187 37,531,863 Total Value of Corporate Bonds (cost $585,968,255) 607,685,077 LOAN PARTICIPATIONS†—9.2% Automotive—.5% 1,491M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,498,840 1,700M Federal-Mogul Corp., 4%, 4/15/2018 1,683,709 3,182,549 Building Materials—.3% 2,188M Builders FirstSource, Inc., 4.75%, 7/31/2022 2,203,233 Energy—.3% 2,225M Jonah Energy, LLC, 7.5%, 5/12/2021 2,008,063 Food/Beverage/Tobacco—.0% 275M Chobani, LLC, 5.25%, 9/29/2023 (c) 273,625 Food/Drug—1.0% Albertson’s, LLC: 1,474M 4.75%, 6/22/2023 1,489,742 1,965M 4.75%, 12/21/2022 1,985,813 3,215M Rite Aid Corp., 4.875%, 6/21/2021 3,225,047 6,700,602 Gaming/Leisure—.2% 1,519M Seminole Hard Rock Entertainment, Inc., 3.5877%, 5/14/2020 1,524,671 58 Principal Amount Security Value Health Care—.9% Community Health Systems, Inc.: $598M 3.75%, 12/31/2019 $ 587,823 1,101M 4%, 1/27/2021 1,083,413 3,436M ConvaTec, Inc., 4.25%, 6/15/2020 3,453,605 1,440M ExamWorks Group, Inc., 4.75%, 7/27/2023 1,452,600 6,577,441 Information Technology—2.3% 3,340M Avago Technologies Cayman, Ltd., 3.5243%, 2/1/2023 3,381,608 3,400M Avast Software BV, 5%, 8/3/2022 (b) 3,417,000 1,995M Dell International, LLC, 4%, 9/7/2023 (b) 2,008,895 3,400M Dell Software, Inc., 7%, 10/8/2022 (b) 3,375,208 3,242M Global Payments, Inc., 4.0244%, 4/22/2023 3,279,698 1,085M Match Group, Inc., 5.5%, 11/16/2022 1,091,467 16,553,876 Media-Broadcasting—.1% 625M Nexstar Broadcasting, Inc., 3%, 9/26/2023 (b) 628,906 Media-CableTV—.5% 3,491M CSC Holdings, LLC, 5%, 10/9/2024 3,511,614 Media-Diversified—.5% 3,113M Tribune Media Co., 3.75%, 12/27/2020 3,146,512 Retail-General Merchandise—.9% 3,400M Harbor Freight Tools USA, 4%, 8/18/2023 3,424,793 3,070M Restaurant Brands, Inc., 3.75%, 12/10/2021 3,093,966 6,518,759 Services—.6% 594M Brickman Group, Ltd., LLC, 4%, 12/18/2020 592,963 3,300M Safway Group Holding, LLC, 5.75%, 8/4/2023 3,327,499 3,920,462 Telecommunications—.2% 1,650M Telenet Group Holding, 4.25%, 5/3/2024 1,667,017 59 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 Principal Amount Security Value Transportation—.1% $ 549M XPO Logistics, Inc., 4.25%, 11/1/2021 $552,482 Utilities—.5% 2,543M Calpine Corp., 3.59%, 5/27/2022 2,552,348 1,175M Dayton Power & Light Co., 4%, 8/24/2022 1,191,156 3,743,504 Wireless Communications—.3% 1,850M Intelsat Jackson Holdings, Ltd, 3.75%, 6/30/2019 1,761,548 Total Value of Loan Participations (cost $63,969,014) 64,474,864 PASS-THROUGH CERTIFICATES—.6% Transportation 4,140M American Airlines 13-2 B PTT, 5.6%, 1/15/2022 (cost $4,213,173) (a) 4,336,739 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.1% Federal Home Loan Bank: 10,000M 0.295%, 10/21/2016 9,999,100 5,000M 0.285%, 11/8/2016 4,998,950 Total Value of Short-Term U.S. Government Agency Obligations (cost $14,996,856) 14,998,050 Total Value of Investments (cost $669,147,298) 98.2 % 691,494,730 Other Assets, Less Liabilities 1.8 12,994,355 Net Assets 100.0 % $704,489,085 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Security valued at fair value (see Note 1A) † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2016. Summary of Abbreviations: PTT Pass-Through Trust 60 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 607,685,077 $ — $ 607,685,077 Loan Participations — 64,474,864 — 64,474,864 Pass-Through Certificates — 4,336,739 — 4,336,739 Short-Term U.S. Government Agency Obligations — 14,998,050 — 14,998,050 Total Investments in Securities* $ — $ 691,494,730 $ — $ 691,494,730 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 61 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2016 The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2016, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2016 fiscal year and is not necessarily representative of the Fund as of the end of its 2016 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s Aaa 0.65% 0.00% Baa1 0.00 0.00 Baa2 0.20 0.00 Baa3 1.87 0.00 Ba1 8.31 0.00 Ba2 15.22 0.00 Ba3 19.00 0.00 BBB– 0.00 0.71 BB+ 0.00 0.13 BB 0.00 0.39 BB– 0.00 0.45 B+ 0.00 0.58 B 0.00 0.65 B- 0.00 0.01 B1 20.54 0.00 B2 11.18 0.00 B3 16.55 0.00 Caa1 5.05 0.00 Caa2 0.64 0.00 Caa 0.73 0.00 P–1 0.06 0.00 62 See notes to financial statements Portfolio Manager’s Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Government Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 2.16% for Class A shares, 1.38% for Class B shares, 2.50% for Advisor Class shares, 2.62% for Institutional Class shares, including dividends of 21.2 cents per share on Class A shares, 11.8 cents per share on Class B shares, 23.8 cents per share on Advisor Class shares and 26.1 cents per share on Institutional Class shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. 63 Portfolio Manager’s Letter (continued) GOVERNMENT FUND The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. Treasuries (measured by the BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds sig-nificantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. 64 International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (measured by Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (measured by the BofA ML Global Emerging Markets Sovereign Index) outperformed with a return of 17.50%. At the end of the review period there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund The broad mortgage-backed securities (“MBS”) market returned 3.66%. The agency MBS sector underperformed Treasury securities during the period under review, as lower interest rates resulted in more borrowers being able to refinance their mortgages thus increasing prepayment risk within the sector. Within the MBS market, 30-year Ginnie Mae (“GNMA”) mortgages returned 3.5% and 30-year Fannie Mae mortgages returned 3.75%, thus outperforming their GNMA counterparts as GNMA securities experienced faster prepayment speeds during the period under review. Lower-coupon agency MBS outperformed higher coupon agency MBS as investors favored lower-coupon agency MBS over higher coupons, as lower coupons offered investors higher yields because they are less susceptible to prepayment risk during periods of declining interest rates. The Fund underperformed its benchmark, the Citigroup Government and Mortgage Index, during the period under review. Three main factors contributed to the Fund’s underperformance. First, the Fund was underweight in Treasury securities and had less exposure to Treasury maturities 10 years and longer. Second, the Fund was underweight with the 30-year lower coupon agency MBS and overweight with the 30-year higher coupon agency MBS, especially GNMA securities. Lastly, the Fund’s shorter effective duration had a negative impact on performance as interest rates decreased during the period under review. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 65 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.06% Actual $1,000.00 $1,011.44 $5.33 Hypothetical** $1,000.00 $1,019.70 $5.35 Class B Shares 1.88% Actual $1,000.00 $1,007.18 $9.43 Hypothetical** $1,000.00 $1,015.60 $9.47 Advisor Class Shares 0.76% Actual $1,000.00 $1,012.73 $3.82 Hypothetical** $1,000.00 $1,021.20 $3.84 Institutional Class Shares 0.64% Actual $1,000.00 $1,013.77 $3.22 Hypothetical** $1,000.00 $1,021.80 $3.23 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 66 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares) and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the 67 Cumulative Performance Information (unaudited) (continued) GOVERNMENT FUND mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.81)%, (0.07)% and 2.81%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 0.61%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (2.73)%, (0.04)% and 2.76%, respectively, and t he S.E.C. 30-Day Yield for September 2016 would have been (0.19)%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 2.39% and 1.17%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 0.97%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 2.51% and 1.45%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 1.15%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2016. † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 2.47%. 68 Portfolio of Investments GOVERNMENT FUND September 30, 2016 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—56.2% Fannie Mae—39.5% $45,275M 3%, 12/1/2028 – 10/13/2046 (a) $ 47,313,277 36,411M 3.5%, 4/1/2033 – 4/1/2046 (a) 38,622,704 30,207M 4%, 8/1/2026 – 11/1/2045 32,572,385 7,027M 4.5%, 11/1/2040 – 1/1/2042 7,778,603 2,467M 5%, 8/1/2039 – 11/1/2039 2,751,992 2,216M 5.5%, 7/1/2033 – 10/1/2039 2,555,219 131,594,180 Freddie Mac—2.9% 404M 3%, 6/1/2021 424,516 7,060M 3.5%, 9/1/2032 – 2/1/2046 7,500,293 1,365M 5%, 8/1/2039 1,551,765 9,476,574 Government National Mortgage Association I Program—13.8% 1,644M 4%, 11/15/2025 – 6/15/2042 1,790,614 8,628M 4.5%, 9/15/2033 – 6/15/2040 9,651,120 9,867M 5%, 6/15/2033 – 4/15/2040 11,205,197 9,274M 5.5%, 3/15/2033 – 10/15/2039 10,690,036 9,492M 6%, 2/15/2032 – 4/15/2040 11,121,417 1,478M 7%, 6/15/2023 – 4/15/2034 1,612,159 46,070,543 Total Value of Residential Mortgage-Backed Securities (cost $181,284,889) 187,141,297 U.S. GOVERNMENT OBLIGATIONS—22.1% U.S. Treasury Notes: 5,000M 1.125%, 8/31/2021 4,995,510 13,230M 1.375%, 10/31/2020 13,386,326 5,100M 1.5%, 3/31/2023 5,137,153 21,400M 1.625%, 2/15/2026 21,441,388 12,310M 1.875%, 8/31/2022 12,704,782 4,510M 2%, 2/15/2025 4,671,196 10,980M 2.5%, 5/15/2046 11,364,728 Total Value of U.S. Government Obligations (cost $72,613,389) 73,701,083 69 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2016 Principal Amount Security Value COMMERCIAL MORTGAGE-BACKED SECURITIES—9.3% Fannie Mae—6.4% $2,797M 2.27%, 1/1/2023 $ 2,886,298 4,800M 2.4994%, 9/25/2026 4,888,752 1,300M 2.96%, 11/1/2018 1,343,251 4,431M 2.996%, 11/1/2022 4,712,116 2,836M 3.76%, 4/1/2018 2,912,745 4,500M 3.84%, 5/1/2018 4,637,182 21,380,344 Federal Home Loan Mortgage Corporation—2.9% Multi-Family Structured Pass-Through: 4,330M 2.849%, 3/25/2026 4,546,600 4,700M 3.08%, 1/25/2031 5,077,325 9,623,925 Total Value of Commercial Mortgage-Backed Securities (cost $31,151,539) 31,004,269 U.S. GOVERNMENT AGENCY OBLIGATIONS—6.9% Fannie Mae: 6,600M 1.125%, 7/20/2018 6,634,267 1,700M 1.375%, 2/26/2021 1,712,305 4,300M 1.875%, 9/18/2018 4,388,584 4,750M 1.875%, 9/24/2026 4,732,601 5,000M Freddie Mac, 3.75%, 3/27/2019 5,346,305 Total Value of U.S. Government Agency Obligations (cost $22,805,024) 22,814,062 COLLATERALIZED MORTGAGE OBLIGATIONS—4.4% Fannie Mae: 5,288M 3%, 2/25/2024 5,487,389 6,177M 4%, 2/25/2025 6,724,174 2,225M Freddie Mac, 3%, 8/15/2039 2,278,109 Total Value of Collateralized Mortgage Obligations (cost $14,517,825) 14,489,672 70 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.0% Federal Home Loan Bank: $5,000M 0.295%, 10/21/2016 $ 4,999,550 5,000M 0.285%, 11/8/2016 4,998,950 Total Value of Short-Term U.S. Government Agency Obligations (cost $9,997,676) 9,998,500 Total Value of Investments (cost $332,370,342) 101.9 % 339,148,883 Excess of Liabilities Over Other Assets (1.9 ) (6,221,626) Net Assets 100.0 % $332,927,257 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 71 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 187,141,297 $ — $ 187,141,297 U.S. Government Obligations — 73,701,083 — 73,701,083 U.S. Government Agency Obligations — 31,004,269 — 31,004,269 Commercial Mortgage-Backed Securities — 22,814,062 — 22,814,062 Collateralized Mortgage Obligations — 14,489,672 — 14,489,672 Short-Term U.S. Government Agency Obligations — 9,998,500 — 9,998,500 Total Investments in Securities $ — $ 339,148,883 $ — $ 339,148,883 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 72 See notes to financial statements Portfolio Managers’ Letter INTERNATIONAL OPPORTUNITIES BOND FUND Dear Investor: This is the annual report for the First Investors International Opportunities Bond Fund for the year ended September 30, 2016. During the period the Fund’s return on a net asset value basis was 8.30% for Class A shares, 8.70% for Advisor Class shares and 8.85% for Institutional Class shares, including dividends of 12.6 cents per share on Class A shares, 13.1 cents per share for Advisor Class shares and 13.6 cents per share for Institutional Class shares. The Fund faced many headwinds to performance during the fourth quarter of 2015 and heading into 2016; several of these factors stemmed from questions surrounding China’s economic viability. The perfect storm of deteriorating economic conditions materialized in China—the precipitous drop in Chinese equities, overheated real estate and credit markets, ineffective fiscal policy, and a slowdown in the Industrials sector. These domestic issues had far-reaching consequences that reverberated throughout global capital markets. We had expected the global economy to reflate in 2015 and instead, the combination of a strong dollar and weak Chinese growth created a global disinflationary environment at a time when many developed market central banks already could not reach their respective inflation targets. Commodity prices fell sharply alongside the drop in Chinese demand for raw materials. Investors responded to this environment by piling into “safe-haven” assets and shedding risk assets such as equities and emerging markets. The effects of the risk-off environment were the most significant headwinds to performance. Currency positions were the greatest detractors to performance during the period. The Fund’s lack of exposure to the Japanese yen and Japanese Government Bonds (“JGBs”) were the largest detractors to relative performance. The Fund did not own these Japanese assets because we believed them to be overvalued on a relative basis—a conviction we still hold. Despite a volatile January, the first two quarters of 2016 were relatively placid from a volatility perspective. However, June 23, 2016, became a watershed moment as the U.K. populace voted to exit the European Union, colloquially known as “Brexit.” Our position in British pound sterling was a detractor for the period as the referendum sent the currency to multi-decade lows; however, we believe the weaker currency will aid the U.K.’s terms of trade. Therefore, we added to our sterling position following the vote. The referendum results also sent high-quality sovereign yields to new lows—with longer-term German Bund and JGB yields falling into negative territory. Although the initial shock of Brexit wore off and risk assets recovered, we still could not justify the irrationality of negative-yielding bonds, or the notion of “overpaying for safety.” The lack of exposure to ultra-high quality European bonds detracted from performance. As a fixed income manager, we are interested in inflation-adjusted yields and getting paid an attractive coupon, so our focus has been and continues to 73 Portfolio Managers’ Letter (continued) INTERNATIONAL OPPORTUNITIES BOND FUND be select emerging market countries that offer a mix of attractive bonds and currency valuations. Brazil and Indonesia illustrate these types of opportunities, as we own the bonds and currencies for both of these countries. These positions were also two of the largest contributors to relative performance for the period. Although Australia is a developed market country, its bonds and currency are both attractively valued and offer better real yields compared to peers. Australia also exhibited signs of sustainable economic growth, backed by sound fiscal and monetary policymaking. Our position in the Australian dollar and sovereign bonds was also a leading contributor to performance. We also saw signs of improving economic conditions in Mexico, such as the liberalization of its state-controlled oil industry, stabilizing crude oil prices, and the correlation with U.S. economic growth. Despite these positive factors, the Mexican economy’s failure to launch remained an outlier to our emerging market growth thesis. While Mexican Bonos generated positive performance for the Fund, unhedged exposure to the Mexican peso was a significant detractor to performance. We believe the peso’s use as a proxy for short sellers and emerging markets is partly responsible for the currency’s volatility. The rise in protectionism, the future of multilateral trade agreements, and a general slowdown in global trade have also had deleterious effects on the peso. Looking ahead, much of our thesis heading into 2017 remains the same: we believe the U.S. dollar will fall, commodity prices will rise, emerging market currencies will then rise, emerging market rates will fall, and we will end a vicious cycle and begin a virtuous cycle of lower rates and better growth in the emerging market space. This strategy has worked well and has tested our mettle with the recent extreme rise in political uncertainty. We took advantage of this uncertainty to fade bonds in the developed world, leaving the Fund with few investments in core Europe and none in Japan. Our strategy has shifted around the theme of “something is stirring” in the global economy. If this theme plays out, as we expect it will, our current positioning should do much better than the benchmark. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 74 Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.41% Actual $1,000.00 $1,015.44 $7.10 Hypothetical** $1,000.00 $1,017.95 $7.11 Advisor Class Shares 1.10% Actual $1,000.00 $1,017.60 $5.55 Hypothetical** $1,000.00 $1,019.50 $5.55 Institutional Class Shares 0.96% Actual $1,000.00 $1,018.64 $4.84 Hypothetical** $1,000.00 $1,020.20 $4.85 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 75 Cumulative Performance Information (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND Comparison of change in value of $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) and the Citigroup World Government Bond ex-U.S. Index (Unhedged). The graph compares a $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) beginning 8/20/12 (commencement of operations) with a theoretical investment in the Citigroup World Government Bond ex-U.S. Index (Unhedged) (the “Index”). The Index encompasses an all-inclusive universe of institutionally traded bonds, including all fixed-rate bonds with remaining maturities of one year or longer with amounts outstanding of at least the equivalent of $25 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. 76 Advisor Class shares and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 2.00% and (3.20)%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (0.45)%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares are for the period beginning 8/17/12 (commencement of operations). The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). ***The S.E.C. 30-Day Yield shown is for September 2016. † The Index return is since the inception of Class A shares. The Index return since inception of the Advisor Class and Institutional Class shares is 1.17%. 77 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2016 Principal Amount Security Value SOVEREIGN BONDS—63.7% Mexico—12.7% United Mexican States: 1,130M MXN 7.75%, 11/13/2042 $6,745,668 692M MXN 8.5%, 5/31/2029 4,272,204 760M MXN 8.5%, 11/18/2038 4,843,183 15,861,055 United Kingdom—9.0% 8,485M GBP United Kingdom Gilt, 1.25%, 7/22/2018 11,224,105 Australia—8.6% 3,765M AUD New South Wales Treasury Corp., 5%, 8/20/2024 3,502,601 Queensland Treasury Corp.: 3,320M AUD 3.25%, 7/21/2026 2,729,032 3,020M AUD 4.75%, 7/21/2025 2,760,302 1,905M AUD 6%, 7/21/2022 1,774,495 10,766,430 Malaysia—5.6% Federation of Malaysia: 14,190M MYR 3.48%, 3/15/2023 3,432,131 1,750M MYR 3.62%, 11/30/2021 430,531 7,020M MYR 3.659%, 10/15/2020 1,725,289 5,725M MYR 4.048%, 9/30/2021 1,433,642 7,021,593 South Africa—5.0% Republic of South Africa: 42,530M ZAR 6.5%, 2/28/2041 2,267,347 14,655M ZAR 6.75%, 3/31/2021 1,016,901 43,490M ZAR 8.75%, 2/28/2048 2,962,454 6,246,702 Brazil—4.3% Nota Do Tesouro Nacional: 8M BRL 10%, 1/1/2025 2,196,821 11M BRL 10%, 1/1/2027 3,116,193 5,313,014 78 Principal Amount Security Value Portugal—3.9% Obrigacoes Do Tesouro: 2,750M EUR 4.10%, 4/15/2037 $ 3,111,690 1,355M EUR 4.95%, 10/25/2023 1,727,443 4,839,133 Indonesia—3.6% Republic of Indonesia: 52,000,000M IDR 8.375%, 3/15/2034 4,354,915 1,900,000M IDR 9%, 3/15/2029 166,474 4,521,389 Poland—3.2% Republic of Poland: 4,680M PLN 3.25%, 7/25/2025 1,263,350 9,720M PLN 4%, 10/25/2023 2,761,655 4,025,005 New Zealand—3.1% 4,375M NZD New Zealand Government Bonds, 5.5%, 4/15/2023 3,858,502 Hungary—3.0% 830,000M HUF Hungary Government Bond, 6%, 11/24/2023 3,760,050 Spain—1.7% 1,090M EUR Bonos Y Obligaciones Del Estado, 5.15%, 10/31/2044 2,078,827 Total Value of Sovereign Bonds (cost $88,405,485) 79,515,805 U.S. GOVERNMENT OBLIGATIONS—17.9% United States U.S. Treasury Note: $20,640M USD 0.4242%, 7/31/2018 (a) 20,642,951 1,580M USD 0.4402%, 4/30/2018 (a) 1,581,694 Total Value of U.S. Government Obligations (cost $22,219,117) 22,224,645 CORPORATE BONDS—9.2% United States—6.3% Apple, Inc.: 930M USD 4.5%, 2/23/2036 1,064,047 2,140M USD 4.65%, 2/23/2046 2,475,621 220M USD Berkshire Hathaway, Inc., 3.125%, 3/15/2026 231,511 79 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2016 Principal Amount Security Value United States (continued) $1,505M USD Hewlett Packard Enterprise Co., 6.35%, 10/15/2045 (b) $ 1,558,264 735M USD JP Morgan Chase Bank NA, 1.3133%, 9/21/2018 (a) 735,756 1,760M USD Wells Fargo & Co., 1.740%, 7/26/2021 (a) 1,766,792 7,831,991 Australia—1.8% Macquarie Group, Ltd.: 1,160M USD 1.7591%, 1/31/2017 (a)(b) 1,162,103 1,030M USD 1.3635%, 10/27/2017 (a)(b) 1,030,107 2,192,210 Netherlands—.4% 420M USD Shell International Finance BV, 4.55%, 8/12/2043 464,378 New Zealand—.4% 470M USD ANZ New Zealand International, Ltd. of London, 1.2535%, 4/27/2017 (a)(b) 470,428 United Kingdom—.3% 380M USD BP Capital Markets, PLC, 3.506%, 3/17/2025 403,234 Total Value of Corporate Bonds (cost $10,809,321) 11,362,241 GOVERNMENT REGIONAL AGENCY—1.6% South Korea—.8% 1,010M USD Export-Import Bank of Korea, 1.4433%, 8/14/2017 (a)(b) 1,009,030 Netherlands—.8% 974M USD Bank Nederlandse Gemeenteen, 0.7434%, 7/14/2017 (a)(b) 974,296 Total Value of Government Regional Agency (cost $1,983,433) 1,983,326 SUPRANATIONAL—1.3% Venezuela—.9% 1,075M USD Corp. Andina De Fomento, 2%, 5/10/2019 1,085,928 Luxembourg—.4% 515M USD European Investment Bank, 1.125%, 9/15/2017 516,277 Total Value of Supranational (cost $1,589,472) 1,602,205 80 Principal Amount Security Value GOVERNMENT GUARANTEED PROGRAM—1.1% France $1,400M USD Dexia Credit Local SA NY, 1.036%, 6/5/2018 (cost $1,400,000) (a)(b) $1,394,261 Total Value of Investments (cost $126,406,828) 94.8 % 118,082,483 Other Assets, Less Liabilities 5.2 6,411,607 Net Assets 100.0 % $124,494,090 (a) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2016. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: AUD Australian Dollar BRL Brazillian Real CLP Colombian Peso EUR Euro GBP British Pound HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD United States Dollar ZAR South African Rand 81 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Sovereign Bonds Mexico $ — $ 15,861,055 $ — $ 15,861,055 United Kingdom — 11,224,105 — 11,224,105 Australia — 10,766,430 — 10,766,430 Malaysia — 7,021,593 — 7,021,593 South Africa — 6,246,702 — 6,246,702 Brazil — 5,313,014 — 5,313,014 Portugal — 4,839,133 — 4,839,133 Indonesia — 4,521,389 — 4,521,389 Poland — 4,025,005 — 4,025,005 New Zealand — 3,858,502 — 3,858,502 Hungary — 3,760,050 — 3,760,050 Spain — 2,078,827 — 2,078,827 U.S. Government Obligations United States — 22,224,645 — 22,224,645 82 Level 1 Level 2 Level 3 Total Corporate Bonds United States $ — $ 7,831,991 $ — $ 7,831,991 Australia — 2,192,210 — 2,192,210 Netherlands — 464,378 — 464,378 New Zealand — 470,428 — 470,428 United Kingdom — 403,234 — 403,234 Government Regional Agency South Korea — 1,009,030 — 1,009,030 Netherlands — 974,296 — 974,296 Supranational Venezuela — 1,085,928 — 1,085,928 Luxembourg — 516,277 — 516,277 Government Guaranteed Program France — 1,394,261 — 1,394,261 Total Investments in Securities $ — $ 118,082,483 $ — $ 118,082,483 Other Financial Instruments* $ — $ 434,845 $ — $ 434,845 * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized appreciation on the instrument. During the year ended September 30, 2016, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 83 Portfolio Manager’s Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Investment Grade Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 6.55% for Class A shares, 5.61% for Class B shares, 6.78% for Advisor shares and 6.97% for Institutional shares, including dividends of 35.9 cents per share on Class A shares, 26.8 cents per share on Class B shares, 37.1 cents per share on Advisor shares and 39.8 cents per share on Institutional shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. 84 The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. Treasuries (measured by the BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds significantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. 85 Portfolio Manager’s Letter (continued) INVESTMENT GRADE FUND International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (measured by the Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (measured by the BofA ML Global Emerging Markets Sovereign Index) outperformed with a return of 17.50%. At the end of the review period there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds. The Fund also had as much as 6.4% of its assets invested in high yield securities and 3.4% invested in U.S. Treasuries. The performance of the corporate bond market during the review period was predominantly a result of duration and Treasury curve movement. Of note, corporate bonds with maturities greater than 10 years significantly outperformed shorter-maturity debt (i.e., 3–5 years), reflecting the flattening of the Treasury curve as investors reached for yield. The Fund underperformed the BofA ML Corporate Master Index during the review period. The relative underperformance was predominantly a function of the Fund’s underweight in corporate bonds with maturities greater than 10 years, which had the highest returns during the review period. The Fund benefited from its overweight in the Basic Materials sector, particularly metals and mining issuers, which had the highest returns among different industry groups. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 86 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.03% Actual $1,000.00 $1,039.73 $5.25 Hypothetical** $1,000.00 $1,019.85 $5.20 Class B Shares 1.90% Actual $1,000.00 $1,034.90 $9.67 Hypothetical** $1,000.00 $1,015.50 $9.57 Advisor Class Shares 0.73% Actual $1,000.00 $1,040.48 $3.72 Hypothetical** $1,000.00 $1,021.35 $3.69 Institutional Class Shares 0.62% Actual $1,000.00 $1,040.84 $3.16 Hypothetical** $1,000.00 $1,021.90 $3.13 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 87 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. Bonds must be rated investment grade based on a composite of Moody’s and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund 88 portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 0.30%, 3.25% and 4.22%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 1.39%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 1.50%, 3.26% and 4.15%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 0.57%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 6.67% and 3.03%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 1.73%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 6.86% and 3.27%, respectively, and the S.E.C. 30-Day Yield for September 2016 would have been 1.87%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class share are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-day yield shown is for September 2016. † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 4.02%. 89 Portfolio of Investments INVESTMENT GRADE FUND September 30, 2016 Principal Amount Security Value CORPORATE BONDS—95.2% Aerospace/Defense—.7% $4,000M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) $4,231,920 Agricultural Products—.6% 3,310M Cargill, Inc., 6%, 11/27/2017 (a) 3,482,259 Automotive—1.4% 5,000M Johnson Controls, Inc., 5%, 3/30/2020 5,495,345 2,700M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 2,867,881 8,363,226 Chemicals—3.0% 4,000M Agrium, Inc., 3.375%, 3/15/2025 4,128,472 3,200M CF Industries, Inc., 3.45%, 6/1/2023 3,228,835 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,346,804 5,000M LyondellBasell Industries NV, 6%, 11/15/2021 5,856,355 17,560,466 Consumer Non-Durables—.7% Newell Brands, Inc.: 2,300M 4.7%, 8/15/2020 2,491,135 1,800M 4.2%, 4/1/2026 1,962,662 4,453,797 Energy—9.4% 5,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 5,616,005 5,000M Continental Resources, Inc., 5%, 9/15/2022 5,000,000 3,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 2,992,500 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,307,105 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,991,355 4,000M Magellan Midstream Partners, LP, 5%, 3/1/2026 4,565,524 Marathon Oil Corp.: 2,700M 6%, 10/1/2017 2,792,580 1,800M 3.85%, 6/1/2025 1,712,455 5,000M Nabors Industries, Inc., 6.15%, 2/15/2018 5,206,175 2,000M ONEOK Partners, LP, 3.375%, 10/1/2022 2,020,600 5,800M Spectra Energy, LLC, 6.2%, 4/15/2018 6,137,102 3,800M Suncor Energy, Inc., 6.1%, 6/1/2018 4,083,309 90 Principal Amount Security Value Energy (continued) Valero Energy Corp.: $4,000M 9.375%, 3/15/2019 $4,711,536 900M 3.4%, 9/15/2026 895,876 56,032,122 Financial Services—14.9% 4,000M American Express Co., 7%, 3/19/2018 4,316,160 American International Group, Inc.: 3,700M 3.75%, 7/10/2025 3,887,808 2,000M 4.7%, 7/10/2035 2,172,370 4,500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 5,014,336 5,400M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 6,043,043 4,300M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 4,660,280 2,400M Compass Bank, 6.4%, 10/1/2017 2,499,195 ERAC USA Finance, LLC: 3,000M 7%, 10/15/2037 (a) 4,104,282 3,750M 4.5%, 8/16/2021 (a) 4,156,425 6,200M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 7,327,582 General Electric Capital Corp.: 6,400M 4.65%, 10/17/2021 7,296,595 3,400M 6.75%, 3/15/2032 4,785,803 2,700M Harley Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 2,752,709 1,800M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 1,954,996 2,700M Key Bank NA, 3.4%, 5/20/2026 2,765,032 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,468,928 3,000M National City Corp., 6.875%, 5/15/2019 3,381,336 4,550M Protective Life Corp., 7.375%, 10/15/2019 5,250,291 3,000M Prudential Financial, Inc., 7.375%, 6/15/2019 3,455,028 4,000M State Street Corp., 3.55%, 8/18/2025 4,341,848 4,000M Suntrust Banks, Inc., 6%, 9/11/2017 4,163,392 88,797,439 Financials—23.1% Bank of America Corp.: 5,925M 5%, 5/13/2021 6,630,377 3,250M 4.1%, 7/24/2023 3,518,755 4,625M 5.875%, 2/7/2042 6,051,808 Barclays Bank, PLC: 2,000M 5.125%, 1/8/2020 2,181,662 3,800M 3.75%, 5/15/2024 3,982,073 3,200M Capital One Financial Corp., 3.75%, 4/24/2024 3,402,925 91 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2016 Principal Amount Security Value Financials (continued) Citigroup, Inc.: $2,250M 8.5%, 5/22/2019 $ 2,626,871 6,200M 4.5%, 1/14/2022 6,855,607 5,000M 3.7%, 1/12/2026 5,287,510 Deutsche Bank AG London: 2,700M 3.375%, 5/12/2021 2,643,929 3,000M 3.7%, 5/30/2024 2,877,504 4,000M General Motors Financial Co., 5.25%, 3/1/2026 4,401,200 Goldman Sachs Group, Inc.: 2,000M 5.375%, 3/15/2020 2,216,432 1,800M 2.35%, 11/15/2021 1,797,975 5,900M 5.75%, 1/24/2022 6,861,045 3,000M 3.625%, 1/22/2023 3,174,105 4,550M 6.125%, 2/15/2033 5,749,225 JPMorgan Chase & Co.: 6,200M 6%, 1/15/2018 6,551,614 5,000M 4.5%, 1/24/2022 5,540,505 3,000M 6.4%, 5/15/2038 4,142,244 Morgan Stanley: 4,050M 5.95%, 12/28/2017 4,265,703 5,500M 6.625%, 4/1/2018 5,895,247 6,000M 5.5%, 7/28/2021 6,850,494 4,000M UBS AG, 4.875%, 8/4/2020 4,453,344 U.S. Bancorp: 4,000M 3.6%, 9/11/2024 4,291,404 2,700M 3.1%, 4/27/2026 2,792,510 5,000M Visa, Inc., 3.15%, 12/14/2025 5,287,840 2,350M Wells Fargo Bank NA, 5.85%, 2/1/2037 2,950,705 Wells Fargo & Co.: 2,900M 4.60%, 4/1/2021 3,203,676 8,600M 3.45%, 2/13/2023 8,875,785 2,000M 4.4%, 6/14/2046 2,041,180 137,401,254 Food/Beverage/Tobacco—5.0% Anheuser-Busch InBev Finance: 4,000M 3.65%, 2/1/2026 4,304,336 3,000M 4.9%, 2/1/2046 3,584,130 5,225M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 6,129,954 92 Principal Amount Security Value Food/Beverage/Tobacco (continued) $4,200M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 $4,556,252 6,000M Ingredion, Inc, 4.625%, 11/1/2020 6,570,732 4,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 4,333,760 29,479,164 Food/Drug—1.0% 4,000M CVS Health Corp., 3.875%, 7/20/2025 4,362,440 1,800M Kroger Co., 2.65%, 10/15/2026 (b) 1,790,471 6,152,911 Forest Products/Containers—.5% 2,500M Rock-Tenn Co., 4.9%, 3/1/2022 2,812,545 Healthcare—2.8% 3,100M Biogen, Inc., 6.875%, 3/1/2018 3,338,188 4,050M Express Scripts Holding Co., 4.75%, 11/15/2021 4,542,160 4,000M Gilead Sciences, Inc., 3.65%, 3/1/2026 4,310,340 4,000M Laboratory Corp. of America, 3.75%, 8/23/2022 4,269,632 16,460,320 Information Technology—2.1% 2,500M Apple, Inc., 2.5%, 2/9/2025 2,533,355 4,000M Diamond 1 Finance Corp., 3.48%, 6/1/2019 (a) 4,116,484 4,000M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 4,077,512 1,800M Pitney Bowes, Inc., 5.75%, 9/15/2017 1,868,242 12,595,593 Manufacturing—2.5% 5,000M CRH America, Inc., 8.125%, 7/15/2018 5,533,390 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,399,120 4,550M Tyco Electronics Group SA, 6.55%, 10/1/2017 4,781,732 14,714,242 Media-Broadcasting—1.9% 1,800M ABC, Inc., 8.75%, 8/15/2021 2,325,960 3,950M British Sky Broadcasting, PLC, 9.5%, 11/15/2018 (a) 4,578,287 4,000M Comcast Corp., 4.25%, 1/15/2033 4,450,688 11,354,935 93 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2016 Principal Amount Security Value Media-Diversified—1.6% $5,000M S&P Global, Inc., 5.9%, 11/15/2017 $5,219,940 4,000M Time Warner, Inc., 3.6%, 7/15/2025 4,262,652 9,482,592 Metals/Mining—4.0% 5,000M Alcoa, Inc., 6.15%, 8/15/2020 5,531,250 4,000M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 4,235,216 4,200M Newmont Mining Corp., 5.125%, 10/1/2019 4,587,047 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,413,190 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,235,000 24,001,703 Real Estate—6.7% 3,500M AvalonBay Communities, Inc., 3.5%, 11/15/2024 3,671,437 4,000M Boston Properties, LP, 5.875%, 10/15/2019 4,444,264 Digital Realty Trust, LP: 2,700M 5.25%, 3/15/2021 3,021,848 2,700M 4.75%, 10/1/2025 2,934,946 4,000M ERP Operating, LP, 3.375%, 6/1/2025 4,182,820 2,200M HCP, Inc., 4.25%, 11/15/2023 2,313,364 Prologis, LP: 2,000M 3.35%, 2/1/2021 2,116,558 1,125M 3.75%, 11/1/2025 1,212,627 4,213M Realty Income Corp., 3.25%, 10/15/2022 4,361,100 3,000M Simon Property Group, LP, 3.375%, 10/1/2024 3,189,228 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,445,456 4,000M Welltower, Inc., 4%, 6/1/2025 4,249,088 40,142,736 Retail-General Merchandise—1.3% 4,000M Amazon.com, Inc., 4.8%, 12/5/2034 4,714,212 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,748,562 7,462,774 94 Principal Amount Security Value Telecommunications—2.0% $4,000M AT&T, Inc., 3.8%, 3/15/2022 $ 4,289,640 Verizon Communications, Inc.: 2,800M 5.15%, 9/15/2023 3,266,645 4,100M 4.862%, 8/21/2046 4,611,233 12,167,518 Transportation—2.9% 4,000M Burlington North Santa Fe, 5.15%, 9/1/2043 4,986,160 4,125M GATX Corp., 4.75%, 6/15/2022 4,604,259 3,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 3,351,936 4,000M Southwest Airlines Co., 2.65%, 11/5/2020 4,108,912 17,051,267 Utilities—7.1% 3,000M Duke Energy Progress, Inc., 4.15%, 12/1/2044 3,291,603 3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 3,188,493 3,000M Electricite de France SA, 3.625%, 10/13/2025 (a) 3,158,040 3,000M Entergy Arkansas, Inc., 4.95%, 12/15/2044 3,187,308 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,397,348 Great River Energy: 173M 5.829%, 7/1/2017 (a) 177,406 3,184M 4.478%, 7/1/2030 (a) 3,434,664 3,850M Ohio Power Co., 5.375%, 10/1/2021 4,410,591 4,550M Oklahoma Gas & Electric Co., 4%, 12/15/2044 4,854,163 2,121M San Diego Gas & Electric Co., 1.914%, 2/1/2022 2,120,103 4,000M Sempra Energy, 9.8%, 2/15/2019 4,737,956 4,000M South Carolina Elec & Gas Co., 5.45%, 2/1/2041 5,050,040 42,007,715 Total Value of Corporate Bonds (cost $537,494,336) 566,208,498 95 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2016 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—3.3% U.S. Treasury Bonds: $4,575M 2.5%, 2/15/2045 $4,729,049 4,000M 3%, 11/15/2044 4,561,876 3,200M 3%, 5/15/2045 3,649,312 7,000M U.S. Treasury Notes, 1.25%, 7/31/2023 6,927,676 Total Value of U.S. Government Obligations (cost $19,131,200) 19,867,913 MUNICIPAL BONDS—.3% 2,000M Greater Orlando, FL Aviation Auth. Arpt. Facs. Rev., 3.294%, 10/1/2032 (cost $2,000,000) (b) 2,006,320 Total Value of Investments (cost $558,625,536) 98.8 % 588,082,731 Other Assets, Less Liabilities 1.2 6,888,342 Net Assets 100.0 % $594,971,073 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 96 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 566,208,498 $ — $ 566,208,498 U.S. Government Agency Obligations — 19,867,913 — 19,867,913 Municipal Bonds — 2,006,320 — 2,006,320 Total Investments in Securities* $ — $ 588,082,731 $ — $ 588,082,731 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 97 Portfolio Managers’ Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: This is the annual report for the First Investors Limited Duration High Quality Bond Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 1.21% for Class A shares, 1.47% for Advisor Class shares and 1.64% for Institutional Class shares, including dividends of 21.7 cents per share on Class A shares, 25.2 cents per share on Advisor Class shares and 26.8 cents per share on Institutional Class shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. 98 The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. Treasuries (BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds significantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (BofA ML Global Emerging Markets Sovereign Index) 99 Portfolio Managers’ Letter (continued) LIMITED DURATION HIGH QUALITY BOND FUND outperformed with a return of 17.50%. At the end of the review period there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds, asset-backed securities and mortgage-backed securities. The Fund seeks to maintain an average duration of between two and six years. The 1–5 year broad bond market returned 2.35%, according to Bank of America Merrill Lynch. Duration and credit risk were the key measure of performance during the review period; 5-year maturities had the best performance across all short- intermediate investment grade sectors; while BBB-rated bonds outperformed higher-rated bonds. For the review period, 1–5 year investment grade corporate bonds had total returns of 3.56%, 0–5 year mortgage-backed bonds gained 3.14%. Fixed rate asset-backed securities had total returns of 2.1%, 1–5 year Treasuries had a total return of 1.52% and 1–5 year Agency bonds had the worst sector returns gaining 1.36%. The Fund underperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative performance was predominantly a function of the Fund being overweight the 1–3 year part of the yield curve, while being less exposed to the 3–5 year part of the curve across all investment grade asset classes. As a result, the Fund’s duration was relatively shorter than the index duration. In addition, the Fund had less exposure to lower-rated bonds in both corporates and asset-backed securities. The Fund was further negatively impacted by being underweight mortgage-backed securities, as well as having less exposure to 5-year U.S. Treasuries. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 100 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.05% Actual $1,000.00 $1,005.70 $5.26 Hypothetical** $1,000.00 $1,019.75 $5.30 Advisor Class Shares 0.75% Actual $1,000.00 $1,007.21 $3.76 Hypothetical** $1,000.00 $1,021.25 $3.79 Institutional Class Shares 0.60% Actual $1,000.00 $1,008.86 $3.01 Hypothetical** $1,000.00 $1,022.00 $3.03 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 101 Cumulative Performance Information (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND Comparison of change in value of $10,000 investment in the First Investors Limited Duration High Quality Bond Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch 1–5 Year U.S. Broad Market Index. The graph compares a $10,000 investment in the First Investors Limited Duration Fund (Class A shares) beginning 5/19/14 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch 1–5 Year U.S. Broad Market Index (the “Index”). The Index is a subset of the BofA Merrill Lynch U.S. Broad Market Index which tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. The Index includes all securities with a remaining term to final maturity or an average life less than 5 years. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table 102 it is assumed that all dividends and distributions were reinvested. Advisor Class and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (4.82)% and (3.03)%, respectively and the S.E.C. 30-Day Yield for September 2016 would have been 0.35%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.21% and 0.59%, respectively and the S.E.C. 30-Day Yield for September 2016 would have been 0.52%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.42% and (0.24)%, respectively and the S.E.C. 30-Day Yield for September 2016 would have been 0.80%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 5/19/14 (commencement of operations). ***The S.E.C. 30-Day Yield shown is for September 2016. 103 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2016 Principal Amount Security Value CORPORATE BONDS—68.2% Automotive—2.4% $900M BMW U.S. Capital, LLC, 1.85%, 9/15/2021 (a) $ 898,067 Daimler Finance NA, LLC: 1,000M 2.25%, 7/31/2019 (a) 1,015,447 1,000M 2.45%, 5/18/2020 (a) 1,021,640 2,935,154 Chemicals—1.9% 1,000M Dow Chemical Co., 4.25%, 11/15/2020 1,086,701 1,000M Lubrizol Corp., 8.875%, 2/1/2019 1,169,244 2,255,945 Consumer Durables—.4% 500M Stanley Black & Decker, Inc., 2.451%, 11/17/2018 511,106 Energy—3.9% 650M ConocoPhillips Co., 1.05%, 12/15/2017 645,706 900M ExxonMobil Corp., 1.708%, 3/1/2019 909,916 1,000M Shell International Finance BV, 1.375%, 5/10/2019 997,622 750M Statoil ASA, 5.25%, 4/15/2019 821,356 450M Suncor Energy, Inc., 6.1%, 6/1/2018 483,550 900M TransCanada Pipelines, Ltd., 1.625%, 11/9/2017 902,531 4,760,681 Financial Services—10.7% American Express Co.: 500M 6.15%, 8/28/2017 521,194 500M 7%, 3/19/2018 539,520 1,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,114,297 1,000M BlackRock, Inc., 5%, 12/10/2019 1,109,922 250M Branch Banking & Trust, 1.35%, 10/1/2017 250,118 500M ERAC USA Finance, LLC, 6.375%, 10/15/2017 (a) 524,081 925M Ford Motor Credit Co., LLC, 5%, 5/15/2018 971,307 1,250M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 1,357,636 700M National City Bank, 5.25%, 12/15/2016 705,643 1,500M Protective Life Corp., 7.375%, 10/15/2019 1,730,865 700M Prudential Financial, Inc., 7.375%, 6/15/2019 806,173 104 Principal Amount Security Value Financial Services (continued) Siemens Financieringsmaatschappij NV: $ 750M 1.45%, 5/25/2018 (a) $ 752,743 1,000M 1.7%, 9/15/2021 (a) 993,110 1,025M State Street Bank & Trust, 5.25%, 10/15/2018 1,098,155 500M UnitedHealth Group, Inc., 2.7%, 7/15/2020 519,800 12,994,564 Financials—21.5% 1,400M Bank of America Corp., 5.65%, 5/1/2018 1,485,637 900M Bank of Montreal, 1.9%, 8/27/2021 895,924 900M Bank of New York Mellon Corp., 2.05%, 5/3/2021 906,680 700M Barclays Bank, PLC, 6.75%, 5/22/2019 785,029 1,000M Capital One NA, 2.25%, 9/13/2021 1,000,784 Citigroup, Inc.: 500M 6.125%, 11/21/2017 525,845 250M 8.5%, 5/22/2019 291,874 1,000M 2.65%, 10/26/2020 1,022,468 1,000M Danske Bank A/S, 2%, 9/8/2021 (a) 1,000,038 1,000M Deutsche Bank AG, 1.875%, 2/13/2018 971,054 1,000M DNB Bank ASA, 2.375%, 6/2/2021 (a) 1,018,553 Fifth Third Bank: 750M 1.15%, 11/18/2016 750,013 1,500M 1.625%, 9/27/2019 1,499,797 Goldman Sachs Group, Inc.: 1,000M 6.15%, 4/1/2018 1,065,493 1,000M 5.375%, 3/15/2020 1,108,216 JPMorgan Chase & Co.: 750M 6%, 1/15/2018 792,534 1,000M 4.5%, 1/24/2022 1,108,101 Morgan Stanley: 500M 5.95%, 12/28/2017 526,630 1,000M 6.625%, 4/1/2018 1,071,863 1,000M Northern Trust Co., 6.5%, 8/15/2018 1,093,438 1,340M Santander U.K., PLC, 2%, 8/24/2018 1,345,302 750M SunTrust Banks, Inc., 6%, 9/11/2017 780,636 800M U.S. Bank NA, 2.125%, 10/28/2019 814,622 105 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2016 Principal Amount Security Value Financials (continued) UBS AG: $600M 5.875%, 12/20/2017 $ 631,708 1,000M 1.8%, 3/26/2018 1,002,208 900M Wachovia Corp., 5.75%, 2/1/2018 951,107 1,500M Wells Fargo & Co., 4.60%, 4/1/2021 1,657,074 26,102,628 Food/Beverage/Tobacco—4.0% 900M Anheuser-Busch InBev Finance, Inc., 1.9%, 2/1/2019 909,203 1,500M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 1,759,795 500M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 542,411 1,000M Ingredion, Inc., 4.625%, 11/1/2020 1,095,122 500M Philip Morris International, Inc., 5.65%, 5/16/2018 534,839 4,841,370 Forest Products/Container—.8% 900M Georgia Pacific, LLC, 3.163%, 11/15/2021 (a) 941,633 Health Care—1.8% 1,000M Gilead Sciences, Inc., 2.55%, 9/1/2020 1,033,478 250M Quest Diagnostics, Inc., 2.7%, 4/1/2019 256,806 900M Teva Pharmaceutical NE, 2.2%, 7/21/2021 897,621 2,187,905 Information Technology—4.1% 1,000M Apple, Inc., 1.55%, 8/4/2021 998,962 900M Diamond 1 Finance Corp., 4.42%, 6/15/2021 (a) 941,587 500M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 509,689 900M Microsoft Corp., 1.55%, 8/8/2021 896,946 1,000M Oracle Corp., 1.9%, 9/15/2021 1,003,233 550M S&P Global, Inc., 5.9%, 11/15/2017 574,193 4,924,610 Manufacturing—1.3% 250M CRH America, Inc., 8.125%, 7/15/2018 276,669 500M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 549,890 750M Tyco Electronics Group SA, 6.55%, 10/1/2017 788,198 1,614,757 106 Principal Amount Security Value Real Estate—4.2% $1,000M Boston Properties, LP, 5.875%, 10/15/2019 $1,111,066 500M HCP, Inc., 6.7%, 1/30/2018 533,618 1,000M Realty Income Corp., 3.25%, 10/15/2022 1,035,153 500M Simon Property Group, LP, 10.35%, 4/1/2019 597,074 650M Ventas Realty, LP, 4%, 4/30/2019 683,240 1,000M Welltower, Inc., 6.125%, 4/15/2020 1,133,678 5,093,829 Retail-General Merchandise—1.5% 1,000M Amazon.com, Inc., 2.6%, 12/5/2019 1,038,345 800M McDonald’s Corp., 2.1%, 12/7/2018 812,650 1,850,995 Telecommunications—2.3% AT&T, Inc.: 500M 5.875%, 10/1/2019 559,791 500M 2.45%, 6/30/2020 509,681 Verizon Communications, Inc.: 800M 3.65%, 9/14/2018 835,388 900M 1.75%, 8/15/2021 891,191 2,796,051 Transportation—.9% 1,000M Southwest Airlines Co., 2.65%, 11/5/2020 1,027,228 Utilities—6.5% 500M Arizona Public Service Co., 8.75%, 3/1/2019 584,377 500M Consolidated Edison Co., Inc. of New York, 7.125%, 12/1/2018 560,613 500M Entergy Gulf States Lousiana, LLC, 6%, 5/1/2018 533,238 1,000M Exelon Generation Co., LLC, 6.2%, 10/1/2017 1,044,482 86M Great River Energy Co., 5.829%, 7/1/2017 (a) 88,703 1,000M Ohio Power Co., 6.05%, 5/1/2018 1,067,426 500M Public Service Electric & Gas Co., 1.8%, 6/1/2019 507,084 613M San Diego Gas & Electric Co., 1.914%, 2/1/2022 612,474 500M Sempra Energy, 9.8%, 2/15/2019 592,245 1,557M Southern Power Co., 1.85%, 12/1/2017 1,567,351 700M Wisconsin Public Service Corp., 1.65%, 12/4/2018 705,451 7,863,444 Total Value of Corporate Bonds (cost $82,302,723) 82,701,900 107 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2016 Principal Amount Security Value ASSET BACKED SECURITIES—13.0% Fixed Autos—6.6% $1,200M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) $1,224,210 Ford Credit Auto Owner Trust: 171M 0.79%, 5/15/2018 171,334 910M 1.39%, 7/15/2020 913,301 250M Ford Credit Floorplan Master Owner Trust, 1.42%, 1/15/2020 250,740 620M GM Financial Auto Leasing Trust, 1.76%, 3/20/2020 621,198 285M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 285,630 900M Hertz Vehicle Financing, LLC, 2.65%, 7/25/2022 (a) 911,460 480M Honda Auto Receivables Owner Trust, 1.46%, 10/15/2020 482,611 950M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 955,381 700M Toyota Auto Receivables Owner Trust, 1.52%, 6/15/2020 704,074 1,450M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 1,449,823 7,969,762 Fixed Credit Cards—4.9% 1,200M Barclays DryRock Issuance Trust, 2.2%, 12/15/2022 1,228,140 1,675M Capital One Multi-Asset Execution Trust, 1.6%, 5/17/2021 1,689,162 Chase Issuance Trust: 900M 1.49%, 7/15/2022 903,744 300M 1.84%, 4/15/2022 304,852 1,320M Discover Card Execution Note Trust, 2.12%, 12/15/2021 1,348,933 500M Synchrony Credit Card Master Note Trust, 2.21%, 5/15/2024 510,494 5,985,325 Fixed Equipment—1.5% 940M John Deere Owner Trust, 1.36%, 4/15/2020 941,224 900M Kubota Credit Owner Trust, 1.71%, 10/15/2022 (a) 905,890 1,847,114 Total Value of Asset Backed Securities (cost $15,731,193) 15,802,201 RESIDENTIAL MORTGAGE-BACKED SECURITIES—11.0% Fannie Mae—9.1% 2,610M 2.5%, 8/1/2030 – 10/18/2031 (b) 2,704,879 3,747M 3%, 8/1/2026 – 4/1/2031 3,944,260 4,084M 3.5%, 12/1/2025 – 12/1/2029 4,343,824 10,992,963 108 Principal Amount Security Value Freddie Mac—1.9% $1,679M 3%, 8/1/2027 – 8/1/2030 $ 1,771,765 486M 3.5%, 12/1/2025 519,492 2,291,257 Total Value of Residential Mortgage-Backed Securities (cost $13,169,058) 13,284,220 U.S. GOVERNMENT OBLIGATIONS—3.8% U.S. Treasury Notes: 1,680M 1%, 3/15/2019 1,686,628 1,000M 1.125%, 7/31/2021 998,672 1,920M 1.375%, 4/30/2020 1,945,275 Total Value of U.S. Government Obligations (cost $4,599,945) 4,630,575 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% 265M Fannie Mae, 1.5%, 6/22/2020 269,200 1,000M Federal Home Loan Bank, 0.875%, 10/1/2018 999,855 Total Value of U.S. Government Agency Obligations (cost $1,263,262) 1,269,055 Total Value of Investments (cost $117,066,181) 97.0 % 117,687,951 Other Assets, Less Liabilities 3.0 3,595,385 Net Assets 100.0 % $121,283,336 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 109 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 82,701,900 $ — $ 82,701,900 Asset Backed Securities — 15,802,201 — 15,802,201 Residential Mortgage-Backed Securities — 13,284,220 — 13,284,220 U.S. Government Obligations — 4,630,575 — 4,630,575 U.S. Government Agency Obligations — 1,269,055 — 1,269,055 Total Investments in Securities* $ — $ 117,687,951 $ — $ 117,687,951 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and asset backed securities. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 110 See notes to financial statements Portfolio Manager’s Letter STRATEGIC INCOME FUND Dear Investor: This is the annual report for the First Investors Strategic Income Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 5.64% for Class A shares and 6.14% for Advisor Class shares, including dividends of 31.6 cents per share on Class A shares and 35.9 cents per share on Advisor Class shares. In addition, the Fund distributed capital gains of 1.7 cents per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international 111 Portfolio Manager’s Letter (continued) STRATEGIC INCOME FUND bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. Treasuries (BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds significantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. 112 The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (BofA ML Global Emerging Markets Sovereign Index) outperformed with a return of 17.50%. At the end of the review period, there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund The Fund can invest through institutional class shares in a number of First Investors Funds (“Underlying Funds”). The average allocations to Underlying Funds as a percentage of the Fund’s net assets, the total returns for the review period and the allocations as a percentage of net assets as of the end of the period were: Average Allocations, Allocations, Review Period Total Return 9/30/16 Covered Call Strategy Fund 1.0% 4.18% 2.5% Equity Income Fund 2.3% 14.67% 0.0% Floating Rate Fund 8.3% 4.14% 7.5% Fund For Income 35.8% 9.58% 39.7% Government Fund 9.8% 2.62% 5.0% International Opportunities Bond Fund 6.9% 8.85% 5.1% Investment Grade Fund 14.2% 6.97% 19.8% Limited Duration High Quality Bond Fund 12.4% 1.64% 14.8% Tax Exempt Income Fund 5.3% 3.31% 0.0% Cash and Equivalents 4.0% 0.00% 5.6% * For the period 4/1/16 (commencement of operations) through 9/30/16. 113 Portfolio Manager’s Letter (continued) STRATEGIC INCOME FUND For the review period, the Fund returned 5.64% on Class A shares compared to 5.27% for its benchmark, the Bank of America Merrill Lynch U.S. Broad Market Index. The Fund was positioned for a higher interest rates, following the Fed’s interest rate hike in December. Consequently, the Fund’s investments emphasized Underlying Funds that would provide relatively high yield, while minimizing the negative impact of rising interest rates. While interest rates did not rise during the review period, the Fund’s focus on higher-yielding bonds allowed it to outperform its benchmark. Specifically, the Fund’s allocations to high yield bonds (through the Fund For Income) and investment grade corporate bonds (through the Investment Grade Fund) made positive contributions to the Fund’s performance. Conversely, its investment in the Limited Duration High Quality Bond Fund detracted from performance. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 114 Fund Expenses (unaudited) STRATEGIC INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 0.55% Actual* $1,000.00 $1,034.81 $2.80 Hypothetical** $1,000.00 $1,022.25 $2.78 Advisor Class Shares 0.12% Actual* $1,000.00 $1,037.69 $0.61 Hypothetical** $1,000.00 $1,024.40 $0.61 * Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the inception period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY FIRST INVESTORS UNDERLYING FUNDS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 115 Cumulative Performance Information (unaudited) STRATEGIC INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Strategic Income Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Broad Market Index. The graph compares a $10,000 investment in the First Investors Strategic Income Fund (Class A shares) beginning 4/3/13 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch U.S. Broad Market Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 116 *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since this class is sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 0.02%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.02%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares and Advisor Class shares are for the period beginning 4/3/13 (commencement of operations). 117 Portfolio of Investments STRATEGIC INCOME FUND September 30, 2016 Shares or Principal Amount Security Value COMMON STOCKS—94.4% First Investors Income Funds—91.9% 1,158,454 Floating Rate Fund – Institutional Class Shares $11,167,497 23,873,743 Fund For Income – Institutional Class Shares 59,445,620 683,229 Government Fund – Institutional Class Shares 7,447,197 829,735 International Opportunities Bond Fund – Institutional Class Shares 7,708,242 2,983,095 Investment Grade Fund – Institutional Class Shares 29,592,300 2,280,447 Limited Duration High Quality Bond Fund – Institutional Class Shares 22,120,332 137,481,188 First Investors Equity Funds—2.5% 363,379 Covered Call Strategy Fund – Institutional Class Shares 3,760,976 Total Value of Common Stocks (cost $144,920,866) 141,242,164 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.0% Federal Home Loan Bank: $1,000M 0.28%, 10/11/2016 999,960 3,000M 0.28%, 10/13/2016 2,999,850 2,000M 0.295%, 10/21/2016 1,999,820 1,500M 0.285%, 11/8/2016 1,499,685 Total Value of Short-Term U.S. Government Agency Obligations (cost $7,498,863) 7,499,315 Total Value of Investments (cost $152,419,729) 99.4 % 148,741,479 Other Assets, Less Liabilities .6 863,545 Net Assets 100.0 % $149,605,024 118 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Mutual Funds First Investors Income Funds $ 137,481,188 $ — $ — $ 137,481,188 First Investors Equity Funds 3,760,976 — — 3,760,976 Short-Term U.S. Government Agency Obligations — 7,499,315 — 7,499,315 Total Investments in Securities $ 141,242,164 $ 7,499,315 $ — $ 148,741,479 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 119 Portfolio Managers’ Letter COVERED CALL STRATEGY FUND Dear Investor: This is the annual report for the First Investors Covered Call Strategy Fund for the fiscal year ended September 30, 2016. Since inception April 1, 2016 through September 30, 2016, the Fund’s return on a net asset value basis was 3.94% for Class A shares, 4.05% for Advisor Class shares and 4.18% for Institutional Class shares, including dividends of 3.4 cents per share for Class A shares, 6.4 cents per share for Advisor Class shares and 6.8 cents per share for Institutional Class shares. Market Environment Bond yields are near all-time lows and, after seven years of an equity bull market, equity valuations have become less attractive. In this investment environment, an allocation to a conservative equity strategy that holds reasonably valued equities appears prudent. We believe that FAMCO Group’s investment strategy for the First Investors Covered Call Strategy Fund, which combines high quality equities with written call options for potential downside protection, provides investors with a low beta, lower volatility equity vehicle. While overall GDP growth has been below initial economic forecasts this year, there are relative bright spots in the economy that impact our portfolio positioning. Tighter labor markets, signs of increasing wages, low gas prices and low interest rates provide a favorable backdrop for increased consumer spending. As a result, we are overweight the Consumer sector in our portfolios. Housing is another area of potential strength as bank lending for residential loans has steadily increased along with continued employment gains. As more people become employed for longer periods, more people will qualify for a mortgage. Lastly, we continue to favor companies with strong excess cash flows. In the current slow growth environment, where growth opportunities have been relatively limited, large corporations have continued to return record amounts of cash to shareholders through both dividend payments and share buybacks. Performance Discussion During the third quarter, the Fund returned 3.0%, 120 basis points higher than the benchmark BXM Index return of 1.8%. The stocks and the call options in the portfolio both outperformed their respective benchmarks during the quarter. Quarter-to-date, the stocks outperformed the S&P 500 Index by 0.2% and the call options outperformed the BXM Index call options by 0.9%. The outperformance of the call options can be attributed to the FAMCO Group’s actively managed options selection process on single stock call options versus the BXM Index’s rules-based call option strategy on Index options. Inception-to-date, the Fund returned 4.8% gross of fees, in line with the benchmark BXM Index return of 4.8%. The stocks in the Fund returned 6.0%, outperforming the S&P 500 Index’s return by 30 basis points. Since its inception, the Fund has produced similar returns as the S&P 500 Index with lower risk. The standard deviation of daily returns inception-to-date was 12.0% for the S&P 500 Index, 12.3% for the ten largest “low 120 volatility” U.S. equity funds, and 7.6% for the Fund. Higher quality equity holdings and downside protection from the call options were the keys to reducing risk by more than one third compared to the S&P 500 Index. The risk-reducing characteristics of the call options have helped the Fund to produce a superior Sharpe ratio relative to the S&P 500 Index both quarter-to-date and inception-to-date. Allocation and stock selection were strong in Consumer Staples as we avoided many of the overvalued names in the sector which had negative returns. The underweight to Healthcare providers contributed positively to returns, while the Aerospace and Defense overweight detracted from returns. An underweight allocation to the Technology sector detracted from returns, as this was the top performing sector during the quarter. We continue to favor companies with above average dividends, reasonable valuations and attractive call option premiums. Outlook We have positioned the call options closer to current stock prices in order to produce more downside protection and higher call premiums, at the expense of upside participation. We view the S&P 500’s valuation (trailing P/E 20.4) as a headwind to significant upside stock appreciation, particularly in a slowly growing economy. Low volatility, dividend paying equities are attractive in this environment. However, the valuation of such stocks has become a concern. For example, the ten largest “low volatility” U.S. equity funds have an average trailing price/earnings (“P/E”) ratio of 23.1 versus the S&P 500 Index P/E ratio of 20.4. While these funds typically produce less price volatility than the S&P 500 Index, the above-market valuation is a risk. We have focused the Fund on dividend-paying equities with valuation being a priority in our process. For example, at quarter-end, the portfolio had a trailing P/E ratio of 15.0 and an above average dividend yield of 2.9%—both more attractive than the S&P 500 Index. While stock selection is important, the majority of the Fund’s volatility reduction relative to the S&P 500 Index comes from the call options. We are using call options to reduce risk in the portfolio. We continue to believe reasonably-priced large-cap stocks offer the best risk/reward potential going forward, especially when combined with call premiums that can help stabilize returns and provide downside protection. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 121 Fund Expenses (unaudited) COVERED CALL STRATEGY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16)* (9/30/16) (4/1/16–9/30/16)** Class A Shares 1.30% Actual $1,000.00 $1,039.40 $6.63 Hypothetical*** $1,000.00 $1,018.50 $6.56 Advisor Class Shares 0.97% Actual $1,000.00 $1,040.50 $4.95 Hypothetical*** $1,000.00 $1,020.15 $4.90 Institutional Class Shares 0.84% Actual $1,000.00 $1,041.85 $4.29 Hypothetical*** $1,000.00 $1,020.80 $4.24 * Commencement of operations. ** Actual expenses reflect only from the commencment of operations to the end of the period covered (April 1, 2016 through September 30, 2016). Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. *** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 122 Portfolio of Investments COVERED CALL STRATEGY FUND September 30, 2016 Shares Security Value COMMON STOCKS—98.0% Consumer Discretionary—17.5% 2,700 AutoZone, Inc. $2,074,518 116,300 Ford Motor Company 1,403,741 73,900 General Motors Company 2,347,803 28,400 Home Depot, Inc. 3,654,512 35,900 Time Warner, Inc. 2,857,999 17,000 Walt Disney Company 1,578,620 13,400 Whirlpool Corporation 2,172,944 16,090,137 Consumer Staples—8.0% 38,200 CVS Health Corporation 3,399,418 36,500 PepsiCo, Inc. 3,970,105 7,369,523 Energy—2.8% 24,400 Chevron Corporation 2,511,248 Financials—11.5% 31,300 American Express Company 2,004,452 7,600 BlackRock, Inc. 2,754,696 46,300 JPMorgan Chase & Company 3,083,117 63,400 U.S. Bancorp 2,719,226 10,561,491 Health Care—9.0% 8,000 * Allergan, PLC 1,842,480 27,000 Johnson & Johnson 3,189,510 96,700 Pfizer, Inc. 3,275,229 8,307,219 Industrials—18.7% 14,200 Boeing Company 1,870,708 70,000 Delta Air Lines, Inc. 2,755,200 62,700 General Electric Company 1,857,174 30,600 Honeywell International, Inc. 3,567,654 123 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND September 30, 2016 Shares Security Value Industrials (continued) 23,600 Raytheon Company $ 3,212,668 20,300 Union Pacific Corporation 1,979,859 19,100 United Technologies Corporation 1,940,560 17,183,823 Information Technology—18.2% 41,200 Apple, Inc. 4,657,660 113,600 Cisco Systems, Inc. 3,603,392 86,900 Intel Corporation 3,280,475 12,300 International Business Machines Corporation 1,953,855 47,000 QUALCOMM, Inc. 3,219,500 16,714,882 Materials—3.2% 57,100 Dow Chemical Company 2,959,493 Telecommunication Services—6.2% 76,800 AT&T, Inc. 3,118,848 49,900 Verizon Communications, Inc. 2,593,802 5,712,650 Utilities—2.9% 51,100 Southern Company 2,621,430 Total Value of Common Stocks (cost $88,162,729) 98.0 % 90,031,896 Other Assets, Less Liabilities 2.0 1,825,456 Net Assets 100.0 % $91,857,352 * Non-income producing 124 Expiration Exercise CALL OPTIONS WRITTEN—2.5% Date Price Contracts Value Allergan, PLC 10/21/16 $240.00 30 $6,840 Allergan, PLC 10/21/16 250.00 3 180 Allergan, PLC 11/18/16 240.00 47 27,636 American Express Company 1/20/17 65.00 313 79,189 Apple, Inc. 10/21/16 114.00 274 39,730 Apple, Inc. 10/21/16 105.00 97 80,025 Apple, Inc. 12/16/16 115.00 41 14,637 AT&T, Inc. 10/21/16 40.00 77 6,622 AT&T, Inc. 10/21/16 43.00 584 584 AT&T, Inc. 11/18/16 41.00 39 2,262 AutoZone, Inc. 12/16/16 740.00 23 104,650 AutoZone, Inc. 12/16/16 750.00 3 10,950 AutoZone, Inc. 12/16/16 760.00 1 3,245 BlackRock, Inc. 10/21/16 360.00 29 24,099 BlackRock, Inc. 10/21/16 370.00 47 19,270 Boeing Company 11/18/16 135.00 128 31,872 Boeing Company 12/16/16 130.00 14 7,770 Chevron Corporation. 10/21/16 100.00 244 99,552 Cisco Systems, Inc. 11/4/16 31.50 154 9,086 Cisco Systems, Inc. 11/18/16 31.00 881 109,244 CVS Health Corporation 1/20/17 95.00 133 15,960 CVS Health Corporation 1/20/17 97.50 249 17,679 Delta Air Lines, Inc. 10/21/16 41.00 630 41,580 Delta Air Lines, Inc. 12/16/16 40.00 70 14,000 Dow Chemical Company 12/16/16 55.00 571 46,822 Ford Motor Company 12/16/16 13.00 987 13,818 Ford Motor Company 1/20/17 12.75 176 5,632 General Electric Company 10/21/16 31.00 488 2,440 General Electric Company 10/21/16 32.00 44 88 General Electric Company 11/18/16 30.00 95 4,845 General Motors Company 10/21/16 32.00 739 42,123 Home Depot, Inc. 10/28/16 129.00 241 53,502 Home Depot, Inc. 1/20/17 130.00 43 18,275 Honeywell International, Inc. 12/16/16 120.00 306 50,796 Intel Corporation 10/21/16 34.00 661 257,129 Intel Corporation 10/21/16 36.00 77 16,478 Intel Corporation 10/21/16 37.00 131 17,816 International Business Machines Corporation 10/21/16 160.00 72 24,912 International Business Machines Corporation 10/21/16 165.00 51 7,905 Johnson & Johnson. 10/7/16 120.00 24 768 125 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND September 30, 2016 Expiration Exercise CALL OPTIONS WRITTEN—2.5% Date Price Contracts Value Johnson & Johnson. 10/21/16 $118.00 246 $47,232 JPMorgan Chase & Company 10/21/16 67.50 422 30,384 PepsiCo, Inc. 10/21/16 108.00 37 6,475 PepsiCo, Inc. 10/21/16 110.00 328 22,632 Pfizer, Inc. 10/21/16 34.00 49 2,156 Pfizer, Inc. 10/21/16 36.00 68 136 Pfizer, Inc. 11/18/16 35.00 850 26,350 QUALCOMM, Inc. 10/21/16 62.50 231 143,220 QUALCOMM, Inc. 11/18/16 65.00 239 117,110 Raytheon Company 11/18/16 140.00 57 9,234 Raytheon Company 11/18/16 145.00 179 47,972 Southern Company 11/18/16 52.50 122 8,052 Southern Company 11/18/16 55.00 389 5,057 Time Warner, Inc. 10/21/16 77.50 341 99,231 Time Warner, Inc. 10/21/16 79.00 18 3,132 U.S. Bancorp. 10/21/16 43.00 96 7,200 U.S. Bancorp. 10/21/16 44.00 538 17,216 Union Pacific Corporation 11/18/16 95.00 203 99,470 United Technologies Corporation 10/21/16 103.00 29 3,045 United Technologies Corporation 11/18/16 110.00 162 2,754 Verizon Communications, Inc. 10/21/16 52.00 75 4,425 Verizon Communications, Inc. 10/21/16 55.00 114 570 Walt Disney Company 12/16/16 95.00 26 4,888 Walt Disney Company 1/20/17 100.00 144 11,808 Whirlpool Corporation 11/18/16 190.00 12 378 Whirlpool Corporation 12/16/16 165.00 20 13,100 Whirlpool Corporation 12/16/16 200.00 102 2,550 Total Value of Call Options Written (premium received $2,150,687) $2,065,788 126 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ 90,031,896 $ — $ — $ 90,031,896 Liabilities Call Options Written $ (2,065,788) $ — $ — $ (2,065,788) * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 127 Portfolio Managers Letter EQUITY INCOME FUND Dear Investor: This is the annual report for the First Investors Equity Income Fund for the fiscal year ended September 30, 2016. During the period, the Funds return on a net asset value basis was 14.16% for Class A shares, 13.20% for Class B shares, 14.63% for Advisor Class shares and 14.67% for Institutional Class shares, including dividends of 15.9 cents per share for Class A shares, 8.6 cents per share for Class B shares, 19.0 cents per share for Advisor Class shares and 19.0 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 35.4 cents per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the markets expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (the Fed) and the European Central Bank (ECB) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from 60 to 80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (“REITs”), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Fund The Fund primarily invests in dividend-paying stocks and this year, with increased interest rate volatility, the Fund’s higher-yielding stocks performed very well. During the review period, we saw the yield on the 10- year Treasury note go from 2.03% in September of 2015 to a high of 2.37% in November of 2015 buoyed by the anticipation of the Fed’s interest rate hike of 25 basis points last December. Disappointing GDP numbers in the beginning of 2016 caused the market to sell off, as investors started buying the safety of 129 Portfolio Managers Letter (continued) EQUITY INCOME FUND Treasuries and forced the yield back below 2%. By July, the yield on the 10-year Treasury note reached a low of 1.31%. High dividend-paying stocks rose as rates collapsed in late spring. At the end of the summer, with GDP and job growth showing signs of improvement, the Fed began to signal their intentions to raise rates by the end of 2016 and the yield on the 10-year Treasury started back toward the 1.75% range. The direction of these moves can play a role in the performance of dividend-paying stocks. When interest rates fell over the past few years, fixed income investors looked to dividend-paying equities to supplement their income when money market accounts and CDs no longer offered compelling returns. When rates eventually rise again, and those products become more competitive, investors will likely return to fixed income products as they offer lower volatility compared to equities. This past year stocks whose yield is greater than 3.08% were up over 6.2%. Investors who cannot find adequate yield in fixed income securities bid up higher-yielding equities to a point one could argue was over-valued. Typically, companies with higher yields have much slower earnings growth and companies offer the higher yield as an incentive to invest. The only way to get meaningful stock appreciation is through earnings growth or multiple expansions. We have seen this expansion of multiples mainly in the Utilities, Staples and REIT sectors. The Funds Healthcare holdings had strong returns this past year led by our large-cap pharmaceutical holdings. Merck has had a tremendous year with the stock rising over 30%. Earnings have been strong, but Mercks pipeline has been garnering all the attention lately. Merck recently presented Phase 3 data on Keytruda, their first line lung cancer drug and the results were very strong. It is widely believed Keytruda will become the dominant drug used in the treatment of lung cancer because the results show superior effectiveness over chemotherapy. This drug, by some estimates, could see sales of over $8 billion in the coming years. Mercks biggest competitor in the lung cancer space came out with disappointing results, which we believe solidify Mercks dominance for the next few years. Baxalta was a name the Fund owned after it was spun off from our holding in Baxter. Baxalta specializes in hematology, immunology and oncology and was showing nice earnings growth. Shire Plc offered to buy them for $32 billion at the beginning of the year. The combination of the two companies gives Shire Plc several strong multi-billion dollar franchises with global distribution. The Fund received shares of Shire Plc as part of the deal. The Funds other large-cap pharmaceutical stocks all had a good year, as Johnson & Johnson was up over 30% and AbbVie gained 20%. These stocks offered steady earnings growth and have supported high dividends and have participated in the trade for yield over the past year. Chubb, a stock we wrote about in last years letter, performed as we anticipated. ACE acquired Chubb last year and assumed Chubbs name. Earnings have been strong, pricing has been good and the cost cuts have come in higher than expected. The stock is up over 24% in the past 12 months and is one of our biggest financial holdings. We continue to see the benefits of this combination playing out over the coming years, especially if we are in a rising interest rate environment. A relatively new holding in the Fund, Applied Materials, was purchased back in March and the stock price is up over 100% from where we made our initial investment. We were able to correctly identify a new spending cycle for semiconductor equipment in two main areas, 3D NAND and the adoption of OLED (organic light emitting diode) display for mobile devices and television. 3D NAND is the next generation for memory chips that will allow for both faster and greater capacity for flash storage. OLED is widely recognized as the best display for both mobile devices and televisions. It is expected that Apple will adopt OLED for its next generation iPhone and Samsung is currently using OLED in their mobile devices. When capacity comes on and manufacturing yields improve we will likely see a large adoption of OLED televisions in the coming years. The new wild card is demand from China. Historically, China has not been a player in semiconductor manufacturing, but they are spending heavily to become a factor in global foundry production. The Fund’s underperformance primarily came from not owning three large-cap non-dividend-paying Technology stocks that are in the top ten in terms of size in the S&P 500 Index. Amazon was up over 63% this past year, Facebook gained over 42% and Google advanced over 25%. These stocks provided roughly 150 basis points of outperformance for the S&P 500 Index; but because they do not pay a dividend, the Fund did not invest in those securities. Our investment focus remains on both capital appreciation and yield. The Fund also added a new investment strategy in the past year. We are now selling covered calls on securities that we own and are looking to sell at specific prices. Selling covered calls allows the Fund to take in cash for securities we would otherwise be selling in the marketplace, and that cash is added to the total return of the security. As we look ahead, we believe dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on finding those stocks that not only provide yield and stability, but also provide dividend growth and appreciation. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 131 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.21% Actual $1,000.00 $1,058.59 $ 6.23 Hypothetical** $1,000.00 $1,018.95 $ 6.11 Class B Shares 2.05% Actual $1,000.00 $1,054.74 $10.53 Hypothetical** $1,000.00 $1,014.75 $10.33 Advisor Class Shares 0.84% Actual $1,000.00 $1,061.28 $ 4.33 Hypothetical** $1,000.00 $1,020.80 $ 4.24 Institutional Class Shares 0.80% Actual $1,000.00 $1,061.58 $ 4.12 Hypothetical** $1,000.00 $1,021.00 $ 4.04 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 132 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Equity Income Fund (Class A shares) and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Equity Income Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 133 Cumulative Performance Information (unaudited) (continued) EQUITY INCOME FUND *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class were waived or assumed. If such expenses had been paid by the Advisor Class, the “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 9.09%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 12.01%. 134 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2016 Shares Security Value COMMON STOCKS—94.4% Consumer Discretionary—9.3% 65,000 American Eagle Outfitters, Inc. $ 1,160,900 30,568 CBS Corporation – Class “B” 1,673,292 92,700 Comcast Corporation – Special Shares “A” 6,149,718 30,000 Delphi Automotive, PLC 2,139,600 275,000 Ford Motor Company 3,319,250 10,800 Harman International Industries, Inc. 912,060 47,200 Home Depot, Inc. 6,073,696 105,961 Johnson Controls International, PLC 4,930,365 25,000 L Brands, Inc. 1,769,250 14,000 Lear Corporation 1,697,080 36,100 McDonald’s Corporation 4,164,496 103,950 Newell Brands, Inc. 5,474,007 157,300 Regal Entertainment Group – Class “A” 3,421,275 57,933 Time Warner, Inc. 4,612,046 33,500 Tupperware Brands Corporation 2,189,895 21,900 Walt Disney Company 2,033,634 8,800 Whirlpool Corporation 1,427,008 29,000 Wyndham Worldwide Corporation 1,952,570 55,100,142 Consumer Staples—9.0% 125,000 Altria Group, Inc. 7,903,750 92,200 Coca-Cola Company 3,901,904 76,700 CVS Health Corporation 6,825,533 20,000 Dr. Pepper Snapple Group, Inc. 1,826,200 18,300 Kimberly-Clark Corporation 2,308,362 94,117 Koninklijke Ahold Delhaize NV (ADR) 2,131,750 18,066 Kraft Heinz Company 1,617,088 63,500 PepsiCo, Inc. 6,906,895 84,500 Philip Morris International, Inc. 8,215,090 81,400 Procter & Gamble Company 7,305,650 54,400 Wal-Mart Stores, Inc. 3,923,328 52,865,550 Energy—7.5% 89,400 Chevron Corporation 9,201,048 96,500 ConocoPhillips 4,194,855 83,000 Devon Energy Corporation 3,661,130 77,900 ExxonMobil Corporation 6,799,112 34,600 Halliburton Company 1,552,848 135 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2016 Shares Security Value Energy (continued) 62,900 Marathon Petroleum Corporation $2,553,111 77,500 Occidental Petroleum Corporation 5,651,300 92,200 PBF Energy, Inc. – Class “A” 2,087,408 75,500 Royal Dutch Shell, PLC – Class “A” (ADR) 3,780,285 30,000 Schlumberger, Ltd. 2,359,200 86,300 Suncor Energy, Inc. 2,397,414 44,237,711 Financials—16.2% 151,800 AllianceBernstein Holding, LP 3,461,040 45,000 American Express Company 2,881,800 60,000 American International Group, Inc. 3,560,400 21,300 Ameriprise Financial, Inc. 2,125,101 115,000 Bank of New York Mellon Corporation 4,586,200 151,900 Berkshire Hills Bancorp, Inc. 4,209,149 70,010 Chubb, Ltd. 8,796,756 162,000 Citizens Financial Group, Inc. 4,003,020 75,000 Discover Financial Services 4,241,250 150,000 Financial Select Sector SPDR Fund (ETF) 2,895,000 62,100 Invesco, Ltd. 1,941,867 95,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 3,752,500 147,800 JPMorgan Chase & Company 9,842,002 125,000 MetLife, Inc. 5,553,750 83,700 Oritani Financial Corporation 1,315,764 52,900 PNC Financial Services Group, Inc. 4,765,761 30,000 Prosperity Bancshares, Inc. 1,646,700 74,000 SPDR S&P Regional Banking (ETF) 3,127,980 209,300 Sterling Bancorp 3,662,750 27,800 Travelers Companies, Inc. 3,184,490 108,300 U.S. Bancorp 4,644,987 90,000 Waddell & Reed Financial, Inc. – Class “A” 1,634,400 215,500 Wells Fargo & Company 9,542,340 95,375,007 Health Care—12.6% 106,100 Abbott Laboratories 4,486,969 101,100 AbbVie, Inc. 6,376,377 4,240 * Allergan, PLC 976,514 43,468 Baxter International, Inc. 2,069,077 28,000 Gilead Sciences, Inc. 2,215,360 52,400 GlaxoSmithKline, PLC (ADR) 2,260,012 114,400 Johnson & Johnson 13,514,072 136 Shares Security Value Health Care (continued) 9,500 McKesson Corporation $1,584,125 55,094 Medtronic, PLC 4,760,122 190,211 Merck & Company, Inc. 11,871,069 394,124 Pfizer, Inc. 13,348,980 85,000 Phibro Animal Health Corporation – Class “A” 2,310,300 8,256 Shire, PLC (ADR) 1,600,508 25,500 Thermo Fisher Scientific, Inc. 4,056,030 51,952 Zoetis, Inc. 2,702,024 74,131,539 Industrials—10.7% 28,600 3M Company 5,040,178 12,700 A.O. Smith Corporation 1,254,633 55,000 Eaton Corporation, PLC 3,614,050 30,000 * Generac Holdings, Inc. 1,089,000 14,800 General Dynamics Corporation 2,296,368 366,400 General Electric Company 10,852,768 61,900 Honeywell International, Inc. 7,216,921 45,000 Industrial Select Sector SPDR Fund (ETF) 2,627,100 33,600 Ingersoll-Rand, PLC 2,282,784 66,450 ITT, Inc. 2,381,568 100,000 Koninklijke Philips NV (ADR) 2,959,000 19,000 Lockheed Martin Corporation 4,554,680 70,000 Nielsen Holdings, PLC 3,749,900 23,000 Snap-On, Inc. 3,495,080 48,700 United Parcel Service, Inc. – Class “B” 5,325,832 42,500 United Technologies Corporation 4,318,000 63,057,862 Information Technology—14.5% 54,900 Apple, Inc. 6,206,445 185,000 Applied Materials, Inc. 5,577,750 28,600 Automatic Data Processing, Inc. 2,522,520 20,000 Broadcom, Ltd. 3,450,400 342,100 Cisco Systems, Inc. 10,851,412 14,489 * Dell Technologies, Inc. – Class “V” 692,574 135,000 Hewlett Packard Enterprise Company 3,071,250 140,000 HP, Inc. 2,174,200 174,700 Intel Corporation 6,594,925 90,000 Juniper Networks, Inc. 2,165,400 59,600 Lam Research Corporation 5,644,716 47,600 Microchip Technology, Inc. 2,957,864 137 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2016 Shares Security Value Information Technology (continued) 225,000 Microsoft Corporation $ 12,960,000 87,800 QUALCOMM, Inc. 6,014,300 70,000 Silicon Motion Technology Corporation (ADR) 3,625,300 108,300 Symantec Corporation 2,718,330 39,200 TE Connectivity, Ltd. 2,523,696 57,000 Technology Select Sector SPDR Fund (ETF) 2,723,460 50,000 Western Digital Corporation 2,923,500 85,398,042 Materials—3.5% 86,900 Dow Chemical Company 4,504,027 57,600 DuPont (E.I.) de Nemours & Company 3,857,472 132,300 * Ferro Corporation 1,827,063 73,000 International Paper Company 3,502,540 31,700 LyondellBasell Industries NV – Class “A” 2,556,922 60,700 Olin Corporation 1,245,564 30,000 Steel Dynamics, Inc. 749,700 50,000 WestRock Company 2,424,000 20,667,288 Real Estate—3.4% 166,400 Brixmor Property Group, Inc. (REIT) 4,624,256 108,000 Chesapeake Lodging Trust (REIT) 2,473,200 61,000 iShares U.S. Real Estate ETF (ETF) 4,919,040 26,700 Select Income REIT (REIT) 718,230 95,000 Sunstone Hotel Investors, Inc. (REIT) 1,215,050 70,500 Tanger Factory Outlet Centers, Inc. (REIT) 2,746,680 151,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 3,372,996 20,069,452 Telecommunication Services—3.7% 260,730 AT&T, Inc. 10,588,245 222,800 Verizon Communications, Inc. 11,581,144 22,169,389 Utilities—4.0% 36,500 American Electric Power Company, Inc. 2,343,665 100,000 CenterPoint Energy, Inc. 2,323,000 35,000 Dominion Resources, Inc. 2,599,450 35,000 Duke Energy Corporation 2,801,400 113,000 Exelon Corporation 3,761,770 138 Shares or Principal Amount Security Value Utilities (continued) 17,100 NextEra Energy, Inc. $ 2,091,672 24,000 Portland General Electric Company 1,022,160 130,000 PPL Corporation 4,494,100 41,200 Vectren Corporation 2,068,240 23,505,457 Total Value of Common Stocks (cost $404,513,169) 556,577,439 PREFERRED STOCKS—1.6% Financials—.6% 800 Citizens Financial Group, Inc., Series A, 5.5%, 2049 786,000 102,800 JPMorgan Chase & Co., Series Y, 6.125%, 2020 2,784,852 3,570,852 Health Care—.4% 2,600 Allergan, PLC, Series A, 5.5%, 2018 2,136,238 Real Estate—.6% 50,500 Digital Realty Trust, Inc., Series G (REIT), 5.875%, 2049 1,293,810 Urstadt Biddle Properties, Inc. (REIT) 46,000 Series F, 7.125%, 2049 1,202,900 49,000 Series G, 6.75%, 2049 1,291,150 3,787,860 Total Value of Preferred Stocks (cost $9,629,279) 9,494,950 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.6% Federal Home Loan Bank: $ 3,000M 0.28%, 10/13/2016 2,999,850 11,000M 0.295%, 10/21/2016 10,999,010 3,000M 0.27%, 10/24/2016 2,999,685 2,000M 0.285%, 11/8/2016 1,999,580 2,000M 0.27%, 11/23/2016 1,999,406 Total Value of Short-Term U.S. Government Agency Obligations (cost $20,996,002) 20,997,531 Total Value of Investments (cost $435,138,450) 99.6 % 587,069,920 Other Assets, Less Liabilities .4 2,738,409 Net Assets 100.0 % $589,808,329 * Non-income producing 139 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2016 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 556,577,439 $ — $ — $ 556,577,439 Preferred Stocks 9,494,950 — — 9,494,950 Short-Term U.S. Government Agency Obligations — 20,997,531 — 20,997,531 Total Investments in Securities* $ 566,072,389 $ 20,997,531 $ — $ 587,069,920 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 140 See notes to financial statements Portfolio Manager’s Letter GLOBAL FUND Dear Investor: This is the annual report for the First Investors Global Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 6.03% for Class A shares, 5.29% for Class B shares, 6.48% for Advisor Class shares and 6.61% for Institutional Class shares, including dividends of 0.3 cents per share for Class A shares, none for Class B shares, 1.0 cents per share for Advisor Class shares and 1.1 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 39.7 cents per share on each class of shares. Global equities advanced during the trailing twelve month period ending September 30, 2016. The period began with a broad global advance, as increasing signs of extended monetary policy accommodation by major central banks supported risk assets. After much anticipation, the Federal Reserve (“the Fed”) delivered its first rate hike since 2006 in December, approving a small increase in the federal funds rate. The market initially reacted positively to the news, but remained volatile through the end of 2015 as investors digested the impact of the rate increase and global economic development. Worries about a growth slowdown in China also dominated the market narrative toward the end of 2015. Volatility in the market continued into 2016, as Chinese stocks plunged in early January, sparking a global risk-off trade and resulting in a double-digit decline in most major indices for the first six weeks of the year. Once again, extended accommodative monetary policy by major central banks helped support risk assets, and the market rallied sharply. After a lengthy and at times acrimonious campaign, the British electorate voted to leave the European Union (Brexit). After the vote, global equities sharply sold off before quickly bouncing back, as expectations for continued accommodative monetary policy from central banks around the globe helped to stoke investors’ risk appetites. While the Fed signaled a higher probability of a rate hike before year-end, market participants appeared more fixated on the downshift in the dot plot (rate expectations of each member) toward the end of the period. The Fund lagged the MSCI All Country World Index for the period, with the majority of underperformance occurring in the first half of 2016. The outcome of our process is a portfolio diversified across sectors, regions, investment insights and types of companies. However, the Fund may face short-term relative performance headwinds during extreme market periods when one factor dominates market performance, as extreme risk aversion did during the Chinese growth scare in the first quarter and the Brexit vote in the second quarter. Weak security selection in the Consumer Discretionary and Financials sectors weighed on relative performance during the period. Sky, the largest pay TV provider in the UK, was the top detractor within Consumer Discretionary names and the Fund overall. The outcome of the UK referendum put significant downward pressure on the British pound and fears of a UK economic slowdown weighed on subscriber growth. Our outlook for the company remains intact, and we believe the stock has significant upside potential. 141 Portfolio Manager’s Letter (continued) GLOBAL FUND The Financials sector, particularly banks, declined more than the broader market at the beginning of 2016 and our bank exposure detracted from relative performance. Positive selection within Information Technology and Industrials partially offset these results. China-based e-commerce leader, Alibaba, was the top contributor within Information Technology during the period. Shares of Alibaba advanced after beating quarterly earnings consensus estimates twice during the period. Alibaba has additional assets that we believe are undermonetized and underappreciated by the market, such as users’ data, cloud computing, payments, and a one-stop service platform for Chinese small-to-medium enterprises. Sector allocation, a residual result of our bottom-up stock selection process, also weighed on relative returns. Underweight allocations to the strong performing Energy and Materials sectors more than offset positive contributions from the Fund’s overweight in Information Technology. A frictional cash position in a rising market also detracted from relative performance. On a regional basis, security selection within North America and Europe ex UK detracted the most from relative performance, while an underweight to the UK and selection within Japan contributed. As of the end of the period, the Fund was most overweight the Industrials and Information Technology sectors, and most underweight Financials and Telecommunication Services. From a regional perspective, the Fund was most overweight North America and Europe (ex UK), and most underweight Asia Pacific and emerging markets. Our economic outlook remains constructive. We continue to think the global economy will be stable, but slow growing, despite concerns for potential destabilization post-Brexit, China’s debt burden, and the very likely scenario under which the Fed starts to raise interest rates again. As we look across the opportunity set, we are still finding growth in this slower growth environment, as well as companies that can improve their returns on capital whether from industry consolidation, efficiency measures, or benefiting from a change in regulation. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. *Effective September 1, 2016, S&P Dow Jones Indices and MSCI implemented a new Real Estate sector under the Global Industry Classification Standard (GICS); holdings in this sector were previously classified as Financials. The attribution analysis of the Financials sector includes real estate for the period starting January 1, 2016 through August 31, 2016. 142 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.46% Actual $1,000.00 $1,045.84 $ 7.47 Hypothetical** $1,000.00 $1,017.70 $ 7.36 Class B Shares 2.26% Actual $1,000.00 $1,042.85 $11.54 Hypothetical** $1,000.00 $1,013.70 $11.38 Advisor Class Shares 1.05% Actual $1,000.00 $1,049.44 $ 5.38 Hypothetical** $1,000.00 $1,019.75 $ 5.30 Institutional Class Shares 1.01% Actual $1,000.00 $1,049.15 $ 5.17 Hypothetical** $1,000.00 $1,019.95 $ 5.10 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 143 Cumulative Performance Information (unaudited) GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (MSCI) All Country World Index. The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the MSCI All Country World Index (the Index). The Index is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging market country indices. The Index consists of 46 country indices including 23 developed and 23 emerging market country indices. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (0.08)%, 10.02% and 4.00%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 1.30%, 10.23% and 4.18%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 6.43% and 7.89%, respectively. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 6.59% and 8.04%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Morgan Stanley & Co., Inc. and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 7.17%. 145 Portfolio of Investments (continued) GLOBAL FUND September 30, 2016 Shares Security Value COMMON STOCKS—97.6% United States—64.1% 29,550 Accenture, PLC – Class “A” $ 3,610,124 18,470 Advance Auto Parts, Inc. 2,754,246 93,300 Air Lease Corporation 2,666,514 44,184 * Allergan, PLC 10,176,017 27,846 * Alliance Data Systems Corporation 5,973,802 12,955 * Alphabet, Inc. – Class “C” 10,069,792 6,307 * Amazon.com, Inc. 5,280,914 8,220 AMETEK, Inc. 392,752 35,920 Anadarko Petroleum Corporation 2,275,891 40,549 Baker Hughes, Inc. 2,046,508 468,990 Bank of America Corporation 7,339,694 26,575 Becton, Dickinson & Company 4,776,325 18,301 BlackRock, Inc. 6,633,381 125,708 * Boston Scientific Corporation 2,991,850 175,120 Bristol-Myers Squibb Company 9,442,470 48,350 * Cerner Corporation 2,985,613 80,568 * Cognizant Technology Solutions Corporation – Class “A” 3,843,899 138,640 Colgate-Palmolive Company 10,278,770 165,670 Coty, Inc. – Class “A” 3,893,245 24,369 Danaher Corporation 1,910,286 122,884 Delphi Automotive, PLC 8,764,087 85,212 Delta Air Lines, Inc. 3,353,944 33,290 EOG Resources, Inc. 3,219,476 28,467 Equifax, Inc. 3,831,089 111,062 Estee Lauder Companies, Inc. – Class “A” 9,835,651 39,016 Expedia, Inc. 4,553,948 53,600 FedEx Corporation 9,362,848 65,128 Fortive Corporation 3,315,015 65,640 Fortune Brands Home & Security, Inc. 3,813,684 44,150 General Dynamics Corporation 6,850,314 53,895 Global Payments, Inc. 4,136,980 242,280 Hilton Worldwide Holdings, Inc. 5,555,480 73,030 Honeywell International, Inc. 8,514,568 86,780 * IHS Markit, Ltd. 3,258,589 18,480 * Incyte Corporation 1,742,479 295,861 Intel Corporation 11,168,753 37,394 IntercontinentalExchange, Inc. 10,072,448 49,967 Kansas City Southern, Inc. 4,662,920 356,600 Kinder Morgan, Inc. 8,248,158 66,481 L Brands, Inc. 4,704,860 37,310 Marriott International, Inc. 2,512,082 146 Shares Security Value United States (continued) 190,407 Microsoft Corporation $ 10,967,443 39,220 * Mobileye NV 1,669,595 231,104 Mondelez International, Inc. – Class “A” 10,145,466 11,366 * Monster Beverage Corporation 1,668,643 62,365 Nielsen Holdings, PLC 3,340,893 115,050 NIKE, Inc. 6,057,383 53,870 Northern Trust Corporation 3,662,621 49,069 PNC Financial Services Group, Inc. 4,420,626 4,580 * Priceline.com, Inc. 6,739,424 20,441 Public Storage (REIT) 4,561,205 11,168 * Regeneron Pharmaceuticals, Inc. 4,489,759 24,890 S&P Global, Inc. 3,150,078 75,529 * Salesforce.com, Inc. 5,387,484 80,744 * ServiceNow, Inc. 6,390,888 29,395 * Teledyne Technologies, Inc. 3,172,602 53,945 UnitedHealth Group, Inc. 7,552,300 81,016 VF Corporation 4,540,947 102,547 Visa, Inc. – Class “A” 8,480,637 29,825 * WABCO Holdings, Inc. 3,386,032 230,848 WisdomTree Investments, Inc. 2,375,426 52,405 * Workday, Inc. – Class A 4,805,014 178,138 * WPX Energy, Inc. 2,349,640 330,133,572 United Kingdom—5.1% 312,027 * Anglo American, PLC 3,913,279 66,911 AstraZeneca, PLC 4,339,779 203,880 Compass Group, PLC 3,950,651 2,510,796 * Glencore, PLC 6,904,103 610,067 Sky, PLC 7,069,161 26,176,973 Japan—4.8% 14,915 Daito Trust Construction Company, Ltd. 2,379,075 351,000 Mitsubishi Electric Corporation 4,439,204 166,050 Seven & I Holdings Company, Ltd. 7,789,555 125,900 Sumitomo Mitsui Financial Group, Inc. 4,196,460 160,400 Tokio Marine Holdings, Inc. 6,064,529 24,868,823 147 Portfolio of Investments (continued) GLOBAL FUND September 30, 2016 Shares Security Value Germany—4.8% 57,318 Beiersdorf AG $5,405,415 54,943 Brenntag AG 2,999,927 540,753 E.ON AG 3,835,490 150,597 * RWE AG 2,594,283 11,030 Siemens AG 1,291,102 227,421 Vonovia SE 8,610,774 24,736,991 China—3.2% 80,012 * Alibaba Group Holding, Ltd. (ADR) 8,464,470 16,790 * Baidu.com, Inc. (ADR) 3,056,955 1,542,000 CNOOC, Ltd. 1,912,490 1,882,000 PICC Property and Casualty Company, Ltd. 3,115,476 16,549,391 Netherlands—3.0% 86,110 * AerCap Holdings NV 3,314,374 74,380 * Mylan NV (ADR) 2,835,366 90,142 * NXP Semiconductors NV 9,195,385 15,345,125 France—2.9% 117,739 Airbus Group SE 7,121,028 22,548 BNP Paribas SA 1,159,328 44,444 Essilor International SA 5,731,553 17,408 Total SA 824,650 14,836,559 Switzerland—1.9% 177,049 LafargeHolcim, Ltd. 9,567,754 Belgium—1.8% 71,695 Anheuser-Busch InBev NV 9,390,846 Italy—1.7% 102,068 Banca Generali SpA 1,958,370 131,117 Eni SpA 1,888,271 282,438 FinecoBank Banca Fineco SpA 1,635,570 69,590 Luxottica Group SpA 3,323,972 8,806,183 148 Shares or Principal Amount Security Value Spain—1.0% 398,325 Repsol SA $ 5,403,089 India—1.0% 25,300 HDFC Bank, Ltd. (ADR) 1,818,817 936,065 ICICI Bank, Ltd. 3,545,040 5,363,857 South Korea—.9% 121,186 SK Hynix, Inc. 4,423,369 Hong Kong—.8% 162,498 Hong Kong Exchanges & Clearing, Ltd. 4,269,647 Australia—.3% 211,227 Westfield Corporation (REIT) 1,572,979 Brazil—.3% 144,775 * Petroleo Brasileiro SA (ADR) 1,350,751 Total Value of Common Stocks (cost $452,023,727) 502,795,909 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% United States Federal Home Loan Bank: $3,000M 0.295%, 10/21/2016 2,999,730 3,000M 0.27%, 10/24/2016 2,999,685 3,000M 0.285%, 11/10/2016 2,999,334 Total Value of Short-Term U.S. Government Agency Obligations (cost $8,998,041) 8,998,749 Total Value of Investments (cost $461,021,768) 99.3 % 511,794,658 Other Assets, Less Liabilities .7 3,474,331 Net Assets 100.0 % $515,268,989 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 149 Portfolio of Investments (continued) GLOBAL FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks United States $ 330,133,572 $ — $ — $ 330,133,572 United Kingdom 26,176,973 — — 26,176,973 Japan 24,868,823 — — 24,868,823 Germany 24,736,991 — — 24,736,991 China 16,549,391 — — 16,549,391 Netherlands 15,345,125 — — 15,345,125 France 14,836,559 — — 14,836,559 Switzerland 9,567,754 — — 9,567,754 Belgium 9,390,846 — — 9,390,846 Italy 8,806,183 — — 8,806,183 Spain 5,403,089 — — 5,403,089 India 5,363,857 — — 5,363,857 South Korea 4,423,369 — — 4,423,369 Hong Kong 4,269,647 — — 4,269,647 Australia 1,572,979 — — 1,572,979 Brazil 1,350,751 — — 1,350,751 Short-Term U.S. Government Agency Obligations — 8,998,749 — 8,998,749 Total Investments in Securities $ 502,795,909 $ 8,998,749 $ — $ 511,794,658 During the year ended September 30, 2016, there were no transfers between Level 1 investments and Level 2 investments that had a material inpact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. Transfers between Level 1 and Level 2 securities as of September 30, 2016 resulted from securities priced previously with an official close price (Level 1 securities) or securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 2 to Level 1 as of September 30, 2016 were $100,400,287. Transfers, if any, between Levels are recognized at the end of the reporting period. 150 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Growth & Income Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 11.72% for Class A shares, 10.82% for Class B shares, 12.18% for Advisor Class shares and 12.18% for Institutional Class shares, including dividends of 23.5 cents per share for Class A shares, 7.7 cents per share for Class B shares, 28.6 cents per share for Advisor Class shares and 29.6 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 93.4 cents per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move 151 Portfolio Managers Letter (continued) GROWTH & INCOME FUND contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as Chinas markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (REITs), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Fund During the period under review, the Fund’s results were driven by a generally favorable market backdrop characterized by periods of extreme low volatility, interrupted by several short-lived market drops and bouts of high volatility, like the UK Brexit vote in June and the Chinese market sell off in January of 2016. While macro trends showed gradual, but uneven, improving economic conditions over the course of the year, potential interest rate actions from the Fed hung over the markets, keeping stock markets fixated. This also had the effect of perpetuating the “yield” trade, where fixed income and equity investors sought out income producing investments, driving up the prices of that market subsector. The rally also took on a “risk on” flavor, as investors enjoyed continued low borrowing costs to indulge in higher risk (beta), lower-quality investments, narrowing the field for long-term market participants. While absolute performance was positive, relative performance of the Fund lagged versus the market benchmark. Stock selection was solid, but sector allocations proved more problematic. Among sectors, Technology represented the bright spot for the Fund contributing most to absolute return. Investments in the Healthcare and Consumer Staples sectors also contributed. Among the laggards, shares of Industrials, Utilities, Financials and Materials sectors hurt performance on a relative basis, as the Fund was underweighted versus the index. Among market capitalization segments, the Fund’s large-cap stocks performed in line with the markets, while the small-cap and mid-cap segments lagged. The Fund allocated 72.8% of its holdings to large-cap stocks, 12.7% to mid-cap stocks and 14.5% to small-cap stocks (ranges defined by Lipper) as of September 30, 2016. Among individual performers, shares of Technology stocks shone brightest. Semiconductor makers Broadcom (+38%), Intel (+25%), and Qualcomm (+27%) rallied strongly reflecting solid smartphone adoption as well as a rebound in enterprise computer spending. Likewise, telecom and networking equipment maker Cisco Systems rose 21%. Packaged software firms Microsoft and Symantec rallied similarly. Merger and acquisition activity also continued to benefit Fund share holdings, as shares of EMC Corporation and Sandisk finalized deals during the fiscal year. Among healthcare names, strong pharmaceutical results buoyed Johnson & Johnson, which returned +27% for the year. Other large-cap pharmaceutical firms were also strong: Merck and animal drug maker, Zoetis returned +26% each. Medical product suppliers, Thermo Fisher Scientific returned +30%, while Medtronic was +29% amidst healthy surgical volumes and progress with the integration of its Covidien subsidiary. Shares of Baxalta (former biopharmaceutical spin-off of Baxter) returned +46% during the year, as it was acquired by Shire PLC from Ireland in June. 153 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND Among Consumer Staples names, shares of tobacco makers Philip Morris International (+23%) and Altria Group (+16%) were the top contributors. Despite consistent results, these shares benefited from the influx of yield-oriented investors seeking dividend plays. Both shares sport dividend yields near 4%. Tyson Foods—the global protein (pork, chicken, beef) leader—rose 73% on increased demand, good pricing and continued benefits from its purchase of the Hillshire Farms packaged food business. Among laggards, the Industrials sector was a disappointment, as the Fund was underweight versus peers. Additionally, shares of ManpowerGroup—one of the largest global staffing firms—fell 12% after the surprising Brexit vote outcome in June. Two-thirds of the company’s revenue is derived in Europe. The Brexit vote threatens slower European economic growth, which tends to be a negative for all staffing firms. Financials was also a source of underperformance. We have maintained an underweight versus the benchmark over the past several years, as increased regulatory scrutiny has limited profit upside. The underweighting versus the benchmark hurt the Fund again this year. Finally, the persistence of continued low interest rates (particularly following the UK Brexit vote) continued to benefit the relative performance strength of higher dividend-paying stocks, perceived as stable. The Fund’s underweighting of the Utilities sector proved a drag on relative performance. While not typically core to the Fund’s strategy of emphasizing growth first, and income as a secondary consideration, this sector was a key beneficiary of this year’s market flows. Partially offsetting this were the Fund’s positions in Utility-like names: Telecommunications giants AT&T and Verizon, which returned +22% and +25% for the fiscal year, respectively. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 154 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.16% Actual $1,000.00 $1,064.77 $5.99 Hypothetical** $1,000.00 $1,019.20 $5.86 Class B Shares 1.92% Actual $1,000.00 $1,060.55 $9.89 Hypothetical** $1,000.00 $1,015.40 $9.67 Advisor Class Shares 0.76% Actual $1,000.00 $1,066.88 $3.93 Hypothetical** $1,000.00 $1,021.20 $3.84 Institutional Class Shares 0.74% Actual $1,000.00 $1,066.87 $3.82 Hypothetical** $1,000.00 $1,021.30 $3.74 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 155 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 156 *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class, the “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 9.34%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 9.38%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). †The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 12.01%. 157 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2016 Shares Security Value COMMON STOCKS—99.1% Consumer Discretionary—19.3% 425,000 American Eagle Outfitters, Inc. $ 7,590,500 300,000 Big Lots, Inc. 14,325,000 281,500 BorgWarner, Inc. 9,903,170 425,000 CBS Corporation – Class “B” 23,264,500 307,500 Delphi Automotive, PLC 21,930,900 375,000 DSW, Inc. – Class “A” 7,680,000 169,600 Foot Locker, Inc. 11,485,312 675,000 Ford Motor Company 8,147,250 137,100 Harman International Industries, Inc. 11,578,095 180,000 Home Depot, Inc. 23,162,400 400,530 Johnson Controls International, PLC 18,636,661 220,000 L Brands, Inc. 15,569,400 164,700 Lear Corporation 19,964,934 230,000 Magna International, Inc. 9,878,500 220,000 * Michaels Companies, Inc. 5,317,400 924,450 Newell Brands, Inc. 48,681,537 87,400 Oxford Industries, Inc. 5,916,980 198,300 Penske Automotive Group, Inc. 9,554,094 275,000 * Select Comfort Corporation 5,940,000 485,000 Stein Mart, Inc. 3,079,750 300,000 Tupperware Brands Corporation 19,611,000 160,000 Walt Disney Company 14,857,600 60,000 Whirlpool Corporation 9,729,600 170,000 Wyndham Worldwide Corporation 11,446,100 337,250,683 Consumer Staples—9.8% 60,300 AdvancePierre Foods Holdings, Inc. 1,661,868 480,000 Altria Group, Inc. 30,350,400 54,100 B&G Foods, Inc. – Class “A” 2,660,638 360,000 Coca-Cola Company 15,235,200 290,000 CVS Health Corporation 25,807,100 560,404 Koninklijke Ahold Delhaize NV (ADR) 12,693,151 139,200 Nu Skin Enterprises, Inc. – Class “A” 9,017,376 165,000 PepsiCo, Inc. 17,947,050 295,000 Philip Morris International, Inc. 28,679,900 105,000 Procter & Gamble Company 9,423,750 80,000 Tyson Foods, Inc. – Class “A” 5,973,600 160,000 Wal-Mart Stores, Inc. 11,539,200 170,989,233 158 Shares Security Value Energy—5.9% 138,000 Anadarko Petroleum Corporation $ 8,743,680 35,000 Chevron Corporation 3,602,200 230,000 ConocoPhillips 9,998,100 175,000 Devon Energy Corporation 7,719,250 200,000 ExxonMobil Corporation 17,456,000 100,000 Hess Corporation 5,362,000 300,000 Marathon Oil Corporation 4,743,000 339,498 Marathon Petroleum Corporation 13,780,224 100,000 Occidental Petroleum Corporation 7,292,000 100,000 PBF Energy, Inc. – Class “A” 2,264,000 115,000 Phillips 66 9,263,250 48,300 Schlumberger, Ltd. 3,798,312 350,200 Suncor Energy, Inc. 9,728,556 103,750,572 Financials—11.9% 250,000 American Express Company 16,010,000 215,000 American International Group, Inc. 12,758,100 153,000 Ameriprise Financial, Inc. 15,264,810 130,000 Chubb, Ltd. 16,334,500 515,000 Citizens Financial Group, Inc. 12,725,650 325,000 Discover Financial Services 18,378,750 550,000 Financial Select Sector SPDR Fund (ETF) 10,615,000 25,000 iShares Core S&P Mid-Cap ETF (ETF) 3,867,750 100,000 iShares Russell 2000 ETF (ETF) 12,421,000 396,730 JPMorgan Chase & Company 26,418,251 210,500 MetLife, Inc. 9,352,515 56,300 Morgan Stanley 1,804,978 150,000 PNC Financial Services Group, Inc. 13,513,500 250,000 SPDR S&P Regional Banking (ETF) 10,567,500 355,000 U.S. Bancorp 15,225,950 287,050 Wells Fargo & Company 12,710,574 207,968,828 Health Care—18.9% 425,000 Abbott Laboratories 17,973,250 335,000 AbbVie, Inc. 21,128,450 35,000 * Allergan, PLC 8,060,850 260,000 * AMN Healthcare Services, Inc. 8,286,200 168,669 Baxter International, Inc. 8,028,644 170,000 Cardinal Health, Inc. 13,209,000 159 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2016 Shares Security Value Health Care (continued) 105,600 * Centene Corporation $ 7,070,976 160,000 * Express Scripts Holding Company 11,284,800 320,000 Gilead Sciences, Inc. 25,318,400 262,500 Hill-Rom Holdings, Inc. 16,269,750 270,625 Johnson & Johnson 31,968,931 9,375 * Mallinckrodt, PLC 654,187 70,900 McKesson Corporation 11,822,575 160,000 Medtronic, PLC 13,824,000 325,000 Merck & Company, Inc. 20,283,250 120,000 * Mylan NV 4,574,400 3,000 * Patheon NV (ADR) 88,890 869,301 Pfizer, Inc. 29,443,225 298,100 Phibro Animal Health Corporation – Class “A” 8,102,358 64,162 Shire, PLC (ADR) 12,438,445 260,000 Thermo Fisher Scientific, Inc. 41,355,600 230,000 * VWR Corporation 6,522,800 260,000 Zoetis, Inc. 13,522,600 331,231,581 Industrials—8.3% 140,000 3M Company 24,672,200 360,000 General Electric Company 10,663,200 209,700 Honeywell International, Inc. 24,448,923 55,000 Ingersoll-Rand, PLC 3,736,700 226,700 ITT, Inc. 8,124,928 200,000 Koninklijke Philips NV (ADR) 5,918,000 20,000 Lockheed Martin Corporation 4,794,400 130,000 ManpowerGroup, Inc. 9,393,800 90,300 Nielsen Holdings, PLC 4,837,371 59,400 Robert Half International, Inc. 2,248,884 125,000 Snap-On, Inc. 18,995,000 110,400 Textainer Group Holdings, Ltd. 826,896 170,000 Textron, Inc. 6,757,500 390,200 Triton International, Ltd. 5,146,738 150,000 United Technologies Corporation 15,240,000 145,804,540 Information Technology—18.0% 310,000 Apple, Inc. 35,045,500 625,000 Applied Materials, Inc. 18,843,750 750,000 ARRIS International, PLC 21,247,500 160 Shares Security Value Information Technology (continued) 90,000 Broadcom, Ltd. $ 15,526,800 900,000 Cisco Systems, Inc. 28,548,000 105,887 * Dell Technologies, Inc. – Class “V” 5,061,399 250,000 * eBay, Inc. 8,225,000 894,700 Hewlett Packard Enterprise Company 20,354,425 583,775 Intel Corporation 22,037,506 75,000 International Business Machines Corporation 11,913,750 260,000 Juniper Networks, Inc. 6,255,600 200,500 Methode Electronics, Inc. 7,011,485 625,000 Microsoft Corporation 36,000,000 90,000 * NXP Semiconductors NV 9,180,900 350,000 Oracle Corporation 13,748,000 300,000 QUALCOMM, Inc. 20,550,000 61,800 Sabre Corporation 1,741,524 617,200 Symantec Corporation 15,491,720 85,400 TE Connectivity, Ltd. 5,498,052 242,900 Travelport Worldwide, Ltd. 3,650,787 140,000 Western Digital Corporation 8,185,800 314,117,498 Materials—1.1% 40,000 Praxair, Inc. 4,833,200 135,000 RPM International, Inc. 7,252,200 125,000 Trinseo SA 7,070,000 19,155,400 Real Estate—2.4% 570,000 Brixmor Property Group, Inc. (REIT) 15,840,300 76,530 Real Estate Select Sector SPDR Fund (ETF) 2,507,888 661,267 Sunstone Hotel Investors, Inc. (REIT) 8,457,605 185,000 Tanger Factory Outlet Centers, Inc. (REIT) 7,207,600 373,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 8,299,170 42,312,563 Telecommunication Services—2.5% 530,000 AT&T, Inc. 21,523,300 425,000 Verizon Communications, Inc. 22,091,500 43,614,800 161 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2016 Shares or Principal Amount Security Value Utilities—1.0% 450,000 Exelon Corporation $14,980,500 81,200 NiSource, Inc. 1,957,732 16,938,232 Total Value of Common Stocks (cost $1,124,163,423) 1,733,133,930 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% $17,500M Federal Home Loan Bank, 0.28%, 10/13/2016 (cost $17,498,366) 17,499,125 Total Value of Investments (cost $1,141,661,789) 100.1 % 1,750,633,055 Excess of Liabilities Over Other Assets (.1 ) (2,080,501) Net Assets 100.0 % $1,748,552,554 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 162 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 1,733,133,930 $ — $ — $ 1,733,133,930 Short-Term U.S. Government Agency Obligations — 17,499,125 — 17,499,125 Total Investments in Securities* $ 1,733,133,930 $ 17,499,125 $ — $ 1,750,633,055 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 163 Portfolio Managers’ Letter HEDGED U.S. EQUITY OPPORTUNITIES FUND Dear Investor: This is the annual report for the First Investors Hedged U.S. Equity Opportunities Fund for the fiscal year ended September 30, 2016. The Fund was launched on August 1, 2016 and the comments below reflect the period August 1, 2016 through September 30, 2016. During the period, the Fund’s return on a net asset value basis was –0.90% for Class A shares, –0.90% for Advisor Class shares and –0.90% for Institutional Class shares. The Fund did not distribute any dividends or capital gains. U.S. equities were modestly positive during the partial period, despite heightened volatility in September. A confluence of worries contributed to the increased volatility, including uncertainty surrounding the U.S. presidential election and the Federal Reserve’s (“the Fed’s”) rate hike time-line, as well as tepid economic data and valuation concerns. However, some fairly dovish takeaways from the Fed’s September meeting helped equities rebound in the second half of the month. In particular, expectations for long-run U.S. growth and the pace of rate hikes were ratcheted lower by Federal Open Market Committee members. Finally, polls conducted after the first U.S. presidential debate favored Hillary Clinton over Donald Trump, leading to a temporary relief rally in riskier assets. The Fund underperformed its benchmark (70% Russell 3000, 30% BofA Merrill Lynch U.S. 3-Month Treasury Bill Index) for the period. The Fund’s active equity strategy weighed on returns for the period relative to the Russell 3000 Index. Security selection, particularly within the Healthcare and Information Technology sectors, detracted from performance. Pharmaceutical company Bristol-Myers Squibb accounted for the majority of security selection detraction during the period. The stock underperformed during the quarter after the company announced trial results that did not meet expectations for their leading drug, Opdivo, as a treatment in first line lung cancer. We remain positive on the company as we believe its unique drug assets in a number of different therapeutic categories support a strong growth outlook. Underweight exposure to the strong-performing information technology sector also detracted from relative results. Strong selection within Energy, Materials, and Financials partially offset these results. The beta hedge, which is designed to reduce the Fund’s equity exposure through selling futures on U.S. indices, detracted from results during the period. Short exposure to the Russell 2000 Index weighed on performance, as the Index advanced during the period. The Fund’s tail risk management strategy, which is designed to reduce the risk of loss during sharp market declines, detracted from results as the S&P 500 Index advanced during the period. 164 Globally, we see varying degrees of improving momentum in the economic data coming from Europe, Japan and Emerging Markets, and solid data from the U.S. and China. In the U.S., a combination of stabilizing capital expenditures, an end to inventory destocking, and a still decent—albeit selective—consumer, support a more positive outlook domestically. The U.S. presidential election and Fed interest rate decisions are the key potentially transformative events in the coming quarter, although expectations of a December rate hike look well entrenched. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 165 Fund Expenses (unaudited) HEDGED U.S. EQUITY OPPORTUNITIES FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (8/1/16)* (9/30/16) (8/1/16–9/30/16)** Class A Shares 1.75% Actual $1,000.00 $ 991.00 $2.90 Hypothetical*** $1,000.00 $1,005.41 $2.92 Advisor Class Shares 1.42% Actual $1,000.00 $ 991.00 $2.36 Hypothetical*** $1,000.00 $1,005.96 $2.37 Institutional Class Shares 1.31% Actual $1,000.00 $ 991.00 $2.17 Hypothetical*** $1,000.00 $1,006.15 $2.19 * Commencement of operations. ** Actual expenses reflect only from the commencment of operations to the end of the period covered (August 1, 2016 through September 30, 2016). Therefore expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 61/366 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. *** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total value of investments. 166 Portfolio of Investments (continued) HEDGED U.S. EQUITY OPPORTUNITIES FUND September 30, 2016 Shares Security Value COMMON STOCKS—94.3% Consumer Discretionary—10.9% 1,263 Advance Auto Parts, Inc. $188,339 289 * Amazon.com, Inc. 241,983 2,407 * CarMax, Inc. 128,413 2,737 D.R. Horton, Inc. 82,657 649 Delphi Automotive, PLC 46,287 2,468 DSW, Inc. – Class “A” 50,545 2,297 Expedia, Inc. 268,106 212,339 * Global Brands Group Holding, Ltd. (Hong Kong) 21,627 1,590 Harley-Davidson, Inc. 83,618 1,294 Harman International Industries, Inc. 109,278 922 John Wiley & Sons, Inc. – Class “A” 47,584 1,710 Las Vegas Sands Corporation 98,393 1,650 Lennar Corporation 69,861 2,303 Lowe’s Companies, Inc. 166,300 1,726 McDonald’s Corporation 199,111 2,507 * Netflix, Inc. 247,065 6,143 NIKE, Inc. – Class “B” 323,429 1,707 * Norwegian Cruise Line Holdings, Ltd. 64,354 124 * NVR, Inc. 203,344 696 * Panera Bread Company 135,525 154 * Priceline Group, Inc. 226,609 540 Ralph Lauren Corporation 54,616 3,063 SES SA (Luxembourg) 75,131 3,712 Sky, PLC (United Kingdom) 43,013 2,661 TJX Companies, Inc. 198,990 1,091 * Toll Brothers, Inc. 32,577 1,664 * TripAdvisor, Inc. 105,132 4,378 * Wayfair, Inc. – Class “A” 172,362 3,684,249 Consumer Staples—9.0% 2,508 Altria Group, Inc. 158,581 1,272 British American Tobacco, PLC (United Kingdom) 81,281 1,068 Church & Dwight Company, Inc. 51,179 461 Clorox Company 57,708 9,974 Coca-Cola Company 422,100 4,733 Colgate-Palmolive Company 350,905 3,887 Costco Wholesale Corporation 592,806 167 Portfolio of Investments (continued) HEDGED U.S. EQUITY OPPORTUNITIES FUND September 30, 2016 Shares Security Value Consumer Staples (continued) 1,539 * Coty, Inc. – Class “A” (a) $ 35,705 1,338 General Mills, Inc. 85,471 709 Hershey Company 67,780 772 Kimberly-Clark Corporation 97,380 494 McCormick & Company, Inc. 49,360 1,736 * Monster Beverage Corporation 254,862 6,808 * Nomad Foods, Ltd. 80,471 1,695 PepsiCo, Inc. 184,365 1,838 Philip Morris International, Inc. 178,690 2,600 Procter & Gamble Company 233,350 1,494 Sysco Corporation 73,221 3,055,215 Energy—4.5% 2,012 Anadarko Petroleum Corporation 127,480 2,291 Cabot Oil & Gas Corporation 59,108 1,984 Canadian Natural Resources, Ltd. 63,567 2,358 * Cobalt International Energy, Inc. 2,924 1,949 * Continental Resources, Inc. 101,270 2,936 * Diamondback Energy, Inc. 283,441 1,956 Halliburton Company 87,785 521 Helmerich & Payne, Inc. 35,063 531 Hess Corporation 28,472 1,408 HollyFrontier Corporation 34,496 3,347 Marathon Oil Corporation 52,916 458 National Oilwell Varco, Inc. 16,827 4,808 * Newfield Exploration Company 208,956 1,504 Pioneer Natural Resources Company 279,218 1,333 QEP Resources, Inc. 26,034 2,576 * Southwestern Energy Company 35,652 5,354 Trican Well Service, Ltd. (Canada) 10,978 1,693 World Fuel Services Corporation 78,318 1,532,505 Financials—14.8% 173 * Alleghany Corporation 90,828 1,097 Allstate Corporation 75,890 4,145 American Express Company 265,446 1,586 American International Group, Inc. 94,113 492 * Arch Capital Group, Ltd. 38,996 2,653 Arthur J. Gallagher & Company 134,958 605 Axis Capital Holdings, Ltd. 32,870 168 Shares Security Value Financials (continued) 2,027 Berkshire Hathaway, Inc. – Class “B” $292,841 505 BlackRock, Inc. 183,042 3,278 Chubb, Inc. 411,881 670 Cincinnati Financial Corporation 50,531 3,367 Citigroup, Inc. 159,023 2,291 Comerica, Inc. 108,410 176 Cullen/Frost Bankers, Inc. 12,661 218 Everest Re Group, Ltd. 41,413 573 FactSet Research Systems, Inc. 92,883 183 Fairfax Financial Holdings, Ltd. (Canada) 107,226 117 First Citizens Bancshares, Inc. 34,385 911 First Republic Bank 70,247 2,327 * Gores Holdings, Inc. 25,132 1,302 IBERIABANK Corporation 87,390 1,065 JPMorgan Chase & Company 70,918 2,298 M & T Bank Corporation 266,798 332 * Markel Corporation 308,352 4,523 Marsh & McLennan Companies, Inc. 304,172 4,136 MetLife, Inc. 183,762 293 Moody’s Corporation 31,726 4,098 PNC Financial Services Group, Inc. 369,189 2,407 Principal Financial Group 123,985 1,968 Progressive Corporation 61,992 2,086 Raymond James Financial, Inc. 121,426 975 Reinsurance Group of America, Inc. 105,242 280 RenaissanceRe Holdings, Ltd. 33,645 506 SEI Investments Company 23,079 367 Torchmark Corporation 23,448 740 Travelers Companies, Inc. 84,767 3,814 Unum Group 134,672 603 W.R. Berkley Corporation 34,829 86 * White Mountains Insurance Group 71,380 3,934 XL Group, Ltd. 132,300 3,697 Zions Bancorporation 114,681 5,010,529 Health Care—14.7% 710 * ABIOMED, Inc. 91,292 1,682 * Acadia Healthcare Company, Inc. 83,343 639 * Alder Biopharmaceuticals, Inc. 20,940 1,725 * Align Technology, Inc. 161,719 1,020 * Alkermes, PLC (Ireland) 47,971 169 Portfolio of Investments (continued) HEDGED U.S. EQUITY OPPORTUNITIES FUND September 30, 2016 Shares Security Value Health Care (continued) 1,495 * Allergan, PLC $ 344,313 1,170 * athenahealth, Inc. 147,560 163 * Biogen, Inc. 51,024 9,347 Bristol-Myers Squibb Company 503,990 2,545 Cardinal Health, Inc. 197,747 1,282 Danaher Corporation 100,496 686 * DaVita, Inc. 45,324 1,682 Dentsply Sirona, Inc. 99,961 2,030 * DexCom, Inc. 177,950 325 Eli Lilly & Company 26,085 2,514 * Endo International, PLC 50,657 7,972 * Envision Healthcare Holdings, Inc. 177,536 1,310 Incyte Pharmaceutical, Inc. 123,520 3,850 Johnson & Johnson 454,801 742 * Laboratory Corporation of America 102,010 2,809 McKesson Corporation 468,401 341 * MEDNAX, Inc. 22,591 3,643 Medtronic, PLC 314,755 3,970 Merck & Company, Inc. 247,768 258 Mettler-Toledo International 108,316 6,666 * Mylan NV (Netherlands) 254,108 4,706 * Novavax, Inc. 9,788 696 Regeneron Pharmaceuticals, Inc. 279,806 435 * Tesaro, Inc. 43,604 1,295 Teva Pharmaceutical Industries, Ltd. (Isreal) 59,583 1,182 UnitedHealth Group, Inc. 165,480 4,982,439 Industrials—12.8% 860 3M Company 151,558 1,344 Alaska Air Group, Inc. 88,516 3,157 Allison Transmission Holdings, Inc. 90,543 191 AMERCO 61,928 4,417 Canadian National Railway Company (Canada) 288,732 697 Cintas Corporation 78,482 3,930 CSX Corporation 119,865 717 Eaton Corporation, PLC 47,114 730 Equifax, Inc. 98,243 1,308 Fastenal Company 54,648 2,015 * Generac Holdings, Inc. 73,145 4,781 * Genesee & Wyoming, Inc. 329,650 1,539 * Hertz Global Holdings, Inc 61,806 170 Shares Security Value Industrials (continued) 1,139 Honeywell International, Inc. $ 132,796 274 Hubbell, Inc. 29,521 1,308 IDEX Corporation 122,390 85 * FleetCor Technologies, Inc. 14,767 9,849 * IHS Markit, Ltd. 369,830 1,096 J.B. Hunt Transport Services, Inc. 88,929 3,291 Knight Transportation, Inc. 94,419 1,076 Lennox International, Inc. 168,964 1,159 Lockheed Martin Corporation 277,836 1,130 MSC Industrial Direct Company, Inc. – Class “A” 82,953 1,366 * Middleby Corporation 168,865 416 Northrop Grumman Corporation 89,003 1,620 PACCAR, Inc. 95,224 679 Raytheon Company 92,432 1,004 Republic Services, Inc. 50,652 687 Ryder System, Inc. 45,308 4,143 Sanwa Holdings Corporation (Japan) 39,671 457 UniFirst Corporation 60,260 2,431 Union Pacific Corporation 237,095 4,180 United Parcel Service, Inc. – Class “B” 457,125 1,201 Waste Management, Inc. 76,576 4,338,846 Information Technology—14.3% 1,715 * Accenture, PLC – Class “A” 209,522 2,233 Activision Blizzard, Inc. 98,922 2,088 * Akamai Technologies, Inc. 110,643 1,718 * Alibaba Group Holding, Ltd. 181,747 151 * Alphabet, Inc. – Class “A” 121,413 278 * Alphabet, Inc. – Class “C” 216,087 1,514 Amphenol Corporation 98,289 875 Analog Devices, Inc. 56,394 1,631 ARRIS International, PLC 46,206 1,115 * Arrow Electronics, Inc. 71,327 2,082 Automatic Data Processing, Inc. 183,632 2,915 Booz Allen Hamilton Holdings Corporation 92,143 418 Broadcom, Ltd. 72,113 3,967 Cisco Systems, Inc. 125,833 933 * CoStar Group, Inc. 202,023 1,135 * Envestnet, Inc. 41,371 1,288 Facebook, Inc. – Class “A” 165,212 171 Portfolio of Investments (continued) HEDGED U.S. EQUITY OPPORTUNITIES FUND September 30, 2016 Shares Security Value Information Technology (continued) 6,085 * Genpact, Ltd. $ 145,736 1,393 Global Payments, Inc. 106,927 1,145 Harris Corporation 104,893 4,751 * Just Eat, PLC (United Kingdom) 33,007 269 Lam Research Corporation 25,477 901 Microchip Technology, Inc. 55,988 1,806 * Microsemi Corporation 75,816 6,295 Microsoft Corporation 362,592 3,200 Mobileye NV (Netherlands) 136,224 837 Motorola Solutions, Inc. 63,846 95 * Pure Storage, Inc. 1,287 1,996 * Qorvo, Inc. 111,257 2,932 ServiceNow, Inc. 232,068 2,461 Silicon Motion Technology Corporation (ADR) 127,455 1,338 Skyworks Solutions, Inc. 101,875 5,852 SS&C Technologies Holdings, Inc. 188,142 3,852 * Trimble, Inc. 110,013 1,449 * VeriSign, Inc. 113,370 1,934 Visa, Inc. 159,942 1,109 Western Digital Corporation 64,843 3,561 Workday, Inc. – Class “A” 326,508 2,946 * Zillow Group, Inc. – Class “A” 101,490 4,841,633 Materials—3.0% 898 Ball Corporation 73,591 510 Bemis Company, Inc. 26,015 2,859 Celanese Corporation – Class “A” 190,295 1,902 CF Industries Holdings, Inc. 46,314 2,174 * Constellium NV- Class “A” 15,653 1,335 CRH, PLC 44,332 5,589 * Louisiana-Pacific Corporation 105,241 2,816 Methanex Corporation 100,475 10,429 * Platform Specialty Products Corporation 84,579 1,122 Praxair, Inc. 135,571 987 Reliance Steel & Aluminum Company 71,094 247 Sherwin-Williams Company 68,335 1,021 Silgan Holdings, Inc. 51,652 1,013,147 172 Shares Security Value Real Estate—3.4% 1,943 American Capital Agency Corporation (REIT) $ 37,966 2,512 American Tower Corporation (REIT) 284,685 4,474 Annaly Mortgage Management (REIT) 46,977 2,669 Columbia Property Trust, Inc. (REIT) 59,759 865 Crown Castle International Corporation (REIT) 81,492 297 Federal Realty Investment Trust (REIT) 45,717 3,909 Host Hotels & Resorts, Inc. (REIT) 60,863 1,164 PS Buisness Park, Inc. (REIT) 132,195 884 Public Storage (REIT) 197,256 6,603 STORE Capital Corporation (REIT) 194,590 1,141,500 Telecommunication Services—1.5% 5,543 AT&T, Inc. 225,101 5,850 Verizon Communications, Inc. 304,083 529,184 Utilities—5.4% 2,408 Alliant Energy Corporation 92,250 999 AMEREN Corporation 49,131 1,239 American Electric Power Company, Inc. 79,556 527 Atmos Energy Corporation 39,246 1,152 CMS Energy Corporation 48,396 888 Consolidated Edison, Inc. 66,866 1,290 Dominion Resources, Inc. 95,808 629 DTE Energy Company 58,918 1,313 Duke Energy Corporation 105,093 959 Edison International 69,288 1,073 Eversource Energy 58,135 2,635 Exelon Corporation 87,719 879 NextEra Energy, Inc. 107,519 1,959 OGE Energy Corporation 61,944 2,932 PG&E Corporation 179,350 548 Pinnacle West Capital Corporation 41,643 620 SCANA Corporation 44,869 1,129 Sempra Energy 121,018 1,916 Southern Company 98,291 173 Portfolio of Investments (continued) HEDGED U.S. EQUITY OPPORTUNITIES FUND September 30, 2016 Shares Security Value Utilities (continued) 4,637 UGI Corporation $209,778 1,026 WEC Energy Group, Inc. 61,437 1,579 Xcel Energy, Inc. 64,960 1,841,215 Total Value of Common Stocks (cost $31,856,980) 94.3 % 31,970,462 Other Assets, Less Liabilities 5.7 1,932,828 Net Assets 100.0 % $33,903,290 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust Expiration Exercise PUT OPTIONS PURCHASED—2.3% Date Price Contracts Value S&P 500 Index 12/16/16 1,950.00 13 $ 16,900 S&P 500 Index 3/17/17 1,950.00 16 55,760 S&P 500 Index 6/16/17 1,950.00 16 96,401 Total Value of Put Options Purchase d (cost $237,357) $169,061 Expriration Exercise PUT OPTIONS WRITTEN—2.3% Date Price Contracts Value S&P 500 Index 12/16/16 1,700.00 2 $ (482) S&P 500 Index 3/17/17 1,700.00 5 (6,350) S&P 500 Index 6/16/17 1,700.00 27 (68,985) Total Value of Put Options Written (premium received $89,006) $(75,817) 174 Futures contracts outstanding at September 30, 2016: Value at Number of Value at September 30, Unrealized Contracts Type Expiration Trade Date Depreciation 32 S&P 500 Dec. 2016 $ 3,428,060 $ 3,399,417 $ (28,643) E-mini 28 Russell 2000 Dec. 2016 3,436,360 3,377,426 (58,934) Mini $ (87,577) The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ 31,970,462 $ — $ — $ 31,970,462 Other Assets Put Options Purchased $ 169,061 $ — $ — $ 169,061 Liabilities Put Options Written $ (75,817) $ — $ — $ (75,817) Futures Contracts (87,577) — — (87,577) $ (163,394) $ — $ — $ (163,394) * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 175 Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors International Fund for the fiscal year ended September 30, 2016. During the period, the Fund outperformed its benchmark, the MSCI EAFE Index, which returned 7.06%. The Fund’s return on a net asset value basis was 8.80% for Class A shares, 7.83% for Class B shares, 9.22% for Advisor Class shares and 9.39% for Institutional Class shares, including dividends of 5.2 cents per share for Class A shares, 2.5 cents per share for Class B shares, 6.4 cents per share for Advisor Class shares and 6.8 cents per share for Institutional Class shares. Global equity markets were generally positive for the fiscal year, with emerging markets outperforming their developed market counterparts. After posting slightly positive results for the fourth quarter of 2015, emerging market equities rebounded in the first quarter of 2016, driven by stronger commodity prices, a sharp rise in many emerging market currencies, and lower expectations for U.S. rate increases. The rally that began in the first quarter reversed in May as investors digested waning commodities prices and the prospect of a U.S. rate hike. Emerging markets rebounded again in the third quarter as lower-than-expected interest rates in the United States continued to support demand for higher-yielding assets in the emerging world. Improved capital flows helped some emerging market currencies recover lost ground relative to the U.S. dollar and stabilizing commodity prices helped a number of markets. In the fourth quarter of 2015, the European Central Bank (“ECB”) announced stimulus and cut its deposit rate by 10 basis points to –0.3%, which was on the lower end of expectations and disappointed markets. In the first quarter of 2016, the ECB announced a stimulus package that lowered its main policy rates and expanded its asset purchase program. While the package exceeded investors’ expectations, ECB President Mario Draghi hinted that future hikes were unlikely to be forthcoming, which drove European stocks down. Economic data signaled that the Eurozone economy continued to grow, albeit slowly. In the second quarter, European equity markets gained momentum with a weaker euro, encouraging macroeconomic data and hopes for a new debt deal with Greece. On June 23rd, the UK’s unexpected vote to exit the European Union (Brexit) shocked financial markets, prompting increased volatility with a sell-off in global risk assets, rallies in safe-haven assets and a sharp decline in the British pound against its major trading currencies. However, most global equity market indices recovered some of their losses in the few trading days after Brexit. In the third quarter, European markets were bolstered by a rapid recovery from the Brexit sell-off and a generally optimistic second quarter reporting season. In many sectors, price-earnings (“P/E”) ratios are now near the high end of their historic ranges and can reverse as interest rates rise. We are cognizant of this risk and 176 evaluate the P/E of each of our holdings relative to their own history. Over the course of this year, we have trimmed back some positions that have appreciated and have gotten closer to or reached our price targets. While we scaled back some positions in our portfolios, we increased exposure to others. We further added to our U.S. and Chinese e-commerce exposure. Our Chinese exposure does not reflect a top-down view on China, rather a deepening of our conviction of the long term growth potential of the leading Chinese e-commerce companies. We continue to maintain our meaningful overweight to the Consumer Staples sector. We caution investors that, given our consistent focus on investing in high quality growth companies for an absolute return, we will often underperform the market during abrupt recoveries. Relative performance could suffer from continued flows into cyclical areas or a further appreciation in oil or commodity prices. As bottom-up investors, the quality of the franchises we own and their ability to deliver is paramount to our investment process. While some businesses we own have come under pressure, we are confident in our portfolio holdings and their ability to deliver high single digit to low double-digit earnings growth over time. And, through our in-depth, fundamental research, we continue to find new opportunities. The following discussion highlights specific stocks—those that provided the largest contribution to absolute performance and those that were the largest detractors for the fiscal year. As bottom-up stock pickers, we hope that you find this useful and gain a greater understanding of how we invest your capital. Top Contributors Investors were drawn to Philip Morris International as the company continues to perform well. Philip Morris International produces and sells cigarettes under brands such as Marlboro and L&M. In our opinion, the company has strong pricing power, leading brands, consistent currency earnings growth, opportunities for cost savings, and a large dividend. The company is also investing behind next generation products such as its heat-not-burn device, iQos. British American Tobacco (“BAT”), with its stability and consistency of earnings, was also a top contributor. While based in the UK, its earnings come from outside of it. Currency, after years of being a headwind, is turning into a tailwind due to favorable currency translation as BAT reports its earnings in British Pound Sterling (“GBP”). The company also reported solid first quarter 2016 numbers, highlighting its strong business model even in volatile markets. BAT is one of the world’s largest tobacco companies with market leadership in more than 50 of the 180 markets in which it operates. Nearly 60% of the company’s revenue and over 70% of volumes are generated from emerging markets. It has great global brands including Dunhill, 177 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND Kent, Lucky Strike, Pall Mall and Rothmans. The company should be able to deliver consistent high single-digit earnings growth in constant currencies as it has strong pricing power, and opportunities to increase margins through cost saves, while paying a very hefty dividend. Bottom Contributors Persimmon was a bottom contributor. We continue to like Persimmon, and we think it’s a strong business in a fundamentally strong housebuilding industry in the UK, due to various structural reasons, including limited land, restrictive planning and a consolidated builder industry. But, due to the uncertainty around the effects of Brexit, concerns around continued volume growth and pricing of new home sales in the UK make it difficult to have visibility on Persimmon in the near and medium term. As a result, we sold the stock. Lloyds Banking Group sold off in the last few days of June, following the Brexit referendum, as the resulting uncertainty raised the chance that the UK will slide into a recession. We continue to like Lloyds’s competitive position in the concentrated UK banking market. As the largest UK retail bank, Lloyds enjoys substantial economies of scale. Its operations are comprised of simple retail and commercial businesses. However, the macroeconomic environment in the UK will be challenging, as both consumer and business confidence will suffer from the uncertainty surrounding the UK’s relationship with the EU. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. *Mr. Benkendorf became the Fund’s portfolio manager on March 7, 2016. 178 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.61% Actual $1,000.00 $1,033.16 $ 8.18 Hypothetical** $1,000.00 $1,016.95 $ 8.12 Class B Shares 2.46% Actual $1,000.00 $1,028.78 $12.48 Hypothetical** $1,000.00 $1,012.70 $12.38 Advisor Class Shares 1.25% Actual $1,000.00 $1,035.08 $ 6.36 Hypothetical** $1,000.00 $1,018.75 $ 6.31 Institutional Class Shares 1.12% Actual $1,000.00 $1,036.52 $ 5.70 Hypothetical** $1,000.00 $1,019.40 $ 5.65 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 179 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors International Fund (Class A shares), the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors International Fund (Class A shares) beginning 9/30/06 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The Indices consist of 21 developed market country indices. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of 180 a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.49% and the Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.71%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Co., Inc. and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The MSCI EAFE Index (Gross) return and MSCI EAFE Index (Net) return since inception of the Advisor Class shares and Institutional Class shares are 3.79% and 3.30%, respectively. 181 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2016 Shares Security Value COMMON STOCKS—97.7% United Kingdom—19.7% 268,354 British American Tobacco, PLC $17,147,776 33,437 DCC, PLC 3,044,573 170,744 Diageo, PLC 4,892,026 849,741 Domino’s Pizza Group, PLC 4,113,675 134,494 Imperial Brands, PLC 6,926,741 2,011,843 Lloyds Banking Group, PLC 1,422,465 146,299 Reckitt Benckiser Group, PLC 13,776,211 116,894 SABMiller, PLC 6,810,433 58,133,900 United States—15.2% 49,156 Accenture, PLC – Class “A” 6,005,389 12,099 * Alphabet, Inc. – Class “C” 9,404,432 73,493 MasterCard, Inc. 7,479,383 162,021 Philip Morris International, Inc. 15,751,682 4,155 * Priceline Group, Inc. 6,114,041 44,754,927 Switzerland—10.0% 883 Chocoladefabriken Lindt & Spruengli AG 5,103,495 149,000 Nestle SA – Registered 11,740,556 39,723 Roche Holding AG – Genusscheine 9,854,084 205,887 UBS Group AG 2,803,793 29,501,928 India—9.5% 711,169 HDFC Bank, Ltd. 13,595,847 17,295 HDFC Bank, Ltd. (ADR) 1,243,338 501,987 Housing Development Finance Corporation, Ltd. 10,506,065 780,263 ITC, Ltd. 2,828,422 28,173,672 France—6.3% 204,775 Bureau Veritas SA 4,392,521 31,629 Essilor International SA 4,078,915 7,342 Hermes International 2,987,721 22,397 L’Oreal SA 4,229,362 25,489 Sodexo SA 3,035,121 18,723,640 182 Shares Security Value Japan—6.2% 30,910 Daito Trust Construction Company, Ltd. $ 4,930,420 127,800 Japan Tobacco, Inc. 5,191,146 19,100 Shimano, Inc. 2,810,236 202,600 Unicharm Corporation 5,211,598 18,143,400 China—4.2% 58,841 * Alibaba Group Holding, Ltd. (ADR) 6,224,789 220,026 Tencent Holdings, Ltd. 6,042,176 12,266,965 Netherlands—4.0% 253,565 Unilever NV-CVA 11,699,954 Canada—3.6% 136,006 Alimentation Couche-Tard, Inc. – Class “B” 6,591,152 60,256 Canadian National Railway Company 3,938,835 10,529,987 Spain—3.1% 30,760 Aena SA 4,536,995 215,674 Grifols SA 4,646,904 9,183,899 Germany—3.1% 100,228 SAP SE 9,110,920 Australia—2.9% 59,316 CSL, Ltd. 4,857,539 60,403 Ramsay Health Care, Ltd. 3,657,678 8,515,217 Denmark—2.7% 37,576 Coloplast A/S – Series “B” 2,914,055 123,377 Novo Nordisk A/S – Series “B” 5,126,515 8,040,570 South Africa—2.5% 43,403 Naspers, Ltd. 7,512,602 183 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2016 Shares or Principal Amount Security Value Belgium—2.0% 45,289 Anheuser-Busch InBev NV $ 5,932,101 Ireland—1.4% 36,865 Paddy Power, PLC 4,170,240 Hong Kong—1.3% 527,972 Link REIT (REIT) 3,879,945 Total Value of Common Stocks (cost $215,115,600) 288,273,867 SHORT-TERM CORPORATE NOTES—1.7% United States Federal Home Loan Bank: $3,000M 0.295%, 10/21/2016 2,999,730 1,000M 0.23%, 11/8/2016 999,790 1,000M 0.285%, 11/8/2016 999,790 Total Value of Short-Term Corporate Notes (cost $4,998,964) 4,999,310 Total Value of Investments (cost $220,114,564) 99.4 % 293,273,177 Other Assets, Less Liabilities .6 1,758,601 Net Assets 100.0 % $295,031,778 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 184 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 58,133,900 $ — $ — $ 58,133,900 United States 44,754,927 — — 44,754,927 Switzerland 29,501,928 — — 29,501,928 India 28,173,672 — — 28,173,672 France 18,723,640 — — 18,723,640 Japan 18,143,400 — — 18,143,400 China 12,266,965 — — 12,266,965 Netherlands 11,699,954 — — 11,699,954 Canada 10,529,987 — — 10,529,987 Spain 9,183,899 — — 9,183,899 Germany 9,110,920 — — 9,110,920 Australia 8,515,217 — — 8,515,217 Denmark 8,040,570 — — 8,040,570 South Africa 7,512,602 — — 7,512,602 Belgium 5,932,101 — — 5,932,101 Ireland 4,170,240 — — 4,170,240 Hong Kong 3,879,945 — — 3,879,945 185 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2016 Level 1 Level 2 Level 3 Total Short-Term U.S. Government Agency Obligations $ — $ 4,999,310 $ — $ 4,999,310 Total Investments in Securities $ 288,273,867 $ 4,999,310 $ — $ 293,273,177 During the year ended September 30, 2016, there were no transfers between Level 1 investments and Level 2 investments that had a material inpact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. Transfers between Level 1 and Level 2 securities as of September 30, 2016 resulted from securities priced previously with an official close price (Level 1 securities) or securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 2 to Level 1 as of September 30, 2016 were $186,167,898. Transfers, if any, between Levels are recognized at the end of the reporting period. 186 See notes to financial statements Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Opportunity Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 7.39% for Class A shares, 6.58% for Class B shares, 7.69% for Advisor Class shares and 7.84% for Institutional Class shares, including dividends of 4.3 cents per share for Class A shares, none for Class B shares, 6.7 cents per share for Advisor Class shares and 8.4 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of $3.18 per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4 %, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. 187 Portfolio Managers’ Letter (continued) OPPORTUNITY FUND The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (“REITs”) outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (measured by the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Fund While absolute performance was positive, the Fund underperformed the S&P 400 Mid-Cap Index. On a relative basis, stock selection in the Industrial sector, as well as our underweight of the Real Estate sector, were the primary reasons for underperformance. In Industrials, ManpowerGroup—one of the three largest temporary staffing firms in the world—fell sharply after the surprising Brexit vote outcome in June. Two-thirds 188 of ManpowerGroup’s revenue is derived in Europe. The Brexit vote threatens slower European economic growth, which tends to be a negative for all staffing firms. Separately, for the year, the Fund carried a significant underweight in the Real Estate sector. Beginning in mid-March, REITs outperformed both the S&P 400 Index and broader financials after the Fed lowered the number of expected 2016 rate increases to two from four. Then, after the surprising Brexit vote outcome in June, REITs outperformed again as low rates looked to persist even longer, and investors viewed U.S. real estate as a safe haven. Among positive contributors to relative performance, the Fund’s stock selection within the Consumer Staples sector helped. Tyson Foods—a producer of chicken, beef and pork products—increased synergies from its Hillshire Brands acquisition. Tyson Foods also benefited from lower feed costs and higher cattle and hog supplies. Additionally, Tupperware Brands—a global direct seller of beauty and personal care products—benefited from strong sales growth in emerging markets, particularly in China, Mexico and Brazil. The Fund’s absolute performance was mainly attributable to investments in information technology and consumer staples. Among our information technology stocks, Lam Research Corporation—a supplier of capital equipment to the semiconductor industry—benefited from increased industry spending, particularly for 3D NAND, which is the latest generation of high-density storage drives. Among our Consumer Staples stocks, Tyson Foods and Tupperware Brands—discussed above—both delivered strong results on an absolute basis as well. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 189 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.22% Actual $1,000.00 $1,048.93 $ 6.25 Hypothetical** $1,000.00 $1,018.90 $ 6.16 Class B Shares 1.97% Actual $1,000.00 $1,044.71 $10.07 Hypothetical** $1,000.00 $1,015.15 $ 9.92 Advisor Class Shares 0.92% Actual $1,000.00 $1,050.30 $ 4.72 Hypothetical** $1,000.00 $1,020.40 $ 4.65 Institutional Class Shares 0.78% Actual $1,000.00 $1,051.02 $ 4.00 Hypothetical** $1,000.00 $1,021.10 $ 3.94 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 190 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Opportunity Fund (Class A shares) and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Opportunity Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 191 Cumulative Performance Information (unaudited) (continued) OPPORTUNITY FUND *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 10.16% and the Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 10.34%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 10.54%. 192 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2016 Shares Security Value COMMON STOCKS—95.1% Consumer Discretionary—25.1% 450,000 American Eagle Outfitters, Inc. $ 8,037,000 175,000 * Belmond, Ltd. – Class “A” 2,224,250 230,000 Big Lots, Inc. 10,982,500 181,500 BorgWarner, Inc. 6,385,170 210,000 Caleres, Inc. 5,310,900 229,600 Delphi Automotive, PLC 16,375,072 330,000 DSW, Inc. – Class “A” 6,758,400 124,400 Foot Locker, Inc. 8,424,368 85,000 Group 1 Automotive, Inc. 5,429,800 86,100 Harman International Industries, Inc. 7,271,145 110,000 * Helen of Troy, Ltd. 9,478,700 126,700 L Brands, Inc. 8,966,559 108,200 Lear Corporation 13,116,004 165,000 Magna International, Inc. 7,086,750 285,000 * Michaels Companies, Inc. 6,888,450 658,770 Newell Brands, Inc. 34,690,828 65,000 Nordstrom, Inc. 3,372,200 64,800 Oxford Industries, Inc. 4,386,960 205,200 Penske Automotive Group, Inc. 9,886,536 25,000 Ralph Lauren Corporation 2,528,500 245,100 Ruth’s Hospitality Group, Inc. 3,460,812 255,000 * Select Comfort Corporation 5,508,000 308,000 * ServiceMaster Global Holdings, Inc. 10,373,440 393,400 Stein Mart, Inc. 2,498,090 420,000 * TRI Pointe Group, Inc. 5,535,600 215,000 Tupperware Brands Corporation 14,054,550 40,500 Whirlpool Corporation 6,567,480 475,000 * William Lyon Homes – Class “A” 8,811,250 130,000 Wyndham Worldwide Corporation 8,752,900 243,162,214 Consumer Staples—5.5% 82,300 AdvancePierre Foods Holdings, Inc. 2,268,188 52,800 B&G Foods, Inc. – Class “A” 2,596,704 90,000 * Herbalife, Ltd. 5,579,100 415,625 Koninklijke Ahold Delhaize NV (ADR) 9,413,906 20,800 McCormick & Company, Inc. 2,078,336 89,200 Nu Skin Enterprises, Inc. – Class “A” 5,778,376 250,000 Pinnacle Foods, Inc. 12,542,500 193 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2016 Shares Security Value Consumer Staples (continued) 98,700 Tootsie Roll Industries, Inc. $ 3,635,121 45,000 Tyson Foods, Inc. – Class “A” 3,360,150 266,900 * U.S. Foods Holding Corporation 6,301,509 53,553,890 Energy—2.8% 30,100 * Dril-Quip, Inc. 1,677,774 80,000 EOG Resources, Inc. 7,736,800 90,000 EQT Corporation 6,535,800 85,000 Hess Corporation 4,557,700 80,000 National Oilwell Varco, Inc. 2,939,200 180,000 PBF Energy, Inc. – Class “A” 4,075,200 27,522,474 Financials—13.1% 68,000 Ameriprise Financial, Inc. 6,784,360 220,000 Berkshire Hills Bancorp, Inc. 6,096,200 480,000 Citizens Financial Group, Inc. 11,860,800 230,000 Discover Financial Services 13,006,500 400,000 Financial Select Sector SPDR Fund (ETF) 7,720,000 135,000 First Republic Bank 10,409,850 91,250 Great Western Bancorp, Inc. 3,040,450 120,000 iShares Core S&P Mid-Cap ETF (ETF) 18,565,200 160,000 iShares Russell 2000 ETF (ETF) 19,873,600 120,000 NASDAQ, Inc. 8,104,800 220,000 National General Holdings Corporation 4,892,800 225,000 SPDR S&P Regional Banking (ETF) 9,510,750 210,600 Sterling Bancorp 3,685,500 170,000 Waddell & Reed Financial, Inc. – Class “A” 3,087,200 126,638,010 Health Care—15.6% 50,000 * Allergan, PLC 11,515,500 150,000 * AMN Healthcare Services, Inc. 4,780,500 80,000 * AmSurg Corporation 5,364,000 245,600 * Centene Corporation 16,445,376 70,700 * Charles River Laboratories International, Inc. 5,892,138 75,000 Dentsply Sirona, Inc. 4,457,250 140,000 Gilead Sciences, Inc. 11,076,800 247,500 Hill-Rom Holdings, Inc. 15,340,050 194 Shares Security Value Health Care (continued) 80,000 McKesson Corporation $ 13,340,000 3,000 * Patheon NV 88,890 51,500 Perrigo Company, PLC 4,754,995 350,500 Phibro Animal Health Corporation – Class “A” 9,526,590 230,000 * Prestige Brands Holdings, Inc. 11,102,100 75,000 Quest Diagnostics, Inc. 6,347,250 125,000 Thermo Fisher Scientific, Inc. 19,882,500 50,000 * VCA, Inc. 3,499,000 255,000 * VWR Corporation 7,231,800 150,644,739 Industrials—10.0% 130,000 A.O. Smith Corporation 12,842,700 160,300 ESCO Technologies, Inc. 7,441,126 65,000 Ingersoll-Rand, PLC 4,416,100 224,100 ITT, Inc. 8,031,744 82,500 J.B. Hunt Transport Services, Inc. 6,694,050 247,200 Korn/Ferry International 5,191,200 115,000 ManpowerGroup, Inc. 8,309,900 85,200 Nielsen Holdings, PLC 4,564,164 82,500 Regal Beloit Corporation 4,907,925 59,300 Robert Half International, Inc. 2,245,098 40,000 Roper Technologies, Inc. 7,298,800 95,000 Snap-On, Inc. 14,436,200 184,600 Textron, Inc. 7,337,850 245,200 Triton International, Ltd. 3,234,188 96,951,045 Information Technology—12.6% 580,000 * ARRIS International, PLC 16,431,400 70,000 Broadcom, Ltd. 12,076,400 90,000 * Fiserv, Inc. 8,952,300 251,500 Juniper Networks, Inc. 6,051,090 167,500 Lam Research Corporation 15,863,925 79,000 Methode Electronics, Inc. 2,762,630 50,400 Sabre Corporation 1,420,272 165,500 Silicon Motion Technology Corporation (ADR) 8,571,245 445,500 Symantec Corporation 11,182,050 14,300 * Synchronoss Technologies, Inc. 588,874 36,900 TE Connectivity, Ltd. 2,375,622 195 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2016 Shares Security Value Information Technology (continued) 564,800 Travelport Worldwide, Ltd. $ 8,488,944 275,000 Technology Select Sector SPDR Fund (ETF) 13,139,500 175,000 Western Digital Corporation 10,232,250 52,400 * Zebra Technologies Corporation – Class “A” 3,647,564 121,784,066 Materials—2.8% 185,600 * Ferro Corporation 2,563,136 40,000 Praxair, Inc. 4,833,200 440,000 * Summit Materials, Inc. – Class “A” 8,162,000 197,400 Trinseo SA 11,164,944 26,723,280 Real Estate—4.5% 403,500 Brixmor Property Group, Inc. (REIT) 11,213,265 150,000 Douglas Emmett, Inc. (REIT) 5,494,500 45,000 Federal Realty Investment Trust (REIT) 6,926,850 610,000 FelCor Lodging Trust, Inc. (REIT) 3,922,300 55,658 Real Estate Select Sector SPDR Fund (ETF) 1,823,913 618,644 Sunstone Hotel Investors, Inc. (REIT) 7,912,457 150,000 Tanger Factory Outlet Centers, Inc. (REIT) 5,844,000 43,137,285 Utilities—3.1% 4,100 Black Hills Corporation 251,002 69,000 NiSource, Inc. 1,663,590 144,800 Portland General Electric Company 6,167,032 135,000 SCANA Corporation 9,769,950 200,000 WEC Energy Group, Inc. 11,976,000 29,827,574 Total Value of Common Stocks (cost $667,719,445) 919,944,577 196 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.7% Federal Home Loan Bank: $13,000M 0.295%, 10/21/2016 $12,998,830 6,000M 0.27%, 10/24/2016 5,999,370 6,500M 0.295%, 10/24/2016 6,499,317 3,000M 0.285%, 11/8/2016 2,999,370 6,000M 0.285%, 11/10/2016 5,998,668 11,000M 0.23%, 11/23/2016 10,996,733 Total Value of Short-Term U.S. Government Agency Obligations (cost $45,489,081) 45,492,288 Total Value of Investments (cost $713,208,526) 99.8 % 965,436,865 Other Assets, Less Liabilities .2 1,893,859 Net Assets 100.0 % $967,330,724 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 197 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 919,944,577 $ — $ — $ 919,944,577 Short-Term U.S. Government Agency Obligations — 45,492,288 — 45,492,288 Total Investments in Securities* $ 919,944,577 $ 45,492,288 $ — $ 965,436,865 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 198 See notes to financial statements Portfolio Manager’s Letter REAL ESTATE FUND Dear Investor: This is the annual report for the First Investors Real Estate Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 15.19% for Class A shares, 15.66% for Advisor Class shares and 15.89% for Institutional Class shares, including dividends of 18.3 cents per share for Class A shares, 20.8 cents per share for Advisor Class shares and 21.4 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 2.2 cents per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international 199 Portfolio Managers Letter (continued) REAL ESTATE FUND bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as Chinas markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (REITs), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Fund The past fiscal year proved to be eventful and volatile for U.S. REITs and the equity market in general. The Federal Reserve initiated an interest rate hike in December 2015, the first hike since 2006. This was quickly followed by concerns over an economic slowdown in China, falling commodity prices, and the unexpected Brexit role that is still playing out. Aided by a growing U.S. economy and strong employment, investors seemed to shrug off these negatives mentioned above. The U.S. broader equity market had double digit positive total return. U.S. REITs, further supported by a compression of government bond yield (10-year Treasury yield declined to 1.59% versus 2.04% one year ago), outperformed the broader U.S. market. Single Tenant (+58.3%) was the strongest performing sector followed by Industrial (+42.8%). The worst performing sectors were Diversified (+6.1%) and Hotels (+6.8%). Top relative contributors were Single Tenant and Hotels. Worst relative detractors were Self Storage and Industrial. Sector allocation and stock selection in the Hotels, Healthcare, Manufactured Homes and Office sectors contributed positively to the Fund’s performance relative to the benchmark Dow Jones U.S. Select REIT Total Return Index. Most of the negative effects were from sector allocation in Industrial and Self Storage, and stock selection in the Diversified sector. In the Office sector, our overweight position in Corporate Office Properties and underweight in SL Green Realty Corporation contributed to relative performance. In our view, office demand is supported by robust employment growth and supply remains muted. In the Healthcare sector, our overweight position in Ventas helped relative performance as the stock benefited from dividend yield compression. Our overweight position in Care Capital Properties detracted from relative performance, as investors were concerned about portfolio transition and bloated expenses. Underweight in the Industrial sector hurt relative performance, while stock selection within the sector was neutral. The continued growth of e-commerce drove demand for industrial real estate. We believe the sector’s strong performance has led to overvaluation. 201 Portfolio Managers Letter (continued) REAL ESTATE FUND In Single Tenant, our overweight position in Select Income REIT boosted relative performance. We sold National Retail Properties to recycle capital into better ideas. New supply in coastal markets has depressed rental rates in the Apartment sector. Apartment REITs generally have reported lackluster earnings and guidance. Demand is still healthy, driven by strong employment. We expect demand and supply to revert back to a healthy balance in the next two years. Overweight in AvalonBay Communities and Equity Residential negatively impacted relative performance. In Malls, our overweight position in Tanger Factory Outlet, CBL & Associates Properties and WP Glimcher contributed to performance. CBL & Associates Properties was cleared by the SEC over an allegation of accounting irregularities, proving our thesis. We have reduced our position in CBL as the stock rebounded. We continue to find the Malls sector to be attractive due to valuation. Stock selection and sector allocation in Hotels contributed to relative performance. We took advantage of the sell-off in the first quarter of 2016, as investors were selling due to fear, not fundamentals. The outlook for Hotels should be soft under the prospect of a stronger U.S. dollar. At the end of the period, the Fund maintained an overweight exposure to Self Storage and Malls and was underweight to Industrial and Shopping Centers. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.45% Actual $1,000.00 $1,018.36 $7.32 Hypothetical** $1,000.00 $1,017.75 $7.31 Advisor Class Shares 1.12% Actual $1,000.00 $1,020.48 $5.66 Hypothetical** $1,000.00 $1,019.40 $5.65 Institutional Class Shares 1.00% Actual $1,000.00 $1,021.71 $5.05 Hypothetical** $1,000.00 $1,020.00 $5.05 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 203 Cumulative Performance Information (unaudited) REAL ESTATE FUND Comparison of change in value of $10,000 investment in the First Investors Real Estate Fund (Class A shares) and the Dow Jones U.S. Select REIT Index. The graph compares a $10,000 investment in the First Investors Real Estate Fund (Class A shares) beginning 4/6/15 (commencement of operations) with a theoretical investment in the Dow Jones U.S. Select REIT Index (the “Index”). The Index intends to measure the performance of publicly traded REITs and REIT-like securities. The index is a subset of the Dow Jones U.S. Select Real Estate Securities Index (RESI), which represents equity real estate investment trusts (REITs) and real estate operating companies (REOCs) traded in the U.S. The indices are designed to serve as proxies for direct real estate investment, in part by excluding companies whose performance may be driven by factors other than the value of real estate. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 8.43% and (1.91)%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 15.57% and 2.76%, respectively. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 15.83% and 2.48%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. †The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 4/6/15 (commencement of operations). 205 Portfolio of Investments (continued) REAL ESTATE FUND September 30, 2016 Shares Security Value COMMON STOCKS—96.4% Apartments REITs—14.4% 11,737 Apartment Investment & Management Company – Class “A” $538,846 23,367 AvalonBay Communities, Inc. 4,155,587 5,227 Camden Property Trust 437,709 51,766 Equity Residential 3,330,107 7,911 Essex Property Trust, Inc. 1,761,780 10,954 Mid-America Apartment Communities 1,029,567 7,432 Post Properties, Inc. 491,478 8,351 UDR, Inc. 300,553 12,045,627 Diversified REITs—6.7% 25,762 Communications Sales & Leasing, Inc. 809,184 3,048 CorEnergy Infrastructure Trust, Inc. 89,398 81,445 Corrections Corporation of America 1,129,642 1,457 Digital Realty Trust, Inc. 141,504 30,516 Duke Realty Corporation 834,002 2,487 DuPont Fabros Technology, Inc. 102,589 2,737 Liberty Property Trust 110,438 23,564 Vornado Realty Trust 2,384,912 2,840 Whitestone REIT 39,419 5,641,088 Health Care REITs—12.9% 51,816 Care Capital Properties, Inc. 1,476,756 82,931 HCP, Inc. 3,147,231 1,630 Healthcare Realty Trust, Inc. 55,518 3,260 Healthcare Trust of America, Inc. 106,341 1,650 LTC Properties, Inc. 85,784 6,080 Omega Heathcare Investors, Inc. 215,536 19,225 Senior Housing Properties Trust 436,600 62,234 Ventas, Inc. 4,395,587 11,380 Welltower, Inc. 850,883 10,770,236 206 Shares Security Value Hotels REITs—2.8% 16,612 Hospitality Properties Trust $ 493,709 78,504 Host Hotels & Resorts, Inc. 1,222,307 22,945 LaSalle Hotel Properties 547,697 7,948 Sunstone Hotel Investors, Inc. 101,655 2,365,368 Manufactured Homes REITs—2.7% 18,364 Equity LifeStyle Properties, Inc. 1,417,334 10,371 Sun Communities, Inc. 813,916 2,231,250 Mortgage REITs—.1% 5,269 American Capital Agency Corporation 102,956 Office Property REITs—10.2% 9,051 Alexandria Real Estate Equities, Inc. 984,477 19,944 Boston Properties, Inc. 2,718,168 5,700 Brandywine Realty Trust 89,034 16,890 City Office REIT, Inc. 215,010 17,825 Corporate Office Properties Trust 505,339 5,120 Douglas Emmett, Inc. 187,546 7,040 Empire State Realty Trust, Inc. – Class “A” 147,488 20,515 * Equity Commonwealth 619,963 424 Franklin Street Properties Corporation 5,342 10,665 Mack-Cali Realty Corporation 290,301 43,470 New York REIT, Inc. 397,751 52,597 Paramount Group, Inc. 862,065 12,680 Piedmont Office Realty Trust, Inc. – Class “A” 276,044 5,912 SL Green Realty Corporation 639,087 36,865 Tier REIT, Inc. 569,196 8,506,811 Real Estate Owners/Development—.6% 12,286 RMR Group, Inc. – Class “A” 466,131 Real Estate Services—2.9% 91,416 * Marcus & Millichap, Inc. 2,390,528 Regional Malls REITs—20.3% 80,899 CBL & Associates Properties, Inc. 982,114 90,103 General Growth Properties, Inc. 2,486,843 7,690 Macerich Company 621,890 207 Portfolio of Investments (continued) REAL ESTATE FUND September 30, 2016 Shares Security Value Regional Malls REITs (continued) 4,945 Pennsylvania Real Estate Investment Trust $ 113,883 40,113 Simon Property Group, Inc. 8,303,792 54,928 Tanger Factory Outlet Centers, Inc. 2,139,995 21,441 Taubman Centers, Inc. 1,595,425 56,320 Washington Prime Group, Inc. 697,242 16,941,184 Shopping Centers REITs—3.4% 1,282 Acadia Realty Trust 46,460 5,800 Cedar Realty Trust, Inc. 41,760 24,926 DDR Corporation 434,460 4,467 Federal Realty Investment Trust 687,605 14,471 Kimco Realty Corporation 418,935 7,090 Kite Realty Group Trust 196,535 2,580 Ramco-Gershenson Properties Trust 48,349 5,202 Regency Centers Corporation 403,103 23,238 Retail Properties of America, Inc. – Class “A” 390,398 4,795 Weingarten Realty Investors 186,909 2,854,514 Single Tenant REITs—2.5% 67,891 Select Income REIT 1,826,268 9,060 Spirit Realty Capital, Inc. 120,770 1,822 STORE Capital Corporation 53,694 8,000 VEREIT, Inc. 82,960 2,083,692 Storage REITs—15.1% 21,866 CubeSmart 596,067 41,571 Extra Space Storage, Inc. 3,301,153 1,459 Iron Mountain, Inc. 54,756 28,854 Life Storage, Inc. 2,566,275 27,410 Public Storage 6,116,267 12,634,518 Student Housing REITs—.4% 7,292 American Campus Communities, Inc. 370,944 208 Shares Security Value Warehouse/Industrial REITs—1.4% 1,260 DCT Industrial Trust, Inc. $ 61,173 684 EastGroup Properties, Inc. 50,315 3,320 First Industrial Realty Trust, Inc. 93,690 17,840 Prologis, Inc. 955,154 1,160,332 Total Value of Common Stocks (cost $76,685,056) 96.4 % 80,565,179 Other Assets, Less Liabilities 3.6 3,026,368 Net Assets 100.0 % $83,591,547 * Non-income producing Summary of Abbreviations: REITs Real Estate Investment Trusts 209 Portfolio of Investments (continued) REAL ESTATE FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks* $ 80,565,179 $ — $ — $ 80,565,179 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 210 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Select Growth Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 6.50% for Class A shares, 5.71% for Class B shares, 6.93% for Advisor Class shares and 7.00% for Institutional Class shares, including dividends of 2.1 per share for Class A shares, 0.1 cents per share for Class B shares, 3.3 cents per share for Advisor Class shares and 3.4 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of $1.13 per share on each class of shares. The fiscal year can be characterized as a parade of distractions. After a solid fiscal first quarter, the market promptly started the second quarter with a significant negative move in January with the Russell 3000 Growth Index dropping 11.0%. It was followed by a rapid recovery which made the second quarter’s return marginally positive. The positive momentum continued into the fiscal third quarter, but a surprise result in a referendum deciding that Great Britain would leave the European Union (Brexit) roiled the market late in June, which again made for a marginally positive quarter. More robust economic data allowed the fiscal fourth quarter to have a good start with a 4.5% up move in the Russell 3000 Growth Index, but signaling of a possible rate hike by the Federal Reserve (“the Fed”) gave investors second thoughts. In fact, throughout the year signals from the Fed, as well as other central banks such as the European Central Bank and the Bank of China, whether to raise rates, stay put, or increase stimulus, have been significant contributors to up or down moves in the market. To top it off, it is a presidential election year unlike any we have seen bringing further uncertainty for investors to contemplate. In summation, a series of distractions have kept investors’ focus on factors other than fundamental performance of businesses. As a result, many characteristics for growth the Smith Group favor when selecting stocks, such as positive earnings revisions and positive earnings surprises, have been largely out of favor throughout the year. Thus, while an absolute return of 6.50% for Class A shares is respectable, this result fell short of the benchmark, as many investors put emphasis elsewhere. The Fund’s performance for the 2016 fiscal year was helped by the Energy and Healthcare sectors. In Energy, a rebound in oil prices propelled the Fund’s holdings in the sector to a 31.0% return, far outpacing the benchmark’s return of 2.5%. Helmerich & Payne, a driller with significant market share in fracking, and Chevron, an integrated oil and gas company, gaining 49.5% and 36.5%, respectively, were the largest contributors to performance. The Healthcare sector saw significant gains in Johnson & Johnson, the medical technology and consumer healthcare company, and C.R. Bard, a surgical technologies company, with the stocks surging 30.2% and 21.4%, respectively. In addition, Allergan, a pharmaceutical company held in the 211 Portfolio Managers Letter (continued) SELECT GROWTH FUND Fund since July 2010, gained 6.0% this period before it was sold in January, which provided significant relative performance as the stocks benchmark return was a 15.3% decline for the year. On the negative side, the Funds holdings in the Information Technology and Industrials sectors disappointed. Information Technology was the most significant positive sector in the benchmark with holdings posting a positive return of 19.5%. With the Fund getting hurt by its position in chip maker Jabil Circuit, down 23.1%, and missing out on big moves in Facebook, Microsoft, and Alphabet (Google), which gained 42.7%, 33.7%, and 26.0%, respectively, the Funds return of 8.6% in the sector lagged significantly. In Industrials, long-term holding Alaska Air Group was hurt by additional competition and higher oil prices. The stock declined 27.6% before it was sold in June, but for the total holding period since purchase in July of 2012 the return was more than 230% compared to the benchmarks 67%. The Funds Industrials holdings returned 2.6% in total for the year, lagging the benchmarks 13.2% return in the sector. While we are pleased with the absolute performance of the Fund for the 2016 fiscal year, we are disappointed with the relative return compared to the benchmark. However, as the year was coming to a close, the market seemed to respond more favorably to positive economic data indicating that business fundamentals can influence stock performance once again. We continue to believe that equities should be able to generate healthy returns going forward as slow and steady economic growth should provide a solid foundation for strong earnings growth by the companies held by the Fund. We continue to believe our focus on high quality companies where earnings will exceed market expectations is the key to generating excess returns over the long term. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.26% Actual $1,000.00 $1,045.58 $ 6.44 Hypothetical** $1,000.00 $1,018.70 $ 6.36 Class B Shares 2.06% Actual $1,000.00 $1,041.45 $10.51 Hypothetical** $1,000.00 $1,014.70 $10.38 Advisor Class Shares 0.85% Actual $1,000.00 $1,047.93 $ 4.35 Hypothetical** $1,000.00 $1,020.75 $ 4.29 Institutional Class Shares 0.82% Actual $1,000.00 $1,047.71 $ 4.20 Hypothetical** $1,000.00 $1,020.90 $ 4.14 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 213 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Select Growth Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that 214 shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class the “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 11.82%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 11.98%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 12.97%. 215 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2016 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—12.0% 252,300 Coach, Inc. $ 9,224,088 612,100 Gentex Corporation 10,748,476 113,000 Home Depot, Inc. 14,540,840 211,900 Nordstrom, Inc. 10,993,372 122,500 Wyndham Worldwide Corporation 8,247,925 53,754,701 Consumer Staples—10.9% 196,500 Campbell Soup Company 10,748,550 115,500 Clorox Company 14,458,290 264,000 Sysco Corporation 12,938,640 147,600 Wal-Mart Stores, Inc. 10,644,912 48,790,392 Energy—4.8% 44,200 Chevron Corporation 4,549,064 47,800 ExxonMobil Corporation 4,171,984 72,700 Helmerich & Payne, Inc. 4,892,710 196,800 SM Energy Company 7,592,544 21,206,302 Financials—10.4% 243,900 Bank of New York Mellon Corporation 9,726,732 128,800 Discover Financial Services 7,283,640 455,915 First Horizon National Corporation 6,943,586 244,100 SunTrust Banks, Inc. 10,691,580 55,400 Travelers Companies, Inc. 6,346,070 187,900 Voya Financial, Inc. 5,415,278 46,406,886 Health Care—18.6% 64,400 C.R. Bard, Inc. 14,443,632 186,400 * Centene Corporation 12,481,344 330,300 * Hologic, Inc. 12,825,549 57,500 Johnson & Johnson 6,792,475 70,500 McKesson Corporation 11,755,875 173,300 Merck & Company, Inc. 10,815,653 170,500 * Quintiles Transnational Holdings, Inc. 13,820,730 82,935,258 216 Shares or Principal Amount Security Value Industrials—10.6% 125,600 Cintas Corporation $14,142,560 78,500 General Dynamics Corporation 12,180,060 93,200 Parker-Hannifin Corporation 11,699,396 364,800 * USG Corporation 9,430,080 47,452,096 Information Technology—31.0% 148,000 * Adobe Systems, Inc. 16,063,920 13,600 * Alphabet, Inc. – Class “A” 10,935,216 164,300 * Arista Networks, Inc. 13,978,644 568,600 * Cadence Design Systems, Inc. 14,516,358 455,100 Cisco Systems, Inc. 14,435,772 152,300 * Citrix Systems, Inc. 12,979,006 120,000 * Facebook, Inc. – Class “A” 15,392,400 65,200 * FleetCor Technologies, Inc. 11,327,196 170,200 * Red Hat, Inc. 13,757,266 349,000 * Take-Two Interactive Software 15,732,920 139,118,698 Total Value of Common Stocks (cost $379,569,607) 439,664,333 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% Federal Home Loan Bank: $5,500M 0.28%, 10/13/2016 5,499,725 2,000M 0.295%, 10/21/2016 1,999,820 Total Value of Short-Term U.S. Government Agency Obligations (cost $7,499,159) 7,499,545 Total Value of Investments (cost $387,068,766) 100.0 % 447,163,878 Other Assets, Less Liabilities .0 12,023 Net Assets 100.0 % $447,175,901 * Non-income producing 217 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 439,664,333 $ — $ — $ 439,664,333 Short-Term U.S. Government Obligations — 7,499,545 — 7,499,545 Total Investments in Securities* $ 439,664,333 $ 7,499,545 $ — $ 447,163,878 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 218 See notes to financial statements Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Special Situations Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 10.35% for Class A shares, 9.43% for Class B shares, 10.67% for Advisor Class shares and 10.84% for Institutional Class shares, including dividends of 1.9 cents per share for Class A shares, none for Class B shares, 3.6 cents per share for Advisor Class shares and 4.7 for Institutional Class shares. In addition, the Fund distributed capital gains of $1.44 per share on each class of shares. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell-off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4%, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move 219 Portfolio Manager’s Letter (continued) SPECIAL SITUATIONS FUND contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small caps (measured by the Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (“REITs”), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (measured by the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. 220 The Fund The Fund’s absolute performance was mainly attributable to investments in the Information Technology and Healthcare sectors. In Information Technology, Orbotech Ltd.—a provider of capital equipment to the printed circuit board (PCB) and flat panel display industries—benefited from strong order trends, new product ramp ups, and ongoing cost synergies (associated with its acquisition of SPTS Technologies Group Ltd.). Additionally, Newport Corporation—a supplier of photonics instruments, lasers and optical components—agreed to be acquired by MKI Instruments for a significant premium. In healthcare, Surgical Care Affiliates—an operator of ambulatory surgical centers across the U.S.—benefited from accelerating patient volumes and better pricing. On a relative basis, the Fund underperformed the Russell 2000 Index primarily due to stock selection in Information Technology and Industrials. Despite having a strong year in Information Technology, our position in OSI Systems hurt us on a relative basis. OSI Systems—a maker of electronic systems for security, healthcare, and aerospace markets—suffered from end-market delays in security system installations and airport construction. In industrials, Kforce, Inc.—a provider of professional and technical staffing services in the United States—was impacted by an increase in M&A activity among its clients, causing push-outs in staffing needs. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 221 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.32% Actual $1,000.00 $1,094.30 $ 6.91 Hypothetical** $1,000.00 $1,018.40 $ 6.66 Class B Shares 2.12% Actual $1,000.00 $1,089.84 $11.08 Hypothetical** $1,000.00 $1,014.40 $10.68 Advisor Class Shares 1.01% Actual $1,000.00 $1,096.31 $ 5.29 Hypothetical** $1,000.00 $1,019.95 $ 5.10 Institutional Class Shares 0.89% Actual $1,000.00 $1,097.15 $ 4.67 Hypothetical** $1,000.00 $1,020.55 $ 4.50 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 222 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Special Situations Fund (Class A shares) and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Special Situations Fund (Class A shares) beginning 9/30/06 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 223 Cumulative Performance Information (unaudited) (continued) SPECIAL SITUATIONS FUND *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 4.00%, 11.11% and 6.71%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 5.42%, 11.31% and 6.91%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 10.66% and 9.04% respectively. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 10.83% and 9.26% respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 9.64%. 224 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2016 Shares Security Value COMMON STOCKS—97.3% Consumer Discretionary—17.9% 268,500 * 1-800-FLOWERS.COM, Inc. – Class “A” $2,462,145 229,500 American Eagle Outfitters, Inc. 4,098,870 192,500 * Belmond, Ltd. – Class “A” 2,446,675 131,000 Caleres, Inc. 3,312,990 271,000 * Century Communities, Inc. 5,829,210 273,500 Entravision Communications Corporation – Class “A” 2,086,805 332,500 * Fox Factory Holding Corporation 7,637,525 42,500 Group 1 Automotive, Inc. 2,714,900 42,500 Harman International Industries, Inc. 3,589,125 167,000 * Live Nation Entertainment, Inc. 4,589,160 102,500 * Michaels Companies, Inc. 2,477,425 97,500 * Motorcar Parts of America, Inc. 2,806,050 141,000 * Nautilus, Inc. 3,203,520 161,500 Newell Brands, Inc. 8,504,590 75,500 Oxford Industries, Inc. 5,111,350 119,500 Penske Automotive Group, Inc. 5,757,510 208,000 Regal Entertainment Group – Class “A” 4,524,000 246,500 Ruth’s Hospitality Group, Inc. 3,480,580 190,000 * ServiceMaster Global Holdings, Inc. 6,399,200 331,000 * TRI Pointe Group, Inc. 4,362,580 63,000 Tupperware Brands Corporation 4,118,310 58,000 Visteon Corporation 4,156,280 187,500 * William Lyon Homes – Class “A” 3,478,125 97,146,925 Consumer Staples—2.5% 16,500 AdvancePierre Foods Holdings, Inc. 454,740 119,500 Pinnacle Foods, Inc. 5,995,315 88,500 Tootsie Roll Industries, Inc. 3,259,455 151,000 * U.S. Foods Holding Corporation 3,565,110 13,274,620 Energy—1.5% 42,500 Delek US Holdings, Inc. 734,825 50,000 * Dril-Quip, Inc. 2,787,000 91,000 PBF Energy, Inc. – Class “A” 2,060,240 99,000 Western Refining, Inc. 2,619,540 8,201,605 225 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2016 Shares Security Value Financials—18.5% 136,000 AllianceBernstein Holding, LP (MLP) $ 3,100,800 145,000 American Financial Group, Inc. 10,875,000 96,500 Aspen Insurance Holdings, Ltd. 4,495,935 161,500 * Atlas Financial Holdings, Inc. 2,546,855 206,500 Berkshire Hills Bancorp, Inc. 5,722,115 117,000 Brown & Brown, Inc. 4,412,070 33,200 * Capstar Financial Holdings, Inc. 562,740 150,000 Citizens Financial Group, Inc. 3,706,500 34,500 Endurance Specialty Holdings, Ltd. 2,258,025 3,600 * FB Financial Corporation 72,648 96,500 * FCB Financial Holdings, Inc. – Class “A” 3,708,495 417,000 Financial Select Sector SPDR Fund (ETF) 8,048,100 110,500 Great Western Bancorp, Inc. 3,681,860 161,500 * Green Bancorp, Inc. 1,765,195 68,000 iShares Russell 2000 ETF (ETF) 8,446,280 190,000 OceanFirst Financial Corporation 3,659,400 75,500 Opus Bank 2,670,435 75,500 Prosperity Bancshares, Inc. 4,144,195 79,500 Simmons First National Corporation – Class “A” 3,967,050 247,500 SPDR S&P Regional Banking (ETF) 10,461,825 448,000 Sterling Bancorp 7,840,000 237,500 TCF Financial Corporation 3,446,125 50,000 Waddell & Reed Financial, Inc. – Class “A” 908,000 100,499,648 Health Care—12.5% 63,000 * ANI Pharmaceuticals, Inc. 4,180,050 150,000 * Centene Corporation 10,044,000 40,000 * Charles River Laboratories International, Inc. 3,333,600 147,500 * DepoMed, Inc. (a) 3,683,075 102,500 * Globus Medical, Inc. – Class “A” 2,313,425 141,000 Hill-Rom Holdings, Inc. 8,739,180 38,500 * ICON, PLC 2,978,745 60,500 * Integra LifeSciences Holdings Corporation 4,994,275 25,500 * LivaNova, PLC 1,532,805 1,500 * Patheon NV 44,445 113,000 PerkinElmer, Inc. 6,340,430 173,500 Phibro Animal Health Corporation – Class “A” 4,715,730 226 Shares Security Value Health Care (continued) 145,000 * Surgical Care Affilates, Inc. $ 7,070,200 42,500 * VCA, Inc. 2,974,150 161,500 * VWR Corporation 4,580,140 67,524,250 Industrials—12.2% 87,500 A.O. Smith Corporation 8,644,125 131,000 ESCO Technologies, Inc. 6,081,020 68,000 * Generac Holdings, Inc. 2,468,400 169,500 ITT, Inc. 6,074,880 253,000 Kforce, Inc. 5,183,970 362,000 * NCI Building Systems, Inc. 5,281,580 113,000 Orbital ATK, Inc. 8,613,990 72,000 * Patrick Industries, Inc. 4,458,240 77,000 Regal Beloit Corporation 4,580,730 58,000 Snap-On, Inc. 8,813,680 43,500 Standex International Corporation 4,039,845 152,500 Triton International, Ltd. 2,011,475 66,251,935 Information Technology—14.7% 314,500 * ARRIS International, PLC 8,909,785 156,200 * Autobytel, Inc. 2,780,360 24,500 CDW Corporation 1,120,385 156,500 * CommScope Holding Company, Inc. 4,712,215 20,500 Hackett Group, Inc. 338,660 43,500 IAC/InterActiveCorp 2,717,445 46,000 Lam Research Corporation 4,356,660 98,500 * Lumentum Holdings, Inc. 4,114,345 167,000 * Microsemi Corporation 7,010,660 93,500 MKS Instruments, Inc. 4,649,755 87,500 * NetScout Systems, Inc. 2,559,375 269,500 * Orbotech, Ltd. 7,979,895 186,000 * Perficient, Inc. 3,747,900 141,000 Silicon Motion Technology Corporation (ADR) 7,302,390 149,000 * Synchronoss Technologies, Inc. 6,135,820 230,200 Travelport Worldwide, Ltd. 3,459,906 89,500 Western Digital Corporation 5,233,065 36,300 * Zebra Technologies Corporation – Class “A” 2,526,843 79,655,464 227 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2016 Shares or Principal Amount Security Value Materials—7.0% 108,000 AptarGroup, Inc. $8,360,280 382,500 * Ferro Corporation 5,282,325 169,500 Olin Corporation 3,478,140 56,500 Sensient Technologies Corporation 4,282,700 214,300 * Summit Materials, Inc. – Class “A” 3,975,265 165,500 Trinseo SA 9,360,680 65,500 WestRock Company 3,175,440 37,914,830 Real Estate—7.3% 218,000 Brixmor Property Group, Inc. (REIT) 6,058,220 176,000 Douglas Emmett, Inc. (REIT) 6,446,880 50,000 Federal Realty Investment Trust (REIT) 7,696,500 398,500 FelCor Lodging Trust, Inc. (REIT) 2,562,355 58,023 Real Estate Select Sector SPDR Fund (ETF) 1,901,414 356,500 Sunstone Hotel Investors, Inc. (REIT) 4,559,635 183,500 Tanger Factory Outlet Centers, Inc. (REIT) 7,149,160 130,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,899,710 39,273,874 Utilities—3.2% 45,000 Pinnacle West Capital Corporation 3,419,550 105,500 Portland General Electric Company 4,493,245 68,000 SCANA Corporation 4,921,160 77,000 WEC Energy Group, Inc. 4,610,760 17,444,715 Total Value of Common Stocks (cost $432,675,826) 527,187,866 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.6% Federal Home Loan Bank: $5,000M 0.295%, 10/21/2016 4,999,550 2,000M 0.285%, 11/8/2016 1,999,580 7,160M 0.26%, 11/23/2016 7,157,873 Total Value of Short-Term U.S. Government Agency Obligations (cost $14,155,838) 14,157,003 Total Value of Investments (cost $446,831,664) 99.9 % 541,344,869 Other Assets, Less Liabilities .1 748,766 Net Assets 100.0 % $542,093,635 228 * Non-income producing (a) Security valued at fair value (see Note 1A) Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 523,504,791 $ 3,683,075 $ — $ 527,187,866 Short-Term U.S. Government Agency Obligations — 14,157,003 — 14,157,003 Total Investments in Securities* $ 523,504,791 $ 17,840,078 $ — $ 541,344,869 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 229 Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2016. During the period, the Fund’s return on a net asset value basis was 8.36% for Class A shares, 7.61% for Class B shares, 8.55% for Advisor Class shares and 8.88% for Institutional Class shares, including dividends of 27.1 cents per share for Class A shares, 13.1 cents per share for Class B shares, 31.9 cents per share for Advisor Class shares and 32.0 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 43.0 cents per share on each class of shares. The Fund’s performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed income investments and cash. The Fund typically has a target asset allocation of 60% equities, 35% bonds, and 5% cash. Economic Overview Equity and fixed income markets around the world generated strong returns during the 12 months ending September 30th. However, the trajectory of these returns was bumpy, as investor sentiment changed several times during the year. The largest influence on market sentiment during the review period was the market’s expectations of major central bank actions and divergence in their policies. This period also included the unexpected June 23rd Brexit vote for Britain to leave the European Union, which triggered a short-term $3.6 trillion sell off in global equities. Other dominant factors that affected market returns during the beginning of 2016 included weakness in the Chinese economy and a falling Chinese stock market. Fluctuations in oil and commodity prices were also present for most of the period. During December 2015, the Federal Reserve (“the Fed”) and the European Central Bank (“ECB”) policies moved in opposite directions. The Fed had completed its easing cycle and moved to tightening its policy by December 2015; meanwhile, major international central banks continued easing their monetary policies. In December 2015, the Fed finally implemented its long awaited interest rate increase of 25 basis points, which was its first rate hike in nine years. This drove the yield on the two-year Treasury note to the highest level in years. At that time, the Fed estimated an additional four increases for the 2016 calendar year. However, the Fed became gradually more pessimistic and concerned about the global economy and has left interest rates unchanged year-to-date. More recently, the Fed and the markets became more confident about a potential increase in rates in December 2016. In December 2015, the ECB cut its deposit rate by an additional 0.1%, resulting in a negative 0.3% rate. In March, it made another 0.1% rate cut which brought the deposit rate to negative 0.4 %, and accelerated the rate of its bond purchases from €60 to €80 billion euros per month. The ECB also expanded its purchases to include corporate bonds. 230 The other major central bank, the Bank of Japan, implemented negative interest rate policy in January, joining the ECB and other European central banks. This move contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income. The Equity Market Overall, U.S. equities (measured by the S&P ndex) posted a strong return of 15.43% for the 12 months ending September 30th. However, they experienced turbulent swings during this period. U.S. equity markets started the review period on a strong note, rallying 8.44% in October 2015 as they were recovering from the August and September sell-off. This was later followed by double-digit losses, amid worries about China, global growth and falling oil prices. Most of those fears subsided in mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected in 2016. Then, markets strongly rebounded from the February 11th bottom and gained almost 17% by the June 23rd Brexit vote. Markets then lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets then stayed calm for the rest of the summer before volatility returned in September. Overall, mid-cap stocks (measured by the S&P Midcap 400 Index) and small-cap stocks (measured by the Russell 2000 Index) posted similar returns to large caps, returning 15.33% and 15.46% for the period. However, they experienced much wider swings within the period, especially small caps. Large caps led the market during the fourth quarter of 2015, while small caps outperformed during the third quarter of 2016. Higher-yielding stocks, including Utilities and real estate investment trusts (“REITs”), outperformed for most of the review period, supported by the low yielding environment and lack of other higher-yielding options. However, they became expensive and fell out of favor in August and September as economic data hinted that the Fed might increase rates by the end of the year. Overall, the Dow Jones U.S. Select Dividend Index and Dow Jones U.S. Select REIT Index returned 22.24% and 17.70%, respectively, for the past 12 months. All of the S&P 500 sectors ended the review period in positive territory, ranging from 7.40% (Financials) to 26.82% (Telecom Services). International equities were positive as well. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the review period up 7.06%. Emerging markets (measured by the MSCI EM Index) outperformed developed markets with a return of 17.21%. This was a result of negative yields on many 231 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND developed market bonds which increased demand for emerging market assets with positive yields. Emerging markets also benefited from recovering commodity prices. The Bond Market All major fixed income markets were positive for the past 12 months ending September 30th. The U.S. bond market (measured by the BofA Merrill Lynch U.S. Broad Market Index) gained 5.26%. Treasuries (measured by the BofA ML US Treasury Index) returned 4.33% during the review period. They did especially well during the first half of 2016 when they were boosted by declining interest rates and aggressive ECB easing. Longer-dated bonds significantly outperformed with 15+ year Treasuries gaining as much as 13.34% during the review period. The Treasury yield curve flattened with short-term yields rising and long-term yields declining. The 2-year Treasury yield, which is very sensitive to changes in Fed policy, rose 13 basis points from 0.63% as of 9/30/2015 to 0.76% as of 9/30/2016. The benchmark 10-year Treasury yield fell 44 basis points from 2.04% to 1.60%. The route of Treasury yields was very much influenced by the market’s expectations of actions by and comments from central banks. Treasury yields reached their highest level of the review period during the end of 2015, when the market was pricing in the possibility that the Fed might raise interest rates four times in 2016. On the other hand, yields bottomed early in July on speculations that soft global growth would encourage major central banks to support economies with stimulus efforts, including continued low interest rates. The 2-year yield fell to 0.55% while the 10-year yield fell to a new all-time record low of 1.36%. There is an inverse relationship between bond prices and yield changes. Municipal bonds (measured by the BofA ML Municipal Master Index) returned 5.58%, with the majority of this return happening during the first nine months of the review period. Despite elevated issuance, strong demand from investors looking for yield was a major factor in municipal bond market performance. Investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 8.50% for the review period, with the majority of this return occurring between January and August. Low global interest rates and uncertainty caused by the Brexit vote helped this sector perform well as many fixed income investors looked to U.S. markets as a safe haven. In addition, investment grade corporate bonds benefited from the ECB’s corporate bond-buying program, as demand increased for this asset class. 232 The high yield bond market (measured by the BofA ML HY Cash Pay Constrained Index) showed strong overall performance of 12.80%. Demand for high yield bonds benefited from investors searching for income. This sector also benefited from a rebound in oil prices. The lowest rated high yield bonds (CCC-rated) were the best performers, gaining 18.05%. However, they also experienced the widest swings; they struggled much more during risk-off periods, while significantly outperforming during risk-on periods. International fixed income posted strong overall returns, supported by falling yields. Non-U.S. sovereign bonds (measured by the Citigroup World Government Bond ex-U.S. Index) were up 12.61%. Emerging markets (measured by the BofA ML Global Emerging Markets Sovereign Index) outperformed with a return of 17.50%. At the end of the review period there was about $9.3 trillion negative-yielding government debt instruments in the world, all of them outside the United States. This represents 37% of the Bloomberg Global Developed Sovereign Bond Index and 51% of the all non-U.S. sovereign bonds in the Index. The Fund During the period under review, the Fund’s results were driven by a generally favorable market backdrop characterized by periods of extreme low volatility, interrupted by several short-lived market drops and bouts of high volatility, like the UK Brexit vote in June and the Chinese market sell off in January of 2016. While macro trends showed gradual, but uneven, improving economic conditions over the course of the year, potential interest rate actions from the Fed hung over the markets, keeping stock markets fixated. This also had the effect of perpetuating the “yield” trade, where fixed income and equity investors sought out income producing investments, driving up the prices of that market subsector. The rally also took on the “risk on” flavor, as investors enjoyed continued low borrowing costs to indulge in higher risk (beta), lower-quality investments, narrowing the field for long-term market participants. While absolute performance was positive, relative performance of the Fund lagged versus the market benchmark. Stock selection was solid, but sector allocations proved more problematic. Among sectors, Technology represented the bright spot for the Fund contributing most to absolute return. Investments in the Healthcare and Consumer Staples sectors also contributed. Among the laggards, shares of Industrials, Utilities, Financials and Materials sectors hurt performance on a relative basis, as the Fund was underweighted versus the index. Among market capitalization segments, the Fund’s large-cap stocks performed in line with the markets, while the small-cap and mid-cap segments lagged. The Fund allocated 72.8% of its holdings to large-cap stocks, 12.7% to mid-cap stocks and 14.5% to small-cap stocks (ranges defined by Lipper) as of September 30, 2016. 233 Portfolio Managers Letter (continued) TOTAL RETURN FUND Among individual performers, shares of Technology stocks shone brightest. Semiconductor makers Broadcom (+38%), Intel (+25%), and Qualcomm (+27%) rallied strongly reflecting solid smartphone adoption as well as a rebound in enterprise computer spending. Likewise, telecom and networking equipment maker Cisco Systems rose 21%. Packaged software firms Microsoft and Symantec rallied similarly. Merger and acquisition activity also continued to benefit Fund share holdings, as shares of EMC Corporation and Sandisk finalized deals during the fiscal year. Among healthcare names, strong pharmaceutical results buoyed Johnson & Johnson, which returned +27% for the year. Other large-cap pharmaceutical firms were also strong: Merck and animal drug maker, Zoetis returned +26% each. Medical product suppliers, Thermo Fisher Scientific returned +30%, while Medtronic was +29% amidst healthy surgical volumes and progress with the integration of its Covidien subsidiary. Shares of Baxalta (former biopharmaceutical spin-off of Baxter) returned +46% during the year, as it was acquired by Shire PLC from Ireland in June. Among Consumer Staples names, shares of tobacco makers Philip Morris International (+23%) and Altria Group (+16%) were the top contributors. Despite consistent results, these shares benefited from the influx of yield-oriented investors seeking dividend plays. Both shares sport dividend yields near 4%. Tyson Foodsthe global protein (pork, chicken, beef) leaderrose 73% on increased demand, good pricing and continued benefits from its purchase of the Hillshire Farms packaged food business. Among laggards, the Industrials sector was a disappointment, as the Fund was underweight versus peers. Additionally, shares of ManpowerGroupone of the largest global staffing firmsfell 12% after the surprising Brexit vote outcome in June. Two-thirds of the companys revenue is derived in Europe. The Brexit vote threatens slower European economic growth, which tends to be a negative for all staffing firms. Financials was also a source of underperformance. We have maintained an underweight versus the benchmark over the past several years, as increased regulatory scrutiny has limited profit upside. The underweighting versus the benchmark hurt the Fund again this year. Finally, the persistence of continued low interest rates (particularly following the UK Brexit vote) continued to benefit the relative performance strength of higher dividend-paying stocks, perceived as stable. The Funds underweighting of the Utilities sector proved a drag on relative performance. While not typically core to the Funds strategy of emphasizing growth first, and income as a secondary consideration, this sector was a key beneficiary of this years market flows. Partially offsetting this were the Funds positions in Utility-like names: Telecommunications giants AT&T and Verizon, which returned +22% and +25% for the fiscal year, respectively. During the review period, the Fund had average bond and cash allocations of 34.7% and 6.7%, respectively. As a percentage of the Fund’s total assets, investment grade corporate bonds were the largest bond allocation at 22.0%, followed by U.S. government securities at 6.1%, mortgage-backed securities at 6.3%, and municipal bonds at 0.2%. The Fund’s fixed income holdings returned 5.65%, outperforming the 5.27% return of its benchmark, the BofA Merrill Lynch Broad Market Index. The Fund’s overweight in corporate bonds was a positive contributor to performance. Security selection, in general, detracted from performance as it was based on expectations for higher interest rates. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 235 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/16) (9/30/16) (4/1/16–9/30/16)* Class A Shares 1.18% Actual $1,000.00 $1,047.28 $6.04 Hypothetical** $1,000.00 $1,019.10 $5.96 Class B Shares 1.95% Actual $1,000.00 $1,043.46 $9.91 Hypothetical** $1,000.00 $1,015.30 $9.77 Advisor Class Shares 0.82% Actual $1,000.00 $1,046.55 $4.20 Hypothetical** $1,000.00 $1,020.90 $4.14 Institutional Class Shares 0.77% Actual $1,000.00 $1,049.76 $3.95 Hypothetical** $1,000.00 $1,021.15 $3.89 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2016, and are based on the total market value of investments. 236 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/06 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated 237 Cumulative Performance Information (unaudited) (continued) TOTAL RETURN FUND investment grade debt publicly issued in the US domestic market, including U.S. Treasuries, quasi-government securities, corporates, covered bonds and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/16) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 6.23%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 6.40%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). † The Index return is for ten years. The S&P 500 Index return and BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index return since inception of the Advisor Class shares and Institutional Class shares are 12.01% and 2.98%, respectively. 238 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Shares Security Value COMMON STOCKS—59.4% Consumer Discretionary—11.6% 136,000 American Eagle Outfitters, Inc. $ 2,428,960 88,300 Big Lots, Inc. 4,216,325 86,230 BorgWarner, Inc. 3,033,571 130,975 CBS Corporation – Class “B” 7,169,571 93,200 Delphi Automotive, PLC 6,647,024 111,100 DSW, Inc. – Class “A” 2,275,328 51,060 Foot Locker, Inc. 3,457,783 206,750 Ford Motor Company 2,495,472 41,860 Harman International Industries, Inc. 3,535,077 53,830 Home Depot, Inc. 6,926,844 121,973 Johnson Controls International, PLC 5,675,404 66,845 L Brands, Inc. 4,730,621 51,100 Lear Corporation 6,194,342 69,700 Magna International, Inc. 2,993,615 67,300 * Michaels Companies, Inc. 1,626,641 284,522 Newell Brands, Inc. 14,982,929 25,300 Oxford Industries, Inc. 1,712,810 60,500 Penske Automotive Group, Inc. 2,914,890 84,300 * Select Comfort Corporation 1,820,880 150,700 Stein Mart, Inc. 956,945 91,910 Tupperware Brands Corporation 6,008,157 48,800 Walt Disney Company 4,531,568 18,175 Whirlpool Corporation 2,947,258 51,890 Wyndham Worldwide Corporation 3,493,754 102,775,769 Consumer Staples—5.8% 17,900 AdvancePierre Foods Holdings, Inc. 493,324 146,350 Altria Group, Inc. 9,253,710 16,000 B&G Foods, Inc. – Class “A” 786,880 105,890 Coca-Cola Company 4,481,265 87,960 CVS Health Corporation 7,827,560 168,530 Koninklijke Ahold Delhaize NV (ADR) 3,817,204 42,500 Nu Skin Enterprises, Inc. – Class “A” 2,753,150 49,360 PepsiCo, Inc. 5,368,887 90,310 Philip Morris International, Inc. 8,779,938 31,400 Procter & Gamble Company 2,818,150 25,600 Tyson Foods, Inc. – Class “A” 1,911,552 46,870 Wal-Mart Stores, Inc. 3,380,264 51,671,884 239 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Shares Security Value Energy—3.4% 37,375 Anadarko Petroleum Corporation $2,368,080 9,400 Chevron Corporation 967,448 61,800 ConocoPhillips 2,686,446 51,575 Devon Energy Corporation 2,274,973 61,402 ExxonMobil Corporation 5,359,167 26,500 Hess Corporation 1,420,930 80,101 Marathon Oil Corporation 1,266,397 102,250 Marathon Petroleum Corporation 4,150,327 26,150 Occidental Petroleum Corporation 1,906,858 31,000 PBF Energy, Inc. – Class “A” 701,840 34,450 Phillips 66 2,774,948 14,700 Schlumberger, Ltd. 1,156,008 105,660 Suncor Energy, Inc. 2,935,235 29,968,657 Financials—7.4% 69,170 American Express Company 4,429,647 64,100 American International Group, Inc. 3,803,694 46,825 Ameriprise Financial, Inc. 4,671,730 39,100 Chubb, Ltd. 4,912,915 157,300 Citizens Financial Group, Inc. 3,886,883 99,410 Discover Financial Services 5,621,635 167,600 Financial Select Sector SPDR Fund (ETF) 3,234,680 15,000 iShares Core S&P Mid-Cap ETF (ETF) 2,320,650 46,100 iShares Russell 2000 ETF (ETF) 5,726,081 119,380 JPMorgan Chase & Company 7,949,514 61,700 MetLife, Inc. 2,741,331 15,730 Morgan Stanley 504,304 44,625 PNC Financial Services Group, Inc. 4,020,266 75,900 SPDR S&P Regional Banking (ETF) 3,208,293 107,345 U.S. Bancorp 4,604,027 86,120 Wells Fargo & Company 3,813,394 65,449,044 Health Care—11.4% 129,660 Abbott Laboratories 5,483,321 102,900 AbbVie, Inc. 6,489,903 11,076 * Allergan, PLC 2,550,914 78,500 * AMN Healthcare Services, Inc. 2,501,795 49,569 Baxter International, Inc. 2,359,484 52,300 Cardinal Health, Inc. 4,063,710 240 Shares Security Value Health Care (continued) 33,500 * Centene Corporation $2,243,160 48,832 * Express Scripts Holding Company 3,444,121 98,380 Gilead Sciences, Inc. 7,783,826 79,700 Hill-Rom Holdings, Inc. 4,939,806 81,400 Johnson & Johnson 9,615,782 2,791 * Mallinckrodt, PLC 194,756 21,250 McKesson Corporation 3,543,438 49,400 Medtronic, PLC 4,268,160 99,745 Merck & Company, Inc. 6,225,085 37,225 * Mylan NV 1,419,017 900 * Patheon Holdings NV 26,667 266,729 Pfizer, Inc. 9,034,111 93,475 Phibro Animal Health Corporation – Class “A” 2,540,651 19,515 Shire, PLC (ADR) 3,783,178 78,095 Thermo Fisher Scientific, Inc. 12,421,791 68,600 * VWR Corporation 1,945,496 78,215 Zoetis, Inc. 4,067,962 100,946,134 Industrials—5.0% 41,585 3M Company 7,328,525 108,350 General Electric Company 3,209,327 63,000 Honeywell International, Inc. 7,345,170 16,000 Ingersoll-Rand, PLC 1,087,040 69,160 ITT, Inc. 2,478,694 59,000 Koninklijke Philips NV (ADR) 1,745,810 6,020 Lockheed Martin Corporation 1,443,114 39,100 ManpowerGroup, Inc. 2,825,366 27,000 Nielsen Holdings, PLC 1,446,390 17,900 Robert Half International, Inc. 677,694 38,330 Snap-On, Inc. 5,824,627 33,930 Textainer Group Holdings, Ltd. 254,136 55,450 Textron, Inc. 2,204,138 118,610 Triton International, Ltd. 1,564,466 46,030 United Technologies Corporation 4,676,648 44,111,145 Information Technology—10.6% 93,905 Apple, Inc. 10,615,960 184,400 Applied Materials, Inc. 5,559,660 227,275 * ARRIS International, PLC 6,438,701 241 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Shares Security Value Information Technology (continued) 26,525 Broadcom, Ltd. $4,576,093 272,800 Cisco Systems, Inc. 8,653,216 32,568 * Dell Technologies, Inc. – Class “V” 1,556,750 76,200 * eBay, Inc. 2,506,980 266,505 Hewlett Packard Enterprise Company 6,062,989 175,675 Intel Corporation 6,631,731 22,800 International Business Machines Corporation 3,621,780 78,885 Juniper Networks, Inc. 1,897,973 61,980 Methode Electronics, Inc. 2,167,441 190,085 Microsoft Corporation 10,948,896 27,040 * NXP Semiconductors NV 2,758,350 106,790 Oracle Corporation 4,194,711 90,720 QUALCOMM, Inc. 6,214,320 18,300 Sabre Corporation 515,694 183,950 Symantec Corporation 4,617,145 23,610 TE Connectivity, Ltd. 1,520,012 72,200 Travelport Worldwide, Ltd. 1,085,166 41,572 Western Digital Corporation 2,430,715 94,574,283 Materials—.6% 11,930 Praxair, Inc. 1,441,502 41,310 RPM International, Inc. 2,219,173 35,885 Trinseo SA 2,029,656 5,690,331 Real Estate—1.5% 176,125 Brixmor Property Group, Inc. (REIT) 4,894,514 23,320 Real Estate Select Sector SPDR Fund (ETF) 764,196 200,413 Sunstone Hotel Investors, Inc. (REIT) 2,563,282 60,700 Tanger Factory Outlet Centers, Inc. (REIT) 2,364,872 112,430 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,498,195 13,085,059 Telecommunication Services—1.5% 163,500 AT&T, Inc. 6,639,735 130,725 Verizon Communications, Inc. 6,795,086 13,434,821 242 Shares or Principal Amount Security Value Utilities—.6% 138,800 Exelon Corporation $ 4,620,652 24,445 NiSource, Inc. 589,369 5,210,021 Total Value of Common Stocks (cost $364,071,942) 526,917,148 CORPORATE BONDS—21.1% Aerospace/Defense—.2% $ 1,500M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) 1,586,970 Agriculture—.1% 1,100M Cargill, Inc., 6%, 11/27/2017 (a) 1,157,246 Automotive—.4% 1,100M Johnson Controls, Inc., 5%, 3/30/2020 1,208,976 2,000M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 2,124,356 3,333,332 Chemicals—.9% 2,000M Agrium, Inc., 3.375%, 3/15/2025 2,064,236 1,000M CF Industries, Inc., 3.45%, 6/1/2023 1,009,011 2,000M Dow Chemical Co., 4.25%, 11/15/2020 2,173,402 2,100M LyondellBasell Industries NV, 6%, 11/15/2021 2,459,669 7,706,318 Consumer Non Durables—.2% 2,000M Newell Brands, Inc., 4.2%, 4/1/2026 2,180,736 Energy—1.6% 1,600M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,797,122 1,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 997,500 1,500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 1,592,131 1,100M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 1,098,098 1,000M Magellan Midstream Partners, LP, 5%, 3/1/2026 1,141,381 1,600M Nabors Industries, Inc., 6.15%, 2/15/2018 1,665,976 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 1,010,300 1,500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 1,587,182 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,074,555 1,600M Valero Energy Corp., 9.375%, 3/15/2019 1,884,614 13,848,859 243 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Principal Amount Security Value Financial Services—2.9% $ 1,100M American Express Co., 7%, 3/19/2018 $ 1,186,944 American International Group, Inc.: 1,000M 3.75%, 7/10/2025 1,050,759 1,000M 4.7%, 7/10/2035 1,086,185 1,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,114,297 1,000M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 1,119,082 1,100M BlackRock, Inc., 5%, 12/10/2019 1,220,914 ERAC USA Finance, LLC: 1,000M 6.375%, 10/15/2017 (a) 1,048,162 1,000M 4.5%, 8/16/2021 (a) 1,108,380 1,000M 3.3%, 10/15/2022 (a) 1,049,003 2,000M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 2,363,736 General Electric Capital Corp.: 1,000M 4.65%, 10/17/2021 1,140,093 1,500M 6.75%, 3/15/2032 2,111,384 2,100M KeyBank NA, 3.4%, 5/20/2026 2,150,581 2,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 2,234,464 1,000M Protective Life Corp., 7.375%, 10/15/2019 1,153,910 2,000M Prudential Financial, Inc., 7.375%, 6/15/2019 2,303,352 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,001,733 1,000M State Street Corp., 3.55%, 8/18/2025 1,085,462 25,528,441 Financials—5.6% Bank of America Corp.: 3,600M 4.1%, 7/24/2023 3,897,698 1,000M 5.875%, 2/7/2042 1,308,499 Barclays Bank, PLC: 1,100M 6.75%, 5/22/2019 1,233,617 1,000M 5.125%, 1/8/2020 1,090,831 1,000M Capital One Financial Corp., 3.75%, 4/24/2024 1,063,414 Citigroup, Inc.: 3,600M 6.125%, 11/21/2017 3,786,084 1,000M 8.5%, 5/22/2019 1,167,498 1,000M 4.5%, 1/14/2022 1,105,743 1,500M Deutsche Bank AG, 3.7%, 5/30/2024 1,438,752 1,500M Fifth Third Bancorp, 3.5%, 3/15/2022 1,591,769 2,000M General Motors Financial Co., 5.25%, 3/1/2026 2,200,600 Goldman Sachs Group, Inc.: 2,700M 5.375%, 3/15/2020 2,992,183 3,000M 3.625%, 1/22/2023 3,174,105 1,000M 6.125%, 2/15/2033 1,263,566 244 Principal Amount Security Value Financials (continued) JPMorgan Chase & Co.: $3,100M 6%, 1/15/2018 $ 3,275,807 1,000M 4.5%, 1/24/2022 1,108,101 Morgan Stanley: 2,550M 6.625%, 4/1/2018 2,733,251 3,000M 5.5%, 7/28/2021 3,425,247 1,600M SunTrust Banks, Inc., 6%, 9/11/2017 1,665,357 1,500M UBS AG, 4.875%, 8/4/2020 1,670,004 U.S. Bancorp: 1,000M 4.125%, 5/24/2021 1,108,947 1,000M 3.6%, 9/11/2024 1,072,851 1,000M Visa, Inc., 3.15%, 12/14/2025 1,057,568 Wells Fargo & Co: 1,600M 4.60%, 4/1/2021 1,767,546 3,500M 3.45%, 2/13/2023 3,612,238 49,811,276 Food/Beverage/Tobacco—1.0% 1,500M Anheuser-Busch InBev Finance, Inc., 3.65%, 2/1/2026 1,614,126 1,750M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 2,053,095 1,500M Diageo Capital, PLC, 5.75%, 10/23/2017 1,570,126 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,084,822 1,000M Ingredion, Inc., 4.625%, 11/1/2020 1,095,122 1,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 1,083,440 8,500,731 Food/Drug—.2% 2,000M CVS Health Corp., 3.875%, 7/20/2025 2,181,220 Forest Products/Container—.2% 2,000M Rock-Tenn Co., 4.9%, 3/1/2022 2,250,036 Health Care—.8% 1,100M Biogen, Inc., 6.875%, 3/1/2018 1,184,518 2,100M Express Scripts Holding Co., 4.75%, 11/15/2021 2,355,194 1,500M Gilead Sciences, Inc., 3.65%, 3/1/2026 1,616,378 1,500M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 1,601,112 6,757,202 245 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Principal Amount Security Value Higher Education—.2% $1,750M Yale University, 2.086%, 4/15/2019 $ 1,792,571 Information Technology—.4% 1,500M Apple, Inc., 2.5%, 2/9/2025 1,520,013 1,000M Diamond 1 Finance Corp., 3.48%, 6/1/2019 (a) 1,029,120 1,000M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 1,019,378 3,568,511 Manufacturing—.5% 1,000M CRH America, Inc., 8.125%, 7/15/2018 1,106,678 1,100M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,209,758 2,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 2,101,860 4,418,296 Media-Broadcasting—.6% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,159,060 Comcast Corp.: 1,600M 5.15%, 3/1/2020 1,794,874 2,000M 4.25%, 1/15/2033 2,225,344 5,179,278 Media-Diversified—.2% 1,000M S&P Global, Inc., 5.9%, 11/15/2017 1,043,988 1,000M Time Warner, Inc., 3.6%, 7/15/2025 1,065,663 2,109,651 Metals/Mining—.7% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,659,375 1,000M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 1,058,804 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,638,231 1,600M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,694,000 6,050,410 Real Estate—1.4% 2,000M AvalonBay Communities, Inc., 3.5%, 11/15/2024 2,097,964 1,000M Boston Properties, LP, 5.875%, 10/15/2019 1,111,066 500M Digital Realty Trust, LP, 5.25%, 3/15/2021 559,602 1,000M ERP Operating, LP, 3.375%, 6/1/2025 1,045,705 1,000M HCP, Inc., 4.25%, 11/15/2023 1,051,529 1,000M Prologis, LP, 3.35%, 2/1/2021 1,058,279 246 Principal Amount Security Value Real Estate (continued) $ 2,000M Simon Property Group, LP, 3.375%, 10/1/2024 $2,126,152 1,600M Ventas Realty, LP, 4.75%, 6/1/2021 1,778,182 1,500M Welltower, Inc., 4%, 6/1/2025 1,593,408 12,421,887 Retail-General Merchandise—.4% 1,000M Amazon.com, Inc., 4.8%, 12/5/2034 1,178,553 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,748,562 3,927,115 Telecommunications—.4% 1,500M AT&T, Inc., 3.8%, 3/15/2022 1,608,615 1,950M Verizon Communications, Inc., 5.15%, 9/15/2023 2,274,985 3,883,600 Transportation—.6% 1,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 1,246,540 GATX Corp.: 1,000M 4.75%, 6/15/2022 1,116,184 1,000M 5.2%, 3/15/2044 1,081,817 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,117,312 1,000M Southwest Airlines Co., 2.65%, 11/5/2020 1,027,228 5,589,081 Utilities—1.6% 1,000M Duke Energy Progress, Inc., 4.15%, 12/1/2044 1,097,201 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,062,831 1,000M Electricite de France SA, 3.625%, 10/13/2025 (a) 1,052,680 2,000M Entergy Arkansas, Inc., 4.95%, 12/15/2044 2,124,872 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,649,006 2,000M Ohio Power Co., 5.375%, 10/1/2021 2,291,216 2,000M Oklahoma Gas & Electric Co., 4%, 12/15/2044 2,133,698 1,100M Sempra Energy, 9.8%, 2/15/2019 1,302,938 1,000M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 1,262,510 13,976,952 Total Value of Corporate Bonds (cost $179,620,858) 187,759,719 247 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.9% Fannie Mae—5.8% $ 2,120M 2.5%, 2/1/2030 – 10/18/2031 (b) $ 2,197,623 14,056M 3%, 3/1/2027 – 10/13/2046 (b) 14,690,583 16,703M 3.5%, 11/1/2028 – 10/13/2046 (b) 17,655,244 8,127M 4%, 12/1/2040 – 10/13/2046 (b) 8,759,527 1,703M 4.5%, 9/1/2040 1,871,850 2,599M 5%, 4/1/2040 – 3/1/2042 2,921,869 903M 5.5%, 5/1/2033 – 10/1/2039 1,030,245 738M 6%, 5/1/2036 – 10/1/2040 848,001 322M 6.5%, 11/1/2033 – 6/1/2036 370,643 577M 7%, 3/1/2032 – 8/1/2032 636,847 50,982,432 Freddie Mac—1.1% 2,180M 3.5%, 8/1/2026 – 7/1/2044 2,332,024 1,135M 4%, 7/1/2044 – 4/1/2045 1,218,315 4,767M 4.5%, 10/1/2040 – 5/1/2044 5,268,358 1,111M 5.5%, 5/1/2038 – 10/1/2039 1,271,038 10,089,735 Total Value of Residential Mortgage-Backed Securities (cost $60,139,242) 61,072,167 U.S. GOVERNMENT OBLIGATIONS—3.5% 5,000M U.S. Treasury Bonds, 3.125%, 8/15/2044 5,836,720 U.S. Treasury Notes: 6,000M 0.5222%, 1/31/2018 † 6,015,816 14,000M 0.625%, 1/15/2024 (TIPS) 15,160,443 4,000M 2%, 2/15/2023 4,156,092 Total Value of U.S. Government Obligations (cost $30,278,716) 31,169,071 ASSET BACKED SECURITIES—2.6% Fixed Auto—1.7% 2,000M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) 2,040,350 900M Ford Credit Auto Lease Trust, 1.85%, 7/15/2019 903,678 1,000M GM Financial Auto Leasing Trust, 1.76%, 3/20/2020 1,001,933 1,600M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 1,603,538 900M Hertz Vehicle Financing Trust, 2.65%, 7/25/2022 (a) 911,460 1,000M Honda Auto Receivables Trust, 1.33%, 11/18/2022 999,448 1,150M Nissan Auto Lease Trust, 1.65%, 10/15/2021 1,154,947 248 Principal Amount Security Value Fixed Auto (continued) Nissan Auto Receivables Owner Trust: $2,500M 1.79%, 1/17/2022 $2,530,950 900M 1.18%, 1/15/2021 900,494 650M Toyota Auto Receivables Owner Trust, 1.32%, 11/15/2021 648,849 2,200M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 2,199,732 14,895,379 Fixed Credit Cards—.9% Capital One Multi-Asset Execution Trust: 1,000M 1.33%, 6/15/2022 999,193 1,900M 2.08%, 3/15/2023 1,946,592 Chase Issuance Trust: 1,500M 1.27%, 7/15/2021 1,500,862 2,300M 1.49%, 7/15/2022 2,309,568 1,665M Synchrony Credit Card Master Trust, 2.38%, 9/15/2023 1,711,543 8,467,758 Total Value of Asset Backed Securities (cost $23,302,213) 23,363,137 VARIABLE AND FLOATING RATE NOTES†—1.4% Municipal Bonds—1.0% 3,000M Mass. St. Hlth. & Edl. Facs. Auth., 0.84%, 8/15/2034 3,000,000 3,000M Mississippi Business Fin. Corp., 0.85%, 12/1/2030 3,000,000 3,000M Valdez, AK Marine Term. Rev., 0.76%, 12/1/2033 3,000,000 9,000,000 U.S. Government Agency Obligations—.4% 3,500M Federal Home Loan Bank, 0.512%, 1/27/2017 3,501,606 Total Value of Variable and Floating Rate Notes (cost $12,501,424) 12,501,606 U.S. GOVERNMENT AGENCY OBLIGATIONS—.9% Fannie Mae: 1,850M 1.75%, 11/26/2019 1,892,186 6,000M 1.875%, 9/24/2026 5,978,022 Total Value of U.S. Government Agency Obligations (cost $7,808,529) 7,870,208 MUNICIPAL BONDS—.2% 1,625M Greater Orlando, FL Aviation Auth. Arpt. Facs. Rev., 3.294%, 10/1/2032 (cost $1,625,000) (b) 1,630,135 249 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2016 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.4% Federal Home Loan Bank: $6,500M 0.28%, 10/13/2016 $6,499,675 15,000M 0.285%, 10/17/2016 14,998,950 3,500M 0.295%, 10/21/2016 3,499,685 14,000M 0.23%, 11/23/2016 13,995,842 Total Value of Short-Term U.S. Government Agency Obligations (cost $38,992,178) 38,994,152 SHORT-TERM CORPORATE NOTES—1.7% Automotive—.6% 5,000M Toyota Motor Credit Corp., 0.61%, 10/31/2016 4,998,814 Food/Beverage/Tobacco—.6% 5,000M PepsiCo, Inc., 0.43%, 11/3/2016 (c) 4,997,922 Manufacturing—.5% 5,000M BASF SE, 0.7%, 11/22/2016 (c) 4,996,194 Total Value of Short-Term Corporate Notes (cost $14,990,428) 14,992,930 Total Value of Investments (cost $733,330,530) 102.1 % 906,270,273 Excess of Liabilties Over Other Assets (2.1 ) (19,032,226) Net Assets 100.0 % $887,238,047 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). † Interest rates on adjustable rate bonds are determined and reset periodically. The interest rates shown are the rates in effect at September 30, 2016. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 250 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 526,917,148 $ — $ — $ 526,917,148 Corporate Bonds — 187,759,719 — 187,759,719 Residential Mortgage-Backed Securities — 61,072,167 — 61,072,167 U.S. Government Obligations — 31,169,071 — 31,169,071 Asset Backed Securities — 23,363,137 — 23,363,137 Variable and Floating Rate Notes Municipal Bonds — 9,000,000 — 9,000,000 U.S. Government Agency Obligations — 3,501,606 — 3,501,606 U.S. Government Agency Obligations — 7,870,208 — 7,870,208 Municipal Bonds — 1,630,135 — 1,630,135 Short-Term U.S. Government Agency Obligations — 38,994,152 — 38,994,152 Short-Term Corporate Notes — 14,992,930 — 14,992,930 Total Investments in Securities* $ 526,917,148 $ 379,353,125 $ — $ 906,270,273 * The Portfolio of Investments provides information on the industry categorization for common stocks, corporate bonds and asset backed securities. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 251 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2016 CASH BALANCED FLOATING FUND FOR MANAGEMENT INCOME RATE INCOME GOVERNMENT Assets Investments in securities At identified cost $ 123,235,358 $ 28,885,144 $ 133,830,373 $ 669,147,298 $ 332,370,342 At value (Note 1A) $ 123,235,358 $ 29,946,875 $ 134,868,261 $ 691,494,730 $ 339,148,883 Cash 2,101,235 686,222 8,028,067 8,639,538 6,691,585 Receivables: Investment securities sold — — 1,062,616 17,986,222 5,263,281 Deposits at broker for futures contracts — 64,815 — — — Interest and dividends 9,693 146,860 634,969 10,544,815 941,120 Shares sold — 65,329 222,665 427,374 570,495 Other assets 6,997 1,096 8,583 37,601 18,586 Total Assets 125,353,283 30,911,197 144,825,161 729,130,280 352,633,950 Liabilities Payables: Investment securities purchased — 830,026 9,965,871 22,034,456 18,719,862 Shares redeemed 144,080 94,200 110,573 1,444,802 722,021 Dividends payable — 631 39,031 555,485 34,960 Accrued advisory fees — — 48,330 424,814 149,727 Accrued shareholder servicing costs 36,195 2,702 23,664 95,865 40,990 Accrued expenses 43,685 42,196 93,800 85,773 39,133 Total Liabilities 223,960 969,755 10,281,269 24,641,195 19,706,693 Net Assets $ 125,129,323 $ 29,941,442 $ 134,543,892 $ 704,489,085 $ 332,927,257 Net Assets Consist of: Capital paid in $ 125,129,323 $ 28,819,737 $ 137,679,848 $ 870,075,281 $ 340,436,505 Undistributed net investment income (deficit) — 23,213 25,946 (2,746,245 ) 2,611 Accumulated net realized gain (loss) on investments and futures contracts — 36,761 (4,199,790 ) (185,187,383 ) (14,290,400 ) Net unrealized appreciation in value of investments and futures contracts — 1,061,731 1,037,888 22,347,432 6,778,541 Total $ 125,129,323 $ 29,941,442 $ 134,543,892 $ 704,489,085 $ 332,927,257 252 See notes to financial statements 253 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2016 CASH BALANCED FLOATING FUND FOR MANAGEMENT INCOME RATE INCOME GOVERNMENT Net Assets: Class A $ 122,037,450 $ 29,675,752 $ 61,243,286 $ 571,028,385 $ 258,544,743 Class B $ 248,044 N/A N/A $ 2,923,218 $ 2,061,844 Advisor Class N/A $ 108,938 $ 61,844,136 $ 68,197,539 $ 64,370,045 Institutional Class $ 2,843,829 $ 156,752 $ 11,456,470 $ 62,339,943 $ 7,950,625 Shares outstanding (Note 8): Class A 122,037,450 2,772,692 6,343,116 230,378,827 23,829,606 Class B 248,044 N/A N/A 1,180,092 190,432 Advisor Class N/A 10,157 6,407,112 27,535,464 5,922,025 Institutional Class 2,843,829 14,610 1,188,236 25,067,425 729,670 Net asset value and redemption price per share — Class A $ 1.00 # $ 10.70 $ 9.66 $ 2.48 $ 10.85 Maximum offering price per share — Class A (Net asset value/.9425)* N/A $ 11.35 $ 10.25 $ 2.63 $ 11.51 Net asset value and offering price per share — Class B ** $ 1.00 N/A N/A $ 2.48 $ 10.83 Net asset value, offering price and redemption price per share — Advisor Class N/A $ 10.73 $ 9.65 $ 2.48 $ 10.87 Net asset value, offering price and redemption price per share — Institutional Class $ 1.00 $ 10.73 $ 9.64 $ 2.49 $ 10.90 # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 254 See notes to financial statements 255 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2016 INTERNATIONAL LIMITED OPPORTUNITIES INVESTMENT DURATION HIGH STRATEGIC BOND GRADE QUALITY BOND INCOME Assets Investments in securities: Cost — Unaffiliated issuers $ 126,406,828 $ 558,625,536 $ 117,066,181 $ 7,498,863 Cost — Affiliated issuers (Note 2) — — — 144,920,866 Total cost of investments $ 126,406,828 $ 558,625,536 $ 117,066,181 $ 152,419,729 Value — Unaffiliated issuers (Note 1A) $ 118,082,483 $ 588,082,731 $ 117,687,951 $ 7,499,315 Value — Affiliated issuers (Note 2) — — — 141,242,164 Total value of investments 118,082,483 588,082,731 117,687,951 148,741,479 Cash 4,835,066 6,539,021 4,316,471 378,431 Receivables: Investment securities sold — 5,229,367 — — Dividends and interest 1,308,525 6,792,201 1,058,026 426,795 Shares sold 203,467 718,061 356,217 342,287 Unrealized gain on foreign exchange contracts (Note 5) 763,763 — — — Other assets 6,906 31,163 5,896 7,970 Total Assets 125,200,210 607,392,544 123,424,561 149,896,962 Liabilities Payables: Investment securities purchased — 10,877,693 1,856,531 — Shares redeemed 216,458 976,840 136,449 209,081 Dividends payable — 169,268 51,495 15,342 Unrealized loss on foreign exchange contracts (Note 5) 328,918 — — — Accrued advisory fees 76,009 264,801 41,233 6,091 Accrued shareholder servicing costs 23,596 70,709 20,081 16,090 Accrued expenses 61,139 62,160 35,436 45,334 Total Liabilities 706,120 12,421,471 2,141,225 291,938 Net Assets $ 124,494,090 $ 594,971,073 $ 121,283,336 $ 149,605,024 Net Assets Consist of: Capital paid in $ 137,102,029 $ 582,349,808 $ 123,130,874 $ 155,297,898 Undistributed net investment income (deficit) (1,227,648 ) (13,492,471 ) (1,760,669 ) 46,786 Accumulated net realized loss on investments and foreign currency transactions (3,488,727 ) (3,343,459 ) (708,639 ) (2,061,410 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions (7,891,564 ) 29,457,195 621,770 (3,678,250 ) Total $ 124,494,090 $ 594,971,073 $ 121,283,336 $ 149,605,024 256 See notes to financial statements 257 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2016 INTERNATIONAL LIMITED OPPORTUNITIES INVESTMENT DURATION HIGH STRATEGIC BOND GRADE QUALITY BOND INCOME Net Assets: Class A $ 65,456,406 $ 477,009,646 $ 48,342,154 $ 149,190,242 Class B N/A $ 2,907,452 N/A N/A Advisor Class $ 50,749,150 $ 83,659,411 $ 50,645,043 $ 414,782 Institutional Class $ 8,288,534 $ 31,394,564 $ 22,296,139 N/A Shares outstanding (Note 8): Class A 7,104,608 48,192,371 5,002,478 15,731,047 Class B N/A 295,821 N/A N/A Advisor Class 5,484,415 8,413,440 5,224,530 43,801 Institutional Class 892,133 3,163,349 2,297,911 N/A Net asset value and redemption price per share — Class A $ 9.21 $ 9.90 $ 9.66 $ 9.48 Maximum offering price per share — Class A ( Net asset value/.9425)* $ 9.77 $ 10.50 $ 10.25 $ 10.06 Net asset value and offering price per share — Class B* * N/A $ 9.83 N/A N/A Net asset value, offering price and redemption price per share — Advisor Class $ 9.25 $ 9.94 $ 9.69 $ 9.47 Net asset value, offering price and redemption price per share — Institutional Class $ 9.29 $ 9.92 $ 9.70 N/A * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 258 See notes to financial statements 259 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2016 HEDGED U.S. COVERED CALL EQUITY GROWTH & EQUITY STRATEGY INCOME GLOBAL INCOME OPPORTUNITIES INTERNATIONAL Assets Investments in securities At identified cost $ 88,162,729 $ 435,138,450 $ 461,021,768 $ 1,141,661,789 $ 32,094,454 $ 220,114,564 At value (Note 1A) $ 90,031,896 $ 587,069,920 $ 511,794,658 $ 1,750,633,055 $ 32,052,063 $ 293,273,177 Cash 6,889,872 80,625 1,208,501 767,015 1,723,423 2,814,894 Receivables: Investment securities sold — 4,488,875 4,888,708 2,728,688 155,549 3,708,490 Options contracts sold 85,264 — Deposits at broker for futures contracts — 364,117 — Dividends and interest 70,891 875,198 687,909 1,940,870 26,312 976,848 Shares sold 1,364,205 516,968 397,451 1,050,540 840,743 354,851 Other assets 62,363 30,825 26,643 91,816 78,351 15,202 Total Assets 98,504,491 593,062,411 519,003,870 1,757,211,984 35,240,558 301,143,462 Liabilities Options written, at value (Note 5) 2,065,788 (a) — — — 75,817 (b) — Payables: Investment securities purchased 4,479,298 1,719,796 2,446,789 4,105,972 1,219,575 5,372,292 Shares redeemed 28,337 1,054,167 747,706 3,214,858 685 365,023 Accrued advisory fees 18,107 353,566 376,728 974,813 8,997 237,254 Accrued shareholder servicing costs 16,097 72,006 65,495 219,024 — 63,912 Accrued expenses 39,512 54,547 98,163 144,763 32,194 73,203 Total Liabilities 6,647,139 3,254,082 3,734,881 8,659,430 1,337,268 6,111,684 Net Assets $ 91,857,352 $ 589,808,329 $ 515,268,989 $ 1,748,552,554 $ 33,903,290 $ 295,031,778 Net Assets Consist of: Capital paid in $ 90,154,815 $ 427,626,366 $ 485,934,724 $ 1,077,873,287 $ 33,933,371 $ 252,961,393 Undistributed net investment income 14,131 2,657,078 958,923 13,567,156 6,862 1,405,248 Accumulated net realized gain (loss) on investments, options and futures contracts and foreign currency transactions (265,660 ) 7,593,415 (22,392,794 ) 48,140,845 (7,734 ) (32,467,527 ) Net unrealized appreciation (depreciation) in value of investments, options and futures contracts and foreign currency transactions 1,954,066 151,931,470 50,768,136 608,971,266 (29,209 ) 73,132,664 Total $ 91,857,352 $ 589,808,329 $ 515,268,989 $ 1,748,552,554 $ 33,903,290 $ 295,031,778 (a) Premiums received fron written options $2,150,687 (b) Premiums received fron written options $89,006 260 See notes to financial statements 261 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2016 HEDGED U.S. COVERED CALL EQUITY GROWTH & EQUITY STRATEGY INCOME GLOBAL INCOME OPPORTUNITIES INTERNATIONAL Net Assets: Class A $ 48,513,572 $ 529,339,483 $ 339,955,795 $ 1,588,422,578 $ 9,264,655 $ 209,204,980 Class B N/A $ 3,445,593 $ 2,937,213 $ 17,047,475 N/A $ 1,606,573 Advisor Class $ 39,129,351 $ 54,575,690 $ 169,088,212 $ 132,486,087 $ 24,539,481 $ 81,525,073 Institutional Class $ 4,214,429 $ 2,447,563 $ 3,287,769 $ 10,596,414 $ 99,154 $ 2,695,152 Shares outstanding (Note 8): Class A 4,684,004 54,463,029 46,545,113 73,848,823 934,953 15,260,200 Class B N/A 361,863 503,310 853,551 N/A 124,784 Advisor Class 3,784,664 5,604,347 22,758,984 6,115,037 2,475,466 5,876,826 Institutional Class 407,170 250,356 440,363 490,920 10,001 193,813 Net asset value and redemption price per share — Class A $ 10.36 $ 9.72 $ 7.30 $ 21.51 $ 9.91 $ 13.71 Maximum offering price per share — Class A (Net asset value/.9425)* $ 10.99 $ 10.31 $ 7.75 $ 22.82 $ 10.51 $ 14.55 Net asset value and offering price per share — Class B ** N/A $ 9.52 $ 5.84 $ 19.97 N/A $ 12.87 Net asset value, offering price and redemption price per share — Advisor Class $ 10.34 $ 9.74 $ 7.43 $ 21.67 $ 9.91 $ 13.87 Net asset value, offering price and redemption price per share — Institutional Class $ 10.35 $ 9.78 $ 7.47 $ 21.58 $ 9.91 $ 13.91 * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 262 See notes to financial statements 263 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2016 REAL SELECT SPECIAL TOTAL OPPORTUNITY ESTATE GROWTH SITUATIONS RETURN Assets Investments in securities: At identified cost $ 713,208,526 $ 76,685,056 $ 387,068,766 $ 446,831,664 $ 733,330,530 At value (Note 1A) $ 965,436,865 $ 80,565,179 $ 447,163,878 $ 541,344,869 $ 906,270,273 Cash 4,506,780 3,305,794 487,357 3,198,155 2,260,814 Receivables: Investment securities sold 2,608,947 — — 1,307,272 11,222,663 Dividends and interest 781,611 419,637 216,523 400,931 3,053,647 Shares sold 757,934 441,933 454,332 340,851 784,725 Other assets 50,329 4,021 23,143 27,946 47,858 Total Assets 974,142,466 84,736,564 448,345,233 546,620,024 923,639,980 Liabilities Payables: Investment securities purchased 3,865,220 963,332 — 3,037,746 33,669,099 Shares redeemed 2,161,900 59,497 798,458 1,004,676 2,042,225 Accrued advisory fees 560,554 55,304 269,988 351,676 505,247 Accrued shareholder servicing costs 147,568 22,016 57,817 77,077 107,162 Accrued expenses 76,500 44,868 43,069 55,214 78,200 Total Liabilities 6,811,742 1,145,017 1,169,332 4,526,389 36,401,933 Net Assets $ 967,330,724 $ 83,591,547 $ 447,175,901 $ 542,093,635 $ 887,238,047 Net Assets Consist of: Capital paid in $ 675,394,537 $ 78,175,596 $ 330,373,685 $ 440,169,697 $ 708,042,291 Undistributed net investment income (loss) 5,121,270 418,336 1,158,311 3,143,654 (4,119,893 ) Accumulated net realized gain on investments 34,586,578 1,117,492 55,548,793 4,267,079 10,375,906 Net unrealized appreciation in value of investments 252,228,339 3,880,123 60,095,112 94,513,205 172,939,743 Total $ 967,330,724 $ 83,591,547 $ 447,175,901 $ 542,093,635 $ 887,238,047 264 See notes to financial statements 265 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2016 REAL SELECT SPECIAL TOTAL OPPORTUNITY ESTATE GROWTH SITUATIONS RETURN Net Assets: Class A $ 880,273,513 $ 27,740,515 $ 373,279,013 $ 472,719,507 $ 845,725,584 Class B $ 8,605,757 N/A $ 3,393,256 $ 3,300,940 $ 7,774,133 Advisor Class $ 73,476,933 $ 55,217,506 $ 66,588,225 $ 59,158,891 $ 1,213,116 Institutional Class $ 4,974,521 $ 633,526 $ 3,915,407 $ 6,914,297 $ 32,525,214 Shares outstanding (Note 8): Class A 23,607,513 2,742,740 33,197,615 17,946,483 44,505,887 Class B 289,958 N/A 346,345 163,877 415,832 Advisor Class 1,944,298 5,439,053 5,855,919 2,231,136 63,698 Institutional Class 131,914 62,505 342,882 259,451 1,700,438 Net asset value and redemption price per share — Class A $ 37.29 $ 10.11 $ 11.24 $ 26.34 $ 19.00 Maximum offering price per share — Class A ( Net asset value/.9425)* $ 39.56 $ 10.73 $ 11.93 $ 27.95 $ 20.16 Net asset value and offering price per share — Class B ** $ 29.68 N/A $ 9.80 $ 20.14 $ 18.70 Net asset value, offering price and redemption price per share — Advisor Class $ 37.79 $ 10.15 $ 11.37 $ 26.52 $ 19.04 Net asset value, offering price and redemption price per share — Institutional Class $ 37.71 $ 10.14 $ 11.42 $ 26.65 $ 19.13 * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 266 See notes to financial statements 267 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2016 CASH BALANCED FLOATING FUND FOR MANAGEMENT INCOME RATE INCOME GOVERNMENT Investment Income Interest $ 388,195 $ 229,545 $ 5,012,889 $ 40,057,114 $ 8,270,726 Dividends — 231,161 (a) — — — Total income 388,195 460,706 5,012,889 40,057,114 8,270,726 Expenses (Notes 1 and 3): Advisory fees 596,957 116,985 759,777 4,851,079 2,200,805 Distribution plan expenses – Class A N/A 49,445 177,780 1,683,212 781,476 Distribution plan expenses – Class B 2,063 N/A N/A 30,456 23,225 Shareholder servicing costs – Class A 471,909 17,577 98,369 898,844 415,398 Shareholder servicing costs – Class B 1,006 N/A N/A 8,725 6,435 Shareholder servicing costs – Advisor Class N/A 23 97,424 96,453 89,881 Shareholder servicing costs – Institutional Class 818 43 3,647 15,315 4,379 Professional fees 36,424 57,154 50,715 91,485 48,862 Custodian fees 18,010 14,533 56,284 33,825 20,994 Registration fees 68,897 89,925 56,107 69,904 75,230 Reports to shareholders 18,438 13,242 15,273 35,671 16,440 Trustees' fees 6,485 795 6,814 36,359 18,122 Other expenses 25,876 8,367 75,069 129,631 51,334 Total expenses 1,246,883 368,089 1,397,259 7,980,959 3,752,581 Less: Expenses waived and/or assumed (Note 3) (855,008 ) (176,568 ) (161,613 ) (157,952 ) (366,801 ) Expenses paid indirectly (Note 1G) (3,680 ) (623 ) (1,462 ) (14,597 ) (6,677 ) Net expenses 388,195 190,898 1,234,184 7,808,410 3,379,103 Net investment income — 269,808 3,778,705 32,248,704 4,891,623 Realized and Unrealized Gain (Loss) on Investments and Futures Contracts (Note 2): Net realized gain (loss) on: Investments — 43,393 (1,259,700 ) (26,419,006 ) 1,505,888 Futures contracts — 3,472 — — — Net realized gain (loss) on investments and futures contracts — 46,865 (1,259,700 ) (26,419,006 ) 1,505,888 Net unrealized appreciation on: Investments — 1,047,520 2,509,338 52,455,579 1,038,417 Futures contracts — 14,211 — — — Net unrealized appreciation on investments and futures contracts — 1,061,731 2,509,338 52,455,579 1,038,417 Net gain on investments and futures contracts — 1,108,596 1,249,638 26,036,573 2,544,305 Net Increase in Net Assets Resulting from Operations $ — $ 1,378,404 $ 5,028,343 $ 58,285,277 $ 7,435,928 (a) Net of $1,035 foreign taxes withheld 268 See notes to financial statements 269 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2016 INTERNATIONAL LIMITED OPPORTUNITIES INVESTMENT DURATION HIGH STRATEGIC BOND GRADE QUALITY BOND INCOME Investment Income Interest $ 4,788,353 (b) $ 21,452,327 $ 797,571 $ 11,415 Dividends from affiliate (Note 2) — — — 5,262,610 Total income 4,788,353 21,452,327 797,571 5,274,025 Expenses (Notes 1 and 3): Advisory fees 977,108 3,691,506 661,293 69,999 Distribution plan expenses – Class A 201,745 1,392,845 112,142 418,943 Distribution plan expenses – Class B N/A 32,065 N/A N/A Shareholder servicing costs – Class A 133,927 667,404 50,175 177,770 Shareholder servicing costs – Class B N/A 10,342 N/A N/A Shareholder servicing costs – Advisor Class 91,889 99,499 97,956 64 Shareholder servicing costs – Institutional Class 3,041 6,116 4,881 N/A Professional fees 37,497 78,002 29,860 59,767 Custodian fees 50,687 26,686 11,348 14,517 Registration fees 65,922 76,897 54,919 43,437 Reports to shareholders 13,663 25,947 9,360 9,089 Trustees’ fees 7,199 30,325 5,251 7,544 Other expenses 33,505 56,523 25,731 14,034 Total expenses 1,616,183 6,194,157 1,062,916 815,164 Less: Expenses waived and/or assumed (Note 3) (20,883 ) (605,056 ) (224,275 ) — Expenses paid indirectly (Note 1G) (527 ) (5,790 ) (2,135 ) (3,049 ) Net expenses 1,594,773 5,583,311 836,506 812,115 Net investment income 3,193,580 15,869,016 (38,935 ) 4,461,910 Realized and Unrealized Gain (Loss) on Investments, Affiliate and Foreign Currency Transactions (Notes 2 and 7): Net realized gain (loss) on: Investments (3,214,724 ) 1,076,502 1,040,722 — Affiliate — — — (2,090,537 ) Capital gain distribution from affiliate — — — 245,434 Foreign currency transactions 1,267,704 — — — Net realized gain (loss) on investments, affiliate and foreign currency transactions (1,947,020 ) 1,076,502 1,040,722 (1,845,103 ) Net unrealized appreciation on: Investments 9,081,959 19,080,145 554,240 — Affiliate — — — 5,220,510 Foreign currency transactions 293,520 — — — Net unrealized appreciation on investments, affiliate and foreign currency transactions 9,375,479 19,080,145 554,240 5,220,510 Net gain on investments, affiliate and foreign currency transactions 7,428,459 20,156,647 1,594,962 3,375,407 Net Increase in Net Assets Resulting from Operations $ 10,622,039 $ 36,025,663 $ 1,556,027 $ 7,837,317 (b) Net of $46,509 foreign taxes withheld. 270 See notes to financial statements 271 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2016 HEDGED U.S. COVERED CALL EQUITY GROWTH & EQUITY STRATEGY INCOME GLOBAL INCOME OPPORTUNITIES INTERNATIONAL Investment Income Dividends $ 680,191 $ 16,734,847 (a) $ 7,514,382 (b) $ 41,948,796 (c) $ 48,675 (d) $ 5,751,426 (e) Interest — 74,435 35,324 103,068 — 22,876 Total income 680,191 16,809,282 7,549,706 42,051,864 48,675 5,774,302 Expenses (Notes 1 and 3): Advisory fees 212,550 4,186,513 4,587,844 11,734,894 33,039 2,737,581 Distribution plan expenses – Class A 30,909 1,548,515 1,009,226 4,648,835 1,825 616,877 Distribution plan expenses – Class B N/A 36,183 31,508 178,409 N/A 18,020 Shareholder servicing costs – Class A 19,655 712,000 625,930 2,246,946 4,411 465,528 Shareholder servicing costs – Class B N/A 10,338 8,980 39,410 N/A 6,642 Shareholder servicing costs – Advisor Class 32,121 33,754 98,273 68,937 5,006 103,616 Shareholder servicing costs – Institutional Class 454 1,219 944 2,137 3 764 Professional fees. 67,485 60,127 53,151 166,174 31,998 45,805 Custodian fees 5,719 25,916 121,850 57,957 2,000 87,589 Registration fees 39,820 80,979 80,902 97,888 13,000 77,952 Reports to shareholders 4,356 25,796 27,961 87,122 5,600 23,710 Trustees’ fees 1,097 30,911 26,032 93,556 78 15,033 Other expenses 4,835 57,885 95,577 154,375 4,399 47,628 Total expenses 419,001 6,810,136 6,768,178 19,576,640 101,359 4,246,745 Less: Expenses waived and/or assumed (Note 3) (130,501 ) — (241,466 ) — (59,255 ) — Expenses paid indirectly (Note 1G) (39 ) (5,963 ) (2,879 ) (15,535 ) — (1,885 ) Net expenses 288,461 6,804,173 6,523,833 19,561,105 42,104 4,244,860 Net investment income 391,730 10,005,109 1,025,873 22,490,759 6,571 1,529,442 Realized and Unrealized Gain (Loss) on Investments, Options and Future Contracts and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 668,557 10,787,447 (22,096,320 ) 56,987,271 (5,938 ) (2,622,386 ) Options contracts (934,217 ) 122,170 — Futures contracts — (1,796 ) — Foreign currency transactions (Note 1C) — — 3,548 — 291 (124,145 ) Net realized gain (loss) on investments, options and futures contracts, and foreign currency transactions (265,660 ) 10,909,617 (22,092,772 ) 56,987,271 (7,443 ) (2,746,531 ) Net unrealized appreciation (depreciation) of: Investments 1,869,167 54,327,047 50,366,959 110,786,808 113,482 24,787,108 Options contracts 84,899 — — — (68,296 ) — Futures contracts — (74,388 ) — Foreign currency transactions (Note 1C) — — 1,030 — (7 ) 4,841 Net unrealized appreciation (depreciation) on investments, options and futures contracts, and foreign currency transactions 1,954,066 54,327,047 50,367,989 110,786,808 (29,209 ) 24,791,949 Net gain (loss) on investments, options and futures contracts and foreign currency transactions 1,688,406 65,236,664 28,275,217 167,774,079 (36,652 ) 22,045,418 Net Increase (Decrease) in Net Assets Resulting from Operations $ 2,080,136 $ 75,241,773 $ 29,301,090 $ 190,264,838 $ (30,081 ) $ 23,574,860 (a) Net of $46,891 foreign taxes withheld (b) Net of $424,227 foreign taxes withheld (c) Net of $96,112 foreign taxes withheld (d) Net of $332 foreign taxes withheld (e) Net of $454,001 foreign taxes withheld 272 See notes to financial statements 273 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2016 REAL SELECT SPECIAL TOTAL OPPORTUNITY ESTATE GROWTH SITUATIONS RETURN Investment Income Dividends $ 16,065,836 (f) $ 2,680,734 $ 6,360,169 $ 10,021,683 $ 12,601,521 (g) Interest 166,141 — 15,226 41,568 8,463,987 Total income 16,231,977 2,680,734 6,375,395 10,063,251 21,065,508 Expenses (Notes 1 and 3): Advisory fees 6,538,235 517,106 3,180,994 4,058,074 5,975,946 Distribution plan expenses – Class A 2,541,086 56,497 1,096,012 1,331,553 2,453,286 Distribution plan expenses – Class B 89,036 N/A 36,807 33,595 79,618 Shareholder servicing costs – Class A 1,393,479 43,444 620,940 796,568 1,167,333 Shareholder servicing costs – Class B 20,357 N/A 9,576 9,699 16,945 Shareholder servicing costs – Advisor Class 104,257 88,795 32,321 85,781 763 Shareholder servicing costs – Institutional Class 1,401 261 1,168 1,886 9,294 Professional fees 92,869 65,966 48,430 54,076 86,694 Custodian fees 37,463 6,953 19,949 30,936 42,815 Registration fees 110,680 85,084 88,903 84,400 88,386 Reports to shareholders 50,227 13,392 22,915 31,190 41,657 Trustees’ fees 49,786 3,641 23,417 27,080 46,431 Other expenses 91,381 14,931 38,073 52,852 103,242 Total expenses 11,120,257 896,070 5,219,505 6,597,690 10,112,410 Less: Expenses waived and/or assumed (Note 3) — (61,030 ) — (49,241 ) — Expenses paid indirectly (Note 1G) (9,638 ) (1,370 ) (2,564 ) (6,294 ) (10,585 ) Net expenses 11,110,619 833,670 5,216,941 6,542,155 10,101,825 Net investment income 5,121,358 1,847,064 1,158,454 3,521,096 10,963,683 Realized and Unrealized Gain (Loss) on Investments (Note 2): Net realized gain on investments 34,586,627 1,257,211 55,974,501 5,047,355 15,428,099 Net unrealized appreciation (depreciation) of investments 26,978,713 6,328,298 (29,597,382 ) 42,543,717 42,876,523 Net gain on investments 61,565,340 7,585,509 26,377,119 47,591,072 58,304,622 Net Increase in Net Assets Resulting from Operations $ 66,686,698 $ 9,432,573 $ 27,535,573 $ 51,112,168 $ 69,268,305 (f) Net of $17,643 foreign taxes withheld (g) Net of $28,889 foreign taxes withheld 274 See notes to financial statements 275 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH BALANCED FUND MANAGEMENT INCOME FLOATING RATE FOR INCOME Year Ended September 30 * Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 269,808 $ 3,778,705 $ 2,924,668 $ 32,248,704 $ 30,891,498 Net realized gain (loss) on investments and futures contracts — — 46,865 (1,259,700 ) (2,287,337 ) (26,419,006 ) (15,066,252 ) Net unrealized appreciation (depreciation) of investments and futures contracts — — 1,061,731 2,509,338 (547,178 ) 52,455,579 (35,320,472 ) Net increase (decrease) in net assets resulting from operations — — 1,378,404 5,028,343 90,153 58,285,277 (19,495,226 ) Dividends to Shareholders Net investment income – Class A — — (252,943 ) (1,721,284 ) (1,651,739 ) (28,095,986 ) (31,122,480 ) Net investment income – Class B — — N/A N/A N/A (122,232 ) (170,838 ) Net investment income – Advisor Class N/A N/A (1,621 ) (1,732,407 ) (1,387,153 ) (2,868,632 ) (2,154,704 ) Net investment income – Institutional Class — — (2,135 ) (397,164 ) (203,347 ) (2,837,180 ) (2,774,913 ) Total dividends — — (256,699 ) (3,850,855 ) (3,242,239 ) (33,924,030 ) (36,222,935 ) Share Transactions Class A: Proceeds from shares sold 220,000,674 188,680,191 29,666,925 13,988,494 16,227,394 44,844,582 56,372,212 Reinvestment of dividends — — 249,169 1,656,758 1,602,638 24,326,941 26,804,294 Cost of shares redeemed (207,529,163 ) (187,201,946 ) (1,345,357 ) (12,013,129 ) (9,445,295 ) (85,357,155 ) (89,743,444 ) 12,471,511 1,478,245 28,570,737 3,632,123 8,384,737 (16,185,632 ) (6,566,938 ) Class B: Proceeds from shares sold 508,240 402,446 N/A N/A N/A 153,274 335,094 Reinvestment of dividends — — N/A N/A N/A 98,032 133,486 Cost of shares redeemed (547,558 ) (519,111 ) N/A N/A N/A (808,011 ) (1,489,533 ) (39,318 ) (116,665 ) N/A N/A N/A (556,705 ) (1,020,953 ) Advisor Class: Proceeds from shares sold N/A N/A 100,010 19,186,634 21,065,167 28,446,083 31,328,538 Reinvestment of dividends N/A N/A 1,622 1,726,808 1,382,219 2,860,325 2,117,050 Cost of shares redeemed N/A N/A — (9,702,326 ) (5,957,676 ) (7,394,038 ) (19,431,815 ) N/A N/A 101,632 11,211,116 16,489,710 23,912,370 14,013,773 Institutional Class: Proceeds from shares sold 1,575,243 1,209,104 146,631 4,679,951 11,763,251 19,288,098 12,712,337 Reinvestment of dividends — — 2,135 7,919 25,267 154,245 607,766 Cost of shares redeemed (997,942 ) (1,537,953 ) (1,398 ) (3,845,745 ) (6,462,400 ) (10,511,393 ) (380,862 ) 577,301 (328,849 ) 147,368 842,125 5,326,118 8,930,950 12,939,241 Net increase from share transactions 13,009,494 1,032,731 28,819,737 15,685,364 30,200,565 16,100,983 19,365,123 Net increase (decrease) in net assets 13,009,494 1,032,731 29,941,442 16,862,852 27,048,479 40,462,230 (36,353,038 ) Net Assets Beginning of year 112,119,829 111,087,098 — 117,681,040 90,632,561 664,026,855 700,379,893 End of year† $ 125,129,323 $ 112,119,829 $ 29,941,442 $ 134,543,892 $ 117,681,040 $ 704,489,085 $ 664,026,855 †Includes undistributed net investment income (deficit) of $ — $ — $ 23,213 $ 25,946 $ (337,720 ) $ (2,746,245 ) $ (6,658,667 ) *From October 1, 2015 (commencement of operations) to September 30, 2016. 276 See notes to financial statements 277 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH BALANCED FUND MANAGEMENT INCOME FLOATING RATE FOR INCOME Year Ended September 30 * Shares Issued and Redeemed Class A: Sold 220,000,674 188,680,191 2,877,326 1,468,052 1,666,860 18,679,753 22,197,151 Issued for dividends reinvested — — 23,750 173,895 164,946 10,132,558 10,597,619 Redeemed (207,529,163 ) (187,201,946 ) (128,384 ) (1,258,018 ) (972,258 ) (35,594,874 ) (35,402,127 ) Net increase (decrease) in Class A shares outstanding 12,471,511 1,478,245 2,772,692 383,929 859,548 (6,782,563 ) (2,607,357 ) Class B: Sold 508,240 402,446 N/A N/A N/A 64,132 133,419 Issued for dividends reinvested — — N/A N/A N/A 40,884 52,815 Redeemed (547,558 ) (519,111 ) N/A N/A N/A (339,786 ) (584,990 ) Net decrease in Class B shares outstanding (39,318 ) (116,665 ) N/A N/A N/A (234,770 ) (398,756 ) Advisor Class: Sold N/A N/A 10,001 2,011,796 2,163,592 11,961,264 12,284,664 Issued for dividends reinvested N/A N/A 156 181,286 142,291 1,188,864 838,705 Redeemed N/A N/A — (1,017,251 ) (611,893 ) (3,075,131 ) (7,666,834 ) Net increase in Advisor Class shares outstanding N/A N/A 10,157 1,175,831 1,693,990 10,074,997 5,456,535 Institutional Class: Sold 1,575,243 1,209,104 14,537 496,651 1,211,598 7,917,239 4,969,991 Issued for dividends reinvested — — 204 832 2,603 63,982 238,961 Redeemed (997,942 ) (1,537,953 ) (131 ) (401,689 ) (662,209 ) (4,457,424 ) (151,240 ) Net increase (decrease) in Institutional Class shares outstanding 577,301 (328,849 ) 14,610 95,794 551,992 3,523,797 5,057,712 *From October 1, 2015 (commencement of operations) to September 30, 2016. 278 See notes to financial statements 279 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL LIMITED DURATION GOVERNMENT OPPORTUNITIES BOND INVESTMENT GRADE HIGH QUALITY BOND Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 4,891,623 $ 5,495,197 $ 3,193,580 $ 1,954,192 $ 15,869,016 $ 15,986,319 $ (38,935 ) $ 327,829 Net realized gain (loss) on investments and foreign currency transactions 1,505,888 508,308 (1,947,020 ) (1,276,847 ) 1,076,502 4,891,028 1,040,722 (5,345 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions. 1,038,417 595,745 9,375,479 (14,673,919 ) 19,080,145 (14,533,465 ) 554,240 160,513 Net increase (decrease) in net assets resulting from operations 7,435,928 6,599,250 10,622,039 (13,996,574 ) 36,025,663 6,343,882 1,556,027 482,997 Dividends to Shareholders Net investment income – Class A (5,098,278 ) (6,284,056 ) (989,781 ) (2,294,314 ) (17,167,268 ) (18,811,340 ) (832,049 ) (374,031 ) Net investment income – Class B (25,367 ) (40,261 ) N/A N/A (89,798 ) (137,263 ) N/A N/A Net investment income – Advisor Class (1,234,888 ) (983,837 ) (838,724 ) (1,318,823 ) (2,761,769 ) (2,173,339 ) (1,167,608 ) (727,935 ) Net investment income – Institutional Class (345,265 ) (277,127 ) (195,704 ) (586,454 ) (855,941 ) (1,004,576 ) (476,781 ) (122,625 ) Total dividends (6,703,798 ) (7,585,281 ) (2,024,209 ) (4,199,591 ) (20,874,776 ) (22,126,518 ) (2,476,438 ) (1,224,591 ) Share Transactions Class A: Proceeds from shares sold 37,665,852 22,736,328 6,401,813 10,795,963 72,485,945 64,028,514 29,155,089 20,758,682 Reinvestment of dividends 4,827,126 5,929,898 949,631 2,206,234 16,052,698 17,580,395 809,386 368,085 Cost of shares redeemed (50,293,578 ) (51,829,306 ) (15,650,271 ) (13,802,724 ) (82,482,076 ) (84,613,640 ) (8,134,265 ) (2,923,219 ) (7,800,600 ) (23,163,080 ) (8,298,827 ) (800,527 ) 6,056,567 (3,004,731 ) 21,830,210 18,203,548 Class B: Proceeds from shares sold 229,389 227,686 N/A N/A 415,040 480,991 N/A N/A Reinvestment of dividends 24,407 38,392 N/A N/A 86,756 132,854 N/A N/A Cost of shares redeemed (712,548 ) (1,001,688 ) N/A N/A (1,299,936 ) (1,606,746 ) N/A N/A (458,752 ) (735,610 ) N/A N/A (798,140 ) (992,901 ) N/A N/A Advisor Class: Proceeds from shares sold 22,608,318 20,916,906 20,843,533 24,726,998 31,066,280 27,816,452 17,582,400 16,943,269 Reinvestment of dividends 1,230,638 980,039 836,307 1,314,831 2,752,476 2,161,838 1,160,847 726,768 Cost of shares redeemed (9,845,019 ) (5,282,685 ) (25,621,311 ) (3,203,191 ) (15,965,377 ) (9,123,361 ) (8,132,877 ) (2,406,247 ) 13,993,937 16,614,260 (3,941,471 ) 22,838,638 17,853,379 20,854,929 10,610,370 15,263,790 Institutional Class: Proceeds from shares sold 4,623,534 18,491,366 773,078 5,543,928 19,457,559 6,813,608 18,700,486 7,903,190 Reinvestment of dividends 13,151 68,616 8,650 117,098 69,861 258,070 3,113 23,070 Cost of shares redeemed (10,762,966 ) (15,338,142 ) (12,047,796 ) (163,462 ) (3,784,887 ) (13,616,604 ) (3,041,711 ) (6,235,545 ) (6,126,281 ) 3,221,840 (11,266,068 ) 5,497,564 15,742,533 (6,544,926 ) 15,661,888 1,690,715 Net increase (decrease) from share transactions (391,696 ) (4,062,590 ) (23,506,366 ) 27,535,675 38,854,339 10,312,371 48,102,468 35,158,053 Net increase (decrease) in net assets 340,434 (5,048,621 ) (14,908,536 ) 9,339,510 54,005,226 (5,470,265 ) 47,182,057 34,416,459 Net Assets Beginning of year 332,586,823 337,635,444 139,402,626 130,063,116 540,965,847 546,436,112 74,101,279 39,684,820 End of year† $ 332,927,257 $ 332,586,823 $ 124,494,090 $ 139,402,626 $ 594,971,073 $ 540,965,847 $ 121,283,336 $ 74,101,279 †Includes undistributed net investment income (deficit) of $ 2,611 $ 96,314 $ (1,227,648 ) $ (4,123,681 ) $ (13,492,471 ) $ (10,606,832 ) $ (1,760,669 ) $ (661,994 ) 280 See notes to financial statements 281 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL LIMITED DURATION GOVERNMENT OPPORTUNITIES BOND INVESTMENT GRADE HIGH QUALITY BOND Year Ended September 30 Shares Issued and Redeemed Class A: Sold 3,482,260 2,088,784 722,896 1,143,107 7,462,492 6,481,146 3,007,505 2,109,083 Issued for dividends reinvested 446,507 544,048 110,382 236,312 1,653,812 1,778,652 83,518 37,457 Redeemed (4,653,033 ) (4,761,934 ) (1,771,836 ) (1,480,513 ) (8,501,494 ) (8,571,448 ) (838,923 ) (297,576 ) Net increase (decrease) in Class A shares outstanding (724,266 ) (2,129,102 ) (938,558 ) (101,094 ) 614,810 (311,650 ) 2,252,100 1,848,964 Class B: Proceeds from shares sold 21,319 20,883 N/A N/A 43,568 48,899 N/A N/A Issued for dividends reinvested 2,263 3,530 N/A N/A 9,020 13,513 N/A N/A Cost of shares redeemed (65,981 ) (92,010 ) N/A N/A (135,398 ) (162,547 ) N/A N/A Net decrease in Class B shares outstanding (42,399 ) (67,597 ) N/A N/A (82,810 ) (100,135 ) N/A N/A Advisor Class: Proceeds from shares sold 2,086,604 1,921,902 2,351,297 2,652,774 3,183,454 2,813,445 1,807,222 1,716,139 Issued for dividends reinvested 113,619 89,969 96,941 141,696 282,150 218,769 119,401 73,663 Cost of shares redeemed (908,097 ) (485,035 ) (2,853,135 ) (341,032 ) (1,633,088 ) (920,368 ) (835,583 ) (244,128 ) Net increase (decrease) in Advisor Class shares outstanding 1,292,126 1,526,836 (404,897 ) 2,453,438 1,832,516 2,111,846 1,091,040 1,545,674 Institutional Class: Sold 427,044 1,695,349 87,003 586,609 1,984,468 686,431 1,922,294 801,095 Issued for dividends reinvested 1,211 6,280 1,000 12,596 7,178 26,108 320 2,338 Redeemed (988,228 ) (1,398,152 ) (1,397,456 ) (17,746 ) (383,038 ) (1,398,255 ) (312,617 ) (632,276 ) Net increase (decrease) in Institutional Class shares outstanding (559,973 ) 303,477 (1,309,453 ) 581,459 1,608,608 (685,716 ) 1,609,997 171,157 282 See notes to financial statements 283 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS STRATEGIC INCOME Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 4,461,910 $ 4,269,180 Net realized loss on investments and affiliate (2,090,537 ) (229,431 ) Capital gain distributions from affiliate (Note 2) 245,434 274,361 Net unrealized appreciation (depreciation) of investments and affiliate 5,220,510 (7,633,115 ) Net increase (decrease) in net assets resulting from operations 7,837,317 (3,319,005 ) Distributions to Shareholders Net investment income – Class A (4,718,986 ) (4,250,570 ) Net investment income – Class B N/A N/A Net investment income – Advisor Class (13,306 ) (13,030 ) Net investment income – Institutional Class N/A N/A Net realized gains – Class A (253,425 ) (801,079 ) Net realized gains – Class B N/A N/A Net realized gains – Advisor Class (571 ) (2,497 ) Net realized gains – Institutional Class N/A N/A Total distributions (4,986,288 ) (5,067,176 ) Share Transactions Class A: Proceeds from shares sold 32,016,312 51,014,186 Reinvestment of distributions 4,778,695 4,892,843 Cost of shares redeemed (22,181,166 ) (17,348,984 ) 14,613,841 38,558,045 Class B: Proceeds from shares sold N/A N/A Reinvestment of distributions N/A N/A Cost of shares redeemed N/A N/A N/A N/A Advisor Class: Proceeds from shares sold 165,581 183,408 Reinvestment of distributions 13,877 15,496 Cost of shares redeemed (78,602 ) (194,201 ) 100,856 4,703 Institutional Class: Proceeds from shares sold N/A N/A Reinvestment of distributions N/A N/A Cost of shares redeemed N/A N/A N/A N/A Net increase from share transactions 14,714,697 38,562,748 Net increase in net assets 17,565,726 30,176,567 Net Assets Beginning of year 132,039,298 101,862,731 End of year† $ 149,605,024 $ 132,039,298 †Includes undistributed net investment income of $ 46,786 $ 317,168 284 See notes to financial statements STRATEGIC INCOME Year Ended September 30 Shares Issued and Redeemed Class A: Sold 3,429,263 5,237,519 Issued for distributions reinvested 513,348 503,915 Redeemed (2,380,044 ) (1,790,431 ) Net increase in Class A shares outstanding 1,562,567 3,951,003 Class B: Proceeds from shares sold N/A N/A Issued for distributions reinvested N/A N/A Cost of shares redeemed N/A N/A Net decrease in Class B shares outstanding N/A N/A Advisor Class: Proceeds from shares sold 17,852 18,657 Issued for distributions reinvested 1,492 1,596 Cost of shares redeemed (8,463 ) (19,853 ) Net increase in Advisor Class shares outstanding 10,881 400 Institutional Class: Sold N/A N/A Issued for distributions reinvested N/A N/A Redeemed N/A N/A Net increase in Institutional Class shares outstanding N/A N/A 285 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS COVERED CALL STRATEGY EQUITY INCOME GLOBAL GROWTH & INCOME Year Ended September 30 * Increase (Decrease) in Net Assets From Operations Net investment income $ 391,730 $ 10,005,109 $ 8,834,644 $ 1,025,873 $ 354,718 $ 22,490,759 $ 16,766,700 Net realized gain (loss) on investments, options and futures contracts, and foreign currency transactions (265,660 ) 10,909,617 19,155,363 (22,092,772 ) 25,797,010 56,987,271 94,097,022 Net unrealized appreciation (depreciation) of investments, options and futures contracts, and foreign currency transactions 1,954,066 54,327,047 (52,104,589 ) 50,367,989 (25,481,813 ) 110,786,808 (207,594,775 ) Net increase (decrease) in net assets resulting from operations 2,080,136 75,241,773 (24,114,582 ) 29,301,090 669,915 190,264,838 (96,731,053 ) Distributions to Shareholders Net investment income – Class A (122,166 ) (8,682,440 ) (7,764,142 ) (128,304 ) — (17,472,549 ) (13,548,001 ) Net investment income – Class B N/A (33,687 ) (35,071 ) — — (74,135 ) (47,198 ) Net investment income – Advisor Class (229,075 ) (969,565 ) (640,384 ) (177,083 ) — (2,011,454 ) (1,481,022 ) Net investment income – Institutional Class (26,358 ) (109,638 ) (150,672 ) (4,497 ) — (141,364 ) (109,473 ) Net realized gains – Class A — (19,115,339 ) (23,687,499 ) (18,139,773 ) (57,930,649 ) (68,462,248 ) (74,526,500 ) Net realized gains – Class B N/A (145,747 ) (250,819 ) (220,201 ) (798,140 ) (899,318 ) (1,191,667 ) Net realized gains – Advisor Class — (1,660,873 ) (1,557,015 ) (6,790,693 ) (12,698,968 ) (6,915,132 ) (6,144,693 ) Net realized gains – Institutional Class — (325,937 ) (368,685 ) (159,100 ) (522,230 ) (430,015 ) (449,195 ) Total distributions (377,599 ) (31,043,226 ) (34,454,287 ) (25,619,651 ) (71,949,987 ) (96,406,215 ) (97,497,749 ) Share Transactions Class A: Proceeds from shares sold 48,782,331 61,467,757 72,214,654 35,052,068 39,149,881 151,969,755 176,073,369 Reinvestment of distributions 120,752 27,486,375 31,157,447 18,063,683 57,247,510 85,343,880 87,532,440 Cost of shares redeemed (982,520 ) (84,852,696 ) (75,721,110 ) (45,984,668 ) (42,810,677 ) (231,283,130 ) (224,370,769 ) 47,920,563 4,101,436 27,650,991 7,131,083 53,586,714 6,030,505 39,235,040 Class B: Proceeds from shares sold N/A 242,709 405,159 239,411 528,779 1,453,400 1,676,093 Reinvestment of distributions N/A 179,411 284,695 220,201 796,759 971,884 1,236,146 Cost of shares redeemed N/A (1,092,424 ) (2,114,353 ) (864,944 ) (1,190,031 ) (5,559,988 ) (6,693,763 ) N/A (670,304 ) (1,424,499 ) (405,332 ) 135,507 (3,134,704 ) (3,781,524 ) Advisor Class: Proceeds from shares sold 48,595,028 20,703,026 22,718,011 58,533,768 61,955,545 60,847,247 69,126,846 Reinvestment of distributions 228,031 2,609,004 2,187,179 6,964,959 12,687,159 8,881,725 7,597,309 Cost of shares redeemed (10,671,187 ) (10,774,411 ) (14,707,043 ) (13,225,742 ) (11,240,272 ) (85,290,088 ) (43,145,322 ) 38,151,872 12,537,619 10,198,147 52,272,985 63,402,432 (15,561,116 ) 33,578,833 Institutional Class: Proceeds from shares sold 4,081,405 3,761,509 3,376,843 328,204 392,755 942,301 1,078,751 Reinvestment of distributions 2,023 273,351 154,468 163,598 522,230 571,379 558,667 Cost of shares redeemed (1,048 ) (11,837,447 ) (205,211 ) (201,119 ) (492,398 ) (882,614 ) (914,920 ) 4,082,380 (7,802,587 ) 3,326,100 290,683 422,587 631,066 722,498 Net increase (decrease) from share transactions 90,154,815 8,166,164 39,750,739 59,289,419 117,547,240 (12,034,249 ) 69,754,847 Net increase (decrease) in net assets 91,857,352 52,364,711 (18,818,130 ) 62,970,858 46,267,168 81,824,374 (124,473,955 ) Net Assets Beginning of year — 537,443,618 556,261,748 452,298,131 406,030,963 1,666,728,180 1,791,202,135 End of year† $ 91,857,352 $ 589,808,329 $ 537,443,618 $ 515,268,989 $ 452,298,131 $ 1,748,552,554 $ 1,666,728,180 †Includes undistributed net investment income of $ 14,131 $ 2,657,078 $ 2,447,299 $ 958,293 $ 239,384 $ 13,567,156 $ 5,909,198 *From April 1, 2016 (commencement of operations) to September 30, 2016. 286 See notes to financial statements 287 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS COVERED CALL STRATEGY EQUITY INCOME GLOBAL GROWTH & INCOME Year Ended September 30 * Shares Issued and Redeemed Class A: Sold 4,767,539 6,555,770 7,336,596 4,915,279 4,901,776 7,381,569 7,787,049 Issued for distributions reinvested 11,707 2,962,868 3,209,850 2,460,992 7,684,230 4,133,027 3,935,976 Redeemed (95,242 ) (9,037,443 ) (7,705,002 ) (6,463,775 ) (5,352,471 ) (11,210,394 ) (9,912,533 ) Net increase in Class A shares outstanding 4,684,004 481,195 2,841,444 912,496 7,233,535 304,202 1,810,492 Class B: Sold N/A 26,441 41,958 41,598 78,767 76,305 79,295 Issued for distributions reinvested N/A 19,752 29,766 37,322 130,402 50,645 59,459 Redeemed N/A (120,318 ) (218,351 ) (150,696 ) (179,418 ) (291,680 ) (316,708 ) Net increase (decrease) in Class B shares outstanding N/A (74,125 ) (146,627 ) (71,776 ) 29,751 (164,730 ) (177,954 ) Advisor Class Sold 4,818,883 2,188,222 2,306,935 8,092,269 7,646,436 2,931,409 3,040,101 Issued for distributions reinvested 22,348 280,602 225,617 936,150 1,684,881 427,659 340,669 Redeemed (1,056,567 ) (1,138,072 ) (1,476,879 ) (1,838,151 ) (1,398,555 ) (4,145,892 ) (1,865,063 ) Net increase (decrease) in Advisor Class shares outstanding 3,784,664 1,330,752 1,055,673 7,190,268 7,932,762 (786,824 ) 1,515,707 Institutional Class: Sold 407,074 391,950 347,901 46,001 48,763 46,308 47,708 Issued for distributions reinvested 196 29,340 15,831 21,901 69,078 27,620 25,118 Redeemed (100 ) (1,251,685 ) (20,738 ) (27,423 ) (61,001 ) (42,961 ) (40,741 ) Net increase (decrease) in Institutional Class shares outstanding 407,170 (830,395 ) 342,994 40,479 56,840 30,967 32,085 *From April 1, 2016 (commencement of operations) to September 30, 2016. 288 See notes to financial statements 289 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS HEDGED U.S. EQUITY OPPORTUNITIES INTERNATIONAL OPPORTUNITY REAL ESTATE Year Ended September 30 * ** Increase (Decrease) in Net Assets From Operations Net investment income $ 6,571 $ 1,529,442 $ 1,177,991 $ 5,121,358 $ 1,035,051 $ 1,847,064 $ 404,033 Net realized gain (loss) on investments, options and futures contracts, and foreign currency transactions (7,443 ) (2,746,531 ) (7,234,671 ) 34,586,627 79,081,123 1,257,211 24,636 Net unrealized appreciation (depreciation) of investments, options and futures contracts, and foreign currency transactions (29,209 ) 24,791,949 (1,841,871 ) 26,978,713 (92,521,856 ) 6,328,298 (2,448,175 ) Net increase (decrease) in net assets resulting from operations (30,081 ) 23,574,860 (7,898,551 ) 66,686,698 (12,405,682 ) 9,432,573 (2,019,506 ) Distributions to Shareholders Net investment income – Class A — (811,325 ) (712,515 ) (932,093 ) (1,230,423 ) (374,698 ) (68,828 ) Net investment income – Class B N/A (4,061 ) — — — N/A N/A Net investment income – Advisor Class — (315,211 ) (140,251 ) (93,491 ) (78,489 ) (1,064,535 ) (309,011 ) Net investment income – Institutional Class — (12,370 ) (18,281 ) (9,572 ) (18,948 ) (22,157 ) (8,900 ) Net realized gains – Class A — — — (69,557,929 ) (53,444,769 ) (35,427 ) — Net realized gains – Class B N/A — — (945,973 ) (913,751 ) N/A N/A Net realized gains – Advisor Class — — — (4,434,485 ) (2,495,521 ) (111,064 ) — Net realized gains – Institutional Class — — — (363,565 ) (255,417 ) (2,496 ) — Total distributions — (1,142,967 ) (871,047 ) (76,337,108 ) (58,437,318 ) (1,610,377 ) (386,739 ) Share Transactions Class A: Proceeds from shares sold 9,273,891 28,098,007 34,322,329 124,866,504 136,372,505 18,454,657 12,123,983 Reinvestment of distributions — 804,813 707,912 69,999,981 54,304,871 395,757 67,795 Cost of shares redeemed (10,686 ) (31,080,873 ) (26,787,203 ) (124,056,665 ) (111,164,893 ) (4,353,175 ) (301,713 ) 9,263,205 (2,178,053 ) 8,243,038 70,809,820 79,512,483 14,497,239 11,890,065 Class B: Proceeds from shares sold N/A 132,109 194,517 788,145 880,576 N/A N/A Reinvestment of distributions N/A 4,038 — 940,954 913,334 N/A N/A Cost of shares redeemed N/A (760,543 ) (920,495 ) (2,435,194 ) (3,260,835 ) N/A N/A N/A (624,396 ) (725,978 ) (706,095 ) (1,466,925 ) N/A N/A Advisor Class: Proceeds from shares sold 24,590,674 27,538,775 30,826,438 33,137,811 26,801,133 18,737,198 43,112,696 Reinvestment of distributions — 314,171 139,818 4,476,994 2,559,289 1,170,197 308,971 Cost of shares redeemed (20,518 ) (9,640,858 ) (6,399,457 ) (12,691,626 ) (12,916,191 ) (11,348,437 ) (765,928 ) 24,570,156 18,212,088 24,566,799 24,923,179 16,444,231 8,558,958 42,655,739 Institutional Class: Proceeds from shares sold 100,010 368,590 444,822 1,029,771 1,039,954 511,240 1,048,520 Reinvestment of distributions — 12,370 18,281 373,137 274,365 24,653 8,900 Cost of shares redeemed — (245,254 ) (395,447 ) (645,729 ) (593,271 ) (1,019,222 ) (496 ) 100,010 135,706 67,656 757,179 721,048 (483,329 ) 1,056,924 Net increase from share transactions 33,933,371 15,545,345 32,151,515 95,784,083 95,210,837 22,572,868 55,602,728 Net increase in net assets 33,903,290 37,977,238 23,381,917 86,133,673 24,367,837 30,395,064 53,196,483 Net Assets Beginning of year — 257,054,540 233,672,623 881,197,051 856,829,214 53,196,483 — End of year† $ 33,903,290 $ 295,031,778 $ 257,054,540 $ 967,330,724 $ 881,197,051 $ 83,591,547 $ 53,196,483 †Includes undistributed net investment income of $ 6,862 $ 1,405,248 $ 1,142,919 $ 5,121,270 $ 1,035,020 $ 418,336 $ 17,294 *From August 1, 2016 (commencement of operations) to September 30, 2016. **From April 6, 2015 (commencement of operations) to September 30, 2015. 290 See notes to financial statements 291 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS HEDGED U.S. EQUITY OPPORTUNITIES INTERNATIONAL OPPORTUNITY REAL ESTATE Year Ended September 30 * ** Shares Issued and Redeemed Class A: Sold 936,023 2,127,784 2,600,533 3,446,512 3,318,481 1,855,661 1,299,792 Issued for distributions reinvested — 60,467 54,835 1,920,966 1,372,375 39,622 7,665 Redeemed (1,070 ) (2,343,185 ) (2,031,442 ) (3,431,848 ) (2,705,324 ) (426,479 ) (33,521 ) Net increase (decrease) in Class A shares outstanding 934,953 (154,934 ) 623,926 1,935,630 1,985,532 1,468,804 1,273,936 Class B: Proceeds from shares sold N/A 10,638 15,517 27,316 26,080 N/A N/A Issued for distributions reinvested N/A 321 — 32,258 28,077 N/A N/A Cost of shares redeemed N/A (61,282 ) (73,691 ) (83,444 ) (96,523 ) N/A N/A Net decrease in Class B shares outstanding N/A (50,323 ) (58,174 ) (23,870 ) (42,366 ) N/A N/A Advisor Class: Proceeds from shares sold 2,477,541 2,058,313 2,303,344 903,793 644,299 1,916,747 4,594,793 Issued for distributions reinvested — 23,393 10,772 121,493 64,158 117,391 34,846 Cost of shares redeemed (2,075 ) (720,035 ) (484,106 ) (346,735 ) (310,019 ) (1,140,297 ) (84,427 ) Net increase in Advisor Class shares outstanding 2,475,466 1,361,671 1,830,010 678,551 398,438 893,841 4,545,212 Institutional Class: Sold 10,001 27,762 33,320 28,565 25,177 49,689 106,509 Issued for distributions reinvested — 920 1,407 10,159 6,904 2,490 1,005 Redeemed — (18,468 ) (29,837 ) (17,889 ) (14,276 ) (97,131 ) (57 ) Net increase (decrease) in Institutional Class shares outstanding 10,001 10,214 4,890 20,835 17,805 (44,952 ) 107,457 *From August 1, 2016 (commencement of operations) to September 30, 2016. **From April 6, 2015 (commencement of operations) to September 30, 2015. 292 See notes to financial statements 293 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS SELECT GROWTH SPECIAL SITUATIONS TOTAL RETURN Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,158,454 $ 788,190 $ 3,521,096 $ 443,836 $ 10,963,683 $ 8,897,828 Net realized gain on investments 55,974,501 46,613,802 5,047,355 29,671,829 15,428,099 26,452,055 Net unrealized appreciation (depreciation) of investments (29,597,382 ) (25,403,387 ) 42,543,717 (30,358,590 ) 42,876,523 (60,504,263 ) Net increase (decrease) in net assets resulting from operations 27,535,573 21,998,605 51,112,168 (242,925 ) 69,268,305 (25,154,380 ) Distributions to Shareholders Net investment income — Class A (632,707 ) (33,918 ) (320,349 ) (614,851 ) (12,018,647 ) (11,458,210 ) Net investment income — Class B (352 ) — — — (57,057 ) (28,623 ) Net investment income — Advisor Class (144,240 ) (23,472 ) (61,500 ) (83,726 ) (17,508 ) (19,854 ) Net investment income — Institutional Class (10,456 ) (4,324 ) (10,970 ) (33,545 ) (532,976 ) (333,411 ) Net realized gains — Class A (34,595,217 ) — (24,838,426 ) (22,889,551 ) (18,715,227 ) (26,531,506 ) Net realized gains — Class B (437,191 ) — (251,921 ) (282,955 ) (193,359 ) (334,083 ) Net realized gains — Advisor Class (4,961,052 ) — (2,451,492 ) (1,540,363 ) (24,883 ) (45,598 ) Net realized gains — Institutional Class (349,535 ) — (334,021 ) (307,598 ) (709,203 ) (97,905 ) Total distributions (41,130,750 ) (61,714 ) (28,268,679 ) (25,752,589 ) (32,268,860 ) (38,849,190 ) Share Transactions Class A: Proceeds from shares sold 53,942,655 54,416,494 57,114,576 62,551,504 119,860,031 146,851,394 Reinvestment of distributions 34,969,346 33,809 24,976,809 23,373,326 30,372,755 37,605,795 Cost of shares redeemed (56,220,661 ) (52,380,060 ) (61,105,843 ) (56,620,386 ) (124,013,108 ) (106,907,221 ) 32,691,340 2,070,243 20,985,542 29,304,444 26,219,678 77,549,968 Class B: Proceeds from shares sold 384,843 429,281 340,490 405,103 743,681 1,026,008 Reinvestment of distributions 428,944 — 251,791 282,325 249,778 362,686 Cost of shares redeemed (1,280,290 ) (1,488,363 ) (961,049 ) (1,245,404 ) (1,817,144 ) (2,508,178 ) (466,503 ) (1,059,082 ) (368,768 ) (557,976 ) (823,685 ) (1,119,484 ) Advisor Class: Proceeds from shares sold 24,704,923 23,956,222 21,179,680 18,421,121 913,254 502,020 Reinvestment of distributions 5,025,297 23,442 2,498,447 1,621,689 37,391 62,481 Cost of shares redeemed (8,735,085 ) (10,552,736 ) (6,267,393 ) (5,321,986 ) (743,012 ) (1,615,735 ) 20,995,135 13,426,928 17,410,734 14,720,824 207,633 (1,051,234 ) Institutional Class Proceeds from shares sold 632,475 802,590 802,716 795,472 1,087,423 30,633,716 Reinvestment of distributions 359,991 4,324 344,991 341,142 1,242,180 431,287 Cost of shares redeemed (594,620 ) (450,856 ) (472,929 ) (666,944 ) (1,865,316 ) (631,455 ) 397,846 356,058 674,778 469,670 464,287 30,433,548 Net increase from share transactions 53,617,818 14,794,147 38,702,286 43,936,962 26,067,913 105,812,798 Net increase in net assets 40,022,641 36,731,038 61,545,775 17,941,448 63,067,358 41,809,228 Net Assets Beginning of year 407,153,260 370,422,222 480,547,860 462,606,412 824,170,689 782,361,461 End of year† $ 447,175,901 $ 407,153,260 $ 542,093,635 $ 480,547,860 $ 887,238,047 $ 824,170,689 †Includes undistributed net investment income (deficit) of $ 1,158,311 $ 787,612 $ 3,143,654 $ 15,377 $ (4,119,893 ) $ (4,740,199 ) 294 See notes to financial statements 295 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS SELECT GROWTH SPECIAL SITUATIONS TOTAL RETURN Year Ended September 30 Shares Issued and Redeemed Class A: Sold 4,874,467 4,524,618 2,313,645 2,296,761 6,498,557 7,527,965 Reinvestment of distributions 3,125,053 2,865 1,003,488 892,452 1,652,437 1,955,683 Redeemed (5,093,990 ) (4,363,924 ) (2,472,288 ) (2,072,629 ) (6,721,953 ) (5,496,779 ) Net increase in Class A shares outstanding 2,905,530 163,559 844,845 1,116,584 1,429,041 3,986,869 Class B: Proceeds from shares sold 38,378 40,379 18,036 18,935 41,142 53,736 Reinvestment of distributions 43,725 — 13,148 13,685 13,816 19,166 Cost of shares redeemed (132,379 ) (139,374 ) (50,124 ) (58,315 ) (100,497 ) (131,276 ) Net decrease in Class B shares outstanding (50,276 ) (98,995 ) (18,940 ) (25,695 ) (45,539 ) (58,374 ) Advisor Class: Proceeds from shares sold 2,202,432 1,974,720 854,224 670,808 47,824 25,472 Reinvestment of distributions 445,505 1,978 99,938 61,802 2,025 3,241 Cost of shares redeemed (782,048 ) (883,130 ) (251,602 ) (194,572 ) (39,591 ) (82,493 ) Net increase (decrease) in Advisor Class shares 1,865,889 1,093,568 702,560 538,038 10,258 (53,780 ) outstanding Institutional Class: Sold 57,585 66,313 32,960 29,003 58,841 1,538,175 Reinvestment of distributions 31,802 364 13,745 12,966 67,216 22,600 Redeemed (53,039 ) (36,602 ) (19,072 ) (24,349 ) (100,652 ) (32,545 ) Net increase in Institutional Class shares outstanding 36,348 30,075 27,633 17,620 25,405 1,528,230 296 See notes to financial statements 297 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 1. Significant Accounting Policies — First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Balanced Income Fund (commenced operations October 1, 2015), Floating Rate Fund, Fund For Income, Government Fund, International Opportunities Bond Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund and Strategic Income Fund. All of the Income Funds are diversified funds except International Opportunities Bond Fund which is a non-diversified fund. The Equity Funds issue shares of beneficial interest in the Covered Call Strategy Fund (commenced operations on April 1, 2016), Equity Income Fund, Global Fund, Growth & Income Fund, Hedged U.S. Equity Opportunities Fund (commenced operations on August 1, 2016), International Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”). All of the Equity Funds are diversified funds, except Real Estate Fund which is a non-diversified fund. The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of September 30, 2016, is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Balanced Income Fund seeks income as its primary objective and has a secondary objective of capital appreciation. Floating Rate Fund seeks a high level of current income. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. International Opportunities Bond Fund seeks total return consisting of income and capital appreciation. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Strategic Income Fund seeks a high level of current income. Covered Call Strategy Fund seeks long-term capital appreciation. 298 Equity Income Fund seeks total return. Global Fund seeks long-term capital growth. Growth & Income Fund seeks long-term growth of capital and current income. Hedged U.S. Equity Opportunities Fund seeks total return and, secondarily, capital appreciation. International Fund primarily seeks long-term capital growth. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Cash Management Fund, are priced based upon valuations that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The net asset value of the Strategic Income Fund is derived from the net asset values of the underlying Funds in which it invests. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of Foresters Investment Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not 299 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use evaluated prices from a pricing service to fair value foreign equity securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. At September 30, 2016, the Floating Rate Fund held one security that was fair valued at a value of $99,500 representing 0.1% of the Fund’s net assets, the Fund For Income held one security that was fair valued at a value of $273,625 representing 0% of the Fund’s net assets and the Special Situations Fund held one security that was fair valued at a value of $3,683,075 representing 0.7% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the fund’s investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1—Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2—Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include 300 quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3—Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. The underlying Funds in which Strategic Income Fund invests are also categorized in Level 1. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Variable and floating rate, corporate, sovereign and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Cash Management Fund are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. The aggregate value by input level, as of September 30, 2016, for each Fund’s investments is included following each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2016, capital loss carryovers were as follows: 301 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 Capital Loss Carryovers Not Subject Year Capital Loss Carryforwards Expire to Expiration Long Short Fund Total 2017 2018 2019 Term Term Floating Rate $ 2,912,006 $ — $ — $ — $ 2,132,843 $ 779,163 Fund For Income 155,604,220 23,949,720 110,622,886 — 16,070,123 4,961,491 Government 14,175,335 — — 40,595 — 14,134,740 International Opportunities Bond 461,028 — — — 269,187 191,841 Investment Grade 2,682,018 2,299,840 — — 382,178 — Limited Duration High Quality Bond 505,114 — — — 186,747 318,367 Strategic Income 249,919 — — — 191,783 58,136 Covered Call Strategy 224,724 — 224,724 Global 2,232,649 — 2,232,649 Hedged U.S. Equity Opportunities 7,734 — — — 1,078 6,656 International 29,410,125 — 19,627,323 2,191,242 2,774,463 4,817,097 As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in fiscal year 2010 and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2013–2015, or expected to be taken in the Funds’ 2016 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders— Dividends from net investment income of Balanced Income Fund, Floating Rate Fund, Fund For Income, Government Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, and Strategic Income Fund are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. Prior to March 31, 2016, dividends from net investment income of International Opportunities Bond Fund were generally declared daily and paid monthly. Effective April 1, 2016, dividends from 302 net investment income, if any, of International Opportunities Bond Fund are declared and paid quarterly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Covered Call Strategy Fund, Equity Income Fund, Growth & Income Fund, Real Estate Fund and Total Return Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Hedged U.S. Equity Opportunities Fund, International Fund, Opportunity Fund, Select Growth Fund, and Special Situations Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, late loss deferrals, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of International Opportunities Bond Fund, Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. International Opportunities Bond Fund, Global Fund, Hedged U.S. Equity Opportunities Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. 303 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. G. OtherSecurity transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Withholding taxes on foreign dividends have been provided in accordance with the Funds understanding of the applicable countrys tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balance of the Funds. For the year ended September 30, 2016, the Income Funds and Equity Funds received credits in the amount of $38,465 and $23,120, respectively. Certain of the Income and Equity Funds reduced expenses through brokerage service arrangements. For the year ended September 30, 2016, expenses were reduced by a total of $75 for certain of the Income Funds and $33,632 for certain of the Equity Funds under these arrangements. 2. Security Transactions —For the year ended September 30, 2016, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Balanced Income $ 32,731,058 $ 6,929,970 $ 2,675,481 $ 1,796,725 Floating Rate 64,490,244 45,748,808 — — Fund For Income 374,167,344 361,869,035 — — Government 171,981,349 184,203,582 150,253,747 135,672,268 International Opportunities Bond 87,038,744 97,902,057 — — Investment Grade 250,609,315 207,478,989 — — Limited Duration High Quality Bond 92,889,222 44,077,089 8,085,882 8,374,719 Strategic Income 77,963,432 65,321,073 — — Covered Call Strategy 129,808,624 42,314,452 — — Equity Income 120,650,157 122,162,816 — — Global 479,524,390 441,164,431 — — Growth & Income 388,088,094 455,298,792 — — Hedged U.S. Equity Opportunities 33,107,467 1,244,550 — — International 97,193,171 75,038,865 — — Opportunity 346,672,947 306,034,621 — — Real Estate 42,240,084 21,088,814 — — Select Growth 263,747,380 248,021,169 — — Special Situations 228,575,919 187,518,578 — — Total Return 498,841,908 469,162,974 25,274,124 35,006,181 305 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 At September 30, 2016, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Gross Gross Net Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Balanced Income $ 28,914,581 $ 1,204,274 $ 186,574 $ 1,017,700 Floating Rate 134,093,821 1,271,911 497,471 774,440 Fund For Income 672,696,736 23,357,855 4,559,861 18,797,994 Government 332,420,655 7,690,961 962,733 6,728,228 International Opportunities Bond 127,199,631 2,551,822 11,668,970 (9,117,148) Investment Grade 572,150,145 22,483,972 6,551,386 15,932,586 Limited Duration High Quality Bond 118,864,898 451,595 1,628,542 (1,176,947) Strategic Income 152,438,599 127,612 3,824,732 (3,697,120) Covered Call Strategy 88,203,664 3,147,334 1,319,102 1,828,232 Equity Income 435,241,079 161,497,150 9,668,309 151,828,841 Global 463,349,963 60,949,470 12,504,775 48,444,695 Growth & Income 1,147,183,308 632,989,310 29,539,563 603,449,747 Hedged U.S. Equity Opportunities 31,867,177 584,963 481,678 103,285 International 220,667,922 75,377,041 2,771,786 72,605,255 Opportunity 713,366,489 278,082,447 26,012,071 252,070,376 Real Estate 76,844,126 6,621,591 2,900,538 3,721,053 Select Growth 387,070,324 68,928,550 8,834,996 60,093,554 Special Situations 447,390,776 108,808,307 14,854,214 93,954,093 Total Return 739,793,485 177,340,080 10,863,292 166,476,788 306 The Strategic Income Fund may invest in Institutional Class shares of the Cash Management Fund, Limited Duration High Quality Bond Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund, Floating Rate Fund, Fund For Income, Covered Call Strategy Fund, Equity Income Fund, Real Estate Fund, Tax Exempt Income Fund and Tax Exempt Opportunities Fund. During the year ended September 30, 2016, purchases and sales of shares, dividends, capital gain distributions received and realized gains (losses) recognized by Strategic Income Fund from investments in these Funds were as follows: Balance Balance Realized of Shares of Shares Gain (Loss) Held Purchases/ Sales/ Held Value Dividend Capital Gain on Security Fund 9/30/2015 Additions Reductions 9/30/2016 9/30/2016 Income Distributions Transactions Covered Call Strategy — 363,379 — 363,379 $ 3,760,976 $24,335 $ — $— Floating Rate 1,040,007 478,165 (359,718) 1,158,454 11,167,497 389,245 — 75,541 Fund For Income 20,412,467 7,806,131 (4,344,855) 23,873,743 59,445,620 2,682,935 — (314,488) Government 1,239,997 420,931 (977,699) 683,229 7,447,197 332,534 — 12 International Opportunities Bond 2,138,577 69,864 (1,378,706) 829,735 7,708,242 187,055 — (1,595,081) Investment Grade 1,383,268 1,964,425 (364,598) 2,983,095 29,592,300 786,080 — 111,700 Limited Duration High Quality Bond 676,382 1,911,630 (307,565) 2,280,447 22,120,332 473,667 — 6,432 Equity Income 849,529 382,215 (1,231,744) — — 61,564 245,434 (229,023) Tax Exempt Income 690,033 412,041 ) — — 325,195 — (145,630) 28,430,260 13,808,781 (10,066,959 ) $141,242,164 $5,262,610 $245,434 $ ) The financial statements of each of the Funds in which Strategic Income had investments during the year ended September 30, 2016 are included in this report except Tax Exempt Income Fund, whose most recent financial statements as of June 30, 2016 are available and can be viewed by visiting our website www.foresters.com, by calling 1-800-423-4026 or by writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005. 3. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trusts are officers of the Trusts’ investment adviser, FIMCO, their underwriter, Foresters Financial Services, Inc. (“FFS”) and their transfer agent, Foresters Investor Services, Inc. (“FIS”). Trustees of the Trusts who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the year ended September 30, 2016, total trustees fees accrued by the Income Funds and Equity Funds amounted to $118,894 and $317,062, respectively. 307 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the year ended September 30, 2016, FIMCO has voluntarily waived the Fund’s entire advisory fee of $596,957 and assumed $214,068 of other Fund expenses to prevent a negative yield on the Fund’s shares. Balanced Income Fund —.70% on the first $300 million of the Fund’s average daily net assets, .65% on the next $200 million, .60% on the next $500 million, .55% on the next $1 billion, declining by .05% on each $1 billion thereafter down to .45% on average daily net assets over $3 billion. For the year ended September 30, 2016, FIMCO has assumed, pursuant to an expense limitation agreement, the Fund’s entire advisory fee of $116,985 and assumed $59,583 of other Fund expenses to limit the Fund’s overall expense ratio (exclusive of certain expenses) to 1.15% on Class A shares, .82% on Advisor Class shares and .69% on Institutional Class shares. Floating Rate Fund —.60% on the first $250 million of the Fund’s average daily net assets, .55% on the next $250 million, .50% on the next $500 million and .45% on the next $1 billion and .40% on average daily net assets over $2 billion. For the year ended September 30, 2016, FIMCO has waived, pursuant to an expense limitation agreement, $161,613 in advisory fees to limit the Fund’s overall expense ratio (exclusive of certain expenses) to 1.10% on Class A shares, .90% on Advisor Class shares and .70% on Institutional Class shares. Fund For Income and International Opportunities Bond Fund —.75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended September 30, 2016, FIMCO has voluntarily waived $157,952 in advisory fees on Fund For Income to limit the advisory fee to .70% of its average daily net assets. For the year ended September 30, 2016, FIMCO has assumed, pursuant to an expense limitation agreement, which has since expired, $20,883 of expenses to limit the International Opportunities Bond Fund’s overall expense ratio (exclusive of certain expenses) to 1.30% on Class A shares. Government, Investment Grade, and Limited Duration High Quality Bond — .66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the year ended September 30, 2016, FIMCO has voluntarily waived $366,801, in advisory fees on Government Fund to limit the advisory fee to .55% of its 308 average daily net assets. For the year ended September 30, 2016, FIMCO has voluntarily waived $605,056 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of its average daily net assets. For the year ended September 30, 2016, FIMCO has waived, pursuant to an expense limitation agreement, $224,275 in advisory fees to limit the Limited Duration High Quality Bond Fund’s overall expense ratio (exclusive of certain expenses) to 1.05% on Class A shares, .75% on Advisor Class shares and .60% on Institutional Class shares Strategic Income Fund —.05% of the Fund’s average daily net assets. Covered Call Strategy Fund —.80% on the first $300 million of each Fund’s average daily net assets, .75% on the next $200 million, .70% on the next $500 million, declining by .05% on each $1 billion thereafter, down to .55% on average daily net assets of $3 billion. For the period, April 1, 2016 (commencement of operations) to September 30, 2016, FIMCO has waived, pursuant to an expense limitation agreement $130,501 in advisory fees to limit the Covered Call Strategy Fund’s overall expense ratio (exclusive of certain expenses) to 1.30% on Class A shares, .97% on Advisor Class shares and .84% on Institutional Class shares. Equity Income, Growth & Income, Real Estate, Opportunity and Select Growth Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended September 30, 2016, FIMCO has waived, pursuant to an expense limitation agreement $61,030 in advisory fees to limit the Real Estate Fund’s overall expense ratio (exclusive of certain expenses) to 1.45% on Class A shares, 1.12% on Advisor Class shares and 1.00% on Institutional Class shares. Global Fund —.95% on the first $600 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the year ended September 30, 2016, FIMCO has voluntarily waived $241,466 in advisory fees to limit the advisory fee to .90% of the Fund’s average daily net assets. Hedged U.S. Equity Opportunities Fund —1.15% on the first $100 million of each Fund’s average daily net assets, 1.10% on the next $400 million, 1.05% on the next $500 million, declining by .05% on each $1 billion thereafter, down to .90% on average daily net assets of $3 billion. For the period, August 1, 2016 (commencement of operations) to September 30, 2016, FIMCO has assumed, pursuant to an expense limitation agreement, the Fund’s entire advisory fee of $33,039 and assumed $26,216 of other Fund expenses to limit the Hedged U.S. Equity Opportunities Fund’s overall expense ratio (exclusive of certain expenses) to 1.75% on Class A shares, 1.42% on Advisor Class shares and 1.31% on Institutional Class shares. 309 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 International Fund —.98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. Special Situations Fund —.90% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million and .64% on average daily net assets over $1.5 billion. For the year ended September 30, 2016, FIMCO has voluntarily waived $49,241 advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. Total Return Fund —.75% on the first $300 million of the Fund’s average daily net assets, .70% on the next $200 million, .65% on the next $500 million, .60% on the next $1 billion, .55% on the next $1 billion, down to .50% on average daily net assets over $3 billion. For the year ended September 30, 2016, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $13,925,509 and $43,762,776, respectively, of which $2,229,639 and $515,277, respectively, was voluntarily waived by FIMCO as noted above. FIMCO has entered into an expense limitation agreement with the Balanced Income Fund (“BIF”) to limit BIF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.15% of the average daily net assets on the Class A shares, .82% of the average daily net assets on Advisor Class shares and .69% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2017. FIMCO and BIF have agreed that any expenses of BIF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by BIF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of BIF’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period October 1, 2015 (commencement of operations) through September 30, 2016, FIMCO assumed $176,568 under the terms of the agreement of which $176,568 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to January 31, 2017, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Floating Rate Fund (“FRF”) to limit FRF’s total annual fund operating expenses (exclusive of interest 310 expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.10% of the average daily net assets on the Class A shares, .90% of the average daily net assets on Advisor Class shares and .70% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2017. For the year ended September 30, 2016, FIMCO assumed $161,613, under the terms of the agreement. FIMCO and FRF have agreed that any expenses of FRF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by FRF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of FRF’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period October 21, 2013 (commencement of operations) through September 30, 2016, FIMCO assumed $583,579 under the terms of the agreement of which $223,535 expires on September 30, 2017, $198,431 expires on September 30, 2018 and $161,613 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to January 31, 2017, with the approval of the Board. FIMCO had entered into an expense limitation agreement with the International Opportunities Bond Fund (“IOBF”) to limit IOBF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares. The agreement expired on January 31, 2016. For the year ended September 30, 2016, FIMCO assumed $20,883 under the terms of the agreement. FIMCO and IOBF have agreed that any expenses of IOBF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by IOBF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of IOBF’s Class A shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period August 20, 2012 (commencement of operations) to September 30, 2016, FIMCO assumed $684,479 under the terms of the agreement of which $278,248 expired on September 30, 2015, $228,243 expired on September 30, 2016, $94,746 expires on September 30, 2017, $62,359 expires on September 30, 2018, and $20,883 expires on September 30, 2019. FIMCO has entered into an expense limitation agreement with the Limited Duration High Quality Bond Fund (“LDHQ”) to limit LDHQ’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.05% of the average daily net assets on Class A 311 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 shares, .75% of the average daily net assets on Advisor Class shares and .60% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2017. For the year ended September 30, 2016, FIMCO assumed $224,275, under the terms of the agreement. FIMCO and LDHQ have agreed that any expenses of LDHQ assumed by FIMCO pursuant to this agreement be repaid to FIMCO by LDHQ within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of LDHQ’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period May 19, 2014 (commencement of operations) to September 30, 2016, FIMCO assumed $546,563 under the terms of the agreement of which $143,148 expires on September 30, 2017, $179,140 expires on September 30, 2018 and $224,275 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to January 31, 2017, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Covered Call Strategy Fund (“CCS”) to limit CCS’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares, .97% of the average daily net assets on Advisor Class shares and .84% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2018. FIMCO and CCS have agreed that any expenses of CCS assumed by FIMCO pursuant to this agreement be repaid to FIMCO by CCS within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of CCS’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period April 1, 2016 (commencement of operations) through September 30, 2016, FIMCO assumed $130,501 under the terms of the agreement of which $130,501 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to January 31, 2018, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Hedged U.S. Equity Opportunities Fund (“HEUSO”) to limit HEUSO’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.75% of the average daily net assets on the Class A shares, 1.42% of the average daily net assets on Advisor Class shares and 1.31% of the average daily net assets on Institutional Class shares. The agreement expires 312 on August 1, 2017. FIMCO and HEUSO have agreed that any expenses of HEUSO assumed by FIMCO pursuant to this agreement be repaid to FIMCO by HEUSO within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of HEUSO’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period August 1, 2016 (commencement of operations) through September 30, 2016, FIMCO assumed $59,255 under the terms of the agreement of which $59,255 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to August 1, 2017, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Real Estate Fund (“REIT”) to limit REIT’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.45% of the average daily net assets on the Class A shares, 1.12% of the average daily net assets on Advisor Class shares and 1.00% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2017. For the year ended September 30, 2016, FIMCO assumed $61,030, under the terms of the agreement. FIMCO and REIT have agreed that any expenses of REIT assumed by FIMCO pursuant to this agreement be repaid to FIMCO by REIT within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of REIT’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the applicable expense ratio in place at the time the expenses are waived or assumed. For the period April 6, 2015 (commencement of operations) through September 30, 2016, FIMCO assumed $167,307 under the terms of the agreement of which $106,277 expires on September 30, 2018 and $61,030 expires on September 30, 2019. The expense limitation agreement may be terminated or amended prior to January 31, 2017, with the approval of the Board. For the year ended September 30, 2016, FFS, as underwriter, received from the Income Funds and Equity Funds $10,444,834 and $22,549,009, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $168,782 and $116,950, respectively, to other dealers. For the year ended September 30, 2016, shareholder servicing costs for the Income Funds and Equity Funds included $3,074,177 and $8,004,495, respectively, in transfer agent fees accrued to FIS, of which FIS voluntarily waived $43,983 on the Cash Management Fund and $20,883 on the International Opportunities Bond Fund. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FFS a fee up to .30% of 313 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FFS a fee up to 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the year ended September 30, 2016, total distribution plan fees accrued to FFS by the Income Funds and Equity Funds amounted to $4,905,397 and $15,837,797, respectively. Brandywine Global Investment Management, LLC, serves as investment subadviser to International Opportunities Bond Fund. Muzinich & Co., Inc., serves as investment subadviser to Floating Rate Fund and Fund For Income. Wellington Management Company, LLP serves as investment subadviser to Global Fund and, effective August 1, 2016, (commencement of operations) Hedged U.S. Equity Opportunities Fund. Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. Effective April 1, 2016, (commencement of operations) Ziegler Capital Management, LLC serves as investment subadviser to Covered Call Strategy Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At September 30, 2016, the Balanced Income Fund held two 144A Securities with an aggregate value of $485,215 representing 1.6% of the Fund’s net assets, Floating Rate Fund held five 144A securities with an aggregate value of $1,842,296 representing 1.4% of the Fund’s net assets, Fund For Income held one hundred sixty-nine 144A securities with an aggregate value of $277,835,263 representing 39.4% of the Fund’s net assets, International Opportunities Bond Fund held seven 144A securities with an aggregate value of $7,598,489 representing 6.1% of the Fund’s net assets, Investment Grade Fund held eighteen 144A securities with an aggregate value of $65,419,322 representing 11.0% of the Fund’s net assets, Limited Duration High Quality Bond Fund held sixteen 144A securities with an aggregate value of $14,104,487 representing 11.6% of the Fund’s net assets and Total Return Fund held eighteen 144A securities with an aggregate value of $22,517,515 representing 2.5% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, the Section 4(2) securities are deemed to be liquid. At September 30, 2016, Total Return Fund held two Section 4(2) securities with 314 an aggregate value of $9,994,116 representing 1.1% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. Derivatives —Some of the Funds may invest in various derivatives. A derivative is a financial instrument which has a value that is based on – or “derived from” – the values of other assets, reference rates, or indices. The Funds may invest in derivatives for hedging purposes. Derivatives may relate to a wide variety of underlying references, such as commodities, stocks, bonds, interest rates, currency exchange rates, and related indices. Derivatives include futures contracts and options on futures contracts, forward-commitment transactions, options on securities, caps, floors, collars, swap contracts, and other financial instruments. Some derivatives, such as futures contracts and certain options, are traded on U.S. commodity and securities exchanges, while other derivatives, such as swap contracts, are privately negotiated and entered into in the OTC. The risks associated with the use of derivatives are different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. The use of a derivative involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the other party to the contract (usually referred to as a “counterparty”) or the failure of the counterparty to make required payments or otherwise comply with the terms of the contract. Additionally, the use of credit derivatives can result in losses if the Adviser does not correctly evaluate the creditworthiness of the issuer on which the credit derivative is based. Derivatives may be subject to liquidity risk, which exists when a particular derivative is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many OTC derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Derivatives may be subject to pricing or “basis” risk, which exists when a particular derivative becomes extraordinarily expensive relative to historical prices or the prices of corresponding cash market instruments. Under certain market conditions, it may not be economically feasible to initiate a transaction or liquidate a position in time to avoid a loss or take advantage of an opportunity. Because many derivatives have leverage or borrowing components, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. 315 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 Like most other investments, derivative instruments are subject to the risk that the market value of the instrument will change in a way detrimental to the Funds’ interest. The Funds bear the risk that the Adviser will incorrectly forecast future market trends or the values of assets, reference rates, indices, or other financial or economic factors in establishing derivative positions for the Funds. If the Adviser attempts to use a derivative as a hedge against, or as a substitute for, a portfolio investment, the Funds will be exposed to the risk that the derivative will have or will develop an imperfect or no correlation with the portfolio investment. This could cause substantial losses for the Funds. While hedging strategies involving derivative instruments can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other investments. Many derivatives, in particular OTC derivatives, are complex and often valued subjectively. Improper valuations can result in increased cash payment requirements to counterparties or a loss of value to the Funds. The following provides more information on specific types of derivatives and activity in the Funds. The use of derivative instruments by the Funds for the period ended September 30, 2016 was related to the use of written options. Options Contracts —Some of the Funds may write covered call and put options on securities, derivative instruments, or currencies the Funds own or in which it may invest. Writing put options tends to increase the Funds’ exposure to the underlying instrument. Writing call options tends to decrease the Funds’ exposure to the underlying instrument. When a Fund writes a call or put option, an amount equal to the premium received is recorded as a liability and subsequently marked to market to reflect the current value of the option written. These liabilities are reflected as written options outstanding in the Statement of Assets and Liabilities. Payments received or made, if any, from writing options with premiums to be determined on a future date are reflected as such on the Statement of Assets and Liabilities. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or closed are added to the proceeds or offset against amounts paid on the underlying future, swap, security or currency transaction to determine the realized gain or loss. A Fund, as a writer of an option, has no control over whether the underlying future, swap, security or currency may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the future, swap, security or currency underlying the written option. The risk exists that the Funds may not be able to enter into a closing transaction because of an illiquid market. Some of the Funds may also purchase put and call options. Purchasing call options tends to increase a Fund’s exposure to the underlying instrument. Purchasing put options tends to decrease a Fund’s exposure to the underlying instrument. A Fund pays a premium which is included in its Statement of Assets and Liabilities as an investment 316 and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying future, swap, security or currency transaction to determine the realized gain or loss. The premium amount and the number of option contracts written by the Funds during the year ended September 30, 2016, were as follows: Hedged U.S. Equity Covered Call Strategy* Equity Income Opportunities** Number of Premium Number of Premium Number of Premium Contracts Amount Contracts Amount Contracts Amount Options outstanding at beginning of period — $— — $— — $— Call options written (36,791) (5,641,308) (2,252) (155,094) — — Put options written — (34) (89,006) Put options purchased — 45 237,357 Options exercised 505 72,553 501 32,925 — — Option purchased to cover 20,510 3,252,802 — Option expirations 1,862 165,266 1,751 122,169 — — Balance at September 30, 2016 (13,914) $(2,150,687) — $— 11 $148,351 * From May 2, 2016 (commencement of operations) ** From August 1, 2016 (commencement of operations) Derivative Investment Holdings Categorized by Risk Exposure —The following table sets forth the fair value and the location in the Statement of Assets and Liabilities of the Funds’ derivative contracts by primary risk exposure as of September 30, 2016: Liability Derivatives Statements of Assets Risk exposure category and Liabilities Location Value Equity Contracts: Covered Call Strategy Written options, at value $(2,065,788) Hedged U.S. Equity Opportunities Written options, at value $(75,817) 317 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 The following table sets forth the Funds’ realized gain (loss), as reflected in the Statement of Operations, by primary risk exposure and by type of derivative contract for the year ended September 30, 2016: Risk exposure category Written options Equity Contracts: Covered Call Strategy $ (934,217) Equity Income $ 122,170 The following table sets forth the Funds’ change in unrealized appreciation/(depreciation) by primary risk exposure and by type of derivative contract for the year ended September 30, 2016: Hedged Covered Call U.S. Equity Risk exposure category Strategy Opportunities Option contracts $ $ Interest Rate Futures Contracts —The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” 318 An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. Derivatives may be difficult to sell, unwind or value. 319 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 The following table summarizes the value of the Funds’ interest rate futures contracts held as of September 30, 2016, and the related location in the accompanying Statement of Operations. Statement of Operations Location Unrealized appreciation (depreciation) in value Interest Rate Futures of investments Balanced Income $ 14,211 Hedged U.S. Equity Opportunities $ (87,577) The amount of realized gains and losses on interest rate futures contracts recognized by the Funds in the accompanying Statement of Operations for the year ended September 30, 2016 are summarized in the following table: Statement of Operations Interest Rate Realized Gain (Loss) Futures Contracts Balanced Income $ 3,472 Hedged U.S. Equity Opportunities $ (1,796) Foreign Exchange Contracts —The International Opportunities Bond Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and the Fund may invest in them in order to hedge its currency exposure in bond positions or to gain currency exposure held by the Fund. The Fund could be exposed to risk if counterparties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Fund’s assets. During the period, the Fund used currency forwards to hedge currency exposure from certain bonds as well as to gain currency exposure in certain countries. 320 The International Opportunities Bond Fund had the following foreign exchange contracts open at September 30, 2016: Unrealized Settlement Foreign Receive Appreciation Counterparty Date Currency (Deliver) Asset Liability (Depreciation) HSBC 10/14/16 NOK 46,000,000 $5,753,884 $5,434,622 $319,262 HSBC 10/20/16 SEK 19,300,000 2,249,732 2,252,962 (3,230) HSBC 10/21/16 CLP 662,000,000 1,006,653 973,644 33,009 HSBC 10/21/16 CLP (662,000,000) (1,007,827) (1,006,563) 1,174 HSBC 11/7/16 CLP 1,335,000,000 2,030,032 1,952,125 77,907 SSB 11/10/16 EUR 7,970,000 8,953,145 8,853,714 99,431 HSBC 11/10/16 EUR (1,310,000) (1,468,661) (1,471,596) (2,935) SSB 11/10/16 EUR (5,480,000) (6,197,677) (6,155,989) 41,688 HSBC 11/14/16 NOK 22,900,000 2,864,433 2,791,634 72,799 MSD 11/16/16 NZD (6,310,000) (4,557,902) (4,594,638) (36,736) HSBC 11/16/16 NZD 1,240,000 902,908 904,418 (1,510) MSD 11/18/16 AUD 4,510,000 3,451,733 3,447,151 4,582 HSBC 11/18/16 CLP 2,703,000,000 4,110,245 4,073,700 36,545 HSBC 12/5/16 SEK 50,700,000 5,909,917 6,043,628 (133,711) SSB 12/9/16 GBP 4,780,000 6,195,562 6,346,358 (150,796) BCI 12/21/16 INR 290,000,000 4,355,662 4,278,296 77,366 Net Unrealized gain on open foreign exchange contracts $434,845 A summary of abbreviations for foreign currency appears at the end of the International Opportunities Bond Fund’s portfolio of investments. Disclosures about Offsetting Assets and Liabilities —Disclosures about Offsetting Assets and Liabilities requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The guidance requires retrospective application for all comparative periods presented. A Fund may mitigate credit risk with respect to OTC derivative counterparties through credit support annexes included with an International Swaps and Derivatives Association, Inc. Master Agreements or other Master Netting Agreements which are the standard contracts governing most derivative transactions between the Fund and each of its counterparties. These agreements may allow the Fund and each counterparty to offset certain derivative financial instruments’ payables and/or receivables against each other and/or with collateral, which is generally held by the Fund’s custodian. The amount of collateral moved to/from applicable counterparties is based upon minimum transfer amounts specified in the agreement. To the extent amounts due to the Fund from its 321 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 counterparties are not fully collateralized contractually or otherwise, the Fund bears the risk of loss from counterparty non-performance. The International Opportunities Bond Fund’s Statement of Assets and Liabilities (“SOAL”) presents financial instruments on a gross basis, therefore there are no net amounts and no offset amounts within the SOAL to present below. Gross amounts of the financial instruments, amounts related to financial instruments/cash collateral not offset in the SOAL and net amounts are presented below: Description/Financial Gross Amounts Instrument/Statement Presented in of Assets and Liabilities Statement of Assets Financial Category Counterparty and Liabilities Instruments* Net Amount Unrealized gain on foreign exchange contracts BCI $77,366 $ — $ 77,366 HSBC 540,696 (141,386) 399,310 MSD 4,582 (36,736) (32,154) SSB 141,119 (150,796) (9,677) Total $763,763 $(328,918) $434,845 Unrealized loss on foreign exchange contracts HSBC $141,386 $(141,386) $ — MSD 36,736 (36,736) — SSB 150,796 (150,796) — Total $328,918 $(328,918) $ — *Amounts related to master netting arrangements (for example, ISDA) which have been determined by the Fund to be legally enforceable in the event of default and where certain other criteria are met in accordance with applicable offsetting accounting guidance. During the year ended September 30, 2016, the volume of derivative activity for the International Opportunities Bond Fund based on average monthly market values was $18,250,024 for forward foreign currency contracts (to buy) and $18,319,574 for forward foreign currency contracts (to sell). Fair Value of Derivative Instruments —The fair value of derivative instruments on the International Opportunities Bond Fund as of September 30, 2016, was as follows: Assets Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments under Statements of Assets Statements of Assets ASC 815 and Liabilities Location Value and Liabilities Location Value Foreign exchange contracts: Unrealized appreciation Unrealized depreciation of foreign exchange of foreign exchange contracts $763,763 contracts $(328,918 ) 322 The effect of International Opportunities Bond Fund’s derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Gain for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions International Opportunities Bond Fund $1,267,704 Amount of Change in Unrealized Appreciation or Depreciation Recognized on Derivatives Derivatives not accounted Net Unrealized Appreciation for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions International Opportunities Bond Fund $293,520 6. High Yield Credit Risk —The investments of Floating Rate Fund and Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 7. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated four classes of shares, Class A, Class B, Advisor Class and Institutional Class shares (each, a “Class”) except for Cash Management Fund which has designated only Class A, Class B and Institutional Class shares, Strategic Income Fund which has designated only Class A and Advisor Class shares and Balanced Income Fund, Floating Rate Fund, International Opportunities Bond Fund, Limited Duration High Quality Bond Fund, and Real Estate Fund which have designated only Class A, Advisor Class and Institutional Class shares. Advisor Class and Institutional Class shares became available for sale to the public in May 2013 and October 2013, respectively. Not all classes of shares of each Fund may be available in all jurisdictions. Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Board and a Class may have exclusive voting rights with respect to matters affecting 323 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 only that Class. Cash Management Fund’s Class A, Class B and Institutional Class shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FFS as underwriter of the Trusts. The shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees and shareholder servicing costs) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 8. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit 324 brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. On March 24, 2016, the Second Circuit Court of Appeals affirmed the MDL Judge’s dismissal of the various state law constructive fraudulent transfer suits. Absent a reversal by the full Second Circuit or the U.S. Supreme Court, that lawsuit is now ended. The Committee lawsuit alleging a single claim for international fraudulent transfer remains, although motion to dismiss that lawsuit is pending before the District Court. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.26% of its net assets as of September 30, 2016. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.05% of the net assets of Growth & Income Fund as of September 30, 2016. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 325 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 9. Tax Components of Capital and Distributions to Shareholder —The tax character of distributions declared for the years ended September 30, 2016 and September 30, 2015 were as follows: Year Ended September 30, 2016 Year Ended September 30, 2015 Distributions Distributions Declared from Declared from Long-Term Long-Term Ordinary Capital Return of Ordinary Capital Return of Fund Income Gain Capital Total Income Gain Capital Total Balanced Income $ 256,699 $ — $ — $ 256,699 $ N/A $ N/A $ N/A $ N/A Floating Rate 3,850,855 — — 3,850,855 3,242,239 — — 3,242,239 Fund For Income 33,924,030 — — 33,924,030 36,222,935 — — 36,222,935 Government 6,703,798 — — 6,703,798 7,585,281 — — 7,585,281 International Opportunities Bond 1,839,254 — 184,955 2,024,209 3,070,013 — 1,129,578 4,199,591 Investment Grade 20,874,776 — — 20,874,776 22,126,518 — — 22,126,518 Limited Duration High Quality Bond 2,476,438 — — 2,476,438 1,224,591 — — 1,224,591 Strategic Income 4,986,288 — — 4,986,288 4,655,015 412,161 — 5,067,176 Covered Call Strategy 377,599 — — 377,599 N/A N/A N/A N/A Equity Income 9,795,330 21,247,896 — 31,043,226 12,187,459 22,266,829 — 34,454,288 Global 309,884 25,309,767 — 25,619,651 14,285,060 57,664,927 — 71,949,987 Growth & Income 19,699,502 76,706,713 — 96,406,215 25,018,848 72,478,901 — 97,497,749 Hedged U.S. Equity Opportunities — N/A N/A N/A N/A International 1,142,967 — — 1,142,967 871,047 — — 871,047 Opportunity 2,323,990 74,013,118 — 76,337,108 9,995,954 48,441,364 — 58,437,318 Real Estate 1,508,321 102,056 — 1,610,377 386,739 — — 386,739 Select Growth 787,755 40,342,995 — 41,130,750 61,714 — — 61,714 Special Situations 392,819 27,875,860 — 28,268,679 3,162,126 22,590,463 — 25,752,589 Total Return 13,557,014 18,711,846 — 32,268,860 15,245,813 23,603,377 — 38,849,190 326 As of September 30, 2016, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Undistributed Capital Other Unrealized Distributable Ordinary Capital Losses Accumulated Appreciation Earnings Fund Income Gains Carryover Losses* (Depreciation) (Deficit)** Balanced Income $ 87,712 $ 2,083 $ — $ — $ 1,031,910 †† $ 1,121,705 Floating Rate 289,397 — (2,912,006) (1,287,785) 774,440 (3,135,954) Fund For Income 782,190 — (155,604,220) (29,562,163) 18,797,994 (165,586,199) Government 2,612 — (14,175,335) (64,753) 6,728,228 (7,509,248) International Opportunities Bond — — (461,028) (3,027,699) (9,119,212) † (12,607,939) Investment Grade 32,133 — (2,682,018) (661,436) 15,932,586 12,621,265 Limited Duration High Quality Bond 38,048 — (505,114) (203,525) (1,176,947) (1,847,538) Strategic Income 46,788 — (249,919) (1,792,622) (3,697,120) (5,692,873) Covered Call Strategy 14,131 — (224,724) — 1,913,130†† 1,702,537 Equity Income 2,657,077 7,696,045 — — 151,828,841 162,181,963 Global 958,923 — (2,232,649) (17,831,949) 48,439,942 † 29,334,267 Growth & Income 13,567,156 53,662,364 — — 603,449,747 670,679,267 Hedged U.S. Equity Opportunities 9,325 — (7,734) — (39,399) †† (37,808) International 1,537,386 — (29,410,125) (2,636,183) 72,579,307 † 42,070,385 Opportunity 5,121,270 34,744,541 — — 252,070,376 291,936,187 Real Estate 1,290,031 465,681 — — 3,721,053 5,476,765 Select Growth 1,158,311 55,550,351 — — 60,093,554 116,802,216 Special Situations 4,115,486 3,854,360 — — 93,954,093 101,923,939 Total Return 1,329,981 11,388,988 — — 166,476,788 179,195,757 * Other accumulated losses consist primarily of late loss deferral, post-October loss deferrals and capital loss carryovers that cannot yet be utilized. ** Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales and amortization of bond premium and discounts. † Includes currency appreciation (depreciation) for International Opportunities Bond, Global and International Funds in the amounts of $(2,064), $(4,753) and $(25,948), respectively. †† Includes options appreciation (depreciation) for Balanced Income, Covered Call Strategy, and Hedged U.S. Equity Opportunities Funds in the amounts of $14,210, $84,898 and $(142,684), respectively. 327 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2016 For the year ended September 30, 2016, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate trusts, bond premium amortization, foreign currency transactions, paydowns on securities, fund organization expenses and expiration of capital loss carryovers. Undistributed Accumulated Ordinary Income Capital Gains Fund Capital Paid In (Deficit) (Losses) Balanced Income $— $ 10,104 $(10,104) Floating Rate — 435,818 (435,818) Fund For Income (5,033,118) 5,487,746 (454,628) Government (1,063,550) 1,718,472 (654,922) International Opportunities Bond (184,955) 1,726,662 (1,541,707) Investment Grade — 2,120,121 (2,120,121) Limited Duration High Quality Bond — 1,416,698 (1,416,698) Global — 3,550 (3,550) Growth & Income — 4,866,701 (4,866,701) Hedged U.S. Equity Opportunities — 291 (291) International — (124,146) 124,146 Opportunity — 48 (48) Real Estate — 15,368 (15,368) Total Return — 2,408,752 (2,408,752) 10. Name Change —Effective October 3, 2016, the name of the First Investors Cash Management Fund has been changed to the First Investors Government Cash Management Fund. The Fund intends to operate as a “government money market fund” as defined in Rule 2a-7 under the Investment Company Act of 1940. The Fund will invest at least 99.5% of its total assets in U.S. Government Securities, cash and/or repurchase agreements that are collateralized fully by cash and/or U.S. Government Securities. In addition, under normal circumstances, the Fund will invest at least 80% of its net assets, including any borrowings for investment purposes, in U.S. Government Securities and repurchase agreement collateralized fully by cash or U.S. Government Securities. 11. Subsequent Events —Subsequent events occurring after September 30, 2016 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 328 This page left intentionally blank. 329 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year ended September 30 unless otherwise indicated. P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Investment Portfolio Beginning Investment Gain on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Income Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits*** Income Expenses*** (Loss) Rate CASH MANAGEMENT FUND Class A 2012 $ 1.00 — $ 1.00 0.00 % $ .12 % .12 % .00 % 1.02 % (.90 ) % N/A 2013 1.00 — 1.00 0.00 130,272 .11 .11 .00 .97 (.86 ) N/A 2014 1.00 — 1.00 0.00 108,088 .08 .08 .00 1.02 (.94 ) N/A 2015 1.00 — 1.00 0.00 109,566 .10 .10 .00 1.08 (.98 ) N/A 2016 1.00 — 1.00 0.00 122,037 .33 .33 .00 1.05 (.72 ) N/A Class B 2012 1.00 — 1.00 0.00 896 .12 .12 .00 1.77 (1.65 ) N/A 2013 1.00 — 1.00 0.00 571 .12 .12 .00 1.72 (1.60 ) N/A 2014 1.00 — 1.00 0.00 404 .08 .08 .00 1.64 (1.56 ) N/A 2015 1.00 — 1.00 0.00 287 .10 .10 .00 1.72 (1.62 ) N/A 2016 1.00 — 1.00 0.00 248 .33 .33 .00 1.77 (1.44 ) N/A Institutional Class 2013(i) 1.00 — 1.00 0.00 †† 1 .15 † .15 † .00 † 2.60 † (2.45 )† N/A 2014 1.00 — 1.00 0.00 2,595 .08 .08 .00 .66 (.58 ) N/A 2015 1.00 — 1.00 0.00 2,267 .10 .10 .00 .67 (.57 ) N/A 2016 1.00 — 1.00 0.00 2,844 .33 .33 .00 .68 (.35 ) N/A BALANCED INCOME FUND Class A 2016(e) $ 10.00 $.17 (c) $ $ $ — $ $ 8.55 % $ 1.15 % 1.15 % 1.61 % 2.21 % .55 % 57 % Advisor Class 2016(e) 10.00 .20 (c) .69 .89 .16 — .16 10.73 8.97 109 .82 .82 1.91 1.98 .75 57 Institutional Class 2016(e) 10.00 .21 (c) .69 .90 .17 — .17 10.73 9.08 157 .69 .69 2.04 1.93 .80 57 330 331 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Assets Before Expenses Less Distributions Ratio to Average Waived, Assumed Investment Operations from Net Assets** or Reimbursed Net Asset Net Realized Net Asset Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits*** Income Expenses*** Income Rate FLOATING RATE FUND Class A 2014(g) $ $.21 (c) $ ) $ $ — $ $ 1.12 % †† 50,361 1.10 %† 1.10 %† 2.21 %† 1.58 %† 1.73 %† 26 %†† 2015 9.88 .26 (c) (.27 ) (.01 ) .29 — .29 9.58 (.08 ) 57,101 1.10 1.10 2.72 1.33 2.49 49 2016 9.58 .27 (c) .09 .36 .28 — .28 9.66 3.69 61,243 1.10 1.10 2.86 1.27 2.69 38 Advisor Class 2014(g) 10.00 .25 (c) (.11 ) .14 .26 — .26 9.88 1.43 †† 34,942 .90 † .90 † 2.63 † .95 † 2.58 † 26 †† 2015 9.88 .28 (c) (.26 ) .02 .32 — .32 9.58 .18 50,122 .90 .90 2.92 1.03 2.79 49 2016 9.58 .29 (c) .08 .37 .30 — .30 9.65 3.92 61,844 .90 .90 3.06 .98 2.98 38 Institutional Class 2014(g) 10.00 .27 (c) (.13 ) .14 .28 — .28 9.86 1.36 †† 5,329 .70 † .70 † 2.76 † 1.06 † 2.40 † 26 †† 2015 9.86 .30 (c) (.25 ) .05 .34 — .34 9.57 .47 10,458 .70 .70 3.17 .90 2.97 49 2016 9.57 .31 (c) .08 .39 .32 — .32 9.64 4.14 11,456 .70 .70 3.27 .83 3.14 38 FUND FOR INCOME Class A 2012 $ — $ $ 17.79 % $ 1.26 % 1.26 % 6.01 % 1.29 % 5.98 % 54 % 2013 2.60 .15 (.01 ) .14 .15 — .15 2.59 5.55 647,603 1.23 1.23 5.17 1.25 5.15 60 2014 2.59 .12 (c) .02 .14 .14 — .14 2.59 5.38 621,618 1.21 1.21 4.67 1.23 4.65 47 2015 2.59 .11 (c) (.18 ) (.07 ) .13 — .13 2.39 (2.85 ) 567,249 1.21 1.21 4.39 1.23 4.37 47 2016 2.39 .11 (c) .10 .21 .12 — .12 2.48 9.07 571,028 1.22 1.22 4.76 1.24 4.74 55 Class B 2012 2.35 .13 .26 .39 .14 — .14 2.60 17.01 5,659 1.96 1.96 5.31 1.99 5.28 54 2013 2.60 .13 (.01 ) .12 .13 — .13 2.59 4.84 5,001 1.99 1.99 4.42 2.01 4.40 60 2014 2.59 .10 (c) .02 .12 .12 — .12 2.59 4.67 4,690 2.02 2.02 3.86 2.04 3.84 47 2015 2.59 .09 (c) (.18 ) (.09 ) .11 — .11 2.39 (3.65 ) 3,376 2.01 2.01 3.60 2.03 3.58 47 2016 2.39 .09 (c) .10 .19 .10 — .10 2.48 7.99 2,923 2.04 2.05 3.94 2.07 3.92 55 Advisor Class 2013(i) 2.66 .06 (.05 ) .01 .08 — .08 2.59 .23 †† 1 1.03 † 1.03 † 4.59 † 5.13 † .49 † 60 †† 2014 2.59 .12 (c) .02 .14 .14 — .14 2.59 5.42 31,132 .91 .91 4.83 .93 4.81 47 2015 2.59 .12 (c) (.18 ) (.06 ) .14 — .14 2.39 (2.47 ) 41,699 .93 .93 4.65 .95 4.63 47 2016 2.39 .12 (c) .10 .22 .13 — .13 2.48 9.34 68,198 .93 .94 5.02 .96 5.00 55 Institutional Class 2013(i) 2.66 .03 (.01 ) .02 .08 — .08 2.60 .66 †† 18,575 .81 † .81 † 4.93 † .83 † 4.91 † 60 †† 2014 2.60 .13 (c) .02 .15 .15 — .15 2.60 5.59 42,941 .78 .78 5.07 .80 5.05 47 2015 2.60 .12 (c) (.17 ) (.05 ) .15 — .15 2.40 (2.28 ) 51,704 .78 .78 4.81 .80 4.79 47 2016 2.40 .12 (c) .10 .22 .13 — .13 2.49 9.58 62,340 .79 .79 5.19 .81 5.17 55 332 333 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Net Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Investment Investment Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Income Income Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits*** (Loss) Expenses*** (Loss) Rate GOVERNMENT FUND Class A 2012 $ $ $ .04 $ $ — $ $ 2.71 % $ 1.10 % 1.10 % 2.28 % 1.21 % 2.17 % 36 % 2013 11.52 .17 (.43 ) (.26 ) .32 — .32 10.94 (2.29 ) 355,264 1.10 1.10 1.57 1.21 1.46 101 2014 10.94 .19 (c) — .19 .26 — .26 10.87 1.71 289,928 1.07 1.07 1.76 1.18 1.65 138 2015 10.87 .17 (c) .04 .21 .25 — .25 10.83 1.90 265,856 1.08 1.08 1.60 1.19 1.49 82 2016 10.83 .15 (c) .08 .23 .21 — .21 10.85 2.16 258,545 1.08 1.08 1.40 1.19 1.29 97 Class B 2012 11.57 .17 .07 .24 .30 — .30 11.51 2.11 6,393 1.80 1.80 1.59 1.91 1.47 36 2013 11.51 .07 (.42 ) (.35 ) .24 — .24 10.92 (3.06 ) 4,717 1.84 1.84 .82 1.95 .71 101 2014 10.92 .10 (c) (.01 ) .09 .17 — .17 10.84 .86 3,255 1.89 1.89 .94 2.00 .83 138 2015 10.84 .08 (c) .03 .11 .15 — .15 10.80 1.04 2,514 1.91 1.91 .78 2.02 .67 82 2016 10.80 .06 (c) .09 .15 .12 — .12 10.83 1.38 2,062 1.89 1.90 .59 2.01 .48 97 Advisor Class 2013(i) 11.29 .10 (.30 ) (.20 ) .15 — .15 10.94 (1.75 )†† 1 .95 † .95 † 1.68 † 5.17 † (2.54 )† 101 †† 2014 10.94 .23 (c) (.04 ) .19 .27 — .27 10.86 1.73 33,699 .73 .73 2.06 .84 1.95 138 2015 10.86 .21 (c) .03 .24 .26 — .26 10.84 2.21 50,190 .78 .78 1.89 .89 1.78 82 2016 10.84 .18 (c) .09 .27 .24 — .24 10.87 2.50 64,370 .78 .78 1.70 .89 1.59 97 Institutional Class 2013(i) 11.29 .14 (.31 ) (.17 ) .16 — .16 10.96 (1.54 )†† 4,656 .68 † .68 † 2.14 † .81 † 2.01 † 101 †† 2014 10.96 .24 (c) (.01 ) .23 .29 — .29 10.90 2.08 10,753 .65 .65 2.17 .76 2.06 138 2015 10.90 .22 (c) .04 .26 .28 — .28 10.88 2.38 14,027 .65 .65 2.03 .76 1.92 82 2016 10.88 .20 (c) .08 .28 .26 — .26 10.90 2.62 7,951 .65 .65 1.85 .76 1.74 97 INTERNATIONAL OPPORTUNITIES BOND FUND Class A 2012(j) $ $
